Exhibit 10.1
EXECUTION COPY
 

CREDIT AGREEMENT
among
RSC HOLDINGS II, LLC,
RSC HOLDINGS III, LLC,
RSC EQUIPMENT RENTAL, INC.,
RSC EQUIPMENT RENTAL OF CANADA LTD.,
EACH OTHER BORROWER PARTY HERETO,
VARIOUS LENDERS,
DEUTSCHE BANK AG NEW YORK BRANCH,
as U.S. Administrative Agent and U.S. Collateral Agent,
DEUTSCHE BANK AG CANADA BRANCH,
as Canadian Administrative Agent and Canadian Collateral Agent,
WELLS FARGO CAPITAL FINANCE, LLC and BANK OF AMERICA, N.A.,
as Co-Syndication Agents,
GENERAL ELECTRIC CAPITAL CORPORATION,
as Senior Managing Agent,
and
J.P. MORGAN SECURITIES LLC
and
BARCLAYS CAPITAL,
as Joint Book Runners,
Dated as of February 9, 2011
 
DEUTSCHE BANK SECURITIES INC.,
WELLS FARGO CAPITAL FINANCE, LLC
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Managers
 





--------------------------------------------------------------------------------



 



Table of Contents

         
Section 1. Definitions
    2  
1.1 Defined Terms
    2  
1.2 Other Definitional Provisions
    62  
 
       
Section 2. Amount and Terms of Commitments
    62  
2.1 RCF Commitments
    62  
2.2 Procedure for Borrowings
    67  
2.3 Termination or Reduction of Commitments
    69  
2.4 Swing Line Commitments
    69  
2.5 Repayment of Loans
    72  
2.6 Incremental Credit Extensions
    74  
2.7 Extensions of Incremental Term Loans and RCF Commitments
    78  
2.8 Defaulting Lenders
    83  
2.9 Sponsor Affiliate Incremental Term Loan Purchases
    85  
 
       
Section 3. Letters of Credit
    86  
3.1 L/C Commitment
    86  
3.2 Procedure for Issuance of Letters of Credit
    88  
3.3 Fees, Commissions and Other Charges
    89  
3.4 L/C Participations
    90  
3.5 Reimbursement Obligation of the Borrowers
    91  
3.6 Obligations Absolute
    91  
3.7 L/C Payments
    92  
3.8 L/C Request
    93  
3.9 Additional Issuing Lenders
    93  
3.10 Provisions Related to Extended RCF Commitments
    93  
 
       
Section 4. General Provisions Applicable to Loans and Letters of Credit
    94  
4.1 Interest Rates and Payment Dates
    94  
4.2 Conversion and Continuation Options
    96  
4.3 Minimum Amounts of Sets
    97  
4.4 Optional and Mandatory Prepayments
    97  
4.5 Commitment Fees; U.S. Administrative Agent’s Fee; Other Fees
    102  
4.6 Computation of Interest and Fees
    103  
4.7 Inability to Determine Interest Rate
    108  
4.8 Pro Rata Treatment and Payments
    108  
4.9 Illegality
    111  
4.10 Requirements of Law
    111  
4.11 Taxes
    113  
4.12 Indemnity
    117  
4.13 Certain Rules Relating to the Payment of Additional Amounts
    118  
4.14 Controls on Prepayment if Aggregate Outstanding RCF Credit Exceeds
Aggregate RCF Commitments
    120  
4.15 Cash Receipts
    120  

i



--------------------------------------------------------------------------------



 



Tables of Contents
(continued)

         
Section 5. Representations and Warranties
    125  
5.1 Financial Condition
    125  
5.2 No Change; Solvent
    125  
5.3 Corporate Existence
    126  
5.4 Corporate Power; Authorization; Consents; Enforceable Obligations
    126  
5.5 No Legal Bar
    127  
5.6 No Material Litigation
    127  
5.7 No Default
    127  
5.8 Ownership of Property; Liens
    127  
5.9 Intellectual Property
    127  
5.10 Compliance With Requirements of Law and Contractual Obligations
    127  
5.11 Taxes
    128  
5.12 Federal Regulations
    128  
5.13 ERISA
    128  
5.14 Collateral
    129  
5.15 Investment Company Act; Other Regulations
    130  
5.16 Subsidiaries
    130  
5.17 Purpose of Loans
    130  
5.18 Environmental Matters
    130  
5.19 True and Correct Disclosure
    131  
5.20 Labor Matters
    132  
5.21 Insurance
    132  
5.22 Eligible Accounts and Eligible Unbilled Accounts
    132  
5.23 Eligible Rental Fleet
    132  
5.24 Eligible Inventory
    132  
5.25 Anti-Terrorism
    132  
5.26 Capitalization
    132  
5.27 Rental Fleet; Business of the Credit Parties
    133  
 
       
Section 6. Conditions Precedent
    133  
6.1 Conditions to Initial Extension of Credit
    133  
6.2 Conditions to Each Extension of Credit
    138  
 
       
Section 7. Affirmative Covenants
    138  
7.1 Financial Statements
    139  
7.2 Certificates; Other Information
    140  
7.3 Payment of Obligations
    141  
7.4 Conduct of Business and Maintenance of Existence
    142  
7.5 Maintenance of Property; Insurance
    142  
7.6 Inspection of Property; Books and Records; Discussions
    143  
7.7 Notices
    144  
7.8 Environmental Laws
    146  
7.9 New Subsidiaries; Additional Security; Further Assurances
    147  
7.10 Maintenance of New York Process Agent
    150  

ii



--------------------------------------------------------------------------------



 



Tables of Contents
(continued)

         
Section 8. Negative Covenants
    150  
8.1 Financial Condition Covenants
    150  
8.2 Limitation on Indebtedness
    151  
8.3 Limitation on Liens
    155  
8.4 Limitation on Guarantee Obligations
    157  
8.5 Limitation on Fundamental Changes
    159  
8.6 Limitation on Sale of Assets
    160  
8.7 Limitation on Dividends
    161  
8.8 Limitation on Investments, Loans and Advances
    163  
8.9 Limitations on Certain Acquisitions
    166  
8.10 Limitation on Transactions with Affiliates
    167  
8.11 Limitation on Sale and Leaseback Transactions
    169  
8.12 Limitation on Dispositions of Collateral
    169  
8.13 Limitation on Optional Payments and Modifications of Debt Instruments and
Other Documents
    169  
8.14 Limitation on Changes in Fiscal Year
    171  
8.15 Limitation on Negative Pledge Clauses
    171  
8.16 Limitation on Lines of Business
    172  
8.17 Limitations on Currency, Commodity and Other Hedging Transactions
    173  
8.18 Limitation on Certain Restrictions on Subsidiaries
    173  
 
       
Section 9. Events of Default
    175  
 
       
Section 10. The Agents And The Lead Arrangers
    179  
10.1 Appointment
    179  
10.2 Delegation of Duties
    180  
10.3 Exculpatory Provisions
    181  
10.4 Reliance by Agents
    181  
10.5 Notice of Default
    182  
10.6 Acknowledgements and Representations by Lenders
    182  
10.7 Indemnification
    183  
10.8 Agents and Lead Arrangers in Their Individual Capacity
    183  
10.9 Collateral Matters
    184  
10.10 Successor Agent
    185  
10.11 Lead Arrangers and Syndication Agent
    186  
10.12 Withholding Tax
    186  
 
       
Section 11. Miscellaneous
    186  
11.1 Amendments and Waivers
    186  
11.2 Notices
    189  
11.3 No Waiver; Cumulative Remedies
    191  
11.4 Survival of Representations and Warranties
    191  
11.5 Payment of Expenses and Taxes
    191  
11.6 Successors and Assigns; Participations and Assignments
    192  
11.7 Adjustments; Set-off; Calculations; Computations
    197  

iii



--------------------------------------------------------------------------------



 



Tables of Contents
(continued)

         
11.8 Judgment Currency
    198  
11.9 Counterparts
    199  
11.10 Severability
    199  
11.11 Integration
    199  
11.12 GOVERNING LAW
    199  
11.13 Submission To Jurisdiction; Waivers
    199  
11.14 Acknowledgments
    200  
11.15 WAIVER OF JURY TRIAL
    201  
11.16 Confidentiality
    201  
11.17 USA Patriot Act Notice
    202  
11.18 INTERCREDITOR AGREEMENT
    202  
11.19 Special Provisions Regarding Pledges of Capital Stock in, and Promissory
Notes Owed by, Persons Not Organized in the U.S. or Canada
    203  
11.20 Joint and Several Liability; Postponement of Subrogation
    203  
11.21 Reinstatement
    205  
11.22 Language
    206  
 
       
Section 12. Holdings Guaranty
    206  
12.1 Guaranty
    206  
12.2 Bankruptcy
    207  
12.3 Nature of Liability
    207  
12.4 Independent Obligation
    207  
12.5 Amendments, etc. with respect to the Obligations
    207  
12.6 Reliance
    208  
12.7 No Subrogation
    208  
12.8 Waiver
    208  
12.9 Payments
    209  
12.10 Maximum Liability
    209  

SCHEDULES

         
A
  —   Commitments and Addresses
B
  —   Fiscal Periods
C
  —   Rental Fleet Locations
D
  —   Existing Indebtedness
3.1(a)
  —   Existing Letters of Credit
4.15(a)
  —   DDAs
4.15(b)
  —   Credit Card Arrangements
4.15(c)
  —   Blocked Accounts
5.2
  —   Material Adverse Effect Disclosure
5.4
  —   Consents Required
5.8
  —   Real Property
5.9
  —   Intellectual Property Claims
5.16
  —   Subsidiaries

iv



--------------------------------------------------------------------------------



 



Tables of Contents
(continued)

         
5.18
  —   Environmental Matters
5.21
  —   Insurance
6.1(f)
  —   Lien Searches
8.3(j)
  —   Permitted Liens
8.4(a)
  —   Permitted Guarantee Obligations
8.6(j)
  —   Permitted Asset Sales
8.8(c)
  —   Permitted Investments
8.10(v)
  —   Permitted Transactions with Affiliates
8.11(b)
  —   Sale and Leaseback Real Properties

EXHIBITS

         
A-1
  —   Form of RCF Note
A-2
  —   Form of Swing Line Note
B
  —   Form of Swing Line Loan Participation Certificate
C
  —   Form of L/C Request
D
  —   Form of U.S. Tax Compliance Certificate
E-1
  —   Intercreditor Agreement
E-2
  —   Intercreditor Agreement Amendment
F-1
  —   Form of Canadian Guarantee Agreement
F-2
  —   Form of U.S. Guarantee and Collateral Agreement
F-3
  —   Form of Canadian Security Agreement
G
  —   Form of Closing Certificate
H
  —   Form of Borrowing Certificate
I
  —   Form of Borrowing Base Certificate
J
  —   Form of Borrower Joinder Agreement
K
  —   Form of Intercompany Subordination Provisions
L
  —   Form of Assignment and Acceptance

v



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of February 9, 2011, among RSC HOLDINGS II,
LLC, a Delaware limited liability company (“Holdings”), RSC HOLDINGS III, LLC, a
Delaware limited liability company (the “Parent Borrower”), RSC EQUIPMENT
RENTAL, INC., an Arizona corporation (“RSC”), RSC EQUIPMENT RENTAL OF CANADA
LTD., a corporation incorporated and existing under the laws of the Province of
Alberta (“RSC Canada”), the several banks and other financial institutions from
time to time parties to this Agreement, DEUTSCHE BANK AG NEW YORK BRANCH, as
U.S. administrative agent and U.S. collateral agent for the Lenders hereunder
(in such capacities, respectively, the “U.S. Administrative Agent” and the “U.S.
Collateral Agent”), DEUTSCHE BANK AG CANADA BRANCH, as Canadian administrative
agent and Canadian collateral agent for the Lenders hereunder (in such
capacities, respectively, the “Canadian Administrative Agent” and the “Canadian
Collateral Agent”), WELLS FARGO CAPITAL FINANCE, LLC and BANK OF AMERICA, N.A.,
as co-syndication agents (in such capacity, the “Co-Syndication Agents”),
GENERAL ELECTRIC CAPITAL CORPORATION, as senior managing agent, and J.P. MORGAN
SECURITIES LLC and BARCLAYS CAPITAL, as joint book runners. All capitalized
terms used herein and defined in subsection 1.1 are used herein as therein
defined.
          The parties hereto hereby agree as follows:
W I T N E S S E T H:
          WHEREAS, Holdings, the Parent Borrower, RSC, RSC Canada, the banks and
other financial institutions from time to time parties thereto, DBNY, as the
U.S. administrative agent, DBCB, as the Canadian administrative agent, Citicorp
North America, Inc., as syndication agent and Bank of America, N.A., LaSalle
Business Credit, LLC and Wachovia Capital Finance Corporation (Western), as
co-documentation agents are parties to that certain credit agreement, dated as
of November 27, 2006 (as amended, amended and restated, supplemented and/or
otherwise modified, the “Existing Credit Agreement”) pursuant to which the
lenders agreed to make term and revolving loans and participate in letters of
credit as provided therein (collectively, the “Existing Credit Agreement
Indebtedness”);
          WHEREAS, the Existing Credit Agreement was amended on June 26, 2009
(the “Existing First Amendment”) to permit the co-issuance of First Lien Last
Out Notes by the Parent Borrower and RSC, the Net Cash Proceeds of which were
applied to refinance outstanding indebtedness under the Existing Credit
Agreement and the holders of which were secured by a Lien on certain of the
Collateral pursuant to the First Lien Last Out Security Documents, which Lien
ranked junior to the Lien on the Collateral pursuant to the Security Documents
(as defined in the Existing Credit Agreement);
          WHEREAS, in order to induce the banks and other financial institutions
party thereto to enter into the Existing First Amendment, the Parent Borrower
and RSC agreed to enter into the Intercreditor Agreement to evidence the lien
subordination, intercreditor and other provisions set forth therein;
          WHEREAS, the parties hereto have agreed to enter into this Agreement
to Refinance (as defined in the Intercreditor Agreement) the Existing Credit
Agreement Indebtedness in accordance with Section 5.3(a) of the Intercreditor
Agreement without affecting

 



--------------------------------------------------------------------------------



 



the lien subordination, intercreditor or other provisions set forth therein in
any way whatsoever; and
          WHEREAS, in order to (i) fund the Transaction and (ii) finance the
working capital and other business requirements and other general corporate
purposes of the Parent Borrower and its Subsidiaries following the consummation
of the Transaction, the U.S. Borrowers and the Canadian Borrowers have requested
that the Lenders make the Loans and issue and participate in the Letters of
Credit provided for herein;
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained herein, the parties hereto agree as follows:
          Section 1. Definitions.
          1.1 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
          “2014 Senior Notes”: 9.5% Senior Notes due 2014 of the Parent Borrower
and RSC issued pursuant to the 2014 Senior Note Indenture, as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and subsection 8.13.
          “2014 Senior Note Documents”: the 2014 Senior Note Indenture, the 2014
Senior Notes and each other document or agreement relating to the issuance of
the 2014 Senior Notes, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with the terms thereof and
subsection 8.13.
          “2014 Senior Note Indenture”: the Indenture, dated November 27, 2006,
among the Parent Borrower and RSC, as co-issuers, the guarantors from time to
time party thereto and Wells Fargo Bank, National Association, as trustee, as
the same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof and subsection 8.13.
          “2019 Senior Notes”: 10.25% Senior Notes due 2019 of the Parent
Borrower and RSC issued pursuant to the 2019 Senior Note Indenture, as the same
may be exchanged for substantially similar senior unsecured notes that have been
registered under the Securities Act or that otherwise do not contain a
restrictive legend, and as the same or such substantially similar notes may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and subsection 8.13.
          “2019 Senior Note Documents”: the 2019 Senior Note Indenture, the 2019
Senior Notes and each other document or agreement relating to the issuance of
the 2019 Senior Notes, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with the terms thereof and
subsection 8.13.
          “2019 Senior Note Indenture”: the Indenture, dated November 17, 2009,
among the Parent Borrower and RSC, as co-issuers, the guarantors from time to
time party thereto and Wells Fargo Bank, National Association, as trustee, as
the same may be amended, supplemented,

2



--------------------------------------------------------------------------------



 



waived or otherwise modified from time to time in accordance with the terms
thereof and subsection 8.13.
          “2021 Senior Notes”: 8.25% Senior Notes due 2021 of the Parent
Borrower and RSC issued pursuant to the 2021 Senior Note Indenture, as the same
may be exchanged for substantially similar senior unsecured notes that have been
registered under the Securities Act or that otherwise do not contain a
restrictive legend, and as the same or such substantially similar notes may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and subsection 8.13.
          “2021 Senior Note Documents”: the 2021 Senior Note Indenture, the 2021
Senior Notes and each other document or agreement relating to the issuance of
the 2021 Senior Notes, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with the terms thereof and
subsection 8.13.
          “2021 Senior Note Indenture”: the Indenture, dated January 19, 2011,
among the Parent Borrower and RSC, as co-issuers, the guarantors from time to
time party thereto and Wells Fargo Bank, National Association, as trustee, as
the same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof and subsection 8.13.
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the U.S. Administrative Agent (or
another bank of recognized standing reasonably selected by the U.S.
Administrative Agent and reasonably satisfactory to the Parent Borrower) as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by the U.S.
Administrative Agent in connection with extensions of credit to debtors).
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve of New York, or, if such rate is
not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the U.S. Administrative
Agent from three federal funds brokers of recognized standing selected by it.
Any change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR or, with respect to Canadian RCF Loans, the Canadian Prime Rate.
          “Acceleration”: as defined in subsection 9(e).
          “Account Debtor”: each Person who is obligated on an Account, chattel
paper or a General Intangible.

3



--------------------------------------------------------------------------------



 



          “Accounts”: as defined in the UCC or (to the extent governed thereby)
the PPSA as in effect from time to time or (to the extent governed by the Civil
Code of Québec) all “claims” for the purposes of the Civil Code of Québec; and,
with respect to any Person, all such Accounts of such Person, whether now
existing or existing in the future, including (a) all accounts receivable of
such Person (whether or not specifically listed on schedules furnished to the
U.S. Administrative Agent), including all accounts created by or arising from
all of such Person’s sales of goods or rendition of services made under any of
its trade names, or through any of its divisions, (b) all unpaid rights of such
Person (including rescission, replevin, reclamation and stopping in transit)
relating to the foregoing or arising therefrom, (c) all rights to any goods
represented by any of the foregoing, including returned or repossessed goods,
(d) all reserves and credit balances held by such Person with respect to any
such accounts receivable of any Obligors, (e) all letters of credit, guarantees
or collateral for any of the foregoing and (f) all insurance policies or rights
relating to any of the foregoing.
          “Additional Intercreditor Agreement”: as defined in subsection
10.9(b). “Additional Lender”: as defined in subsection 2.6(d).
          “Adjustment Date”: each date after September 30, 2011 that is the
second Business Day following receipt by the Lenders of both (a) the financial
statements required to be delivered pursuant to subsection 7.1(a) or 7.1(b), as
applicable, for the most recently completed fiscal period and (b) the related
compliance certificate required to be delivered pursuant to subsection 7.2(b)
with respect to such fiscal period.
          “Administrative Agent”: the U.S. Administrative Agent and/or the
Canadian Administrative Agent, as the context may require.
          “Affected Loans”: as defined in subsection 4.9.
           “Affected Rate”: as defined in subsection 4.7.
          “Affiliate”: as to any Person, any other Person (other than a
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to
(a) vote 20% or more of the securities having ordinary voting power for the
election of directors of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
          “Agent Advance”: as defined in subsection 2.1(d).
           “Agent Advance Period”: as defined in subsection 2.1(d).
          “Agents”: the collective reference to the U.S. Administrative Agent,
the U.S. Collateral Agent, the Canadian Administrative Agent and the Canadian
Collateral Agent.
          “Aggregate Canadian RCF Lender Exposure”: the sum of (a) the aggregate
principal amount of all Canadian RCF Loans (using the Dollar Equivalent thereof
in the case of Canadian RCF Loans denominated in Canadian Dollars) then
outstanding (including any

4



--------------------------------------------------------------------------------



 



Canadian RCF Loans made pursuant to any Canadian RCF Commitment Increase or any
Extended Canadian RCF Commitment) and (b) the aggregate amount of all Canadian
RCF L/C Obligations (using the Dollar Equivalent thereof in the case of Canadian
RCF L/C Obligations denominated in Canadian Dollars) at such time.
          “Aggregate Outstanding RCF Credit”: as to any RCF Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all RCF
Loans made by such RCF Lender then outstanding, (b) the aggregate amount equal
to such RCF Lender’s U.S. RCF Letter of Credit Exposure and Canadian RCF Letter
of Credit Exposure at such time and (c) the aggregate amount equal to such RCF
Lender’s Swing Line Loan Exposure, if any, at such time.
          “Aggregate U.S. RCF Lender Exposure”: the sum of (a) the aggregate
principal amount of all U.S. RCF Loans then outstanding (including any U.S. RCF
Loans made pursuant to any U.S. RCF Commitment Increase or any Extended U.S. RCF
Commitment), (b) the aggregate amount of all U.S. RCF L/C Obligations at such
time and (c) the aggregate principal amount of the Swing Line Loans then
outstanding.
          “Agreement”: this Credit Agreement, as amended, supplemented, waived
or otherwise modified, from time to time (including, for the avoidance of doubt,
pursuant to any Incremental Amendment or Extension Amendment).
          “Amendment”: as defined in subsection 8.18(c).
          “Applicable Margin”: the rate per annum determined as follows: during
the period from the Closing Date until (but not including) the first Adjustment
Date, in the case of RCF Loans, maintained as (x) ABR Loans (including Swing
Line Loans), 1.50% per annum, (y) Eurocurrency Loans, 2.50% per annum, and
(z) Bankers’ Acceptance Loans, 2.50% per annum. The Applicable Margins for
(x) RCF Loans (including Swing Line Loans) will be adjusted on each Adjustment
Date to the applicable rate per annum set forth under the heading “Applicable
Margin for RCF Loans Maintained as ABR Rate ABR Loans and Swing Line Loans”,
“Applicable Margin for RCF Loans Maintained as Canadian Prime Rate ABR Loans”,
or “Applicable Margin for RCF Loans Maintained as Eurocurrency Loans and
Bankers’ Acceptance Loans”, in each case on the applicable Pricing Grid which
corresponds to the Consolidated Leverage Ratio determined from the financial
statements and compliance certificate relating to the end of the fiscal quarter
or year most recently preceding such Adjustment Date for which financial
statements have been delivered pursuant to subsection 7.1(a) or 7.1(b); provided
that in the event that the financial statements required to be delivered
pursuant to subsection 7.1(a) or 7.1(b), as applicable, and the related
compliance certificate required to be delivered pursuant to subsection 7.2(b),
are not delivered when due, then:
     (1) if such financial statements and certificate are delivered after the
date such financial statements and certificate were required to be delivered
(without giving effect to any applicable cure period) and the Applicable Margin
increases from that previously in effect as a result of the delivery of such
financial statements, then the Applicable Margin during the period from the date
upon which such financial statements were required to be delivered (without
giving effect to any applicable cure period) until the date upon which

5



--------------------------------------------------------------------------------



 



     they actually are delivered shall, except as otherwise provided in clause
(3) below, be the Applicable Margin as so increased;
     (2) if such financial statements and certificate are delivered after the
date such financial statements and certificate were required to be delivered and
the Applicable Margin decreases from that previously in effect as a result of
the delivery of such financial statements, then such decrease in the Applicable
Margin shall not become applicable until the date upon which the financial
statements and certificate actually are delivered; and
     (3) if such financial statements and certificate are not delivered prior to
the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and certificate were required to be delivered (after the expiration of the
applicable cure period) until two (2) Business Days following the date upon
which they actually are delivered, the Applicable Margin shall be 1.75% per
annum, in the case of ABR Loans, 2.75% per annum, in the case of Eurocurrency
Loans and 2.75% per annum, in the case of Bankers’ Acceptance Loans (it being
understood that the foregoing shall not limit the rights of the Agents and the
Lenders set forth in Section 9).
In addition, at all times while an Event of Default known to the Parent Borrower
shall have occurred and be continuing, the Applicable Margin shall not decrease
from that previously in effect as a result of the delivery of such financial
statements and certificate.
Notwithstanding the foregoing, (x) the Applicable Margin in respect of any
Tranche of Incremental Term Loans shall be the applicable percentages per annum
set forth in the relevant Incremental Amendment, (y) the Applicable Margin in
respect of any Tranche of Extended Incremental Term Loans or any RCF Loans made
pursuant to any Tranche of Extended RCF Commitments shall be the applicable
percentages per annum set forth in the relevant Extension Amendment and (z) the
Applicable Margin shall be increased as, and to the extent, necessary to comply
with the provisions of subsection 2.7(b).
          “Approved Fund”: any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
          “Asset Sale”: any sale, issuance, conveyance, transfer, lease or other
disposition (including through a Sale and Leaseback Transaction) (a
“Disposition”) by Holdings or any of its Subsidiaries (other than sales of
Inventory or Equipment in the ordinary course of business), in one or a series
of related transactions, of any real or personal, tangible or intangible,
property (including Capital Stock) of Holdings or such Subsidiary to any Person.
          “Assignee”: as defined in subsection 11.6(b).
          “Assignment and Acceptance”: an Assignment and Acceptance,
substantially in the form of Exhibit L.

6



--------------------------------------------------------------------------------



 



          “Availability Reserves”: without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves, subject to subsection 2.1(c), as the respective Administrative
Agent, in its Permitted Discretion, determines as being appropriate to reflect
any impediments to the realization upon the Collateral consisting of Eligible
Accounts, Eligible Unbilled Accounts, Eligible Rental Fleet or Eligible
Inventory included in the U.S. Borrowing Base or Canadian Borrowing Base
(including claims that the Agents determine will need to be satisfied in
connection with the realization upon such Collateral).
          “Available Canadian RCF Commitment”: as to any Canadian RCF Lender at
any time, an amount equal to the excess, if any, of (a) the lesser of (i) the
amount of such Canadian RCF Lender’s Canadian RCF Commitment at such time and
(ii) the sum of (A) the amount equal to such Canadian RCF Lender’s Canadian RCF
Commitment Percentage of the Canadian Borrowing Base and (B) the amount equal to
such Canadian RCF Lender’s Canadian RCF Commitment Percentage of the U.S.
Borrowing Base over (b) the sum of (i) the aggregate unpaid principal amount at
such time of all Canadian RCF Loans made by such Canadian RCF Lender and (ii) an
amount equal to such Canadian RCF Lender’s Canadian RCF Letter of Credit
Exposure at such time; collectively, as to all the Canadian RCF Lenders, the
“Available Canadian RCF Commitments”.
          “Available RCF Commitments”: without duplication of amounts calculated
thereunder, the Available Canadian RCF Commitments and the Available U.S. RCF
Commitments.
          “Available U.S. RCF Commitment”: as to any U.S. RCF Lender, at any
time, an amount equal to the excess, if any, of (a) the lesser of (i) the amount
of such U.S. RCF Lender’s U.S. RCF Commitment at such time and (ii) the amount
equal to such U.S. RCF Lender’s U.S. RCF Commitment Percentage of the U.S.
Borrowing Base over (b) the sum of (i) such U.S. RCF Lender’s Individual U.S.
RCF Lender Exposure, (ii) the amount equal to such U.S. RCF Lender’s U.S. RCF
Commitment Percentage of the amount by which all Extensions of Credit to the
Canadian Borrowers exceed the Canadian Borrowing Base, (iii) the amount equal to
such U.S. RCF Lender’s U.S. RCF Commitment Percentage of the amount of all
Canadian RCF Loans made to the U.S. Borrowers and (iv) the amount equal to such
U.S. RCF Lender’s U.S. RCF Commitment Percentage of the outstanding Extensions
of Credit to Canadian Finco; collectively, as to all the U.S. RCF Lenders, the
“Available U.S. RCF Commitments”.
          “Average RCF Loan Utilization”: on each date on which the commitment
fee payable pursuant to subsection 4.5(a) is being calculated, the average of
the daily quotient of (i) the sum of (x) the Aggregate Canadian RCF Lender
Exposure plus (y) the Aggregate U.S. RCF Lender Exposure (excluding any portion
of Aggregate U.S. RCF Lender Exposure resulting from any outstanding Swing Line
Loans) calculated on each date of the three-month period immediately preceding
such date, divided by (ii) the sum of (x) the Total Canadian RCF Commitments
plus (y) the Total U.S. RCF Commitments, in each case on each such date.
          “B/A Instruments”: collectively, Bankers’ Acceptances, Drafts and
Discount Notes and, in the singular, any one of them.

7



--------------------------------------------------------------------------------



 



          “BA Fee”: the amount calculated by multiplying the face amount of each
Bankers’ Acceptance accepted by, and each Draft purchased but not accepted by, a
Canadian RCF Lender hereunder by the rate for the BA Fee specified in the
Pricing Grid, and then multiplying the result by a fraction, the numerator of
which is the duration of its term on the basis of the actual number of days to
elapse from and including the date of acceptance of a Bankers’ Acceptance, or
date of purchase of such Draft, by the Canadian RCF Lender up to but excluding
the maturity date of the Bankers’ Acceptance and the denominator of which is
365.
          “BA Proceeds”: in respect of any Bankers’ Acceptance to be accepted
by, or any Draft to be purchased but not accepted by, a Canadian RCF Lender
hereunder, an amount calculated on the applicable Borrowing Date which is
(rounded to the nearest full cent, with one half of one cent being rounded up)
equal to the face amount of such Bankers’ Acceptance multiplied by the price,
where the price is calculated by dividing one by the sum of one plus the product
of (i) the BA Rate applicable thereto expressed as a decimal fraction multiplied
by (ii) a fraction, the numerator of which is the term of such Bankers’
Acceptance and the denominator of which is 365, which calculated price will be
rounded to the nearest multiple of 0.001%.
          “BA Rate”: with respect to an issue of Bankers’ Acceptances or Drafts
in Canadian Dollars with the same maturity date, (a) for a Schedule I Lender,
(i) the arithmetic average of the discount rates (calculated on an annual basis
and rounded to the nearest whole multiple of 1/100 of 1%) applicable to bankers’
acceptances having an identical or comparable term as the proposed Bankers’
Acceptance or Draft displayed and identified as such on the display referred to
as the “CDOR Page” (or any display substituted therefor) of Reuter Monitor Money
Rates Service as at or about 10:00 A.M. on such day (or, if such day is not a
Business Day, as of 10:00 A.M. on the immediately preceding Business Day), or
(ii) if such rates do not appear on the CDOR Page at such time and on such date,
the rate for such date will be the annual discount rate (rounded upward to the
nearest whole multiple of 1/100 of 1%) as of 10:00 A.M. on such day at which
such Lender is then offering to purchase Bankers’ Acceptances accepted by it
having such specified term (or a term as closely as possible comparable to such
specified term) and (b) for a Lender which is not a Schedule I Lender, the
lesser of (i) the arithmetic average of the annual discount rates for bankers’
acceptances for such term quoted by such Lender at or about 10:00 A.M. and
(ii) the annual discount rate applicable to Bankers’ Acceptances and Drafts as
determined for the Schedule I Lender in (a) above for the same Bankers’
Acceptances issue plus 10 basis points.
           “Bankers’ Acceptance”: a Draft drawn by a Canadian Borrower and
accepted by a Canadian RCF Lender pursuant to subsection
4.6(c)(iv).
          “Bankers’ Acceptance Loans”: (i) the creation and acceptance of
Bankers’ Acceptances; or (ii) the creation and purchase of completed Drafts and
the exchange of such Drafts for Discount Notes, in each case as contemplated in
subsection 2.1(b) and subsection 4.6(c)(iv).
          “Bankruptcy Proceedings”: as defined in subsection 11.6(h).
          “Benefited Lender”: as defined in subsection 11.7(a).

8



--------------------------------------------------------------------------------



 



          “Blocked Account Agreement”: as defined in subsection 4.15(c).
          “Blocked Accounts”: as defined in subsection 4.15(c).
          “BOA”: Banc of America Securities LLC, in its individual capacity, and
any successor corporation thereto by merger, consolidation or otherwise.
          “Board”: the Board of Governors of the Federal Reserve System.
          “Borrower Joinder Agreement”: a Joinder Agreement in the form of
Exhibit J.
          “Borrowers”: the U.S. Borrowers, the Canadian Borrowers and from and
after such date as when it executes and delivers to the Administrative Agent a
Borrower Joinder Agreement, Canadian Finco.
          “Borrowing”: the borrowing of one Type of Loan of a single Tranche by
the U.S. Borrowers (on a joint and several basis), the Canadian Borrowers (on a
joint and several basis) or Canadian Finco, from all the Lenders having
Commitments of the respective Tranche on a given date (or resulting from a
conversion or conversions on such date) having in the case of Eurocurrency Loans
the same Interest Period and, in the case of Bankers’ Acceptance Loans, the same
term to maturity.
          “Borrowing Base”: the U.S. Borrowing Base, the Canadian Borrowing Base
and/or the Total Borrowing Base, as the context may require.
          “Borrowing Base Certificate”: as defined in subsection 7.2(f).
          “Borrowing Date”: any Business Day specified in a notice pursuant to
subsection 2.2, 2.6 or 3.2 as a date on which the Parent Borrower or any other
Borrower requests the Lenders to make Loans hereunder or an Issuing Lender to
issue Letters of Credit hereunder.
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York (or, with respect only to Loans
made by a Canadian RCF Lender and Letters of Credit issued by an Issuing Lender
not located in the City of New York, the location of such Canadian RCF Lender or
such Issuing Lender) are authorized or required by law to close, except that,
when used in connection with a Eurocurrency Loan, “Business Day” shall mean, in
the case of any Eurocurrency Loan in Dollars, any Business Day on which dealings
in Dollars between banks may be carried on in London, England and New York, New
York.
          “Canadian Administrative Agent”: as defined in the Preamble and shall
include any successor to the Canadian Administrative Agent appointed pursuant to
subsection 10.10.
          “Canadian Blocked Account”: as defined in subsection 4.15(c).
          “Canadian Borrower Unpaid Drawing”: drawings on Canadian RCF Letters
of Credit that have not been reimbursed by the applicable Canadian Borrower.

9



--------------------------------------------------------------------------------



 



          “Canadian Borrowers”: RSC Canada and any other entity that becomes a
Borrower pursuant to subsection 7.9(c) and which is incorporated or organized in
Canada or a province thereof, together with their respective successors and
assigns. For the avoidance of doubt, Canadian Finco shall not be a Canadian
Borrower for the purposes of this Agreement.
          “Canadian Borrowing Base”: as of any date of determination, the result
of, in each case using the Dollar Equivalent of all amounts in Canadian Dollars:
          (a) 85% of the amount of Eligible Canadian Accounts, plus
     (b) 85% of the amount of Eligible Unbilled Accounts owned by the Canadian
Borrowers and the Qualified Canadian Subsidiary Guarantors (not to exceed 50% of
the amount calculated under clause (a) above), plus
     (c) (i) 50% of the Value of Eligible Canadian Inventory, or (ii) if the
amount calculated pursuant to preceding clause (i) is greater than 5.0% of the
Canadian Borrowing Base, the lesser of (A) the amount calculated pursuant to
preceding clause (i) and (B) 85% of the Net Orderly Liquidation Value of
Eligible Canadian Inventory, plus
          (d) the lesser of:
     (i) 95% times the net book value of the Eligible Canadian Rental Fleet, and
     (ii) 85% times the Net Orderly Liquidation Value of the Eligible Canadian
Rental Fleet, minus
     (e) the amount of all Availability Reserves related to the Canadian RC
Facility, minus
     (f) the Canadian Borrowers’ and the Qualified Canadian Subsidiary
Guarantors’ aggregate exposure under Interest Rate Protection Agreements and
Permitted Hedging Arrangements, as reasonably determined by the U.S.
Administrative Agent (x) based on the mark-to-market value(s) for such Interest
Rate Protection Agreements and Permitted Hedging Arrangements (determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Interest Rate Protection Agreements and Permitted
Hedging Arrangements) or (y) at the U.S. Administrative Agent’s sole discretion,
in another manner acceptable to the Parent Borrower; minus
     (g) the aggregate principal amount of all Incremental Term Loans incurred
by the Canadian Borrowers and outstanding at such time, minus
     (h) in the case of any determination made pursuant to this definition at
any time from and after November 1, 2014, an amount equal to the product of
(i) the sum of (A) the aggregate principal amount of outstanding 2014 Senior
Notes at such time plus (B) the aggregate amount of all accrued and unpaid
interest thereon multiplied by (ii) a percentage equal to a fraction (expressed
as a percentage) the numerator of which is the

10



--------------------------------------------------------------------------------



 



sum of (I) the Total Canadian RCF Commitment at such time plus (II) the
aggregate principal amount of Incremental Term Loans incurred by the Canadian
Borrowers and outstanding at such time and the denominator of which is the sum
of (A) the Total U.S. RCF Commitment at such time, (B) the Total Canadian RCF
Commitment at such time and (C) the aggregate principal amount of Incremental
Term Loans oustanding at such time.
          “Canadian Collateral Agent”: as defined in the Preamble.
          “Canadian Dollars”: the lawful currency of Canada, as in effect from
time to time.
          “Canadian Finco”: a special purpose company having unlimited liability
organized under the laws of Canada or a province thereof, 100% of the Capital
Stock of which is owned by RSC.
          “Canadian Guarantee Agreement”: collectively, the Canadian Guarantee
Agreements to be executed and delivered by each Canadian Loan Party to and in
favor of the Canadian Administrative Agent, the Canadian Collateral Agent and
the Lenders substantially in the form of Exhibit F-1, as the same may be
amended, supplemented, waived or otherwise modified from time to time.
          “Canadian Loan Parties”: the Canadian Borrowers and each Canadian
Subsidiary Guarantor.
          “Canadian Prime Rate”: the greater of (a) rate of interest publicly
announced from time to time by the Canadian Administrative Agent as its
reference rate of interest for loans made in Canadian Dollars to Canadian
customers and designated as its “prime” rate and (b) the average discount rate
for one-month Canadian Dollar bankers’ acceptances (expressed for such purposes
as a yearly rate per annum) which is shown on the “CDOR Page” (or any
substitute) at 10:00 A.M. (Toronto time) on such day (or if not a Business Day,
the preceding Business Day), plus 0.75% per annum. Any change in the Canadian
Prime Rate due to a change in the Canadian Administrative Agent’s prime rate
shall be effective as of the opening of business on the effective date of such
change in the Canadian Administrative Agent’s prime rate.
          “Canadian Priority Payables”: at any time, with respect to the
Canadian Borrowers and Canadian Subsidiary Guarantors:
     (a) the amount past due and owing by such Person, or the accrued amount for
which such Person has an obligation to remit, to a Governmental Authority or
other Person pursuant to any applicable law, rule or regulation, in respect of
(i) pension fund obligations; (ii) unemployment insurance; (iii) harmonized
sales taxes, goods and services taxes, sales taxes, employee income taxes and
other taxes payable or to be remitted or withheld; (iv) workers’ compensation;
(v) vacation pay; (vi) wages; and (vii) other like charges and demands; in each
case, in respect of which any Governmental Authority or other Person may claim a
security interest, lien, trust or other claim ranking or capable of ranking in
priority to or pari passu with one or more of the Liens granted in the Security
Documents;

11



--------------------------------------------------------------------------------



 



     (b) the aggregate of any other amounts for which provision for payment is
required to be made pursuant to Section 6 of the Companies’ Creditors
Arrangement Act (Canada) or Section 60 of the Bankruptcy and Insolvency Act
(Canada) (as such provisions may be amended, supplemented or replaced from time
to time), in order to obtain court’s sanction or approval of an arrangement,
compromise or proposal; and
     (c) the aggregate amount of any other liabilities of such Person (i) in
respect of which a trust has been or may be imposed on any Collateral to provide
for payment or (ii) which are secured by a security interest, pledge, lien,
charge, right or claim on any Collateral or (iii) the holder of which enjoys a
right, in each case, pursuant to any applicable law, rule or regulation and
which trust, security interest, pledge, lien, charge, right or claim ranks or is
capable of ranking in priority to or pari passu with one or more of the Liens
granted in the Security Documents.
          “Canadian RC Facility”: the revolving credit facility available to the
Canadian Borrowers, the U.S. Borrowers and Canadian Finco hereunder pursuant to
subsection 2.1(b), as such revolving credit facility may be increased from time
to time pursuant to subsection 2.6 hereof or extended in whole or in part from
time to time pursuant to subsection 2.7 hereof.
          “Canadian RCF Commitment”: with respect to each Canadian RCF Lender,
the commitment of such Canadian RCF Lender hereunder to make Extensions of
Credit to the Borrowers in the amount set forth opposite its name on Schedule A
hereto (as such schedule may be modified from time to time pursuant to
Section 2.6(d) hereof) or as may be set forth in the Register from time to time.
For the avoidance of doubt, “Canadian RCF Commitment” shall include any Extended
Canadian RCF Commitment.
          “Canadian RCF Commitment Increase”: as defined in subsection 2.6(a).
          “Canadian RCF Commitment Increase Lender”: as defined in subsection
2.6(f).
          “Canadian RCF Commitment Percentage”: of any Canadian RCF Lender, at
any time, shall be that percentage which is equal to a fraction (expressed as a
percentage) the numerator of which is the Canadian RCF Commitment of such
Canadian RCF Lender at such time and the denominator of which is the Total
Canadian RCF Commitment at such time, provided that if any such determination is
to be made after the Total Canadian RCF Commitment (and the related Canadian RCF
Commitments of the Lenders) has (or have) terminated in full, the determination
of such percentages shall be made immediately before giving effect to such
termination; provided, further, that for the purposes of subsection 2.8, when a
Defaulting Lender shall exist, the “Canadian RCF Commitment Percentage” of any
Canadian RCF Lender shall mean the percentage of the Total Canadian RCF
Commitment, disregarding any Defaulting Lender’s Canadian RCF Commitment,
represented by such Lender’s Canadian RCF Commitment.
          “Canadian RCF Issuing Lender”: as the context may require, (i) DBCB or
(ii) any Canadian RCF Lender (and/or any Affiliate of such Canadian RCF Lender
designated by it that is a Canadian RCF Lender) which, at the request of a
Canadian Borrower and with the consent of the Canadian Administrative Agent
(such consent not to be unreasonably withheld or

12



--------------------------------------------------------------------------------



 



delayed), agrees, in such Canadian RCF Lender’s (or Affiliate’s) sole
discretion, to become a Canadian RCF Issuing Lender for the purpose of issuing
Canadian RCF Letters of Credit; provided that, if any Extension or Extensions of
Canadian RCF Commitments is or are effected in accordance with subsection 2.7,
on the occurrence of the Original RCF Maturity Date and on each later date which
is or was at any time a Maturity Date with respect to Canadian RCF Commitments,
each Canadian RCF Issuing Lender at such time, unless otherwise agreed among
such Canadian RCF Issuing Lender and the Canadian Borrowers, shall have the
right to resign as a Canadian RCF Issuing Lender on, or on any date within
twenty (20) Business Days after, the respective Canadian RCF Issuing Lender
Termination Date, in each case upon not less than ten (10) days’ prior written
notice thereof to the applicable Borrowers and the Canadian Administrative Agent
and, in the event of any such resignation and upon the effectiveness thereof,
the respective entity so resigning shall retain all of its rights hereunder and
under the other Loan Documents as a Canadian RCF Issuing Lender with respect to
all Canadian RCF Letters of Credit theretofore issued by it (which Canadian RCF
Letters of Credit shall remain outstanding in accordance with the terms hereof
until their respective expirations) but shall not be required to issue any
further Canadian RCF Letters of Credit hereunder. If at any time each Canadian
RCF Issuing Lender has resigned in such capacity in accordance with the
preceding sentence, then no Person shall be a Canadian RCF Issuing Lender
hereunder obligated to issue Canadian RCF Letters of Credit unless and until a
Lender becomes a Canadian RCF Issuing Lender hereunder in accordance with clause
(ii) above.
          “Canadian RCF Issuing Lender Termination Date”: as defined in the
definition of the term “Canadian RCF Issuing Lender”.
          “Canadian RCF L/C Obligations”: at any time, an amount equal to the
sum of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Canadian RCF Letters of Credit and (b) the aggregate amount of
drawings under Canadian RCF Letters of Credit which have not then been
reimbursed pursuant to subsection 3.5(a).
          “Canadian RCF L/C Participants”: the Canadian RCF Lenders.
          “Canadian RCF Lender”: each Lender which has a Canadian RCF Commitment
(without giving effect to any termination of the Total Canadian RCF Commitment
if there are any outstanding Canadian RCF L/C Obligations) or which has any
outstanding Canadian RCF Loans (or a Canadian RCF Commitment Percentage in any
then outstanding Canadian RCF L/C Obligations). Unless the context otherwise
requires, each reference in this Agreement to a Canadian RCF Lender includes
each Canadian RCF Lender and shall include references to any Affiliate of any
such Lender (including any Non-Canadian Affiliate, as applicable) which is
acting as a Canadian RCF Lender.
          “Canadian RCF Letter of Credit Exposure”: of any Canadian RCF Lender,
at any time, such Canadian RCF Lender’s Canadian RCF Commitment Percentage of
all then outstanding Canadian RCF L/C Obligations; it being understood and
agreed that the Canadian RCF Letter of Credit Exposure of each Canadian RCF
Lender is subject to reallocation to the extent provided under subsections
2.7(a)(ii) and 2.8.

13



--------------------------------------------------------------------------------



 



          “Canadian RCF Letters of Credit”: Letters of Credit issued by a
Canadian RCF Issuing Lender to, or for the account of, the Borrowers, pursuant
to subsection 3.1.
          “Canadian RCF Loan”: as defined in subsection 2.1(b). For the
avoidance of doubt, “Canadian RCF Loan” shall include any loan made pursuant to
any Canadian RCF Commitment Increase or any Extended Canadian RCF Commitment.
          “Canadian Secured Parties”: the “Secured Parties” as defined in the
Canadian Security Agreement.
          “Canadian Security Agreement”: collectively, the Canadian security
agreements to be executed and delivered by each Canadian Loan Party to and in
favor of the Canadian Collateral Agent as of the date hereof, substantially in
the form of Exhibit F-3, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time.
          “Canadian Security Documents”: the collective reference to the
Canadian Guarantee Agreement, the Canadian Security Agreement and all other
similar security documents hereafter delivered to the U.S. Collateral Agent or
the Canadian Collateral Agent granting or perfecting a Lien on any asset or
assets of any Person to secure the obligations and liabilities of the Canadian
Loan Parties hereunder and/or under any of the other Loan Documents or to secure
any guarantee of any such obligations and liabilities, including any security
documents executed and delivered or caused to be delivered to the U.S.
Collateral Agent or the Canadian Collateral Agent pursuant to subsection 7.9(a),
7.9(b) or 7.9(c), in each case, as amended, supplemented, waived or otherwise
modified from time to time.
          “Canadian Subsidiary”: each Subsidiary of Parent Borrower that is
incorporated or organized under the laws of Canada or any province thereof.
          “Canadian Subsidiary Guarantor”: each Canadian Subsidiary of any
Canadian Borrower which executes and delivers the Canadian Guarantee Agreement,
in each case, unless and until such time as the respective Canadian Subsidiary
Guarantor ceases to constitute a Canadian Subsidiary of the Parent Borrower or
is released from all of its obligations under the Canadian Guarantee Agreement
in accordance with the terms and provisions thereof.
          “Capital Expenditures”: with respect to any Person for any period, the
sum of (a) the aggregate of all expenditures by such Person and its consolidated
Subsidiaries during such period (exclusive of expenditures made (i) for
investments permitted by subsection 8.8 and (ii) for acquisitions permitted by
subsection 8.9) which, in accordance with GAAP, are or should be included in
“capital expenditures,” including, any such expenditures made for purchases of
Rental Fleet, net of (b) proceeds received by the Parent Borrower or any of its
Subsidiaries from Dispositions of (x) property, plant and equipment and
(y) Rental Fleet during such period.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

14



--------------------------------------------------------------------------------



 



          “Cash Equivalents”: (a) securities issued or fully guaranteed or
insured by the United States government or Canadian government or any agency or
instrumentality thereof, (b) time deposits, certificates of deposit or bankers’
acceptances of (i) any Lender or Affiliate thereof or (ii) any commercial bank
having capital and surplus in excess of $500,000,000 and the commercial paper of
the holding company of which is rated at least A-2 or the equivalent thereof by
Standard & Poor’s Ratings Group (a division of The McGraw Hill Companies Inc.)
or any successor rating agency (“S&P”) or at least P-2 or the equivalent thereof
by Moody’s Investors Service, Inc. or any successor rating agency (“Moody’s”)
(or if at such time neither is issuing ratings, then a comparable rating of such
other nationally recognized rating agency as shall be approved by the U.S.
Administrative Agent in its reasonable judgment), (c) commercial paper rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of such other nationally recognized rating agency as shall be
approved by the U.S. Administrative Agent in its reasonable judgment),
(d) investments in money market funds complying with the risk limiting
conditions of Rule 2a-7 or any successor rule of the Securities and Exchange
Commission under the Investment Company Act and (e) investments similar to any
of the foregoing denominated in foreign currencies approved by the board of
directors of the Parent Borrower, in each case provided in clauses (a), (b),
(c) and (e) above only, maturing within twelve (12) months after the date of
acquisition.
          “CERCLA”: the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.A.
§ 9601 et seq.
          “Change in Law”: as defined in subsection 4.11(a).
          “Change of Control”: the occurrence of any of the following events:
(a) (i) the Permitted Holders shall in the aggregate be the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of Voting Stock
having less than 35% of the total voting power of all outstanding Capital Stock
of the Relevant Parent Entity and (ii) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act), other than one or
more Permitted Holders or a Parent Entity, shall be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of Voting Stock having
more than 35% of the total voting power of all outstanding Capital Stock of the
Relevant Parent Entity; (b) the Continuing Directors shall cease to constitute a
majority of the members of the board of directors of RSC; (c) Holdings shall
cease to own, directly or indirectly, 100% of the Capital Stock of the Parent
Borrower; provided that the Parent Borrower may, to the extent permitted by
subsection 8.5, merge or consolidate with or into another U.S. Borrower; (d) the
Parent Borrower shall cease to own, directly or indirectly, 100% of the Capital
Stock of RSC; provided that RSC may, to the extent permitted by subsection 8.5,
merge or consolidate with or into the Parent Borrower and the Parent Borrower
may merge with or into RSC; (e) RSC shall cease to own, directly or indirectly,
100% of the Capital Stock of RSC Canada; provided that RSC Canada may, to the
extent permitted by subsection 8.5, merge or consolidate with or into another
Canadian Borrower; or (f) a “Change of Control” (or, with respect to Permitted
Junior Debt Documents, a similar event having similar effect thereunder) as
defined in the First Lien Last Out Note Documents, the 2019 Senior Note
Documents, the 2021 Senior Note Documents, the 2014 Senior Note Documents or any
Permitted Junior Debt Documents.

15



--------------------------------------------------------------------------------



 



          “Chief Executive Office”: with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.
          “Claim”: as defined in subsection 11.6(h).
          “Closing Date”: the date on which all the conditions precedent set
forth in subsection 6.1 shall be satisfied or waived and the initial Extension
of Credit shall have occurred hereunder.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all assets of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Collateral Agent”: the U.S. Administrative Agent and/or the Canadian
Administrative Agent, as the context may require.
          “Collection Bank”: as defined in subsection 4.15(c).
          “Commitment”: as to any Lender, its U.S. RCF Commitment, its Canadian
RCF Commitment and its Incremental Term Loan Commitment.
          “Commitment Fee Rate”: during the period from the Closing Date until
March 31, 2011, 0.50% per annum. Thereafter, the “Commitment Fee Rate” will be
as set forth on the Pricing Grid based upon the Average RCF Loan Utilization
calculated by the U.S. Administrative Agent for the respective three-month
period.
          “Commitment Percentage”: of any RCF Lender at any time shall be that
percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the aggregate RCF Commitment of such RCF Lender at such
time and the denominator of which is the aggregate RCF Commitments at such time,
provided that if any such determination is to be made after the RCF Commitments
have terminated, the determination of such percentages shall be made immediately
before giving effect to such termination; provided, further, that for the
purposes of subsection 2.8, when a Defaulting Lender shall exist, the
“Commitment Percentage” of any RCF Lender shall mean the percentage of the sum
of the Total U.S. RCF Commitment and the Total Canadian RCF Commitment
(disregarding any Defaulting Lender’s U.S. RCF Commitment and/or Canadian RCF
Commitment) represented by such RCF Lender’s U.S. RCF Commitment and/or Canadian
RCF Commitment.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
which is under common control with Holdings or any of its Subsidiaries within
the meaning of Section 4001 of ERISA or is part of a group which includes
Holdings or any of its Subsidiaries and which is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Sections 414(m) and (o) of the Code.
          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender

16



--------------------------------------------------------------------------------



 



and designated by such Lender in a written instrument delivered to the U.S.
Administrative Agent (a copy of which shall be provided by the U.S.
Administrative Agent to the Parent Borrower on request); provided that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations under this Agreement, including its obligation
to fund a Loan if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to any provision of this Agreement, including, without
limitation, subsection 4.10, 4.11, 4.12 or 11.5, than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender if such designating Lender had not designated such
Conduit Lender hereunder, (b) be deemed to have any Commitment or (c) be so
designated if such designation would otherwise increase the costs of any
Facility to any Borrower.
          “Consolidated Fixed Charge Coverage Ratio”: as of the last day of any
period, the ratio of (a)(i) EBITDA for such period minus (ii) the sum of the
unfinanced portion of all Capital Expenditures (excluding any Capital
Expenditure made in an amount equal to all or part of the proceeds of (x) any
casualty insurance, condemnation or eminent domain or (y) any sale of assets
(other than Rental Fleet) not in the ordinary course of business of Holdings and
its consolidated Subsidiaries during such period so long as such proceeds were
in fact applied to make Capital Expenditures within twelve (12) months following
the receipt thereof), to (b) the sum, without duplication, of (i) Debt Service
Charges payable in cash by the Parent Borrower and its consolidated Subsidiaries
during such period plus (ii) federal, state and foreign income taxes paid in
cash by the Parent Borrower and its consolidated Subsidiaries (net of refunds
received) for the period of four full fiscal quarters ending on such date plus
(iii) cash paid by the Parent Borrower during the relevant period pursuant to
any of clauses (f), (h) and (j) of subsection 8.7; provided that upon the date
on which any Liquidity Event first occurs, the Consolidated Fixed Charge
Coverage Ratio shall be calculated as of end of the most recently completed
fiscal quarter of the Parent Borrower for which financial statements shall have
been required to be delivered under subsection 7.1(a) or (b).
          “Consolidated Indebtedness”: at the date of determination thereof, an
amount equal to all debt of the Parent Borrower and its consolidated
Subsidiaries as determined on a consolidated basis and as disclosed on the
Parent Borrower’s consolidated balance sheet most recently delivered pursuant to
subsection 7.1.
          “Consolidated Interest Expense”: for any period, an amount equal to
(a) interest expense (accrued and paid or payable in cash for such period, and
in any event excluding any amortization or write off of financing costs, and any
expense arising from the termination of any Interest Rate Protection Agreement
or Permitted Hedging Arrangement) on Indebtedness of the Parent Borrower and its
consolidated Subsidiaries for such period minus (b) interest income (accrued and
received or receivable in cash for such period) of the Parent Borrower and its
consolidated Subsidiaries for such period, in each case determined on a
consolidated basis in accordance with GAAP.

17



--------------------------------------------------------------------------------



 



          “Consolidated Leverage Ratio”: as of the last day of any period, the
ratio of (a) Consolidated Indebtedness on such day to (b) EBITDA for such
period, or the period of four full fiscal quarters most recently ended prior to
such date for which financial statements of the Parent Borrower have been
required to be delivered under subsection 7.1(a) or (b), respectively; provided
that upon the date on which any Liquidity Event first occurs, the Consolidated
Leverage Ratio shall be calculated as of the end of the most recently completed
fiscal quarter of the Parent Borrower for which financial statements shall have
been required to be delivered under subsection 7.1(a) or (b).
          “Consolidated Net Income”: for any period, net income of the Parent
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
          “Continuing Directors”: the directors of RSC on the Closing Date,
after giving effect to the Transaction and the other transactions contemplated
thereby, and each other director if, in each case, such other director’s
nomination for election to the board of directors of RSC is recommended by at
least a majority of the then Continuing Directors or the election of such other
director is approved by one or more Permitted Holders.
          “Contractual Obligation”: as to any Person, any provision of any
material security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.
          “Credit Agreement Party”: Holdings and each Borrower.
          “Credit Card Notification”: as defined in subsection 4.15(c).
          “Credit Facility” or “Credit Facilities”: any facilities or
arrangements designated by the Parent Borrower, in each case with one or more
banks or other lenders or institutions providing for revolving credit loans,
term loans, letters of credit or other Indebtedness, in each case, including all
agreements, instruments and documents executed and delivered pursuant to or in
connection with any of the foregoing, including but not limited to any notes and
letters of credit issued pursuant thereto and any guarantee and collateral
agreement, patent and trademark security agreement, mortgages or letter of
credit applications and other guarantees, pledge agreements, security agreements
and collateral documents, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time, or refunded, refinanced,
restructured, replaced, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original banks, lenders or
institutions or other banks, lenders or institutions or otherwise, and whether
provided under any original Credit Facility or one or more other credit
agreements, indentures, financing agreements or other Credit Facilities or
otherwise). Without limiting the generality of the foregoing, the term “Credit
Facility” shall include any agreement (i) changing the maturity of any
Indebtedness thereunder or contemplated thereby, (ii) adding Subsidiaries as
additional borrowers or guarantors thereunder, (iii) increasing the amount of
Indebtedness Incurred thereunder or available to be borrowed thereunder or
(iv) otherwise altering the terms and conditions thereof.
          “Custodian”: as defined in subsection 10.1(b).

18



--------------------------------------------------------------------------------



 



          “DBCB”: Deutsche Bank AG Canada Branch, in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise.
          “DBCB Account”: as defined in subsection 4.15(d).
          “DBNY”: Deutsche Bank AG New York Branch, in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise.
          “DBNY Account”: as defined in subsection 4.15(d).
          “DBSI”: Deutsche Bank Securities Inc., in its individual capacity, and
any successor corporation thereto by merger, consolidation or otherwise.
          “DDA Notification”: as defined in subsection 4.15(c).
          “DDAs”: any checking or other demand deposit account maintained by the
Loan Parties (other than any such account if such account is, or all of the
funds and other assets owned by a Loan Party held in such account are, excluded
from the Collateral pursuant to any Security Document). All funds in such DDAs
shall be conclusively presumed to be Collateral and proceeds of Collateral and
the Agents and the Lenders shall have no duty to inquire as to the source of the
amounts on deposit in the DDAs, subject to the Security Documents and the
Intercreditor Agreement.
          “Debt Service Charges”: for any period, the sum of (a) Consolidated
Interest Expense, plus (b) scheduled mandatory principal payments made or
required to be made (after giving effect to any prepayments paid in cash that
reduce the amount of such required payments) on account of Indebtedness of the
Parent Borrower and its consolidated Subsidiaries, including the full amount of
any non-recourse Indebtedness (excluding the Obligations hereunder, payments to
reimburse any drawings under any commercial letters of credit, and any payments
on Indebtedness required to be made on the final maturity date thereof, but
including any obligations in respect of Financing Leases), for such period, plus
(c) scheduled mandatory payments on account of Disqualified Capital Stock of the
Parent Borrower and its consolidated Subsidiaries (whether in the nature of
dividends, redemption, repurchase or otherwise) required to be made during such
period, in each case determined on a consolidated basis in accordance with GAAP.
          “Default”: any of the events specified in Section 9, whether or not
any requirement for the giving of notice (other than, in the case of subsection
9(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 9, has been satisfied.
          “Default Notice”: as defined in subsection 9(e).
          “Defaulting Lender”: at any time of determination thereof, any Lender
that (i) has failed (which failure is not cured within one Business Day after
the date of such failure) to fund any portion of any Borrowing, participations
in L/C Obligations or participations in Swing Line Loans required to be funded
by it hereunder (including its obligations under subsection 2.1, subsection 2.4
or Section 3), (ii) has otherwise failed to pay over to the U.S. Administrative
Agent, the Canadian Administrative Agent or any other Lender any other amount
required to be

19



--------------------------------------------------------------------------------



 



paid by it hereunder (unless such Lender is reasonably disputing in good faith
as to whether it is required pursuant to this Agreement to make the payment in
question), (iii) has been deemed insolvent or become the subject of a bankruptcy
or insolvency proceeding or a takeover (in receivership or similar proceeding)
by a Governmental Authority or (iv) has notified any Credit Agreement Party, any
Issuing Lender, the Swing Line Lender, the U.S. Administrative Agent and/or the
Canadian Administrative Agent of any of the foregoing (including any
notification of its intent not to comply with its funding obligations described
in preceding clause (i)); provided that for purposes of subsection 2.1 with
respect to Swing Line Loans and Section 3 only, the term “Defaulting Lender”
shall also include (a) any Lender with an affiliate that (x) Controls such
Lender and (y) has been deemed insolvent or become the subject of a bankruptcy
or insolvency proceeding or a takeover by a Governmental Authority and (b) any
Lender that previously constituted a “Defaulting Lender” under this Agreement,
unless such Lender has ceased to constitute a “Defaulting Lender” for a period
of at least 90 consecutive days; provided that a Lender shall not be deemed to
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in such Lender (or any Person that Controls such Lender) by a
Governmental Authority.
          “Deposit Account”: any deposit account (as such term is defined in
Article 9 of the UCC or (to the extent governed thereby) any similar provision
of the PPSA).
          “Discount Note”: as defined in subsection 4.6(c)(xi).
          “Disinterested Director”: with respect to any Person and transaction,
a member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
          “Disposition”: as defined in the definition of the term “Asset Sale”
in this subsection 1.1.
          “Disqualified Capital Stock”: any Capital Stock which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) is mandatorily redeemable
in whole or in part prior to any Maturity Date, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for Indebtedness or any Capital Stock referred to
in (a) above prior to any Maturity Date, or (c) contains any mandatory
repurchase obligation which comes into effect prior to any Maturity Date,
provided that any Capital Stock that would not constitute Disqualified Capital
Stock but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Capital Stock is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Capital
Stock upon the occurrence of a change in control or an asset sale shall not
constitute Disqualified Capital Stock.
          “Documentary L/C”: as defined in subsection 3.1(a).
          “Dollar Equivalent”: with respect to the principal amount of any
Canadian RCF Loan denominated in Canadian Dollars or the amount of any Canadian
RCF Letters of Credit denominated in Canadian Dollars at any date of
determination thereof, an amount in Dollars

20



--------------------------------------------------------------------------------



 



equivalent to such principal amount or such other amount calculated on the basis
of the Spot Rate of Exchange.
          “Dollars” and “$”: dollars in lawful currency of the United States of
America.
          “Domestic Subsidiary”: any Subsidiary of the Parent Borrower which is
not a Foreign Subsidiary.
          “Dominion Event”: the determination by the U.S. Administrative Agent
that Available RCF Commitments on any day are less than the greater of (a)
$125,000,000 and (b) 12.5% of the Total RCF Commitments on such day; provided
that the U.S. Administrative Agent has notified the Parent Borrower thereof; and
provided, further, that if the occurrence of a Dominion Event shall be due
solely to a fluctuation in currency exchange rates occurring within the two
(2) Business Day period immediately preceding such occurrence, and one or more
of the Borrowers, within two (2) Business Days following receipt of such notice
from the U.S. Administrative Agent, repays Loans in an amount such that the
Available RCF Commitments following such payment exceeds the greater of (a)
$125,000,000 and (b) 12.5% of the Total RCF Commitments at the time of such
payment, a Dominion Event shall be deemed not to have occurred. The occurrence
of a Dominion Event shall be deemed continuing notwithstanding that Available
RCF Commitments may thereafter exceed the applicable amount described in the
preceding sentence unless and until the Available RCF Commitments exceed the
greater of (a) $125,000,000 and (b) 12.5% of the Total RCF Commitments for
thirty (30) consecutive days, in which event a Dominion Event shall no longer be
deemed to be continuing.
          “Draft”: at any time, either a depository bill within the meaning of
the Depository Bills and Notes Act (Canada) or a bill of exchange, within the
meaning of the Bills of Exchange Act (Canada), drawn by a Canadian Borrower on a
Canadian RCF Lender and bearing such distinguishing letters and numbers as such
Canadian RCF Lender may determine, but which at such time has not been completed
or accepted by such Canadian RCF Lender.
          “EBITDA”: for any period, the sum of (a) Consolidated Net Income for
such period adjusted (i) to exclude the following items (without duplication) of
income or expense to the extent that such items are included in the calculation
of Consolidated Net Income: (A) Consolidated Interest Expense, (B) any non-cash
expenses and charges, (C) total income tax expense, (D) depreciation expense,
(E) the expense associated with amortization of intangible and other assets
(including amortization or other expense recognition of any costs associated
with asset write-ups in accordance with APB Nos. 16 and 17), (F) non-cash
provisions for reserves for discontinued operations, (G) any extraordinary,
unusual or non-recurring gains or losses or charges or credits, including but
not limited to any expenses relating to the Transaction and any non-recurring or
extraordinary items paid or accrued during such period relating to deferred
compensation owed to any Management Investor that was cancelled, waived or
exchanged in connection with the grant to such Management Investor of the right
to receive or acquire shares of common stock of Holdings or any other Parent
Entity, (H) any gain or loss associated with the sale or write-down of assets
(other than Rental Fleet) not in the ordinary course of business, (I) any income
or loss accounted for by the equity method of accounting (except in the case of
income to the extent of the amount of cash dividends or cash distributions
actually paid to the Parent Borrower or any of its Subsidiaries by the entity
accounted for by the

21



--------------------------------------------------------------------------------



 



equity method of accounting) and (J) fees paid to the Sponsor or any Affiliate
of the Sponsor for the rendering of management consulting, monitoring or
financial advisory services for compensation not to exceed in the aggregate
$6,000,000 in any Fiscal Year and (ii) by reducing EBITDA (as otherwise
determined above) by the amount of all dividends paid by the Parent Borrower
during the relevant period pursuant to any of clauses (c) and (d) of subsection
8.7 (in each case, unless and to the extent (x) the amount paid with such
dividends by Holdings or any Parent Entity would not, if the respective expense
or other item had been incurred directly by the Parent Borrower, have reduced
EBITDA determined in accordance with the foregoing provisions of this definition
or (y) such dividend is paid by the Parent Borrower in respect of an expense or
other item that has resulted in, or will result in, a reduction of EBITDA, as
calculated pursuant to clause (a) above) plus (b) only with respect to
determining compliance with subsection 8.1 hereof, any Specified Equity
Contribution. For the purposes of calculating EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period (and after the Closing Date) the Parent Borrower or
any of its Subsidiaries shall have made any Material Disposition, the EBITDA for
such Reference Period shall be reduced by an amount equal to the EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period (and after the Closing Date) the Parent Borrower or
any of its Subsidiaries shall have made a Material Acquisition, EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto in
accordance with Regulation S-X or in such other manner acceptable to the U.S.
Administrative Agent as if such Material Acquisition occurred on the first day
of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (x) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (y) involves the payment of consideration by the Parent Borrower
or any of its Subsidiaries in excess of $5,000,000; and “Material Disposition”
means any Disposition of property or series of related Dispositions of property
that (x) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (y) yields gross proceeds to the Parent Borrower or any of its
Subsidiaries in excess of $5,000,000.
     “Eligible Accounts”: those Accounts created by a Qualified Loan Party in
the ordinary course of its business, arising out of its sale, lease or rental of
goods or rendition of services, that comply in all material respects with each
of the representations and warranties respecting Eligible Accounts made in the
Loan Documents, and that are not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits and
unapplied cash. Eligible Accounts shall not include the following:
     (a) Accounts that are unpaid on the date which is one-hundred twenty
(120) days after the date of the original invoice,
     (b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of the total amount of all Accounts owed by that Account Debtor (or its
Affiliates) are deemed ineligible under clause (a) above,

22



--------------------------------------------------------------------------------



 



     (c) without duplication, the amount of any credit balances greater than
one-hundred twenty (120) days past their invoice date with respect to any
Account,
     (d) Accounts with respect to which the Account Debtor is (i) an Affiliate
of any Loan Party (other than a portfolio company of any of the Equity Investors
or their respective Affiliates) or (ii) an employee or agent of any Loan Party
or any Affiliate of such Loan Party (other than a portfolio company of the
Equity Investors or their respective Affiliates),
     (e) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional (other than, for the avoidance of
doubt, a rental or lease basis),
     (f) Accounts that are not payable in Dollars; provided that Eligible
Canadian Accounts may be payable in Canadian Dollars,
     (g)Accounts with respect to which the Account Debtor is a Person other than
a Governmental Authority unless: (i) the Account Debtor (A) is a natural person
with a billing address in the United States or Canada, (B) maintains its Chief
Executive Office in the United States or Canada, or (C) is organized under the
laws of the United States, Canada or any state, territory, province or
subdivision thereof; or (ii) (A) the Account is supported by an irrevocable
letter of credit satisfactory to the U.S. Administrative Agent, in its Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank), that
has been delivered to the U.S. Administrative Agent and is directly drawable by
the U.S. Administrative Agent, or (B) the Account is covered by credit insurance
in form, substance, and amount, and by an insurer, satisfactory to the U.S.
Administrative Agent, in its Permitted Discretion,
     (h) Accounts with respect to which the Account Debtor is the government of
any country or sovereign state other than the United States and Canada, or of
any state, province, municipality, or other political subdivision thereof, or of
any department, agency, public corporation, or other instrumentality thereof,
unless (i) the Account is supported by an irrevocable letter of credit
satisfactory to the U.S. Administrative Agent, in its Permitted Discretion (as
to form, substance, and issuer or domestic confirming bank), that has been
delivered to the U.S. Administrative Agent and is directly drawable by the U.S.
Administrative Agent, or (ii) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the U.S.
Administrative Agent, in its Permitted Discretion,
     (i) Accounts with respect to which the Account Debtor is (1) the federal
government of Canada or any department, agency or instrumentality of Canada or
the provincial government of New Brunswick or any department, agency or
instrumentality of New Brunswick or (2) the federal government of the United
States or any department, agency or instrumentality of the United States
(exclusive, in the case of clause (2), of (A) Accounts with respect to which the
applicable Loan Party has

23



--------------------------------------------------------------------------------



 



complied, to the reasonable satisfaction of the U.S. Administrative Agent, with
the Assignment of Claims Act of 1940 (31 USC Section 3727)) or (B) Accounts
which, when added to the amount of Accounts not excluded as ineligible by virtue
of clauses (j)(iv) and (k)(iii) below, do not exceed 10% of all Eligible
Accounts, provided that (i) in each case, the amount of Eligible Accounts that
are excluded as ineligible under this clause (B) and clauses (j)(iv) and
(k)(iii) below because they exceed the foregoing percentage shall be determined
based on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing limit and (ii) Accounts described in this
clause (B) shall not be eligible for inclusion as Eligible Accounts if the U.S.
Administrative Agent requests the Parent Borrower to (or cause the applicable
Loan Party to) comply with the Assignment of Claims Act of 1940 (31 USC
Section 3727) with respect to Accounts described in this clause (B) unless the
Parent Borrower or the respective Loan Party provides evidence of such
compliance within 30 days of such request or the U.S. Administrative Agent
establishes an Availability Reserve with respect to such Accounts,
     (j) Accounts with respect to which the Account Debtor is the provincial
government of Alberta or Manitoba or the territorial government of the Northwest
Territories, Nunavut or the Yukon or any other Canadian provincial or
territorial government which restricts the assignment of Crown debts unless
(i) the Account is supported by an irrevocable letter of credit satisfactory to
the Canadian Administrative Agent, in its Permitted Discretion (as to form,
substance, and issuer or domestic confirming bank), that has been delivered to
the Canadian Administrative Agent and is directly drawable by the Canadian
Administrative Agent, or (ii) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the Canadian
Administrative Agent, in its Permitted Discretion, or (iii) the applicable Loan
Party has obtained the consent of the requisite Governmental Authority to the
assignment of the Account to the Collateral Agent and otherwise complied to the
reasonable satisfaction of the Canadian Administrative Agent, with the
applicable Canadian provincial and territorial law relating to financial
administration and assignment of Crown obligations or (iv) such Accounts, when
added to the amount of Accounts not excluded as ineligible by virtue of clauses
(i)(2)(B) above and (k)(iii) below, do not exceed 10% of all Eligible Accounts,
provided that (x) in each case, the amount of Eligible Accounts that are
excluded as ineligible under this clause (iv) and clauses (i)(2)(B) above and
(k)(iii) below because they exceed the foregoing percentage shall be determined
based on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing limit and (y) Accounts described in this
clause (iv) shall not be eligible for inclusion as Eligible Accounts if the
Canadian Administrative Agent requests the Parent Borrower to (or cause the
applicable Loan Party to) obtain the consent of the requisite Governmental
Authority to the assignment of such Accounts to the Collateral Agent and
otherwise comply with the applicable Canadian provincial and territorial law
relating to financial administration and assignment of Crown obligations unless
the Parent Borrower or the respective Loan Party obtains such consent and
provides evidence of such compliance within 30 days of such request or the
Canadian Administrative Agent establishes an Availability Reserve with respect
to such Accounts,

24



--------------------------------------------------------------------------------



 



     (k) Accounts with respect to which the Account Debtor is any state
government of the United States or any department, agency, municipality or
political subdivision thereof (exclusive, however, of Accounts with respect to
which the applicable Loan Party has complied, to the reasonable satisfaction of
the U.S. Administrative Agent, with the state law (if any) that is the
substantial equivalent of the Assignment of Claims Act of 1940 (31 USC
Section 3727)), unless (i) the Account is supported by an irrevocable letter of
credit satisfactory to the U.S. Administrative Agent, in its Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank), that
has been delivered to the U.S. Administrative Agent and is directly drawable by
the U.S. Administrative Agent, (ii) the Account is covered by credit insurance
in form, substance, and amount, and by an insurer, satisfactory to the U.S.
Administrative Agent, in its Permitted Discretion or (iii) such Accounts, when
added to the amount of Accounts not excluded as ineligible by virtue of clauses
(i)(2)(B) and (j)(iv) above, do not exceed 10% of all Eligible Accounts,
provided that (x) in each case, the amount of Eligible Accounts that are
excluded as ineligible under this clause (iii) and clauses (i)(2)(B) and (j)(iv)
above because they exceed the foregoing percentage shall be determined based on
all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing limit and (y) Accounts described in this
clause (iii) shall not be eligible for inclusion as Eligible Accounts if the
U.S. Administrative Agent requests the Parent Borrower to (or cause the
applicable Loan Party to) comply with the state law (if any) that is the
substantial equivalent of the Assignment of Claims Act of 1940 (31 USC
Section 3727) with respect to Accounts described in this clause (iii) unless the
Parent Borrower provides evidence of such compliance within 30 days of such
request or the U.S. Administrative Agent establishes an Availability Reserve
with respect to such Accounts,
     (l) (i) Accounts with respect to which the Account Debtor is a creditor of
any Loan Party or any Subsidiary of a Loan Party, has or has asserted a right of
setoff, or has disputed its obligation to pay all or any portion of the Account,
to the extent of such claim, right of setoff, or dispute, (ii) Accounts which
are subject to a rebate that has been earned but not taken or a chargeback, to
the extent of such rebate or chargeback, (iii) Accounts that comprise service
charges or finance charges and (iv) Accounts less than one-hundred twenty
(120) days past the original invoice date related to invoices that have been
partially paid (other than in the case of this clause (iv) any such Accounts
that have been partially paid by the respective Account Debtor in the ordinary
course of business in connection with such Account Debtor managing its credit
limits and that are not past due),
     (m) Accounts with respect to an Account Debtor whose total obligations
owing to the Borrowers exceed 10% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by the U.S.
Administrative Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit,

25



--------------------------------------------------------------------------------



 



     (n) Accounts with respect to which the Account Debtor is not Solvent, is
subject to a proceeding related thereto, has gone out of business, or as to
which a Loan Party has received notice of an imminent proceeding related to such
Account Debtor not being or alleged not to be Solvent or which proceeding is
reasonably likely to result in a material impairment of the financial condition
of such Account Debtor,
     (o) Accounts with respect to which the Account Debtor is located in a
state, province or jurisdiction (e.g., New Jersey, Minnesota, West Virginia and
Canadian provinces) that requires, as a condition to access to the courts of
such jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the applicable Loan Party has so qualified, filed such reports or forms,
or taken such actions (and, in each case, paid any required fees or other
charges). The foregoing shall not apply to the extent that the applicable Loan
Party may qualify subsequently as a foreign entity authorized to transact
business in such state or jurisdiction and gain access to such courts, without
incurring any cost or penalty viewed by the U.S. Administrative Agent, in its
Permitted Discretion, to be material in amount, and such later qualification
cures any lack of access to such courts to enforce payment of such Account
(including, for greater certainty, the requirement for a creditor to
extra-provincially register in a province or territory of Canada for such
purposes),
     (p) Accounts, the collection of which the U.S. Administrative Agent, in its
Permitted Discretion, believes to be doubtful by reason of the Account Debtor’s
financial condition, upon notice thereof to the Parent Borrower,
     (q) Accounts that are not subject to a valid and perfected first priority
Lien in favor of the U.S. Collateral Agent or the Canadian Collateral Agent, as
applicable, pursuant to a Security Document (as and to the extent provided
therein (it being agreed that in no event shall any Excluded Assets be deemed to
be Eligible Accounts hereunder)),
     (r) Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, (s) Accounts that represent the right to receive progress
payments or other advance billings that are due prior to the completion of
performance by the applicable Loan Party of the subject contract for goods or
services, or
     (t) Accounts with respect to which the Account Debtor is a Tribal
Sovereign.
          “Eligible Canadian Accounts”: the Eligible Accounts owned by the
Canadian Borrowers and the Qualified Canadian Subsidiary Guarantors.
          “Eligible Canadian Inventory”: the Eligible Inventory owned by the
Canadian Borrowers and the Qualified Canadian Subsidiary Guarantors.

26



--------------------------------------------------------------------------------



 



          “Eligible Canadian Rental Fleet”: the Eligible Rental Fleet owned by
the Canadian Borrowers and the Qualified Canadian Subsidiary Guarantors.
          “Eligible Inventory”: the gross dollar value (valued at the lower of
cost or market value) of the Inventory of the Qualified Loan Parties located in
any jurisdiction of the United States or Canada which is readily marketable and
is then currently being held for resale in the ordinary course of business and
conforms in all material respects to the representations and warranties
contained in the Loan Documents, and that are not excluded by virtue of one or
more of the excluding criteria set forth below. Eligible Inventory shall not
include the following:
     (a) any supplies (other than raw materials), spare parts, shipping
materials, goods returned or rejected (except to the extent that such returned
or rejected goods continue to conform in all material respects to the
representations and warranties contained in the Loan Documents) by customers and
goods to be returned to suppliers,
     (b) any Inventory held on consignment,
     (c) any Inventory which has been shipped to a customer, even if on a
consignment or “sale or return” basis,
     (d) any Inventory to the extent that a Qualified Loan Party has taken a
reserve, but only to the extent of such reserve,
     (e) any Inventory not subject to a valid and perfected first-priority Lien
in favor of the U.S. Collateral Agent or the Canadian Collateral Agent, as
applicable, pursuant to a Security Document (as and to the extent provided
therein (it being understood and agreed that in no event shall any of the
Excluded Assets be deemed to be Eligible Inventory hereunder)),
     (f) any Inventory not produced in compliance with the applicable
requirements of the Fair Labor Standards Act,
     (g) any fuel, or
     (h) any Inventory classified as “dead and overstock inventory” not already
reserved for pursuant to clause (d) above.
          “Eligible Rental Fleet”: Rental Fleet of the Qualified Loan Parties
held for renting in the ordinary course of the Loan Parties’ business, that
complies in all material respects with each of the representations and
warranties respecting Eligible Rental Fleet made in the Loan Documents, and that
is not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below. In determining the amount to be so included, Rental Fleet shall
be valued at the lower of cost or market on a basis consistent with the Loan
Parties’ historical accounting practices and shall be net of any unrecorded
rebates. An item of Rental Fleet shall not be included in Eligible Rental Fleet
if:
          (a) a Loan Party does not have good and valid title thereto,

27



--------------------------------------------------------------------------------



 



     (b) it is not either (i) located at one of the locations in the United
States or Canada set forth on Schedule C, as the same may be modified from time
to time by notice to the U.S. Administrative Agent, or (ii) on lease with a
customer in the ordinary course of business and located in the United States or
Canada,
     (c) it is not subject to a valid and perfected first priority Lien in favor
of the U.S. Collateral Agent or the Canadian Collateral Agent, as applicable,
pursuant to a Security Document; (as and to the extent provided therein (it
being agreed that in no event shall any Excluded Assets be deemed to be Eligible
Rental Fleet hereunder)); provided that this clause (c) will not apply to Rental
Fleet represented by a certificate of title (such Rental Fleet being subject to
clause (h) below); provided, further, that, it shall not be necessary to
identify the Vehicle Identification Numbers with respect to Rental Fleet located
in Canada in any PPSA filings as a prerequisite for such Rental Fleet to
constitute “Eligible Rental Fleet” hereunder,
     (d) it consists of goods rejected by a Loan Party’s customers,
     (e) it consists of goods that are obsolete, unmerchantable or slow moving,
     (f) it is damaged or defective and (i) is not repairable and (ii) is
classified as “outside” shop unless payables are reserved; provided that, this
clause (f) will not apply to Rental Fleet that is classified as inside or
outside the shop for less than sixty (60) days,
     (g) it is not available to rent to customers of a Loan Party in the
ordinary course of business, or
     (h) it is U.S. Rental Fleet represented by a certificate of title unless,
to the extent necessary to perfect a security interest in such Rental Fleet, a
Loan Party has caused the certificate of title for such Rental Fleet to be
registered with the applicable Governmental Authority showing (i) in the case of
any certificate of title so registered prior to the Closing Date, “Deutsche Bank
AG, New York Branch, as First-Lien and Second-Lien Collateral Agent,” “Deutsche
Bank AG, New York Branch, as First-Lien Collateral Agent” or “DB Services New
Jersey, Inc., as agent for Deutsche Bank AG, New York Branch, as First-Lien and
Second-Lien Collateral Agent”, as applicable (or a trustee or agent reasonably
acceptable to the U.S. Collateral Agent or Canadian Collateral Agent, as
applicable), as a lienholder thereon, and (ii) in the case of any certificate of
title so registered on or after the Closing Date, “Deutsche Bank AG New York
Branch, as Senior Collateral Agent and First Lien Last Out Collateral Agent,”
“Deutsche Bank AG New York Branch, as Senior Collateral Agent” or “Deutsche Bank
AG Canada Branch, as Canadian Collateral Agent”, as applicable (or a trustee or
agent reasonably acceptable to the U.S. Collateral Agent or Canadian Collateral
Agent, as applicable), as a lienholder thereon, such that such Rental Fleet is
subject to a valid and perfected first priority Lien in favor of the U.S.
Collateral Agent or the Canadian Collateral Agent, as applicable (or such
certificate of title or the requisite application therefor has been submitted to
the applicable Governmental Authority for such registration or for issuance of
such certificate of title as so registered); provided that (A)

28



--------------------------------------------------------------------------------



 



U.S. Rental Fleet shall not be excluded as ineligible pursuant to this clause
(h) in the event that the applicable certificate of title statute or applicable
regulations require the U.S. Administrative Agent to provide an electronic lien
title number for the registration of certificates of title as otherwise
contemplated above and the U.S. Administrative Agent has not so provided to the
Parent Borrower (or the applicable Loan Party) an electronic lien title number
(or if the U.S. Administrative Agent has so provided such an electronic lien
title number, fewer than 90 days (or such longer period as agreed by the U.S.
Administrative Agent in its sole discretion) have elapsed since the U.S.
Administrative Agent has so provided an electronic lien title number to the
Parent Borrower (or the applicable Loan Party)), and (B) U.S. Rental Fleet in
the state of New Jersey shall not be excluded as ineligible pursuant to this
clause (h) in the event the applicable certificate of title statute or
applicable regulations require a “corporate code” for registrations of
certificates of title in the state of New Jersey as otherwise contemplated above
and the U.S. Administrative Agent has not provided such corporate code to the
Parent Borrower (or the applicable Loan Party) (or if the U.S. Administrative
Agent has so provided such corporate code, fewer than 90 days (or such longer
period as agreed by the U.S. Administrative Agent in its sole discretion) have
elapsed since the U.S. Administrative Agent has so provided such a corporate
code to the Parent Borrower (or the applicable Loan Party)), in each case so
long as a Loan Party has delivered certificates of title for such U.S. Rental
Fleet to the title agency appointed by the U.S. Administrative Agent.
          “Eligible Transferee”: a commercial bank, an insurance company, a
finance company, a financial institution, any fund that invests in loans or any
other “accredited investor” (as defined in Regulation D of the Securities Act),
but in any event excluding any natural Person and Holdings and its Subsidiaries
and Affiliates.
          “Eligible Unbilled Accounts”: Accounts (which are Eligible Accounts
except for their failure to comply with clause (r) of the definition of Eligible
Accounts) (a) which have not been billed but for which services have been
rendered, (b) which have not been billed solely because either (i) the services
were rendered pursuant to a customer agreement which provides for monthly
billing at a date other than month-end, or (ii) the services were rendered
pursuant to a customer agreement which provides for billing at the completion of
the rental term, and such rental term has not yet ended and (c) which shall be
billed not more than thirty (30) days after such Account is first included on
the Borrowing Base Certificate or otherwise reported to the U.S. Administrative
Agent as Collateral.
          “Eligible U.S. Accounts”: the Eligible Accounts owned by the U.S.
Borrowers and the Qualified U.S. Subsidiary Guarantors.
          “Eligible U.S. Inventory”: the Eligible Inventory owned by the U.S.
Borrowers and the Qualified U.S. Subsidiary Guarantors.
          “Eligible U.S. Rental Fleet”: the Eligible Rental Fleet owned by the
U.S. Borrowers and the Qualified U.S. Subsidiary Guarantors.
          “Environmental Costs”: any and all costs or expenses (including
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation

29



--------------------------------------------------------------------------------



 



expenses, fines, penalties, damages, settlement payments, judgments and awards),
of whatever kind or nature, known or unknown, contingent or otherwise, arising
out of, or in any way relating to, any actual or alleged violation of,
noncompliance with or liability under any Environmental Laws. Environmental
Costs include any and all of the foregoing, without regard to whether they arise
out of or are related to any past, pending or threatened proceeding of any kind.
          “Environmental Laws”: any and all U.S., Canadian or federal, state,
provincial, territorial, foreign, local or municipal laws, rules, orders,
enforceable guidelines and standards, orders-in-council, regulations, statutes,
ordinances, codes, decrees, and such requirements of any Governmental Authority
properly promulgated and having the force and effect of law or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health (as it
relates to exposure to Materials of Environmental Concern) or the environment,
as have been, or now or at any relevant time hereafter are, in effect.
          “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.
          “Equipment”: any equipment owned by or leased to the Parent Borrower
or any of its Subsidiaries that is revenue earning equipment, or is classified
as “revenue earning equipment” in the consolidated financial statements of the
Parent Borrower, including any such equipment consisting of (i) backhoes,
dozers, excavators, forklifts, loaders, scissors, tractors, trenchers, trucks
and trailers or other similar equipment, (ii) construction, industrial,
commercial and office equipment, (iii) earthmoving, material handling,
compaction, aerial and electrical equipment, (iv) air compressors, pumps and
small tools and (v) other personal property.
          “Equity Investors”: the Sponsor, Atlas Copco AB, a company organized
under the laws of Sweden, Atlas Copco Finance S.à.r.l., a company organized
under the laws of Luxembourg, and each other person that made a direct or
indirect equity investment in RSC Holdings on November 27, 2006.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurocurrency Loans”: Loans the rate of interest applicable to which
is based upon the Eurocurrency Rate.
          “Eurocurrency Rate”: with respect to any Borrowing of Eurocurrency
Loans for any Interest Period, (i) the rate per annum determined by the U.S.
Administrative Agent at approximately 11:00 A.M. (London time) on the date that
is two (2) Business Days prior to the commencement of such Interest Period by
reference to the Reuters Screen LIBOR01 for deposits in Dollars (or such other
comparable page as may, in the opinion of the U.S. Administrative Agent, replace
such page for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurocurrency Rate” shall be the interest rate per annum (rounded upwards to the
next 1/100th of 1.00%) determined by the U.S. Administrative Agent to be the
average of the rates per annum at which deposits in Dollars are offered for such

30



--------------------------------------------------------------------------------



 



relevant Interest Period to major banks in the London interbank market in
London, England by the U.S. Administrative Agent at approximately 11:00 A.M.
(London time) on the date that is two (2) Business Days prior to the beginning
of such Interest Period, divided by (ii) a percentage equal to 100% minus the
then stated maximum rate of all reserve requirements (including, without
limitation, any marginal, emergency, supplemental, special or other reserves
required by applicable law) applicable to any member bank of the Federal Reserve
System in respect of Eurocurrency funding or liabilities as defined in
Regulation D of the Board (or any successor category of liabilities under
Regulation D of the Board).
          “Event of Default”: any of the events specified in Section 9, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition specified in Section 9, has been satisfied.
          “Exchange Act”: the Securities Exchange Act of 1934, as amended from
time to time.
          “Excluded Assets”: as defined in the U.S. Guarantee and Collateral
Agreement and the Canadian Security Agreement.
          “Existing Credit Agreement”: as defined in the Recitals hereto.
          “Existing Credit Agreement Indebtedness”: as defined in the Recitals
hereto.
          “Existing First Amendment”: as defined in the Recitals hereto.
          “Existing Letter of Credit”: as defined in subsection 3.1(a).
          “Existing Indebtedness”: existing Indebtedness of the Loan Parties
identified on Schedule D.
          “Existing Notes”: collectively, the 2014 Senior Notes, the First Lien
Last Out Notes, the 2019 Senior Notes and the 2021 Senior Notes.
          “Extended Canadian RCF Commitment”: as defined in subsection
2.7(a)(ii).
          “Extended Incremental Term Loans”: as defined in subsection
2.7(a)(iv).
          “Extended RCF Commitment”: as to any Lender, its Extended Canadian RCF
Commitment and its Extended U.S. RCF Commitment.
          “Extended U.S. RCF Commitment”: as defined in subsection 2.7(a)(ii).
          “Extending Incremental Term Lender”: as defined in subsection
2.7(a)(iv).
          “Extending RCF Lender”: an RCF Lender with an Extended U.S. RCF
Commitment and/or an Extended Canadian RCF Commitment.
          “Extension”: as defined in subsection 2.7(a).

31



--------------------------------------------------------------------------------



 



          “Extension Amendment”: as defined in subsection 2.7(d).
          “Extension of Credit”: as to any Lender, the making of, or, in the
case of subsection 2.4(d)(ii), participation in, a Loan by such Lender or the
issuance of, or participation in, a Letter of Credit by such Lender.
          “Extension Offer”: as defined in subsection 2.7(a).
          “Facility”: each of the Commitments and the Extensions of Credit made
thereunder.
          “FATCA”: Sections 1471 through 1471 of the Code (and any amended or
successor version that is substantively comparable provided that any such
amended or successor version imposes criteria that are no more onerous than
those contained in such sections as enacted on the Closing Date) and the
regulations promulgated thereunder or published administrative guidance
implementing such Sections.
          “Federal Funds Effective Rate”: as defined in the definition of the
term “ABR” in this subsection 1.1.
          “Financing Lease”: any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.
          “FIRREA”: the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended from time to time.
          “First Lien Last Out Note Documents”: each First Lien Last Out Note
Indenture, the First Lien Last Out Notes, the First Lien Last Out Security
Documents and each other document or agreement relating to the issuance of the
First Lien Last Out Notes, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with the terms thereof and
subsection 8.13.
          “First Lien Last Out Note Indenture”: each indenture governing the
First Lien Last Out Notes, among the Parent Borrower and RSC, as co-issuers, the
guarantors from time to time party thereto and the trustee thereunder, as the
same may be amended, supplemented, waived or otherwise modified from time to
time in accordance the terms thereof and with subsection 8.13.
          “First Lien Last Out Notes”: senior secured notes of the Parent
Borrower and RSC issued pursuant to any First Lien Last Out Note Indenture, as
the same may be exchanged for substantially similar senior secured notes that
have been registered under the Securities Act or that otherwise do not contain a
restrictive legend, and as the same or such substantially similar notes may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and subsection 8.13.
          “First Lien Last Out Security Documents”: the collective reference to
each security agreement, pledge agreement, mortgage, deed of trust, collateral
agreement, instrument

32



--------------------------------------------------------------------------------



 



or other document granting or perfecting a Lien on any asset or assets of any
Person to secure the obligations and liabilities of the U.S. Loan Parties under
the First Lien Last Out Note Documents.
          “first priority”: with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is the most
senior Lien to which such Collateral is subject (subject to Permitted Liens).
          “Fiscal Period”: each fiscal month of Holdings and its Subsidiaries as
described on Schedule B.
          “Fiscal Year”: any period of twelve (12) consecutive months ending on
December 31 of any calendar year.
          “Foreign Pension Plan”: a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which the Parent
Borrower or a Subsidiary sponsors or maintains, or to which it makes or is
obligated to make contributions.
          “Foreign Plan”: each Foreign Pension Plan, deferred compensation or
other retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Parent Borrower or any of its Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.
          “Foreign Subsidiary”: any Subsidiary of the Parent Borrower which is
organized and existing under the laws of any jurisdiction outside of the United
States of America or that is a Foreign Subsidiary Holdco. For the avoidance of
doubt, any Subsidiary of the Parent Borrower which is organized and existing
under the laws of Puerto Rico shall be a Foreign Subsidiary.
          “Foreign Subsidiary Holdco”: any Subsidiary of the Parent Borrower, so
long as such Subsidiary has no material assets other than securities of one or
more Foreign Subsidiaries and Indebtedness issued by such Foreign Subsidiaries
(or Subsidiaries thereof), and other assets relating to an ownership interest in
any such securities, Indebtedness or Subsidiaries.
          “GAAP”: with respect to subsection 4.4(c), the covenants contained in
subsections 8.1 and 8.2 and all defined terms relating thereto, and the defined
term “Financing Lease”, generally accepted accounting principles in the United
States of America as in effect on the Closing Date, and, for all other purposes
under this Agreement, generally accepted accounting principles in the United
States of America in effect from time to time. Notwithstanding the foregoing, if
at any time the Securities and Exchange Commission requires U.S.-domiciled
companies subject to the reporting requirements of the Exchange Act to use IFRS
in lieu of GAAP for financial reporting purposes, the Parent Borrower may elect
by written notice to the Administrative Agent to so use IFRS in lieu of GAAP
and, upon any such notice, references herein to GAAP shall, for purposes of this
Agreement, thereafter be construed to mean (a) for periods beginning on and
after the date specified in such notice, IFRS as in effect on the date specified
in such notice (with respect to subsection 4.4(c), the covenants contained in
subsections 8.1 and 8.2 and all defined terms relating thereto, and the defined
term “Financing

33



--------------------------------------------------------------------------------



 



Lease”) and as in effect from time to time (for all other purposes under this
Agreement); provided that if the U.S. Administrative Agent (i) determines that
the impact of construing GAAP to mean IFRS pursuant to this sentence would have
a material impact on calculations made in connection with determining compliance
with subsection 8.1 or 8.2 and (ii) has given the Parent Borrower notice of such
determination (which notice shall be given within 3 days of delivery by the
Parent Borrower of its notice to use IFRS in lieu of GAAP), GAAP shall not be
construed to mean IFRS with respect to subsection 4.4(c), the covenants
contained in subsections 8.1 and 8.2 or any defined terms relating thereto, or
the defined term “Financing Lease” and (b) for prior periods, GAAP as defined in
the first sentence of this definition.
          “General Intangibles”: “general intangibles” (as such term is defined
in Article 9 of the UCC or (to the extent governed thereby) any similar
provision of the PPSA), including payment intangibles, contract rights, rights
to payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names, trade secrets, trademarks,
servicemarks, copyrights, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.
          “Governmental Authority”: the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect

34



--------------------------------------------------------------------------------



 



of which such Guarantee Obligation is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Parent Borrower in good faith.
          “Guaranteed Creditors”: each Administrative Agent, each Collateral
Agent, each Issuing Lender, the Lenders and each party (other than any Loan
Party) party to an Interest Rate Protection Agreement or Permitted Hedging
Arrangement to the extent such party constitutes a Secured Party under the
Security Documents.
          “Guarantor Obligations”: as defined in the U.S. Guarantee and
Collateral Agreement as though Holdings were a Guarantor thereunder.
          “Guarantors”: the collective reference to Holdings, the U.S. Borrowers
(solely with respect to the obligations of the Canadian Borrowers hereunder and
under each other Loan Document) and each Subsidiary of the Parent Borrower
(other than (a) a Borrower, (b) any Foreign Subsidiary (excluding any Canadian
Subsidiary Guarantor) and (c) any Subsidiary of a Foreign Subsidiary (excluding
any Canadian Subsidiary Guarantor)), which is from time to time party to the
U.S. Guarantee and Collateral Agreement or the Canadian Guarantee Agreement, as
applicable; individually, a “Guarantor”.
          “Holdings”: as defined in the Preamble hereto.
          “IFRS”: International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the Securities and
Exchange Commission, as the case may be), as in effect from time to time.
          “Immaterial Subsidiary”: any Subsidiary that (i) has less than
$5,000,000 of annual revenues and less than $5,000,000 of assets and (ii) has
been designated as such by the Parent Borrower in a written notice delivered to
the U.S. Administrative Agent (other than any such Subsidiary as to which the
Parent Borrower has revoked such designation by written notice to the U.S.
Administrative Agent); provided that at no time shall the Immaterial
Subsidiaries so designated by the Parent Borrower have annual revenues or assets
in excess of $10,000,000 in the aggregate.
          “Incremental Amendment”: as defined in subsection 2.6(d).
          “Incremental Facility Closing Date”: as defined in subsection 2.6(d).
          “Incremental Term Loan”: as defined in subsection 2.6(a).
          “Incremental Term Loan Commitment”:for each Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make Incremental
Term Loans pursuant to subsection 2.6 on the applicable Borrowing Date, as such
commitment (x) is

35



--------------------------------------------------------------------------------



 



evidenced by the respective Incremental Amendment delivered pursuant to
subsection 2.6(d) or (y) may be terminated pursuant to subsection 2.3 or
Section 9.
          “Incremental Term Loan Lender”: each Lender with an Incremental Term
Loan Commitment or outstanding Incremental Term Loans.
          “Incremental Term Loan Note”: a promissory note, substantially in the
form attached to the applicable Incremental Amendment, executed and delivered by
the relevant Borrower to an Incremental Term Loan Lender evidencing such
Incremental Term Loan Lender’s Incremental Term Loan, which shall be
(i) delivered to such Lender on or prior to the Borrowing Date (or in connection
with any assignment pursuant to subsection 11.6(b)) with respect to such
Incremental Term Loans with appropriate insertions therein as to payee, date and
principal amount, payable to such Lender and in a principal amount equal to the
unpaid principal amount of the applicable Incremental Term Loans made by such
Incremental Term Loan Lender to such Borrower (or acquired by assignment
pursuant to subsection 11.6(b)) and (ii) payable as provided in subsection 2.6.
          “Indebtedness”: of any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than (i) trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices and (ii) deferred
purchase price in respect of Rental Fleet which is due within one year of the
date of purchase of such Rental Fleet), (b) any other indebtedness of such
Person which is evidenced by a note, bond, debenture or similar instrument,
(c) all obligations of such Person under Financing Leases, (d) all obligations
of such Person in respect of letters of credit, bankers’ acceptances or bank
guarantees issued or created for the account of such Person, (e) for purposes of
subsection 8.2 and subsection 9(e) only, all obligations of such Person in
respect of interest rate protection agreements, interest rate futures, interest
rate options, interest rate caps and any other interest rate hedge arrangements
and (f) all indebtedness or obligations of the types referred to in the
preceding clauses (a) through (e) to the extent secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.
          “Individual Canadian RCF Lender Exposure”: of any Canadian RCF Lender,
at any time, the sum of (a) the aggregate principal amount of all Canadian RCF
Loans made by such Canadian RCF Lender (using the Dollar Equivalent thereof in
the case of any such Canadian RCF Loans denominated in Canadian Dollars) and
then outstanding (including any Canadian RCF Loans made pursuant to any Canadian
RCF Commitment Increase or any Extended Canadian RCF Commitment) and (b) the
Canadian RCF Letter of Credit Exposure of such Canadian RCF Lender at such time.
          “Individual RCF Lender Exposure”: of any RCF Lender, at any time, the
sum of such Lender’s (a) Individual U.S. RCF Lender Exposure and (b) Individual
Canadian RCF Lender Exposure.
          “Individual U.S. RCF Lender Exposure”: of any U.S. RCF Lender, at any
time, the sum of (a) the aggregate principal amount of all U.S. RCF Loans made
by such U.S. RCF Lender and then outstanding (including any U.S. RCF Loans made
pursuant to any U.S. RCF

36



--------------------------------------------------------------------------------



 



Commitment Increase or any Extended U.S. RCF Commitment), (b) the U.S. RCF
Letter of Credit Exposure of such U.S. RCF Lender at such time and (c) the Swing
Line Loan Exposure of such U.S. RCF Lender at such time.
          “Initial Agreement”: as defined in subsection 8.18(c).
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Intellectual Property”: all United States and foreign patents, patent
applications, trademarks, trademark applications, trade names, copyrights,
technology, know-how and processes.
          “Intercreditor Agreement”: the First Lien Intercreditor Agreement,
dated as of July 1, 2009, among the Parent Borrower, RSC, each other U.S. Loan
Party from time to time party thereto, the U.S. Collateral Agent and the
collateral agent under any First Lien Last Out Note Indenture, as the same may
be amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms hereof and thereof. An execution copy of the
Intercreditor Agreement, as the same is in effect on the Closing Date prior to
giving effect to the Intercreditor Agreement Amendment, is attached hereto as
Exhibit E-1.
          “Intercreditor Agreement Amendment”: the First Amendment to First Lien
Intercreditor Agreement, dated as of the Closing Date, executed by the Parent
Borrower, RSC and the U.S. Collateral Agent. An execution copy of the
Intercreditor Agreement Amendment is attached hereto as Exhibit E-2.
          “Interest Payment Date”: (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding, and
the final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period and (c) as to any Eurocurrency Loan having an Interest Period longer than
three (3) months, (i) each day which is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and (ii) the last day of
such Interest Period.
     “Interest Period”: with respect to any Eurocurrency Loan:
     (a) initially, the period commencing on the borrowing or conversion date,
as the case may be, with respect to such Eurocurrency Loan and ending one (1),
two (2) or three (3) months (or two (2) weeks, or six (6) or nine (9) or twelve
(12) months, in each case to the extent agreed to by all Lenders of the
respective Tranche of such Loan) thereafter, as selected by the applicable
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and
     (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
(1), two (2) or three (3) months (or two (2) weeks, or six (6) or nine (9) or
twelve (12) months, in each case to the extent agreed to by all Lenders of the
respective Tranche of such Loan) thereafter, as selected by the applicable
Borrower by irrevocable notice to the U.S.

37



--------------------------------------------------------------------------------



 



     Administrative Agent or the Canadian Administrative Agent, as applicable,
not less than three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto;
     provided that all of the foregoing provisions relating to Interest Periods
are subject to the following:
     ( i ) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) any Interest Period that would otherwise extend beyond the respective
Maturity Date for any Loans shall (for all purposes other than subsection 4.12)
end on the respective Maturity Date for such Loans;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
     (iv) the applicable Borrower shall select Interest Periods so as not to
require a scheduled payment of any Eurocurrency Loan during an Interest Period
for such Loan.
          “Interest Rate Protection Agreement”: any interest rate protection
agreement, interest rate future, interest rate option, interest rate cap or
collar or other interest rate hedge arrangement in form and substance, and for a
term, reasonably satisfactory to the U.S. Administrative Agent, to or under
which the Parent Borrower or any of its Subsidiaries is or becomes a party or a
beneficiary.
          “Inventory”: inventory as such term is defined in Article 9 of the UCC
or (to the extent governed thereby) any similar provision of the PPSA.
          “Investment”: as defined in subsection 8.8.
          “Investment Company Act”: the Investment Company Act of 1940, as
amended from time to time.
          “Investment Property”: “investment property” (as such term is defined
in Article 9 of the UCC) or (to the extent governed thereby) the PPSA, and any
and all supporting obligations in respect thereof.
          “Issuing Lender”: any Canadian RCF Issuing Lender and any U.S. RCF
Issuing Lender.
          “Judgment Conversion Date”: as defined in subsection 11.8(a).

38



--------------------------------------------------------------------------------



 



          “Junior Lien Obligations”: Permitted Junior Debt secured by a Lien on
Collateral that ranks junior to the Lien of the Secured Parties securing the
Obligations.
          “Judgment Currency”: as defined in subsection 11.8(a).
          “L/C Fee Payment Date”: with respect to any Letter of Credit, the last
day of each March, June, September and December to occur after the date of
issuance thereof to and including the first such day to occur on or after the
date of expiry thereof; provided that if any L/C Fee Payment Date would
otherwise occur on a day that is not a Business Day, such L/C Fee Payment Date
shall be the immediately preceding Business Day.
          “L/C Fees”: as defined in subsection 3.3(a).
          “L/C Obligations”: the U.S. RCF L/C Obligations and the Canadian RCF
L/C Obligations.
          “L/C Participants”: the U.S. RCF L/C Participants and the Canadian RCF
L/C Participants.
          “L/C Request”: a letter of credit request in the form of Exhibit C
attached hereto or, in such other form as the respective Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
          “Lead Arrangers”: DBSI, BOA and Wells Fargo, as Joint Lead Arrangers
and Joint Book Managers.
          “Lenders”: the several banks and other financial institutions from
time to time parties to this Agreement together with, in each case, any
affiliate of any such bank or financial institution through which such bank or
financial institution elects, by notice to the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, and the Borrowers, to make any
Incremental Term Loans, RCF Loans, Swing Line Loans or Letters of Credit
available to any Borrower, provided that for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any of the requirements of any Loan
Document or any Default or Event of Default and its consequences or (c) any
other matter as to which a Lender may vote or consent pursuant to subsection
11.1 hereof, the bank or financial institution making such election shall be
deemed the “Lender” rather than such affiliate, which shall not be entitled to
so vote or consent.
          “Letter of Credit Back-Stop Arrangements”: as defined in subsection
2.8(a)(ii).
          “Letters of Credit” or “L/Cs”: the U.S. RCF Letters of Credit and the
Canadian RCF Letters of Credit.
          “Lien”: any mortgage, pledge, hypothecation, assignment, security
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement and any
Financing Lease having substantially the same economic effect as any of the
foregoing).

39



--------------------------------------------------------------------------------



 



          “Liquidity Event”: the determination by the U.S. Administrative Agent
that Available RCF Commitments on any day are less than the greater of (a)
$125,000,000 and (b) 12.5% of the Total RCF Commitments on such day; provided
that the U.S. Administrative Agent has notified the Parent Borrower thereof; and
provided, further, that if the occurrence of a Liquidity Event shall be due
solely to a fluctuation in currency exchange rates occurring within the two
(2) Business Day period immediately preceding such occurrence, and one or more
of the Borrowers, within two (2) Business Days following receipt of such notice
from the U.S. Administrative Agent, repay Loans in an amount such that the
Available RCF Commitments following such payment exceed the greater of (a)
$125,000,000 and (b) 12.5% of the Total RCF Commitments at the time of such
payment, a Liquidity Event shall be deemed not to have occurred. The occurrence
of a Liquidity Event shall be deemed continuing notwithstanding that the
Available RCF Commitments may thereafter exceed the amount described in the
preceding sentence unless and until the Available RCF Commitments exceed the
greater of (a) $125,000,000 and (b) 12.5% of the Total RCF Commitments for
thirty (30) consecutive days, in which event a Liquidity Event shall no longer
be deemed to be continuing.
          “Loan”: an Incremental Term Loan, RCF Loan or a Swing Line Loan
(including, for the avoidance of doubt, any RCF Loan made pursuant to any RCF
Commitment Increase or any Extended RCF Commitment), as the context shall
require; collectively, the “Loans”.
          “Loan Documents”: this Agreement, any Notes, any B/A Instruments, the
L/C Requests, the Intercreditor Agreement, any Additional Intercreditor
Agreement, any Incremental Amendment, any Extension Amendment, the U.S.
Guarantee and Collateral Agreement, the Canadian Guarantee Agreement, the
Canadian Security Agreement, any other Security Documents and any Borrower
Joinder Agreement, each as amended, supplemented, waived or otherwise modified
from time to time.
          “Loan Parties”: Holdings, each Borrower and each other Subsidiary of
Holdings that is a party to a Loan Document; individually, a “Loan Party”.
          “Management Investors”: the collective reference to the officers,
directors, employees and other members of the management of any Parent Entity,
Holdings, the Parent Borrower or any of their Subsidiaries, or family members or
relatives thereof or trusts for the benefit of any of the foregoing, who at any
particular date shall beneficially own or have the right to acquire, directly or
indirectly, common stock of Holdings or any Parent Entity.
          “Management Subscription Agreements”: one or more stock subscription,
stock option, grant or other agreements which have been or may be entered into
between Holdings or any Parent Entity and one or more Management Investors (or
any of their heirs, successors, assigns, legal representatives or estates), with
respect to the issuance to and/or acquisition, ownership and/or disposition by
any of such parties of common stock of Holdings or any Parent Entity, or
options, warrants, units or other rights in respect of common stock of Holdings
or any Parent Entity, any agreements entered into from time to time by
transferees of any such stock, options, warrants or other rights in connection
with the sale, transfer or reissuance thereof, and any assumptions of any of the
foregoing by third parties, as amended, supplemented, waived or otherwise
modified from time to time.

40



--------------------------------------------------------------------------------



 



          “Mandatory RCF Loan Borrowing”: as defined in subsection 2.4(c).
          “Margin Regulations”: as defined in subsection 6.1(e).
          “Material Adverse Effect”: a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of Holdings
and its Subsidiaries taken as a whole or (b) the validity or enforceability as
to any Loan Party party thereto of this Agreement or any of the other Loan
Documents or the rights or remedies of the Administrative Agents, the Collateral
Agents and the Lenders under the Loan Documents or with respect to the
Collateral comprising the Borrowing Base, in each case taken as a whole.
          “Material Subsidiaries”: Subsidiaries of Holdings constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.
          “Materials of Environmental Concern”: any hazardous or toxic
substances or materials or wastes defined, listed, or regulated as such in or
under, or which may give rise to liability under, any applicable Environmental
Law, including gasoline, petroleum (including crude oil or any fraction
thereof), petroleum products or by-products, asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Maturity Date”: (i) with respect to any portion of the Canadian RC
Facility and the U.S. RC Facility that has not been extended pursuant to
subsection 2.7, February 9, 2016 (the “Original RCF Maturity Date”), (ii) with
respect to any Tranche of Incremental Term Loans that have not been extended
pursuant to subsection 2.7, the final maturity date as specified in the
applicable Incremental Amendment (the “Original Incremental Term Loan Maturity
Date”), and (iii) with respect to any Tranche of Extended Incremental Term Loans
or Extended RCF Commitments, the final maturity date as specified in the
applicable Extension Amendment.
          “Maximum Incremental Amount”: as defined in subsection 2.6(a).
“Minimum Extension Condition”: as defined in subsection 2.7(c).
          “MNPI”: material non-public information with respect to Holdings, the
Borrowers or any of their Subsidiaries or with respect to the securities of any
such Person.
          “Moody’s”: as defined in the definition of “Cash Equivalents” in this
subsection 1.1.
          “Mortgaged Properties”: any real property owned in fee by Holdings or
any of its Subsidiaries which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.
          “Mortgages”: each of the mortgages, deeds of trust, deeds to secure
debt and similar security instruments, if any, executed and delivered by any
Loan Party to either Administrative Agent, substantially in a form reasonably
satisfactory to the applicable Administrative Agent and the Parent Borrower, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.

41



--------------------------------------------------------------------------------



 



          “Multiemployer Plan”: a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Negotiable Collateral”: letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.
          “Net Cash Proceeds”: with respect to any Asset Sale (including any
Sale and Leaseback Transaction), any Recovery Event, or the sale or issuance of
any debt securities or any borrowings by Holdings or any of its Subsidiaries, an
amount equal to the gross proceeds in cash and Cash Equivalents of such Asset
Sale, Recovery Event, sale, issuance or borrowing, net of (a) reasonable
attorneys’ fees, accountants’ fees, brokerage, consultant and other customary
fees, underwriting commissions and other reasonable fees and expenses actually
incurred in connection with such Asset Sale, Recovery Event, sale, issuance or
borrowing, (b) taxes paid or reasonably estimated to be payable as a result
thereof, (c) appropriate amounts provided or to be provided by Holdings or any
of its Subsidiaries as a reserve, in accordance with GAAP, with respect to any
liabilities associated with such Asset Sale or Recovery Event and retained by
Holdings or any such Subsidiary after such Asset Sale or Recovery Event and
other appropriate amounts to be used by Holdings or any of its Subsidiaries to
discharge or pay on a current basis any other liabilities associated with such
Asset Sale or Recovery Event, (d) in the case of an Asset Sale, Recovery Event
or Sale and Leaseback Transaction of or involving an asset subject to a Lien
securing any Indebtedness (other than the Obligations), payments made and
installment payments required to be made to repay such Indebtedness, including
payments in respect of principal, interest and prepayment premiums and
penalties, (e) in the case of any Asset Sale, Recovery Event or Sale and
Leaseback Transaction of or involving an asset of any Foreign Subsidiary that is
not a Loan Party, any amount which may not be applied as provided in subsection
4.4(b) pursuant to any applicable restrictions under the terms of any
Indebtedness of any Foreign Subsidiary that is not a Loan Party and (f) in the
case of any Asset Sale, any portion of the proceeds thereof attributable to the
Disposition of revenue earning equipment as part of such Asset Sale.
          “Net Orderly Liquidation Value”: the orderly liquidation value (net of
costs and expenses estimated to be incurred in connection with such liquidation)
of the Loan Parties’ Rental Fleet or Eligible Inventory, as the case may be,
that is estimated to be recoverable in an orderly liquidation of such Rental
Fleet or Eligible Inventory, as the case may be, with such value to be
calculated based upon a percentage of the net book value thereof, such
percentage to be as determined from time to time by reference to the most recent
appraisal completed by a qualified third-party appraisal company (approved by
the U.S. Administrative Agent in its Permitted Discretion in consultation with
the Parent Borrower) and delivered to the U.S. Administrative Agent.
          “New York Process Agent”: as defined in subsection 11.13(b).
          “Non BA Lender”: a Lender that cannot or does not as a matter of
policy issue Bankers’ Acceptances.

42



--------------------------------------------------------------------------------



 



          “Non-Canadian Affiliate”: an Affiliate or office of a Canadian RCF
Lender or Canadian RCF Issuing Lender that is an entity (or office thereof) as
shall allow payments by any U.S. Borrower or Canadian Finco made under this
Agreement and any Notes with respect to any Extensions of Credit made to such
Borrower by such entity or office to be made without withholding of any
Non-Excluded Taxes.
          “Non-Consenting Lender”: as defined in subsection 11.1(d).
          “Non-Defaulting Lender”: Any Lender other than a Defaulting Lender.
          “Non-Excluded Taxes”: as defined in subsection 4.11(a).
          “Non-Guarantor Subsidiary”: any Subsidiary of the Parent Borrower that
is neither a Borrower nor a Subsidiary Guarantor.
          “Notes”: the collective reference to the RCF Notes, the Swing Line
Note and the Incremental Term Loan Notes (if any).
          “Obligation Currency”: as defined in subsection 11.8(a).
          “Obligations”: all obligations (including guaranty obligations) of
every nature of each Loan Party from time to time owed to the Agents (including
former Agents), the Lenders or any of them, under any Loan Document, whether for
principal, premium, interest (including interest accruing after the filing of a
petition in bankruptcy or a similar proceeding with respect to such Loan Party,
regardless of whether such interest is an allowed claim in such bankruptcy or
similar proceeding), fees, expenses, indemnification (including, without
limitation, pursuant to subsection 11.5) or otherwise.
          “Obligor”: any purchaser of goods or services or other Person
obligated to make payment to the Parent Borrower or any of its Subsidiaries
(other than any Subsidiary that is not a Loan Party) in respect of a purchase of
such goods or services.
          “Original Incremental Term Loan Maturity Date”: as defined in the
definition of Maturity Date in this subsection 1.1.
          “Original RCF Maturity Date”: as defined in the definition of Maturity
Date in this subsection 1.1.
          “Parent Borrower”: as defined in the Preamble hereto.
          “Parent Entity”: any of RSC Holdings, RSC LLC I, any Other Parent
Entity, and any other Person that becomes a direct or indirect Subsidiary of RSC
Holdings, RSC LLC I, or any Other Parent Entity after the Closing Date and of
which Holdings is a direct or indirect Subsidiary and which is designated in
writing by Holdings to the U.S. Administrative Agent as a “Parent Entity”. As
used herein, “Other Parent Entity” means a Person of which the then Relevant
Parent Entity becomes a direct or indirect Subsidiary after the Closing Date (it
being understood that, without limiting the application of the definition of
Change of Control to the

43



--------------------------------------------------------------------------------



 



new Relevant Parent Entity, such existing Relevant Parent Entity so becoming
such a Subsidiary shall not constitute a Change of Control).
          “Parent Entity Expenses”: expenses, taxes and other amounts incurred
or payable by any Parent Entity in respect of which the Parent Borrower is
permitted to make dividends and other payments pursuant to subsection 8.7.
          “Participant”: as defined in subsection 11.6(c).
          “Patriot Act”: as defined in subsection 11.17.
          “Payment Conditions”: at any time of determination, means that (a) no
Default or Event of Default then exists or would arise as a result of making the
subject Specified Payment, (b) Available RCF Commitments are no less than the
greater of (i) $175,000,000 and (ii) 17.5% of the Total RCF Commitments at such
time immediately after giving effect to the making of such Specified Payment,
(c) immediately after giving effect to the making of such Specified Payment, the
Parent Borrower is in compliance with the covenants set forth in subsections
8.1(a) and 8.1(b) as of the end of the most recently ended four fiscal quarter
period for which financial statements have been or are required to be delivered
pursuant to subsection 7.1(a) or 7.1(b) after giving pro forma effect to such
Specified Payment as if such Specified Payment (if applicable to such
calculation) had been made as of the first day of such period, whether or not
such covenants are otherwise then applicable to the Parent Borrower under such
subsections at such time, provided that if the Available RCF Commitments on the
date of the proposed Specified Payment exceed the greater of (i) $350,000,000
and (ii) 35% of the Total RCF Commitments at such time (after giving pro forma
effect to the then proposed Specified Payment), then this clause (c) shall not
apply to such Specified Payment, and (d) if the aggregate amount of Specified
Payments is greater than $50,000,000 (after giving effect to the then proposed
Specified Payment) in the 30-day period preceding (and including) the date of
the proposed payment, (i) at least one (1) Business Day prior to making the
proposed Specified Payment, the Borrowers shall have delivered projections to
the U.S. Administrative Agent reasonably satisfactory to the U.S. Administrative
Agent demonstrating that the projected average Available RCF Commitments on the
last day of each fiscal month during the six-month period immediately succeeding
any such Specified Payment (as determined in good faith by the Parent Borrower
and certified by a Responsible Officer) shall be no less than the applicable
amount specified in clause (b) of this definition and (ii) prior to the making
of the proposed Specified Payment, the Borrowers shall have delivered to the
U.S. Administrative Agent a certificate executed by a Responsible Officer
certifying compliance with the requirements of clauses (a), (b) and (c) (if
applicable) of this definition, and containing the calculations (in reasonable
detail) required by preceding clauses(b) and (c) (if applicable) hereof.
          “Payment Office”: the office of the U.S. Administrative Agent located
at 60 Wall Street, New York, NY 10005 or such other office as the U.S.
Administrative Agent may hereafter designate in writing as such to the other
parties hereto; provided that in the case of all payments of principal and
interest and/or other amounts owing with respect to Canadian RCF Loans, Canadian
RCF Letters of Credit or any Incremental Term Loans made to the Canadian
Borrowers, “Payment Office” shall mean the office of the Canadian Administrative
Agent

44



--------------------------------------------------------------------------------



 



located at 199 Bay Street, Suite 4700 Commerce Court West, Box 263, Toronto,
Ontario, Canada M5L.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor thereto).
          “Permitted Cure Securities”: common equity securities of Holdings or
any Parent Entity, or other equity securities of Holdings or any Parent Entity
that do not constitute Disqualified Capital Stock.
          “Permitted Discretion”: the commercially reasonable judgment of the
U.S. Administrative Agent or the Canadian Administrative Agent, as applicable,
exercised in good faith in accordance with customary business practices for
comparable asset-based lending transactions, as to any factor which such Agent
reasonably determines: (a) will or reasonably could be expected to adversely
affect in any material respect the value of any Eligible Rental Fleet, Eligible
Accounts, Eligible Unbilled Accounts or Eligible Inventory, the enforceability
or priority of the applicable Agent’s Liens thereon or the amount which any
Agent, the Lenders or any Issuing Lender would be likely to receive (after
giving consideration to delays in payment and costs of enforcement) in the
liquidation of such Eligible Rental Fleet, Eligible Accounts, Eligible Unbilled
Accounts or Eligible Inventory or (b) is evidence that any collateral report or
financial information delivered to such Agent by any Person on behalf of the
applicable Borrower is incomplete, inaccurate or misleading in any material
respect. In exercising such judgment, such Agent may consider, without
duplication, such factors already included in or tested by the definition of
Eligible Rental Fleet, Eligible Accounts, Eligible Unbilled Accounts or Eligible
Inventory, as well as any of the following: (i) changes after the Closing Date
in any material respect in demand for, pricing of, or product mix of Rental
Fleet; (ii) changes after the Closing Date in any material respect in any
concentration of risk with respect to Accounts; and (iii) any other factors
arising after the Closing Date that change in any material respect the credit
risk of lending to the Borrowers on the security of the Eligible Rental Fleet,
Eligible Accounts, Eligible Unbilled Accounts or Eligible Inventory.
          “Permitted Hedging Arrangement”: as defined in subsection 8.17.
          “Permitted Holders”: (a) the Sponsor and any of its Affiliates;
(b) any investment fund or vehicle managed, sponsored or advised by the Sponsor
or any Affiliate thereof, and any Affiliate of or successor to any such
investment fund or vehicle; (c) for purposes of the definition of “Change of
Control” only, any Equity Investor (other than those described in clauses
(a) and (b) above) and the Management Investors; provided that any Voting Stock
of the Relevant Parent Entity held by such Equity Investors and Management
Investors (taken together) in excess of 15% of the total voting power of all
outstanding Voting Stock of the Relevant Parent Entity shall be deemed not to be
held by a Permitted Holder for the purposes of determining whether a Change of
Control has occurred; (d) any “group” (as such term is used in Section 13(d) or
Section 14(d) of the Exchange Act) of which any of the Persons specified in
clauses (a) or (b) above is a member, and any other Person that is a member of
such “group”; provided that in the case of such “group” and without giving
effect to the existence of such “group” or any other “group”, such Persons
specified in clauses (a) or (b) above, collectively, have beneficial ownership,
directly or indirectly, of more than 50% of the total voting power of the Voting
Stock

45



--------------------------------------------------------------------------------



 



of the Relevant Parent Entity held by such “group”; and (e) any Person while
acting in the capacity of an underwriter in connection with a public or private
offering of Capital Stock of Holdings or any other Parent Entity, in the case of
preceding clauses (a) and (b), other than any of the Sponsor’s portfolio
companies or any entity controlled by any such portfolio company.
          “Permitted Junior Debt”: any Indebtedness of the Parent Borrower or
any of its Subsidiaries in the form of unsecured or secured term loans or
unsecured or secured notes; provided that in any event, unless the Required
Lenders otherwise expressly consent in writing prior to the incurrence or
issuance thereof:
     (a) except as provided in clause (d) below, no such Indebtedness shall be
secured by any asset of Holdings or any of its Subsidiaries;
     (b) no such Indebtedness shall be guaranteed by any Person other than a
Loan Party;
     (c) no such Indebtedness shall be subject to scheduled amortization (except
for, in the case of any such term loans, amortization in a per annum amount not
to exceed 5% of the initial principal amount thereof) or have a final maturity
prior to the date occurring 91 days following the latest Maturity Date as of the
date of the incurrence or issuance of such Indebtedness;
     (d) in the case of any such Indebtedness that is secured (i) the Liens
securing such Indebtedness are junior in priority relative to the Liens on the
Collateral securing the Obligations of the Loan Parties and such Indebtedness is
permitted to be secured pursuant to subsection 8.3(r) and (ii) a Permitted
Junior Debt Representative acting on behalf of the holders of such Indebtedness
shall have become party to a Permitted Junior Debt Intercreditor Agreement or,
to the extent that such Indebtedness constitutes First Lien Last Out Notes (as
defined in the Intercreditor Agreement), the Intercreditor Agreement; provided
that if such Indebtedness is the initial incurrence of Permitted Junior Debt
(other than First Lien Last Out Notes (as defined in the Intercreditor
Agreement)) by Holdings or any of its Subsidiaries that is secured by assets of
Holdings or any of its Subsidiaries, then the applicable Borrowers and
Guarantors that are obligors with respect to such Indebtedness, the applicable
Collateral Agent and the Permitted Junior Debt Representative for such
Indebtedness shall have executed and delivered the Permitted Junior Debt
Intercreditor Agreement; and
     (e) the terms and conditions of the Permitted Junior Debt Documents
evidencing such Indebtedness shall be reasonably satisfactory to the U.S.
Administrative Agent (it being understood that (A) in the case of Permitted
Junior Debt in the form of unsecured notes issued pursuant to an indenture,
provisions of the Permitted Junior Debt Documents that are substantially similar
to the corresponding provisions of the 2014 Senior Note Documents shall be
reasonably satisfactory to the U.S. Administrative Agent, (B) in the case of
Permitted Junior Debt in the form of secured notes issued pursuant to an
indenture, provisions of the Permitted Junior Debt Documents that are
substantially similar to the corresponding provisions of the First Lien Last Out
Note Documents shall be reasonably satisfactory to the U.S. Administrative Agent
and (C) in

46



--------------------------------------------------------------------------------



 



the case of Permitted Junior Debt in the form of term loans incurred pursuant to
a loan agreement, provisions of the Permitted Junior Debt Documents that are
substantially similar to the corresponding provisions of this Agreement shall be
reasonably satisfactory to the U.S. Administrative Agent, provided that, in the
case of this clause (C), (i) any cross-default to the Obligations contained in
any such loan agreement shall be limited to a cross-payment default and shall be
subject to a grace period reasonably acceptable to the U.S. Administrative
Agent, (ii) in the event that any such loan agreement contains financial
maintenance covenants, except as may otherwise be agreed to by the
Administrative Agent, such financial maintenance covenants shall be limited to
those set forth in subsection 8.1 of this Agreement (with the financial
definitions contained therein to be no more restrictive to the Borrowers than
the comparable definitions used in this Agreement) and in the case of the
Consolidated Leverage Ratio covenant, shall have corresponding maximum ratio
levels at least 15% greater than those set forth in Section 8.1(a), and in the
case of the minimum Consolidated Fixed Charge Coverage Ratio covenant, shall
have corresponding minimum ratio levels at least 15% lower than those set forth
in Section 8.1(b) and (iii) no such loan agreement shall be deemed to be
unsatisfactory to the Administrative Agent solely by virtue of the absence of
so-called “Payment Conditions” provisions).
The incurrence of Permitted Junior Debt shall be deemed to be a representation
and warranty by Holdings, the Borrowers and each of their respective
Subsidiaries that all conditions thereto have been satisfied in all material
respects and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder.
          “Permitted Junior Debt Documents”: each agreement, document or
instrument relating to the incurrence of Permitted Junior Debt, in each case as
the same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof and subsection 8.13.
          “Permitted Junior Debt Intercreditor Agreement”: an agreement by and
among the applicable Collateral Agent and a Permitted Junior Debt Representative
for the holders of Junior Lien Obligations and acknowledged by the Borrowers and
the Guarantors that are obligors in respect of such Junior Lien Obligations
providing for the subordination of the Liens securing such Junior Lien
Obligations to the Liens securing the Obligations on terms no less favorable to
the Secured Parties than the Intercreditor Agreement (or on terms otherwise
agreed to by the Administrative Agent) (as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
the terms thereof and subsection 8.13).
          “Permitted Junior Debt Representative” shall mean, with respect to any
Permitted Junior Debt that is secured on a junior priority basis with respect to
the Obligations, the trustee, administrative agent, collateral agent, security
agent, security trustee or similar agent under the indenture, collateral trust
agreement or other agreement pursuant to which such Permitted Junior Debt is
issued, incurred or otherwise obtained and each of their successors in such
capacities.
          “Permitted Liens”: as defined in subsection 8.3.

47



--------------------------------------------------------------------------------



 



          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan which is
covered by ERISA and in respect of which Holdings or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.
          “PPSA”: the Personal Property Security Act (Alberta) (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including
the Civil Code of Québec, the laws of which are required by such legislation to
be applied in connection with the issue, perfection, enforcement, opposability,
priority, validity or effect of security interests.
          “Pricing Grid”: with respect to (a) RCF Loans and Swing Line Loans:

                                                      Applicable                
            Margin for RCF             Applicable             Loans            
Margin for RCF     Applicable     Maintained as             Loans     Margin for
RCF     Eurocurrency             Maintained as     Loans     Loans and          
  ABR Rate ABR     Maintained as     Bankers’     Applicable   Consolidated  
Loans and Swing     Canadian Prime     Acceptance     Margin for BA   Leverage
Ratio   Line Loans     Rate ABR Loans     Loans     Fees  
Greater than or equal to 5.25:1.00
    1.75 %     1.75 %     2.75 %     2.75 %
Greater than or equal to 4.25:1.00 but less than 5.25:1.00
    1.50 %     1.50 %     2.50 %     2.50 %
Less than 4.25:1.00
    1.25 %     1.25 %     2.25 %     2.25 %

          Each determination of the Consolidated Leverage Ratio pursuant to the
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to subsection 8.1; and
          (b) RCF Commitments:

              Applicable Commitment   Average RCF Loan Utilization   Fee Rate  
Greater than 50%
    0.375 %
Equal to or less than 50%
    0.500 %

48



--------------------------------------------------------------------------------



 



          “Prime Rate”: as defined in the definition of the term “ABR” in this
subsection 1.1.
          “Qualified Canadian Subsidiary Guarantor”: each Canadian Subsidiary
Guarantor that is a Wholly Owned Subsidiary of the Parent Borrower.
          “Qualified Loan Parties”: each U.S. Borrower, each Canadian Borrower
and each Qualified Subsidiary Guarantor, but in any event shall not include
Canadian Finco.
          “Qualified Subsidiary Guarantor”: each Qualified U.S. Subsidiary
Guarantor and each Qualified Canadian Subsidiary Guarantor.
          “Qualified U.S. Subsidiary Guarantor”: each U.S. Subsidiary Guarantor
that is a Wholly Owned Subsidiary of the Parent Borrower.
          “RCF Commitment Increase”: as defined in subsection 2.6(a).
          “RCF Commitment Period”: the period from the Closing Date until the
date the RCF Commitments terminate hereunder.
          “RCF Commitments”: as to any RCF Lender, its U.S. RCF Commitment and
its Canadian RCF Commitment. The amount of the aggregate RCF Commitments of the
RCF Lenders on the Closing Date is $1,100,000,000.
          “RCF Lender”: any Lender having an RCF Commitment hereunder and/or a
RCF Loan outstanding hereunder.
          “RCF Loan”: each U.S. RCF Loan and each Canadian RCF Loan (including
any U.S. RCF Loan or Canadian RCF Loan made pursuant to any Canadian RCF
Commitment Increase or any Extended Canadian RCF Commitment).
          “RCF Note”: as defined in subsection 2.1(e).
          “Recapitalization Agreement”: Recapitalization Agreement, dated as of
October 6, 2006 (as the same may be amended, modified and/or supplemented from
time to time prior to the date hereof), among Atlas Copco AB and Atlas Copco
Finance S.à.r.l., as the sellers, RSC Acquisition, LLC, a Delaware limited
liability company, RSC Acquisition II, LLC, a Delaware limited liability
company, OHCP II RSC, LLC, a Delaware limited liability company, OHCMP II RSC,
LLC, a Delaware limited liability company, and OHCP II RSC COI, LLC, a Delaware
limited liability company, as the investors, and RSC Holdings Inc. (formerly
known as Atlas Copco North America, Inc.), a Delaware corporation.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of Holdings or any of its Subsidiaries giving rise to Net Cash
Proceeds to Holdings or such Subsidiary, as the

49



--------------------------------------------------------------------------------



 



case may be, in excess of $10,000,000, to the extent that such settlement or
payment does not constitute reimbursement or compensation for amounts previously
paid by Holdings or any of its Subsidiaries in respect of such casualty or
condemnation.
          “Refinancing”: the refinancing of the Existing Credit Agreement with
the proceeds of this Agreement.
          “Refinancing Agreement”: as defined in subsection 8.18(c).
          “Refunded Swing Line Loans”: as defined in subsection 2.4(c).
          “Register”: as defined in subsection 11.6(b)(iv).
          “Regulation S-X”: Regulation S-X promulgated by the Securities and
Exchange Commission, as in effect on the Closing Date.
          “Regulation T”: Regulation T of the Board as in effect from time to
time.
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Regulation X”: Regulation X of the Board as in effect from time to
time.
          “Reimbursement Obligations”: the obligation of the applicable Borrower
to reimburse the applicable Issuing Lender pursuant to subsection 3.5(a) for
amounts drawn under the applicable Letters of Credit.
          “Reinvested Amount”: with respect to any Asset Sale permitted by
subsection 8.6(h) or Recovery Event, that portion of the Net Cash Proceeds
thereof (which portion shall not exceed, with respect to any Asset Sale
occurring on or after the Closing Date (but not any Recovery Event),
$125,000,000 minus the aggregate Reinvested Amounts with respect to all such
Asset Sales on or after the Closing Date) as shall, according to a certificate
of a Responsible Officer of the Parent Borrower delivered to the U.S.
Administrative Agent within thirty (30) days of such Asset Sale or Recovery
Event, be reinvested in the business of the Parent Borrower and its Subsidiaries
in a manner consistent with the requirements of subsection 8.16 and the other
provisions hereof within one-hundred eighty (180) days of the receipt of such
Net Cash Proceeds with respect to any such Asset Sale or Recovery Event or, if
such reinvestment is in a project authorized by the board of directors of RSC or
any Parent Entity that will take longer than such one-hundred eighty (180) days
to complete, the period of time necessary to complete such project; provided
that (a) if any such certificate of a Responsible Officer is not delivered to
the U.S. Administrative Agent on the date of such Asset Sale or Recovery Event,
subject to the terms of the Intercreditor Agreement, any Net Cash Proceeds of
such Asset Sale or Recovery Event shall be immediately (i) deposited in a cash
collateral account established at the applicable Administrative Agent to be held
as collateral in favor of such Administrative Agent for the benefit of the
applicable Lenders on terms reasonably satisfactory to the U.S. Administrative
Agent or the Canadian Administrative Agent, as applicable, and shall remain on
deposit in such cash collateral account until such certificate of a Responsible
Officer is delivered to the U.S. Administrative Agent or (ii) used to make a
prepayment of the RCF Loans in accordance with subsection 4.4(a); provided that,
notwithstanding anything in this Agreement to the contrary, (a)

50



--------------------------------------------------------------------------------



 



no Borrower may request any Extension of Credit under the U.S. RCF Commitments
or Canadian RCF Commitments that would reduce the aggregate amount of the
Available U.S. RCF Commitments or Available Canadian RCF Commitments,
respectively, to an amount that is less than the amount of any such prepayment
until such certificate of a Responsible Officer is delivered to the U.S.
Administrative Agent and (b) any Net Cash Proceeds not so reinvested by the date
required pursuant to the terms of this definition shall be utilized on such day
to prepay the Loans pursuant to subsection 4.4(b).
          “Related Taxes”: (x) any taxes, charges or assessments, including but
not limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by Holdings or any Parent Entity other than to Holdings or another
Parent Entity), required to be paid by Holdings or any Parent Entity by virtue
of its being incorporated or having Capital Stock outstanding (but not by virtue
of owning stock or other equity interests of any corporation or other entity
other than the Parent Borrower, any of its Subsidiaries, Holdings or any Parent
Entity), or being a holding company parent of the Parent Borrower, any of its
Subsidiaries, Holdings or any Parent Entity or receiving dividends from or other
distributions in respect of the Capital Stock of the Parent Borrower, any of its
Subsidiaries, Holdings or any Parent Entity, or having guaranteed any
obligations of the Parent Borrower or any Subsidiary thereof, or having made any
payment in respect of any of the items for which the Parent Borrower or any of
its Subsidiaries is permitted to make payments to Holdings or any Parent Entity
pursuant to subsection 8.7, or acquiring, developing, maintaining, owning,
prosecuting, protecting or defending its Intellectual Property and associated
rights (including but not limited to receiving or paying royalties for the use
thereof) relating to the business or businesses of the Parent Borrower or any
Subsidiary thereof, (y) any taxes as to which RSC Holdings has a right to
indemnification pursuant to the Recapitalization Agreement but fails to receive
payment of such indemnification owed after diligent efforts to collect such
amounts, and any taxes attributable to RSC Holdings’ receipt of, entitlement to,
or obligation to make any payment required or contemplated by the
Recapitalization Agreement and the exhibits thereto (including the
Indemnification Agreement (as defined in the Recapitalization Agreement)) or
(z) any other federal, state, foreign, provincial or local taxes measured by
income for which Holdings or any Parent Entity is liable up to an amount not to
exceed, with respect to federal taxes, the amount of any such taxes that the
Parent Borrower and its Subsidiaries would have been required to pay on a
separate company basis, or on a consolidated basis as if the Parent Borrower had
filed a consolidated return on behalf of an affiliated group (as defined in
Section 1504 of the Code or an analogous provision of state, local or foreign
law) of which it was the common parent, or with respect to state and local
taxes, the amount of any such taxes that the Parent Borrower and its
Subsidiaries would have been required to pay on a separate company basis, or on
a combined basis as if the Parent Borrower had filed a combined return on behalf
of an affiliated group consisting only of the Parent Borrower and its
Subsidiaries.
          “Relevant Parent Entity”: (i) Holdings, so long as Holdings is not a
Subsidiary of a Parent Entity, and (ii) any Parent Entity, so long as Holdings
is a Subsidiary thereof and such Parent Entity is not a Subsidiary of any other
Parent Entity. On the Closing Date, the Relevant Parent Entity is RSC Holdings.

51



--------------------------------------------------------------------------------



 



          “Rental Fleet”: all Equipment owned by or leased to the Parent
Borrower or a Subsidiary of a Parent Borrower.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under subsections .22, .23, .25, .27 or .28 of PBGC Reg. § 4043 or any
successor regulation thereto.
          “Required Lenders”: Non-Defaulting Lenders, the sum of whose
(x) Incremental Term Loan Commitments (if any), (y) outstanding principal amount
of Incremental Term Loans and (z) RCF Commitments (or after the termination of
the RCF Commitments, total Individual RCF Lender Exposures) as of the respective
date of determination represent greater than 50% of the sum of (x) Incremental
Term Loan Commitments (if any), (y) the outstanding principal amount of
Incremental Term Loans and (z) the RCF Commitments (or, after the termination of
the RCF Commitments, the total Individual RCF Lender Exposures) of all
Non-Defaulting Lenders at such time.
          “Requirement of Law”: as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.
          “Responsible Officer”: as to any Person, any of the following officers
of such Person: (a) the chief executive officer or the president of such Person
or, with respect to financial matters, the chief financial officer, the
treasurer or the controller of such Person, (b) any vice president of such
Person or, with respect to financial matters, any assistant treasurer or
assistant controller of such Person, who has been designated in writing to the
U.S. Administrative Agent as a Responsible Officer by the chief executive
officer or president of such Person or, with respect to financial matters, such
chief financial officer of such Person, (c) with respect to subsection 7.7 and
without limiting the foregoing, the general counsel of such Person and (d) with
respect to ERISA matters, the senior vice president — human resources (or
substantial equivalent) of such Person.
          “RSC”: as defined in the Preamble hereto.
          “RSC Canada”: as defined in the Preamble hereto.
          “RSC Holdings”: RSC Holdings Inc., a Delaware corporation, formerly
known as Atlas Copco North America, Inc.
          “RSC LLC I”: RSC Holdings I, LLC, a Delaware limited liability
company.

52



--------------------------------------------------------------------------------



 



          “S&P”: as defined in the definition of the term “Cash Equivalents” in
this subsection 1.1.
          “Sale and Leaseback Real Properties”: as defined in subsection 8.11.
          “Sale and Leaseback Transaction”: as defined in subsection 8.11.
          “Schedule I Lender”: a Lender which is a Canadian chartered bank
listed on Schedule I of the Bank Act (Canada).
          “Secured Parties”: the reference to the Canadian Secured Parties, the
U.S. Secured Parties, or the collective reference thereto, as applicable.
          “Securities Act”: the Securities Act of 1933, as amended from time to
time.
          “Security Documents”: the collective reference to the Canadian
Security Documents and the U.S. Security Documents.
          “Set”: the collective reference to Eurocurrency Loans or Bankers’
Acceptances, as the case may be, of a single Tranche, the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).
          “Single Employer Plan”: any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.
          “Solvent” and “Solvency”: with respect to any Person on a particular
date, the condition that, on such date, (a) the fair value of the property of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital.
          “Specified Equity Contribution”: any cash equity contribution made to
any Parent Entity in exchange for Permitted Cure Securities; provided (a)(i)
such cash equity contribution to any Parent Entity and (ii) the contribution of
any proceeds therefrom to the Parent Borrower, occur (x) after the Closing Date
and (y) on or prior to the date that is ten (10) days after the date on which
financial statements are required to be delivered for a fiscal quarter (or
year); (b) the Parent Borrower identifies such equity contribution as a
“Specified Equity Contribution”; (c) in each four fiscal quarter period, there
shall exist a period of at least two consecutive quarters in respect of which no
Specified Equity Contribution shall have been made; (d) the amount of any
Specified Equity Contribution included in the calculation of EBITDA hereunder
shall be limited to the amount required to effect compliance with subsection 8.1
hereof; (e) such equity contribution is not used, directly or indirectly, to
redeem or repurchase any Existing Notes and (f) there shall be no pro forma
reduction in Indebtedness with the

53



--------------------------------------------------------------------------------



 



proceeds of any such equity contribution for purposes of determining compliance
with subsection 8.1 as of the last day of the fiscal quarter immediately prior
to the fiscal quarter in which such equity contribution was made.
          “Specified Maturity Date”: as defined in subsection 2.5(g).
          “Specified Payment”: (i) any consideration paid to any Person who is
not a Loan Party in connection with any merger, consolidation or amalgamation
permitted pursuant to subsection 8.5(a), (ii) the fair market value of any
assets subject to any sale, lease, transfer or other disposition of any or all
of the assets (upon voluntary liquidation or otherwise) of any Subsidiary of
Holdings permitted pursuant to subsection 8.5(b) (solely to the extent such
sale, lease transfer or other disposition is conducted with a Person who is not
a Loan Party or a Subsidiary thereof), (iii) any dividend payment pursuant to
subsection 8.7(h), (iv) any Investment pursuant to subsection 8.8(n), (v) any
acquisition pursuant to subsection 8.9(c) and (vi) any payment, repurchase or
redemption pursuant to subsection 8.13(a).
          “Sponsor”: Oak Hill Capital Partners II, L.P.
          “Sponsor Affiliate”: any Affiliate of the Sponsor other than the
Sponsor’s portfolio companies or any entity controlled by any such portfolio
company.
          “Spot Rate of Exchange”: (i) with respect to Canadian Dollars (except
as provided in clause (ii) below), at any date of determination thereof, the
spot rate of exchange in London that appears on the display page applicable to
Canadian Dollars on the Telerate System (or such other page as may replace such
page for the purpose of displaying the spot rate of exchange in London),
provided that if there shall at any time no longer exist such a page, the spot
rate of exchange shall be determined by reference to another similar rate
publishing service selected by the U.S. Administrative Agent and, if no such
similar rate publishing service is available, by reference to the published rate
of the U.S. Administrative Agent in effect at such date for similar commercial
transactions or (ii) with respect to any Letters of Credit denominated in
Canadian Dollars (x) for the purposes of determining the Dollar Equivalent of
L/C Obligations and for the calculation of L/C Fees and related commissions, the
spot rate of exchange quoted in the Wall Street Journal on the first Business
Day of each month (or, if same does not provide rates, by such other means
reasonably satisfactory to the U.S. Administrative Agent and the Parent
Borrower) and (y) for the purpose of determining the Dollar Equivalent of any
Letter of Credit with respect to (A) a demand for payment of any drawing under
such Letter of Credit (or any portion thereof) to any L/C Participants pursuant
to subsection 3.4(a) or (B) a notice from any Issuing Lender for reimbursement
of the Dollar Equivalent of any drawing (or any portion thereof) under such
Letter of Credit by the Parent Borrower pursuant to subsection 3.5(a), the
market spot rate of exchange quoted by the U.S. Administrative Agent on the date
of such drawing or notice, as applicable.
          “Standby Letter of Credit”: as defined in subsection 3.1(a).
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than such stock or such
other ownership interests having such power only by

54



--------------------------------------------------------------------------------



 



reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership, limited liability
company or other entity are at the time owned by such Person, or (b) the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person and, in the case of this clause
(b), which is treated as a consolidated subsidiary for accounting purposes.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Parent Borrower.
          “Subsidiary Guarantor”: each U.S. Subsidiary Guarantor and each
Canadian Subsidiary Guarantor.
          “Successor Company”: as defined in subsection 8.18(b).
          “Supermajority Lenders”: Non-Defaulting Lenders, the sum of whose
(x)Incremental Term Loan Commitments (if any), (y) outstanding principal amount
of Incremental Term Loans and (z) RCF Commitments (or after the termination of
the RCF Commitments, total Individual RCF Lender Exposures) as of the respective
date of determination represent greater than 66 2/3% of the sum of
(x) Incremental Term Loan Commitments (if any), (y) the outstanding principal
amount of Incremental Term Loans and (z) the RCF Commitments (or, after the
termination of RCF Commitments, the total Individual RCF Lender Exposures) of
all Non-Defaulting Lenders at such time.
          “Swing Line Commitment”: the Swing Line Lender’s obligation to make
Swing Line Loans pursuant to subsection 2.4.
          “Swing Line Lender”: DBNY, in its capacity as provider of the Swing
Line Loans or any successor swing line lender hereunder; provided that, if any
Extension or Extensions of U.S. RCF Commitments is or are effected in accordance
with subsection 2.7, then on the occurrence of each U.S. RCF Issuing
Lender/Swing Ling Termination Date, the Swing Line Lender at such time, unless
otherwise agreed among such Swing Line Lender and the U.S. Borrowers, shall have
the right to resign as Swing Line Lender on, or on any date within twenty
(20) Business Days after, the respective U.S. Issuing Lender/Swing Line
Termination Date, in each case upon not less than ten (10) days’ prior written
notice thereof to the U.S. Borrowers and the U.S. Administrative Agent and, in
the event of any such resignation and upon the effectiveness thereof, the U.S.
Borrowers shall repay any outstanding Swing Line Loans made by the respective
entity so resigning and such entity shall not be required to make any further
Swing Line Loans hereunder. If at any time the Swing Line Lender has resigned in
such capacity in accordance with the preceding sentence, then no Person shall be
the Swing Line Lender hereunder obligated to make Swing Line Loans unless and
until (and only for so long as) a Lender (or affiliate of a Lender) reasonably
satisfactory to the U.S. Administrative Agent and the U.S. Borrowers agrees to
act as the Swing Line Lender hereunder.
          “Swing Line Loan Exposure”: of any U.S. RCF Lender, at any time, such
U.S. RCF Lender’s U.S. RCF Commitment Percentage of all then outstanding Swing
Line Loans; it being understood and agreed that the Swing Line Loan Exposure of
each U.S. RCF Lender is subject to reallocation to the extent provided under
subsections 2.7(a)(ii) and 2.8.

55



--------------------------------------------------------------------------------



 



          “Swing Line Loan Participation Certificate”: a certificate in
substantially the form of Exhibit B.
          “Swing Line Loans”: as defined in subsection 2.4(a).
          “Swing Line Note”: as defined in subsection 2.4(b).
          “Syndication Agent”: as defined in the Preamble hereto.
          “Tax Sharing Agreement”: that certain Amended and Restated Tax Sharing
Agreement, originally dated as of November 27, 2006 and amended and restated as
of the Closing Date, among RSC Holdings, RSC LLC I, Holdings, the Parent
Borrower and RSC, as the same may be amended, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof.
          “Taxes”: as defined in subsection 4.11(a).
          “Total Borrowing Base”: as the date of any determination, the sum of
the U.S. Borrowing Base and the Canadian Borrowing Base.
          “Total Canadian RCF Commitment”: at any time, the sum of the Canadian
RCF Commitments of all of the Canadian RCF Lenders at such time. The Total
Canadian RCF Commitment on the Closing Date is $75,000,000.
          “Total RCF Commitment”: at any time, the sum of the Total U.S. RCF
Commitment and Total Canadian RCF Commitment at such time.
          “Total U.S. RCF Commitment”: at any time, the sum of the U.S. RCF
Commitments of all of the Lenders at such time. The Total U.S. RCF Commitment on
the Closing Date is $1,025,000,000.
          “Tranche”: the respective facility and commitments utilized in making
Loans hereunder, with there being three Tranches on the Closing Date; namely,
U.S. RCF Loans, Canadian RCF Loans and Swing Line Loans. In addition, (x) any
Incremental Term Loans made after the Closing Date shall be made pursuant to a
then-existing Tranche of Incremental Term Loans or an additional Tranche which
shall be designated pursuant to the respective Incremental Amendments therefor
in accordance with the relevant requirements specified in subsection 2.6 and
(y) any Extended Incremental Term Loans shall constitute a separate Tranche of
Incremental Term Loans from the Tranche of Incremental Term Loans from which
they were converted, any Extended U.S. RCF Commitments shall constitute a
separate Tranche of U.S. RCF Commitments from the Tranche of U.S. RCF
Commitments from which they were converted and any Extended Canadian RCF
Commitments shall constitute a separate Tranche of Canadian RCF Commitments from
the Tranche of Canadian RCF Commitments from which they were converted so long
as the terms set forth in subsection 2.7 are satisfied.
          “Transaction”: collectively, (i) the entering into of the Loan
Documents and the incurrence of RCF Loans on the Closing Date, (ii) the
consummation of the Refinancing and (iii) the payment of all fees and expenses
in connection with the foregoing.

56



--------------------------------------------------------------------------------



 



          “Transferee”: any Participant or Assignee.
          “Tribal Sovereign”: any sovereign tribe recognized by the United
States pursuant to 25 C.F.R. § 83 or by the federal government of Canada or any
provincial or territorial government of any province or territory thereof and,
in each case any political subdivision, department, agency or instrumentality of
any such sovereign tribe and any corporation or other entity formed under the
laws governing such sovereign tribe or under Section 17 of the Indian
Reorganization Act of 1934, as amended.
          “Type”: the type of Loan determined based on the currency in which the
same is denominated, and the interest option applicable thereto, with there
being multiple Types of Loans hereunder, namely ABR Loans and Eurocurrency
Loans.
          “UCC”: the Uniform Commercial Code as in effect in the State of New
York from time to time.
          “Uncommitted Incremental Facility”: as defined in subsection 2.6(a).
          “Underfunding”: the excess of the present value of all accrued
benefits under a Plan (based on those assumptions used to fund such Plan),
determined as of the most recent annual valuation date, over the value of the
assets of such Plan allocable to such accrued benefits.
          “Uniform Customs”: the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500,
or its replacement as issued by the International Chamber of Commerce.
          “Unpaid Drawing”: any Canadian Borrower Unpaid Drawing and any U.S.
Borrower Unpaid Drawing.
          “Unpaid Supplier Reserve”: at any time, with respect to the Canadian
Borrowers, the amount equal to the percentage applicable to inventory in the
calculation of the Canadian Borrowing Base multiplied by the aggregate value of
the Eligible Inventory which the Canadian Administrative Agent, acting
reasonably and in good faith, considers is or may be subject to a right of a
supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada) or any other laws of Canada or any other applicable
jurisdiction granting revendication or similar rights to unpaid suppliers, in
each case, where such supplier’s right ranks or is capable of ranking in
priority to or pari passu with one or more of the Liens granted in the Security
Documents.
          “Unutilized RCF Loan Commitment”: with respect to any RCF Lender at
any time, an amount equal to the remainder of (x) such RCF Lender’s RCF
Commitment as in effect at such time less (y) such RCF Lender’s Individual RCF
Lender Exposure at such time (excluding any amounts attributable to Swing Line
Loans).
          “U.S. Administrative Agent”: as defined in the Preamble hereto and
shall include any successor to the U.S. Administrative Agent appointed pursuant
to subsection 10.10.

57



--------------------------------------------------------------------------------



 



          “U.S. Blocked Account”: as defined in subsection 4.15(c).
          “U.S. Borrower Unpaid Drawing”: drawings on U.S. RCF Letters of Credit
that have not been reimbursed by the applicable U.S. Borrower.
          “U.S. Borrowers”: the Parent Borrower, RSC and each other entity that
becomes a Borrower pursuant to subsection 7.9(b) and which is incorporated or
organized in the United States or any state or territory thereof or the District
of Columbia.
          “U.S. Borrowing Base”: as of any date of determination, the result of:
     (a) 85% of the amount of Eligible U.S. Accounts, plus
     (b) 85% of the amount of Eligible Unbilled Accounts owned by the U.S.
Borrowers and the Qualified U.S. Subsidiary Guarantors (not to exceed 50% of the
amount calculated under clause (a) above), plus
     (c) (i) 50% of the amount of the Value of Eligible U.S. Inventory, or
(ii) if the amount calculated pursuant to preceding clause (i) is greater than
5.0% of the U.S. Borrowing Base, the lesser of (A) the amount calculated
pursuant to preceding clause (i) and (B) 85% of the Net Orderly Liquidation
Value of Eligible U.S. Inventory, plus
     (d) the lesser of
     (i) 95% times the net book value of the Eligible U.S. Rental Fleet, and
     (ii) 85% times the Net Orderly Liquidation Value of Eligible U.S. Rental
Fleet, minus
     (e) the amount of all Availability Reserves related to the U.S. RC
Facility, minus
     (f) the U.S. Borrowers’ and the Qualified U.S. Subsidiary Guarantors’
exposure under Interest Rate Protection Agreements and Permitted Hedging
Arrangements, as reasonably determined by the U.S. Administrative Agent,
(x) based on the mark-to-market value(s) for such Interest Rate Protection
Agreements and Permitted Hedging Arrangements (determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Interest Rate Protection Agreements and Permitted Hedging
Arrangements) or (y) at the U.S. Administrative Agent’s sole discretion, in
another manner acceptable to the Parent Borrower, minus
     (g) the aggregate principal amount of all Incremental Term Loans incurred
by the U.S. Borrowers and outstanding at such time, minus
     (h) in the case of any determination made pursuant this definition at any
time from and after November 1, 2014, an amount equal to the product of (i) the
sum of (A) the aggregate principal amount of outstanding 2014 Senior Notes at
such time plus (B)

58



--------------------------------------------------------------------------------



 



the aggregate amount of all accrued and unpaid interest thereon multiplied by
(ii) a percentage equal to a fraction (expressed as a percentage) the numerator
of which is the sum of (A) Total U.S. RCF Commitment at such time and (B) the
aggregate principal amount of Incremental Term Loans incurred by the U.S.
Borrowers and oustanding at such time and the denominator of which is the sum of
(1) the Total U.S. RCF Commitment at such time, (2) the Total Canadian RCF
Commitment at such time and (3)the aggregate principal amount of Incremental
Term Loans outstanding at such time.
          “U.S. Collateral Agent”: as defined in the Recitals hereto.
          “U.S. Extender of Credit”: as defined in subsection 4.11(b).
          “U.S. Guarantee and Collateral Agreement”: the U.S. Guarantee and
Collateral Agreement delivered to the U.S. Collateral Agent as of the date
hereof, substantially in the form of Exhibit F-2, as the same may be amended,
supplemented, waived or otherwise modified from time to time.
          “U.S. Loan Parties”: the U.S. Borrowers and each U.S. Subsidiary
Guarantor.
          “U.S. Mortgaged Property”: each real property located in the United
States or any state or territory thereof with respect to which a Mortgage is
required to be delivered pursuant to the terms of this Agreement.
          “U.S. RC Facility”: the revolving credit facility available to the
U.S. Borrowers hereunder pursuant to subsection 2.1(a), as such revolving credit
facility may be increased from time to time pursuant to subsection 2.6 hereof or
extended in whole of in part from time to time pursuant to subsection 2.7
hereof.
          “U.S. RCF Commitment”: with respect to each U.S. RCF Lender, the
commitment of such U.S. RCF Lender hereunder to make Extensions of Credit to the
U.S. Borrowers in the amount set forth opposite its name on Schedule A hereto
(as such schedule may be modified from time to time pursuant to subsection
2.6(d) hereof) or as may be set forth in the Register from time to time. For the
avoidance of doubt, “U.S. RCF Commitment” shall include any Extended U.S. RCF
Commitment.
          “U.S. RCF Commitment Increase”: as defined in subsection 2.6(a).
          “U.S. RCF Commitment Increase Lender”: as defined in subsection
2.6(e).
          “U.S. RCF Commitment Percentage”: of any U.S. RCF Lender, at any time,
shall be that percentage which is equal to a fraction (expressed as a
percentage) the numerator of which is the U.S. RCF Commitment of such U.S. RCF
Lender at such time and the denominator of which is the Total U.S. RCF
Commitment at such time, provided that if any such determination is to be made
after the Total U.S. RCF Commitment (and the related U.S. RCF Commitments of the
Lenders) has (or have) terminated in full, the determination of such percentages
shall be made immediately before giving effect to such termination; provided,
further, that for the purposes of subsection 2.8, when a Defaulting Lender shall
exist, the “U.S. RCF Commitment Percentage” of any U.S. RCF Lender shall mean
the percentage of the Total

59



--------------------------------------------------------------------------------



 



U.S. RCF Commitment, disregarding any Defaulting Lender’s U.S. RCF Commitment,
represented by such U.S. RCF Lender’s U.S. RCF Commitment.
          “U.S. RCF Issuing Lender”: as the context may require, (i) DBNY or
(ii) any U.S. RCF Lender, which at the request of the Parent Borrower and with
the consent of the U.S. Administrative Agent (such consent not to be
unreasonably withheld or delayed), agrees, in such U.S. RCF Lender’s sole
discretion, to become a U.S. RCF Issuing Lender for the purpose of issuing U.S.
RCF Letters of Credit; provided that, if any Extension or Extensions of U.S. RCF
Commitments is or are effected in accordance with subsection 2.7, on the
occurrence of the Original RCF Maturity Date and on each later date which is or
was at any time a Maturity Date with respect to U.S. RCF Commitments (each, an
“U.S. RCF Issuing Lender/Swing Line Termination Date”), each U.S. RCF Issuing
Lender at such time, unless otherwise agreed among such U.S. RCF Issuing Lender
and the U.S. Borrowers, shall have the right to resign as a U.S. RCF Issuing
Lender on, or on any date within twenty (20) Business Days after, the respective
U.S. RCF Issuing Lender/Swing Line Termination Date, in each case upon not less
than ten (10) days’ prior written notice thereof to the U.S. Borrowers and the
U.S. Administrative Agent and, in the event of any such resignation and upon the
effectiveness thereof, the respective entity so resigning shall retain all of
its rights hereunder and under the other Loan Documents as a U.S. RCF Issuing
Lender with respect to all U.S. RCF Letters of Credit theretofore issued by it
(which U.S. RCF Letters of Credit shall remain outstanding in accordance with
the terms hereof until their respective expirations) but shall not be required
to issue any further U.S. RCF Letters of Credit hereunder. If at any time, each
U.S. RCF Issuing Lender has resigned in such capacity in accordance with the
preceding sentence, then no Person shall be a U.S. RCF Issuing Lender hereunder
obligated to issue U.S. RCF Letters of Credit unless and until a Lender becomes
a U.S. RCF Issuing Lender hereunder in accordance with clause (ii) above.
          “U.S. RCF Issuing Lender/Swing Line Termination Date”: as defined in
the definition of U.S. RCF Issuing Lender in this subsection 1.1.
          “U.S. RCF L/C Obligations”: at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding U.S.
RCF Letters of Credit and (b) the aggregate amount of drawings under U.S. RCF
Letters of Credit which have not then been reimbursed pursuant to subsection
3.5(a).
          “U.S. RCF L/C Participants”: the U.S. RCF Lenders.
          “U.S. RCF Lender”: each Lender which has a U.S. RCF Commitment
(without giving effect to any termination of the Total U.S. RCF Commitment if
there are any outstanding U.S. RCF L/C Obligations) or which has any outstanding
U.S. RCF Loans (or a U.S. RCF Commitment Percentage in any then outstanding U.S.
RCF L/C Obligations). Unless the context otherwise requires, each reference in
this Agreement to a U.S. RCF Lender includes each U.S. RCF Lender and shall
include references to any Affiliate of any such Lender which is acting as a U.S.
RCF Lender.
          “U.S. RCF Letter of Credit Exposure”: of any U.S. RCF Lender, at any
time, such U.S. RCF Lender’s U.S. RCF Commitment Percentage of all then
outstanding U.S. RCF L/C Obligations; it being understood and agreed that the
U.S. RCF Letter of Credit Exposure of

60



--------------------------------------------------------------------------------



 



each U.S. RCF Lender is subject to reallocation to the extent provided under
subsections 2.7(a)(ii) and 2.8.
          “U.S. RCF Letters of Credit”: Letters of Credit issued by a U.S. RCF
Issuing Lender to, or for the account of, the U.S. Borrowers, pursuant to
subsection 3.1. “U.S. RCF Letters of Credit” shall include each Existing Letter
of Credit listed on Schedule 3.1(a).
          “U.S. RCF Loan”: as defined in Subsection 2.1(a). For the avoidance of
doubt, “U.S. RCF Loan” shall include any loan made pursuant to any U.S. RCF
Commitment Increase or any Extended U.S. RCF Commitment.
          “U.S. Rental Fleet”: the Rental Fleet located in the United States of
America or the District of Columbia.
          “U.S. Secured Parties”: the “Secured Parties” as defined in the U.S.
Guarantee and Collateral Agreement.
          “U.S. Security Documents”: the collective reference to each Mortgage
related to any U.S. Mortgaged Property, the U.S. Guarantee and Collateral
Agreement and all other similar security documents hereafter delivered to the
U.S. Collateral Agent granting or perfecting a Lien on any asset or assets of
any Person to secure the obligations and liabilities of the U.S. Loan Parties
hereunder and/or under any of the other Loan Documents or to secure any
guarantee of any such obligations and liabilities, including any security
documents executed and delivered or caused to be delivered to the U.S.
Collateral Agent pursuant to subsection 7.9(a), 7.9(b) or 7.9(c), in each case,
as amended, supplemented, waived or otherwise modified from time to time.
          “U.S. Subsidiaries Guaranty”: the guaranty of the obligations of the
Borrowers under the Loan Documents provided pursuant to the U.S. Guarantee and
Collateral Agreement.
          “U.S. Subsidiary Guarantor”: each Domestic Subsidiary of the Parent
Borrower which executes and delivers a U.S. Subsidiary Guaranty, in each case,
unless and until such time as the respective U.S. Subsidiary Guarantor ceases to
constitute a Domestic Subsidiary of the Parent Borrower or is released from all
of its obligations under the U.S. Subsidiaries Guaranty in accordance with terms
and provisions thereof.
          “U.S. Tax Compliance Certificate”: as defined in subsection
4.11(b)(Y)(ii).
          “Value”: with reference to the value of Inventory, value determined on
the basis of the lower of cost or market of such Inventory, with the cost
thereof calculated on a first-in, first-out basis, determined in accordance with
GAAP.
          “Voting Stock”: shares of Capital Stock entitled to vote generally in
the election of directors.
          “Weighted Average Life to Maturity”: when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the product obtained by
multiplying (i) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final

61



--------------------------------------------------------------------------------



 



maturity, in respect thereof, by (ii) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment.
          “Wells Fargo”: Wells Fargo Capital Finance, LLC, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.
          “Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such
Person of which such Person owns, directly or indirectly through one or more
Wholly Owned Subsidiaries, all of the Capital Stock of such Subsidiary other
than directors qualifying shares or shares held by nominees.
          1.2 Other Definitional Provisions. (a)Unless otherwise specified
therein,all terms defined in this Agreement shall have the defined meanings
provided herein when used in any Notes, any other Loan Document or any
certificate or other document made or delivered pursuant hereto or thereto.
          (b) As used herein and in any Notes and any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Holdings and its Subsidiaries not defined in
subsection 1.1 and accounting terms partly defined in subsection 1.1, to the
extent not defined, shall have the respective meanings given to them under GAAP.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          Section 2. Amount and Terms of Commitments.
          2.1 RCF Commitments. (a) Subject to and upon the terms and conditions
set forth herein, each Lender with a U.S. RCF Commitment severally agrees to
make, at any time during the RCF Commitment Period, revolving loans to the U.S.
Borrowers (on a joint and several basis as between the U.S. Borrowers) (each a
“U.S. RCF Loan” and, collectively, the “U.S. RCF Loans”), which U.S. RCF Loans:
     (i) shall be denominated in Dollars;
     (ii) shall, at the option of the U.S. Borrowers, be incurred and maintained
as,and/or converted into, ABR Loans or Eurocurrency Loans, provided that except
as otherwise specifically provided in subsection 4.9 and subsection 4.10, all
U.S. RCF Loans comprising the same Borrowing shall at all times be of the same
Type;
     (iii) may be repaid and reborrowed in accordance with the provisions
hereof;

62



--------------------------------------------------------------------------------



 



     (iv) shall not be made (and shall not be required to be made) by any U.S.
RCF Lender to the extent the incurrence thereof (after giving effect to the use
of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) would cause the
Individual U.S. RCF Lender Exposure of such U.S. RCF Lender to exceed the amount
of its U.S. RCF Commitment at such time;
     (v) shall not be made (and shall not be required to be made) by any U.S.
RCF Lender to the extent the incurrence thereof (after giving effect to the use
of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) would cause the
Aggregate U.S. RCF Lender Exposure to exceed the Total U.S. RCF Commitment as
then in effect;
     (vi) shall not be made (and shall not be required to be made) by any U.S.
RCF Lender to the extent the incurrence thereof (after giving effect to the use
of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) would cause the
Aggregate U.S. RCF Lender Exposure to exceed the difference of (A) the U.S.
Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered) minus (B) the sum of (I) the aggregate unpaid balance of Extensions
of Credit to, or for the account of, the U.S. Borrowers pursuant to the Canadian
RC Facility plus (II) the excess of the unpaid balance of Extensions of Credit
to, or for the account of, the Canadian Borrowers over the Canadian Borrowing
Base plus (III) the aggregate unpaid balance of Extensions of Credit to, or for
the account of, Canadian Finco pursuant to the Canadian RC Facility; and
     (vii) shall not be made (and shall not be required to be made) by any U.S.
RCF Lender to the extent any such U.S. RCF Loans to be made by such U.S. RCF
Lender would exceed the then Available U.S. RCF Commitments of such U.S. RCF
Lender.
          (b) Subject to and upon the terms and conditions set forth herein,
each Canadian RCF Lender severally agrees to make, at any time and from time to
time during the RCF Commitment Period, (i) revolving loans and Bankers’
Acceptance Loans to the Canadian Borrowers (on a joint and several basis as
between the Canadian Borrowers with respect to such revolving loans and Bankers’
Acceptance Loans made to the Canadian Borrowers), (ii) revolving loans to the
U.S. Borrowers (on a joint and several basis as between the U.S. Borrowers with
respect to such RCF Loans made to the U.S. Borrowers) and (iii) from and after
the date Canadian Finco executes a Borrower Joinder Agreement, revolving loans
to Canadian Finco (each of the foregoing revolving loans and Bankers’ Acceptance
Loans, a “Canadian RCF Loan” and, collectively, the “Canadian RCF Loans”); which
Canadian RCF Loans:
     (i) in the case of Canadian RCF Loans made to the Canadian Borrowers, shall
be denominated in Canadian Dollars and in the case of Canadian RCF Loans made to
the U.S. Borrowers or to Canadian Finco, shall be denominated in U.S. Dollars;
     (ii) shall, in the case of Canadian RCF Loans made to the Canadian
Borrowers, at the option of the Canadian Borrowers, be incurred and maintained
as, and/or converted into, ABR Loans or Bankers’ Acceptance Loans and, in the
case of Canadian RCF Loans made to the U.S. Borrowers or to Canadian Finco, at
the option of

63



--------------------------------------------------------------------------------



 



the U.S. Borrowers, be incurred and maintained as, and/or converted into, ABR
Loans or Eurocurrency Loans, provided in each case that except as otherwise
specifically provided in subsection 4.9 and subsection 4.10, all Canadian RCF
Loans comprising the same Borrowing shall at all times be of the same Type;
     (iii) may be repaid and reborrowed in accordance with the provisions
hereof;
     (iv) shall not be made (and shall not be required to be made) by any
Canadian RCF Lender to the extent the incurrence thereof (after giving effect to
the use of the proceeds thereof on the date of the incurrence thereof to repay
any amounts theretofore outstanding pursuant to this Agreement) would cause the
Individual Canadian RCF Lender Exposure of such Canadian RCF Lender to exceed
the amount of its Canadian RCF Commitment at such time;
     (v) shall not be made (and shall not be required to be made) by any
Canadian RCF Lender to the extent the incurrence thereof (after giving effect to
the use of the proceeds thereof on the date of the incurrence thereof to repay
any amounts theretofore outstanding pursuant to this Agreement) would cause the
Aggregate Canadian RCF Lender Exposure to exceed the lesser of (x) the Total
Canadian RCF Commitments as then in effect and (y) the sum of (A) the Canadian
Borrowing Base at such time plus (B) the U.S. Borrowing Base (in each case,
based on the Borrowing Base Certificate last delivered);
     (vi) shall not be made (and shall not be required to be made) by any
Canadian RCF Lender (including through any Non-Canadian Affiliate of any
Canadian RCF Lender) to the extent any such Canadian RCF Loans to be made by
such Canadian RCF Lender would exceed the then Available Canadian RCF
Commitments of such Canadian RCF Lender;
     (vii) shall not be made (and shall not be required to be made) to any U.S.
Borrower to the extent the incurrence thereof (after giving effect to the use of
the proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the aggregate
unpaid balance of Extensions of Credit to, or for the account of, any U.S.
Borrower to exceed the difference of (x) the U.S. Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered) minus (y) the excess of
the unpaid balance of Extensions of Credit to, or for the account of, the
Canadian Borrowers over the Canadian Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered) minus (z) the aggregate amount of
unpaid Extensions of Credit to, or for the account of, the Canadian Finco; and
     (viii) shall not be made (and shall not be required to be made) to Canadian
Finco to the extent the incurrence thereof (after giving effect to the use of
the proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the aggregate
unpaid balance of Extensions of Credit to, or for the account of, Canadian Finco
to exceed the difference of (x) the U.S. Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered) minus (y) the excess of the
unpaid balance of Extensions of Credit to, or for the account

64



--------------------------------------------------------------------------------



 



of, the Canadian Borrowers over the Canadian Borrowing Base at such time (based
on the Borrowing Base Certificate last delivered) minus (z) the aggregate amount
of Extensions of Credit to, or for the account of, the U.S. Borrowers.
          (c) Notwithstanding anything to the contrary in subsections 2.1(a) or
(b) or elsewhere in this Agreement, the U.S. Administrative Agent and the
Canadian Administrative Agent, as applicable, shall have the right to establish
Availability Reserves in such amounts, and with respect to such matters, as the
U.S. Administrative Agent and the Canadian Administrative Agent, as applicable,
in their Permitted Discretion shall deem necessary or appropriate, against the
U.S. Borrowing Base and/or the Canadian Borrowing Base, as applicable, including
reserves with respect to (i) sums that the respective Borrowers are or will be
required to pay (such as taxes (including payroll and sales taxes), assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and have not yet paid (including an Unpaid Supplier
Reserve), (ii) amounts owing by the respective Borrowers or, without
duplication, their respective Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral, which Lien or trust, in the
Permitted Discretion of the U.S. Administrative Agent or the Canadian
Administrative Agent, is capable of ranking senior in priority to or pari passu
with one or more of the Liens granted in the Security Documents (such as
Canadian Priority Payables, Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers (including in respect
of an Unpaid Supplier Reserve), or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the Collateral and (iii) other amounts which pursuant to insolvency
legislation must be paid in priority to or pari passu with any Obligations, such
as Canadian Priority Payables; provided that the such applicable Agent shall
have provided the applicable Borrower at least ten (10) Business Days’ prior
written notice of any such establishment; and provided, further, except in
respect of taxes, Unpaid Supplier Reserves, Canadian Priority Payables and
Availability Reserves contemplated in clauses (i), (j) and (k) of the definition
of Eligible Accounts, that such Agent may only establish an Availability Reserve
after the date hereof based on an event, condition or other circumstance arising
after the Closing Date or based on facts not known to such Agent as of the
Closing Date. The amount of any Availability Reserve established by such Agent
shall have a reasonable relationship to the event, condition or other matter
that is the basis for the Availability Reserve. Upon delivery of such notice,
such Agent shall be available to discuss the proposed Availability Reserve, and
the applicable Borrower may take such action as may be required so that the
event, condition or matter that is the basis for such Availability Reserve or
increase no longer exists, in a manner and to the extent reasonably satisfactory
to the applicable Agent in the exercise of its Permitted Discretion. In no event
shall such notice and opportunity limit the right of the applicable Agent to
establish such Availability Reserve, unless such Agent shall have determined in
its Permitted Discretion that the event, condition or other matter that is the
basis for such new Availability Reserve no longer exists or has otherwise been
adequately addressed by the applicable Borrower. Notwithstanding anything herein
to the contrary, Availability Reserves shall not duplicate eligibility criteria
contained in the definition of “Eligible Accounts”, “Eligible Rental Fleet”,
“Eligible Inventory” or “Eligible Unbilled Accounts” and vice versa, or reserves
or criteria applied in computing the net book value of Eligible Rental Fleet or
Eligible Inventory or the Net Orderly Liquidation Value of Eligible Rental Fleet
or Eligible Inventory and vice versa. In addition to the foregoing, the U.S.
Administrative Agent and the Canadian Administrative Agent shall have the right,
subject to subsection 7.6, to have the Loan Parties’ Rental Fleet and/or

65



--------------------------------------------------------------------------------



 



Eligible Inventory reappraised by Rouse Asset Services or another qualified
appraisal company selected by the U.S. Administrative Agent or the Canadian
Administrative Agent (in consultation with the Parent Borrower) from time to
time after the Closing Date for the purpose of re-determining the Net Orderly
Liquidation Value of the Eligible Rental Fleet and/or Eligible Inventory, as the
case may be, and, as a result, re-determining the U.S. Borrowing Base and/or the
Canadian Borrowing Base, as the case may be.
          (d) In the event the U.S. Borrowers are, or the Canadian Borrowers
are, as applicable, unable to comply with (i) the Borrowing Base limitations set
forth in subsections 2.1(a) and/or (b), as the case may be, or (ii) the
conditions precedent to the making of RCF Loans or the issuance of Letters of
Credit set forth in subsection 6.2, (x) the U.S. RCF Lenders hereby authorize
the U.S. Administrative Agent, for the account of the U.S. RCF Lenders, to make
U.S. RCF Loans to the U.S. Borrowers and (y) the Canadian RCF Lenders authorize
the Canadian Administrative Agent, for the account of the Canadian RCF Lenders,
to make Canadian RCF Loans to the Borrowers (other than Canadian Finco), which,
in each case, may only be made as ABR Loans (each, an “Agent Advance”) for a
period commencing on the date the U.S. Administrative Agent first receives a
notice of Borrowing requesting an Agent Advance until the earliest of (i) the
30th Business Day after such date, (ii) the date the respective Borrowers or
Borrower are again able to comply with the Borrowing Base limitations and the
conditions precedent to the making of RCF Loans and issuance of Letters of
Credit, or obtains an amendment or waiver with respect thereto and (iii) the
date the Required Lenders instruct the U.S. Administrative Agent and the
Canadian Administrative Agent to cease making Agent Advances (in each case, the
“Agent Advance Period”). Neither the U.S. Administrative Agent nor the Canadian
Administrative Agent shall make any Agent Advance to the extent that at such
time the amount of such Agent Advance (A) in the case of Agent Advances made to
the Canadian Borrowers, (I) when added to the aggregate outstanding amount of
all other Agent Advances made to the Canadian Borrowers at such time, would
exceed the lesser of (i) 5% of the Total Canadian RCF Commitments as then in
effect and (ii) the difference of (1) the sum of (a) the Canadian Borrowing Base
at such time plus (b) the U.S. Borrowing Base at such time (in each case, based
on the Borrowing Base Certificate last delivered) minus (2) the sum of (a) the
aggregate unpaid balance of Extensions of Credit to, or for the account of, the
Canadian Borrowers, (b) the aggregate unpaid balance of Extensions of Credit to,
or for the account of, the U.S. Borrowers and (c) the aggregate unpaid balance
of Extensions of Credit to, or for the account of, Canadian Finco or (II) when
added to the Aggregate Canadian RCF Lender Exposure as then in effect
(immediately prior to the incurrence of such Agent Advance), would exceed the
Total Canadian RCF Commitment at such time, or (B) in the case of Agent Advances
made to the U.S. Borrowers, (I) when added to the aggregate outstanding amount
of all other Agent Advances made to the U.S. Borrowers at such time, would
exceed 5% of the U.S. Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered), (II) when added to the Aggregate U.S. RCF Lender
Exposure as then in effect (immediately prior to the incurrence of such Agent
Advance), would exceed the Total U.S. RCF Commitment at such time or (III) when
added to the sum of (1) the Aggregate U.S. RCF Lender Exposure as then in effect
(immediately prior to such Agent Advance) plus (2) the Aggregate Canadian RCF
Lender Exposure as then in effect (immediately prior to such Agent Advance)
would exceed the sum of (a) the Canadian Borrowing Base at such time plus
(b) the U.S. Borrowing Base at such time (in each case, based on the Borrowing
Base Certificate last delivered). It is understood and agreed that, subject to
the requirements set forth above, Agent Advances may be made by the U.S.

66



--------------------------------------------------------------------------------



 



Administrative Agent or the Canadian Administrative Agent in their respective
discretion to the extent the U.S. Administrative Agent or the Canadian
Administrative Agent deems such Agent Advances necessary or desirable (x) to
preserve and protect the applicable Collateral, or any portion thereof, (y) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other obligations of the Loan Parties hereunder and under the other Loan
Documents or (z) to pay any other amount chargeable to or required to be paid by
the Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses and other sums payable under the Loan Documents, and that
the Borrowers shall have no right to require that any Agent Advances be made.
          (e) Each Borrower agrees that, upon the request to the U.S.
Administrative Agent by any RCF Lender made on or prior to the Closing Date or
in connection with an RCF Commitment Increase, an Extension Amendment or any
assignment pursuant to subsection 11.6(b), in order to evidence such RCF
Lender’s RCF Loans to such Borrower, such Borrower will execute and deliver to
such RCF Lender a promissory note substantially in the form of Exhibit A-1, with
appropriate insertions as to payee, date and principal amount (each, as amended,
supplemented, replaced or otherwise modified from time to time, a “RCF Note”),
payable to such RCF Lender and in a principal amount equal to the aggregate
unpaid principal amount of all U.S. RCF Loans or Canadian RCF Loans, as
applicable, made by such RCF Lender to such Borrower. Each RCF Note shall (i) be
dated (A) in the case of any RCF Note issued in connection with RCF Commitments
on the Closing Date, the Closing Date, (B) in the case of an RCF Note issued in
connection with RCF Commitments (and related RCF Loans) acquired by assignment
pursuant to such subsection 11.6(b), the date of such assignment, (C) in
connection with any RCF Note issued in connection with an RCF Commitment
Increase, the date of such RCF Commitment Increase and (D) in the case of an RCF
Note issued in connection with an Extension Amendment, the effective date of
such Extension Amendment, (ii) be stated to mature on the applicable Maturity
Date and (iii) provide for the payment of interest in accordance with subsection
4.1.
          (f) Notwithstanding anything to the contrary contained herein, the
parties acknowledge and agree that (i) the Canadian Borrowers shall not be
jointly or jointly and severally liable with (A) the U.S. Borrowers or
(B) Canadian Finco for any liabilities or obligations of (A) the U.S. Borrowers
or (B) Canadian Finco hereunder and (ii) the U.S. Borrowers shall not be jointly
or jointly and severally liable with the Canadian Borrowers for any liabilities
or obligations of the Canadian Borrowers hereunder (although it is acknowledged
and agreed by the parties hereto that the U.S. Borrowers shall provide a
guarantee in respect of the obligations of the Canadian Borrowers pursuant to
the U.S. Guaranty and Collateral Agreement).
          2.2 Procedure for Borrowings. Whenever the Borrowers desire to borrow
Loans under this Agreement (other than pursuant to subsections 2.4(c) or
2.4(d)), the applicable Borrower shall give the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, irrevocable notice (which notice
must be received by the U.S. Administrative Agent prior to (a) 12:30 P.M., New
York City time, at least three (3) Business Days prior to the requested
Borrowing Date, if all or any part of the requested Loans are to be initially
Eurocurrency Loans or Bankers’ Acceptance Loans, (b) 11:00 a.m. New York City
time, at least one (1) Business Day prior to the requested Borrowing Date, if
the requested Loans are to be

67



--------------------------------------------------------------------------------



 



Incremental Term Loans that are ABR Loans and (c) 11:00 a.m., New York City time
on the requested Borrowing Date, if the requested Loans are to be RCF Loans that
are ABR Loans) specifying (i) the identity of the Borrower or Borrowers,
(ii) the amount to be borrowed, (iii) the requested Borrowing Date, (iv) whether
the borrowing is to be of Eurocurrency Loans or Bankers’ Acceptance Loans, ABR
Loans or a combination thereof, (v) if the borrowing is to be entirely or partly
of Eurocurrency Loans or Bankers’ Acceptance Loans, the respective amounts of
each such Type of Loan and the respective lengths of the initial Interest
Periods therefor, (vi) if the borrowing is to be entirely or partly Bankers’
Acceptance Loans, the length of the term thereof in accordance with subsection
4.6(c) and (vii) whether the Borrowing is to be of U.S. RCF Loans, Canadian RCF
Loans or Incremental Term Loans. Each borrowing shall be in an amount equal to
(x) in the case of ABR Loans, except any ABR Loan to be used solely to pay a
like amount of outstanding Reimbursement Obligations or Swing Line Loans, an
integral multiple of $1,000,000 (or, if the Commitments then available (as
calculated in accordance with subsections 2.1(a) and (b)) are less than
$1,000,000, such lesser amount) and (y) in the case of Eurocurrency Loans, an
integral multiple of $5,000,000 (or, in the case of Loans made to the Canadian
Borrowers, Cdn$5,000,000) or an integral multiple of $1,000,000 (or, in the case
of Loans made to the Canadian Borrowers, Cdn$1,000,000) in excess thereof (or,
if the Commitments then available (as calculated in accordance with subsections
2.1(a) and (b)) are less than $5,000,000, or Cdn $5,000,000, as applicable, such
lesser amount); provided that the minimum amounts (if any) applicable to
Borrowings of Incremental Term Loans shall be as agreed to in the Incremental
Amendment pursuant to which such Incremental Term Loans are provided. Upon
receipt of any such notice from a Borrower, the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, shall promptly notify each
applicable Lender thereof. Subject to the satisfaction of the applicable
conditions precedent specified in Section 6 (and subject to compliance with
subsection 4.6(c) in the case of Bankers’ Acceptance Loans), each applicable
Lender will make the amount of its pro rata share of each such borrowing of
Loans available to the U.S. Administrative Agent or the Canadian Administrative
Agent, as applicable, for the account of the Borrower or Borrowers identified in
such notice at the office of the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, specified in subsection 11.2 prior to
12:30 P.M. (or 11:00 A.M., in the case of the initial borrowing hereunder), New
York City time, or at such other office of the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, or at such other time as to which
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, shall notify such Lenders reasonably in advance of the Borrowing
Date with respect thereto, on the Borrowing Date requested by such Borrower or
Borrowers in Dollars or Canadian Dollars and in funds immediately available to
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable. In relation to Bankers’ Acceptance Loans, the Canadian
Administrative Agent shall credit to the applicable Canadian Borrower’s account
on the applicable Borrowing Date the BA Proceeds less the applicable BA Fee with
respect to each B/A Instrument purchased by a Lender on that Borrowing Date.
Such borrowing will then be made available to the Borrower or Borrowers
identified in such notice by the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, crediting the account of such Borrower or
Borrowers on the books of such office with the aggregate of the amounts made
available to the U.S. Administrative Agent or the Canadian Administrative Agent,
as applicable, by the applicable Lenders and in like funds as received by the
U.S. Administrative Agent or the Canadian Administrative Agent, as applicable.

68



--------------------------------------------------------------------------------



 



          2.3 Termination or Reduction of Commitments. The Parent Borrower (on
behalf of itself and each other Borrower) shall have the right, upon not less
than three (3) Business Days’ notice to the U.S. Administrative Agent (which
will promptly notify the Lenders thereof), to terminate the Incremental Term
Loan Commitments, U.S. RCF Commitments, Canadian RCF Commitments or, from time
to time, to reduce the amount of the Incremental Term Loan Commitments, U.S. RCF
Commitments or Canadian RCF Commitments; provided that any such notice of
termination delivered by the Parent Borrower in connection with a repayment of
all outstanding Obligations may state that such notice is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Parent Borrower (by written notice to the U.S. Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied; provided further that no such termination or reduction shall be
permitted if, after giving effect thereto and to any prepayments of the RCF
Loans and Swing Line Loans made on the effective date thereof, (a) the aggregate
principal amount of the U.S. RCF Loans and Swing Line Loans then outstanding,
when added to the sum of the then outstanding U.S. RCF L/C Obligations, would
exceed the U.S. RCF Commitments then in effect or (b) the aggregate principal
amount of the Canadian RCF Loans then outstanding (including in the case of
Canadian RCF Loans then outstanding in any Canadian Dollars, the Dollar
Equivalent of the aggregate principal amount thereof), when added to the sum of
the then outstanding Canadian RCF L/C Obligations, would exceed the Canadian RCF
Commitments then in effect. Any such reduction shall be in an amount equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and shall reduce
permanently the applicable Commitments then in effect (or, if the Commitments
then available (as calculated in accordance with subsections 2.1(a) and (b)) are
less than $5,000,000, such lesser amount).
          2.4 Swing Line Commitments. (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees to make swing line loans (individually, a
“Swing Line Loan”; collectively, the “Swing Line Loans”) to any of the U.S.
Borrowers from time to time during the RCF Commitment Period in an aggregate
principal amount at any one time outstanding not to exceed $25,000,000, provided
that at no time may the sum of the then outstanding Swing Line Loans, U.S. RCF
Loans and U.S. RCF L/C Obligations exceed the lesser of (1) the Total U.S. RCF
Commitment then in effect and (2) the difference of (I) the U.S. Borrowing Base
then in effect (based on the most recently delivered Borrowing Base Certificate)
minus (II) the sum of (A) the excess of the unpaid balance of Extensions of
Credit made to, or for the account of, the Canadian Borrowers over the Canadian
Borrowing Base (based on the most recently delivered Borrowing Base Certificate)
(it being understood and agreed that the U.S. Administrative Agent shall
calculate the Dollar Equivalent of the then outstanding Canadian RCF Loans
denominated in Canadian Dollars on the date the notice of borrowing of Swing
Line Loans is given for purposes of determining compliance with this
subsection), (B) the aggregate unpaid balance of Extensions of Credit to, or for
the account of, the U.S. Borrowers pursuant to the Canadian RC Facility and
(C) the aggregate unpaid balance of Extensions of Credit to, or for the benefit
of, Canadian Finco. Amounts borrowed by any U.S. Borrower under this subsection
2.4 may be repaid and, to but excluding the Original RCF Maturity Date (or, with
respect to Swing Line Loans outstanding pursuant to an Extended U.S. RCF
Commitment (after giving effect to subsection 2.5(g)), the Maturity Date
applicable thereto), reborrowed. All Swing Line Loans made to any U.S. Borrower
shall be made in Dollars as ABR Loans and shall not be entitled to be converted
into Eurocurrency Loans. The Parent Borrower (on behalf of itself or

69



--------------------------------------------------------------------------------



 



any other Borrower as the case may be) shall give the Swing Line Lender
irrevocable notice (which notice must be received by the Swing Line Lender prior
to 12:00 Noon, New York City time, on the requested Borrowing Date specifying
(1) the identity of the Borrower and (2) the amount of the requested Swing Line
Loan. The proceeds of the Swing Line Loans will be made available by the Swing
Line Lender to the respective Borrower identified in such notice at an office of
the Swing Line Lender by crediting the account of such Borrower at such office
with such proceeds in Dollars.
          (b) Each Borrower agrees that, upon the request to the U.S.
Administrative Agent by the Swing Line Lender made on or prior to the Closing
Date, in order to evidence the Swing Line Loans to such Borrower, such Borrower
will execute and deliver to the Swing Line Lender a promissory note
substantially in the form of Exhibit A-2, with appropriate insertions (as the
same may be amended, supplemented, replaced or otherwise modified from time to
time, the “Swing Line Note”), payable to the Swing Line Lender and representing
the obligation of such Borrower to pay the amount of the Swing Line Commitment
or, if less, the unpaid principal amount of the Swing Line Loans made to such
Borrower, with interest thereon as prescribed in subsection 4.1. The Swing Line
Note shall (i) be dated the Closing Date, (ii) be stated to mature on the
Original RCF Maturity Date and (iii) provide for the payment of interest in
accordance with subsection 4.1.
          (c) The Swing Line Lender, at any time in its sole and absolute
discretion may, and, at any time as there shall be a Swing Line Loan outstanding
for more than seven (7) Business Days or when an Event of Default under
subsection 9(f) has occurred, the Swing Line Lender shall, on behalf of the U.S.
Borrower to which the Swing Line Loan has been made (which hereby irrevocably
directs and authorizes such Swing Line Lender to act on its behalf), request
(provided that such request shall be deemed to have been automatically made upon
the occurrence of an Event of Default under subsection 9(f)) each U.S. RCF
Lender, including the Swing Line Lender, to make a U.S. RCF Loan as an ABR Loan
in an amount equal to such U.S. RCF Lender’s U.S. RCF Commitment Percentage of
the principal amount of all Swing Line Loans outstanding on the date such notice
is given (collectively, the “Refunded Swing Line Loans”) made in Dollars (each,
a “Mandatory RCF Loan Borrowing”); provided that the provisions of this
subsection shall not affect the obligations of any U.S. Borrower to prepay Swing
Line Loans in accordance with the provisions of subsection 4.4(d). Unless the
U.S. RCF Commitments shall have expired or terminated (in which event the
procedures of paragraph (d) of this subsection 2.4 shall apply), each U.S. RCF
Lender hereby agrees to make the proceeds of its U.S. RCF Loan (including any
Eurocurrency Loan) available to the U.S. Administrative Agent for the account of
the Swing Line Lender at the office of the U.S. Administrative Agent prior to
12:00 Noon, New York City time, in funds immediately available on the Business
Day next succeeding the date such notice is given notwithstanding (i) that the
amount of the Mandatory RCF Loan Borrowing may not comply with the minimum
amount for RCF Loans otherwise required hereunder, (ii) whether any conditions
specified in subsection 6.2 are then satisfied, (iii) whether a Default or an
Event of Default then exists, (iv) the date of such Mandatory RCF Loan Borrowing
and (v) the amount of the U.S. RCF Commitment of such, or any other, U.S. RCF
Lender at such time. The proceeds of such U.S. RCF Loans shall be immediately
applied to repay the Refunded Swing Line Loans.

70



--------------------------------------------------------------------------------



 



          (d) If the U.S. RCF Commitments shall expire or terminate at any time
while Swing Line Loans are outstanding, each U.S. RCF Lender shall, at the
option of the Swing Line Lender, exercised reasonably, either
(i) notwithstanding the expiration or termination of the U.S. RCF Commitments,
make a U.S. RCF Loan as an ABR Loan (which U.S. RCF Loan shall be deemed a “U.S.
RCF Loan” for all purposes of this Agreement and the other Loan Documents) or
(ii) purchase an undivided participating interest in such Swing Line Loans, in
either case in an amount equal to such U.S. RCF Lender’s U.S. RCF Commitment
Percentage (determined on the date of, and immediately prior to, expiration or
termination of the U.S. RCF Commitments) of the aggregate principal amount of
such Swing Line Loans; provided that in the event that any Mandatory RCF Loan
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under any domestic or
foreign bankruptcy, reorganization, dissolution, insolvency, receivership,
administration or liquidation or similar law with respect to any Borrower), then
each U.S. RCF Lender hereby agrees that it shall forthwith purchase (as of the
date the Mandatory RCF Loan Borrowing would otherwise have occurred, but
adjusted for any payments received from such Borrower on or after such date and
prior to such purchase) from the Swing Line Lender such participations in such
outstanding Swing Line Loans as shall be necessary to cause such U.S. RCF
Lenders to share in such Swing Line Loans ratably based upon their respective
U.S. RCF Commitment Percentages, provided, further, that (x) all interest
payable on the Swing Line Loans shall be for the account of the Swing Line
Lender until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing U.S. RCF Lender shall be required to pay the Swing Line Lender
interest on the principal amount of the participation purchased for each day
from and including the day upon which the Mandatory RCF Loan Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate otherwise applicable to U.S. RCF Loans made as ABR
Loans hereunder for each day thereafter. Each U.S. RCF Lender will make the
proceeds of any U.S. RCF Loan made pursuant to the immediately preceding
sentence available to the U.S. Administrative Agent for the account of the Swing
Line Lender at the office of the U.S. Administrative Agent prior to 12:00 Noon,
New York City time, in funds immediately available on the Business Day next
succeeding the date on which the U.S. RCF Commitments expire or terminate, in
Dollars. The proceeds of such U.S. RCF Loans shall be immediately applied to
repay the Swing Line Loans outstanding on the date of termination or expiration
of the U.S. RCF Commitments. In the event that the U.S. RCF Lenders purchase
undivided participating interests pursuant to the first sentence of this
paragraph (d), each U.S. RCF Lender shall immediately transfer to the Swing Line
Lender, in immediately available funds and in the currency in which such Swing
Line Loans were made, the amount of its participation and upon receipt thereof
the Swing Line Lender will deliver to such U.S. RCF Lender a Swing Line Loan
Participation Certificate dated the date of receipt of such funds and in such
amount.
          (e) Whenever, at any time after the Swing Line Lender has received
from any U.S. RCF Lender such U.S. RCF Lender’s participating interest in a
Swing Line Loan, the Swing Line Lender receives any payment on account thereof
(whether directly from the Parent Borrower or any other Borrower in respect of
such Swing Line Loan or otherwise, including proceeds of Collateral applied
thereto by the Swing Line Lender), or any payment of interest on account
thereof, the Swing Line Lender will, if such payment is received prior to 1:00
P.M., New

71



--------------------------------------------------------------------------------



 



York City time, on a Business Day, distribute to such U.S. RCF Lender its pro
rata share thereof prior to the end of such Business Day and otherwise, the
Swing Line Lender will distribute such payment on the next succeeding Business
Day (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such U.S. RCF Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
received by the Swing Line Lender is required to be returned, such U.S. RCF
Lender will return to the Swing Line Lender any portion thereof previously
distributed by the Swing Line Lender to it.
          (f) Each U.S. RCF Lender’s obligation to make the U.S. RCF Loans and
to purchase participating interests with respect to Swing Line Loans in
accordance with subsections 2.4(c) and 2.4(d) shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any set-off, counterclaim, recoupment, defense or other right
that such U.S. RCF Lender or any of the Borrowers may have against the Swing
Line Lender, any of the Borrowers or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default;
(iii) any adverse change in condition (financial or otherwise) of any of the
Borrowers; (iv) any breach of this Agreement or any other Loan Document by any
of the Borrowers, any other Loan Party or any other U.S. RCF Lender; (v) any
inability of any of the Borrowers to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such U.S. RCF Loan
is to be made or participating interest is to be purchased or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          2.5 Repayment of Loans. (a) (1) Each U.S. Borrower hereby
unconditionally promises to pay to the U.S. Administrative Agent (in the
currency in which such Loan is denominated) for the account of: (i) each
Incremental Term Loan Lender under any Tranche of Incremental Term Loans the
then unpaid principal amount of each Incremental Term Loan under such Tranche of
such Lender made to such U.S. Borrower, on the Maturity Date applicable thereto
(or such earlier date on which the Incremental Term Loans become due and payable
pursuant to Section 9); (ii) each U.S. RCF Lender or each Canadian RCF Lender,
as applicable, the then unpaid principal amount of each RCF Loan of such Lender
made to such U.S. Borrower, on the Original RCF Maturity Date (or (A) such
earlier date on which the RCF Loans become due and payable pursuant to Section 9
and (B) with respect to any RCF Loans outstanding pursuant to an Extended
Canadian RCF Commitment or Extended U.S. RCF Commitment, the Maturity Date
applicable thereto); and (iii) the Swing Line Lender, the then unpaid principal
amount of the Swing Line Loans made to such U.S. Borrower, on the Original RCF
Maturity Date (or (i) such earlier date on which the Swing Line Loans become due
and payable pursuant to Section 9 and (ii) with respect to any Swing Line Loans
outstanding pursuant to an Extended U.S. RCF Commitment (after giving effect to
subsection 2.5(g)), the Maturity Date applicable thereto). Each U.S. Borrower
hereby further agrees to pay interest (which payments shall be in the same
currency in which the respective Loan referred to above is denominated) on the
unpaid principal amount of such Loans from time to time outstanding from the
date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in subsection 4.1.
          (2) For the avoidance of doubt it is acknowledged and agreed by the
parties hereto, that RSC, as co-obligor of any Loan made to another U.S.
Borrower, hereby unconditionally promises to pay to the U.S. Administrative
Agent (in the currency in which such

72



--------------------------------------------------------------------------------



 



Loan is denominated) any amount required to be paid by such U.S. Borrower
pursuant to subsection 2.5(a)(1) or any other provision to this Agreement. Any
reference to a Loan being made to a U.S. Borrower shall be treated as also
having been made to RSC as co-obligor.
          (b) Each Canadian Borrower hereby unconditionally promises to pay to
the Canadian Administrative Agent (in Canadian Dollars) for the account of each
Canadian RCF Lender, the then unpaid principal or face amount, as the case may
be, of each Canadian RCF Loan of such Lender made to such Canadian Borrower, on
the Original RCF Maturity Date (or (i) such earlier date on which the Canadian
RCF Loans become due and payable pursuant to Section 9 and (ii) with respect to
any Canadian RCF Loans outstanding pursuant to an Extended Canadian RCF
Commitment, the Maturity Date applicable thereto). Each Canadian Borrower hereby
further agrees to pay interest (which payments shall be in the same currency in
which the respective Loan referred to above is denominated) on the unpaid
principal amount of such Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in subsection 4.1.
          (c) From and after the date Canadian Finco executes a Borrower Joinder
Agreement, Canadian Finco unconditionally promises to pay to the Canadian
Administrative Agent (in Dollars), for the account of each Canadian RCF Lender,
the then unpaid principal amount of each Loan of such Lender made to Canadian
Finco, on the respective Maturity Date (or such earlier date on which the Loans
become due and payable pursuant to Section 9). From and after the date Canadian
Finco executes a Borrower Joinder Agreement, Canadian Finco further agrees to
pay interest (in Dollars) on the unpaid principal amount of such Loans from time
to time outstanding from the date hereof until payment in full thereof at the
rates per annum, and on the dates, set forth in subsection 4.1.
          (d) Each Lender (including the Swing Line Lender) shall maintain in
accordance with its usual practice an account or accounts evidencing
indebtedness of each of the Borrowers to such Lender resulting from each Loan of
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.
          (e) The U.S. Administrative Agent shall maintain the Register pursuant
to subsection 11.6(b), and a subaccount therein for each Lender, in which shall
be recorded (i) the amount of each Loan made hereunder, the Type thereof, the
Borrowers to which such Loan is made, each Interest Period, if any, applicable
thereto, whether such Loans are Incremental Term Loans, U.S. RCF Loans, Canadian
RCF Loans or Swing Line Loans, and the Tranche of such Loans, if applicable,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each of the Borrowers to each applicable Lender hereunder and
(iii) both the amount of any sum received by the U.S. Administrative Agent and
the Canadian Administrative Agent hereunder from each of the Borrowers and each
applicable Lender’s share thereof.
          (f) The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 2.5(d) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each of the Borrowers therein recorded; provided, however, that
the failure of any Lender or the U.S. Administrative

73



--------------------------------------------------------------------------------



 



Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of any Borrower to repay (with
applicable interest) the Loans made to such Borrower by such Lender in
accordance with the terms of this Agreement.
          (g) If the Maturity Date (a “Specified Maturity Date”) shall occur in
respect of any Tranche of U.S. RCF Commitments at a time when another Tranche or
Tranches of U.S. RCF Commitments is or are in effect with a longer Maturity
Date, then on such Specified Maturity Date all then outstanding Swing Line Loans
shall be repaid in full (and there shall be no adjustment to the participations
in such Swing Line Loans as a result of the occurrence of such Maturity Date);
provided, however, that to the extent on the occurrence of such Specified
Maturity Date (after giving effect to any repayments of RCF Loans and any
reallocation of Letter of Credit participations as contemplated in subsection
3.10), there shall exist sufficient unutilized Extended U.S. RCF Commitments so
that the respective outstanding Swing Line Loans could be incurred pursuant to
the Extended U.S. RCF Commitments which will remain in effect after the
occurrence of such Specified Maturity Date, then there shall be an automatic
adjustment on such date of the participations in such Swing Line Loans based on
the U.S. RCF Commitment Percentages of the Lenders after giving effect to the
occurrence of the Specified Maturity Date, and the same shall be deemed to have
been incurred and be outstanding solely pursuant to the relevant Extended U.S.
RCF Commitments, and such Swing Line Loans shall not be so required to be repaid
in full on such Specified Maturity Date.
          2.6 Incremental Credit Extensions. (a) Subject to the terms and
conditions set forth in this Section 2.6, at any time and from time to time
after the Closing Date (i) the Canadian Borrowers shall have the right, by
notice to the Canadian Administrative Agent (whereupon the Canadian
Administrative Agent shall promptly deliver a copy to each of the Canadian RCF
Lenders), to request an increase of the aggregate then outstanding Canadian RCF
Commitments on the same terms as the Canadian RC Facility (a “Canadian RCF
Commitment Increase”), (ii) the U.S. Borrowers shall have the right, by notice
to the U.S. Administrative Agent (whereupon the U.S. Administrative Agent shall
promptly deliver a copy to each of the U.S. RCF Lenders), to request an increase
of the aggregate then outstanding U.S. RCF Commitments on the same terms as the
U.S. RCF Facility (a “U.S. RCF Commitment Increase” and, together with a U.S.
RCF Commitment Increase, an “RCF Commitment Increase”) and/or (iii) the
Borrowers shall have the right, by notice to (x) in the case of the U.S.
Borrowers, the U.S. Administrative Agent (whereupon the U.S. Administrative
Agent shall promptly deliver a copy to each of the U.S. RCF Lenders) and (y) in
the case of the Canadian Borrowers or Canadian Finco, the Canadian
Administrative Agent (whereupon the Canadian Administrative Agent shall promptly
deliver a copy to each of the Canadian RCF Lenders), to request the
establishment of one or more tranches of new term loans (including any Extended
Incremental Term Loans, the “Incremental Term Loans”), in a maximum aggregate
principal amount for all such RCF Commitment Increases and Incremental Term
Loans not to exceed $400,000,000 (the “Maximum Incremental Amount”) (any such
RCF Commitment Increase and/or tranche of Incremental Term Loans hereinafter
referred to as an “Uncommitted Incremental Facility”), provided that (i) both at
the time of any such request and upon the effectiveness of any Incremental
Amendment referred to below, no Default or Event of Default shall exist or
result therefrom and at the time that any such Incremental Term Loan is made
(and after giving effect thereto) no Default or Event of Default shall exist or
result therefrom, (ii) both at the time of any such request and upon the
effectiveness of any Incremental Amendment referred to below, all of

74



--------------------------------------------------------------------------------



 



the representations and warranties of each Loan Party set forth in Section 5 and
in each other Loan Document shall be true and correct in all material respects
as of such time (except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date), (iii) (x) any such
Uncommitted Incremental Facility provided to a U.S. Borrower or Canadian Finco
shall benefit from the guarantees provided pursuant to the U.S. Guarantee and
Collateral Agreement, shall be secured by the same Collateral as the U.S. RC
Facility, shall rank pari passu in right of payment with the U.S. RC Facility
and the Canadian RC Facility, and shall rank pari passu in right of security
with the U.S. RC Facility and any Tranche of Incremental Term Loans provided to
a U.S. Borrower or Canadian Finco and (y) any such Uncommitted Incremental
Facility provided to a Canadian Borrower shall benefit from the guarantees
provided pursuant to the U.S. Guarantee and Collateral Agreement and the
Canadian Guarantee Agreement, shall be secured by the same Collateral as the
Canadian RC Facility, shall rank pari passu in right of payment with the U.S. RC
Facility, the Canadian RC Facility and any Incremental Term Loans, and shall
rank pari passu in right of security with the Canadian RC Facility and any
Tranche of Incremental Term Loans provided to a Canadian Borrower, (iv) prior to
or substantially concurrently with the effectiveness of any Incremental
Amendment, (1) the applicable Borrowers, the applicable Administrative Agent,
the applicable Lenders, if any, and the applicable Additional Lenders (as
defined below), if any, shall have executed and delivered such Incremental
Amendment, (2) the Parent Borrower shall have delivered to the U.S.
Administrative Agent an officers certificate (accompanied to the extent
applicable by calculations in reasonable detail) executed by a Responsible
Officer of the Parent Borrower certifying that the relevant Uncommitted
Incremental Facility (and the indebtedness thereunder) may be incurred in
compliance with Holdings’ and its Subsidiaries’ material Indebtedness, (3) the
U.S. Administrative Agent shall have received a legal opinion or legal opinions
from counsel to the applicable Borrowers and all other documentation reasonably
requested by it in connection with the relevant Uncommitted Incremental Facility
which shall be reasonably satisfactory to it, and (4) the applicable Borrowers
shall have paid such fees and other compensation to the Lenders or Additional
Lenders providing RCF Commitment Increases or Incremental Term Loans and to the
Administrative Agents as the applicable Borrowers and such Lenders, Additional
Lenders and Administrative Agents shall agree, and (v) all aspects of the
syndication of each Uncommitted Incremental Facility shall be coordinated by the
U.S. Administrative Agent in consultation with the applicable Borrowers.
          (b) All Incremental Term Loans (i) shall mature no earlier than the
then latest Maturity Date at the time of the effectiveness of the relevant
Incremental Amendment (unless subject to an Extension pursuant to subsection
2.7), (ii) shall have an interest rate as may be agreed to by the applicable
Borrowers and the applicable Lenders and/or Additional Lenders providing such
Incremental Term Loans, (iii) shall have an average life to maturity not shorter
than the remaining Weighted Average Life to Maturity of any Tranche of
then-existing Incremental Term Loans and (iv) shall be subject to such mandatory
prepayments (if any) as may be agreed to among the respective Incremental Term
Loan Lenders providing such Incremental Term Loans and the applicable Borrowers;
provided that all such mandatory prepayments shall be subject to the prior
prepayment of RCF Loans and cash collateralization of L/C Obligations to the
extent provided in subsection 4.4(e)(i), and (v) shall be subject to such
amortization (if any) as may be agreed to among the respective Incremental Term
Loan Lenders providing such Incremental Term Loans and the applicable Borrowers;
provided that the per annum amount of

75



--------------------------------------------------------------------------------



 



such amortization shall not exceed 5% of the initial aggregate principal amount
of Incremental Term Loans incurred pursuant to any Incremental Amendment.
          (c) Each tranche of Incremental Term Loans shall be in an aggregate
principal amount that is not less than $25,000,000 and shall be in an increment
of $1,000,000 and each RCF Commitment Increase shall be in an aggregate
principal amount that is not less than $5,000,000 and shall be in an increment
of $1,000,000 (provided that in each case such amount may be less if such amount
represents all remaining availability under the limit set forth in the first
sentence of subsection 2.6(a)). An RCF Note or Incremental Term Loan Note, as
applicable (to the extent requested), will be issued at the applicable
Borrowers’ expense, to each Lender and Additional Lender providing the
respective Uncommitted Incremental Facility, in conformance with the
requirements of this Agreement (with appropriate modification), to the extent
necessary to reflect the RCF Commitment Increase or Incremental Term Loans of
such Lender or Additional Lender.
          (d) Each notice from the Borrowers pursuant to subsection 2.6(a) shall
set forth the requested amount and proposed terms of the relevant Incremental
Term Loans or RCF Commitment Increases. Incremental Term Loans may be made, and
RCF Commitment Increases may be provided, by any existing Lender (but no
existing Lender will have any right or obligation to provide all or any portion
of any Incremental Term Loan or any portion of any RCF Commitment Increase) or
by any other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”), provided that any
Additional Lender which is not an existing Lender shall be subject to the
approval of, (X) in the case of the U.S. RC Facility, the U.S. Administrative
Agent, the U.S. RCF Issuing Lender and the U.S. Borrowers, (Y) in the case of
the Canadian RC Facility, the Canadian Administrative Agent, the Canadian RCF
Issuing Lender and the Canadian Borrowers and (Z) in the case of any such
Additional Lender providing an Incremental Term Loan Commitment, the U.S.
Administrative Agent and the Parent Borrower (in the case of clauses (X),
(Y) and (Z), each such approval not to be unreasonably withheld). Commitments in
respect of Incremental Term Loans and RCF Commitment Increases shall become
Commitments (or in the case of a RCF Commitment Increase to be provided by an
existing RCF Lender, an increase in such Lender’s U.S. RCF Commitment (in the
case of a U.S. RCF Commitment Increase) and/or Canadian RCF Commitment (in the
case of a Canadian RCF Commitment Increase)) under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the applicable Borrowers, each Lender
agreeing to provide such Commitment, if any, each Additional Lender agreeing to
provide such Commitment, if any, the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, and the U.S. Collateral Agent or the
Canadian Collateral Agent, as applicable. The Incremental Amendment may, without
the consent of any Lender, effect such amendments to this Agreement and the
other Loan Documents (including, without limitation, amendments to subsections
4.4(a), 4.4(e), 4.8(a) and 4.15(e) hereof) as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the applicable
Borrowers, to effect the provisions of this subsection 2.6; provided that no
Lender shall be required to provide an RCF Commitment Increase or any
Incremental Term Loans unless such Lender (i) has agreed in its sole discretion
to provide such RCF Commitment Increase and/or Incremental Term Loans, as
applicable, and (ii) has entered into an Incremental Amendment in connection
therewith. The Lenders hereby irrevocably authorize the U.S. Administrative
Agent, Canadian Administrative

76



--------------------------------------------------------------------------------



 



Agent, U.S. Collateral Agent and Canadian Collateral Agent to enter into any
such Incremental Amendment. The effectiveness of any Incremental Amendment shall
be subject to the satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in subsection 2.6(a)
and such other conditions as the parties thereto shall agree. The applicable
Borrowers will use the Net Cash Proceeds of (i) the Incremental Term Loans to
finance acquisitions consummated in accordance with subsection 8.9(b) or (c), to
repay, prepay or redeem outstanding Indebtedness (and pay any applicable premium
and any accrued and unpaid interest and fees in connection therewith), or, to
the extent the Payment Conditions shall have been satisfied, for any purpose not
prohibited by this Agreement and (ii) RCF Loans under RCF Commitment Increases
for any purpose not prohibited by this Agreement. No Lender shall be obligated
to provide any Incremental Term Loans or RCF Commitment Increases unless it so
agrees. The U.S. Administrative Agent shall promptly notify each Lender as to
each Incremental Facility Closing Date, and at such time (i) the Commitments
under, and for all purposes of, this Agreement shall be increased by the
aggregate amount of the respective RCF Commitment Increases or Incremental Term
Loans and (ii) Schedule A shall be deemed modified, without further action, to
reflect the revised U.S. RCF Commitments and U.S. RCF Commitment Percentages of
the U.S. RCF Lenders (including any Additional Lender), the Canadian RCF
Commitments and Canadian RCF Commitment Percentages of the Canadian RCF Lenders
(including any Additional Lender) or Incremental Term Loans of the Lenders
(including any Additional Lender).
          (e) Notwithstanding anything to the contrary in this Agreement, upon
each increase in any U.S. RCF Commitments pursuant to this subsection 2.6,
(a) each U.S. RCF Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the U.S. RCF Commitment Increase (each a “U.S. RCF Commitment
Increase Lender”), and each such U.S. RCF Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such U.S. RCF Lender’s participations hereunder in outstanding U.S. RCF Letters
of Credit and Swing Line Loans such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in U.S. RCF Letters of Credit
and (ii) participations hereunder in Swing Line Loans held by each U.S. RCF
Lender (including each such U.S. RCF Commitment Increase Lender) will equal such
U.S. RCF Lender’s U.S. RCF Commitment Percentage determined after giving effect
to such increase in U.S. RCF Commitments (subject to any reallocation of such
participations pursuant to subsection 2.8) and (b) if, on the date of such
increase, there are any U.S. RCF Loans outstanding, such U.S. RCF Loans shall on
or prior to the effectiveness of such U.S. RCF Commitment Increase be prepaid
from the proceeds of additional U.S. RCF Loans made hereunder (reflecting such
increase in U.S. RCF Commitments) to the extent necessary so that the U.S. RCF
Lenders participate in each outstanding U.S. RCF Loan pro rata on the basis of
their U.S. RCF Commitment Percentages determined after giving effect to such
increase in U.S. RCF Commitments, which prepayment shall be accompanied by
accrued interest on the U.S. RCF Loans being prepaid and any costs incurred by
any Lender in accordance with subsection 4.12. Without limiting the obligations
of the Borrowers provided for in this subsection 2.6, the U.S. Administrative
Agent and the Lenders agree to use commercially reasonable efforts to attempt to
minimize the costs of the type referred to in subsection 4.12 which the
Borrowers would otherwise incur in connection with the implementation of an
increase in the U.S. RCF Commitments. The U.S. Administrative Agent and the
Lenders hereby agree that the minimum

77



--------------------------------------------------------------------------------



 



borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the second preceding sentence.
          (f) Notwithstanding anything to the contrary in this Agreement, upon
each increase in any Canadian RCF Commitments pursuant to this subsection 2.6,
(a) each Canadian RCF Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Canadian RCF Commitment Increase (each a “Canadian
RCF Commitment Increase Lender”), and each such Canadian RCF Commitment Increase
Lender will automatically and without further act be deemed to have assumed, a
portion of such Canadian RCF Lender’s participations hereunder in outstanding
Canadian RCF Letters of Credit such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding participations hereunder in Canadian RCF Letters of Credit
held by each Canadian RCF Lender (including each such Canadian RCF Commitment
Increase Lender) will equal such Canadian RCF Lender’s Canadian RCF Commitment
Percentage determined after giving effect to such increase in Canadian RCF
Commitments (subject to any reallocation of such participations pursuant to
subsection 2.8) and (b) if, on the date of such increase, there are any Canadian
RCF Loans outstanding, such Canadian RCF Loans shall on or prior to the
effectiveness of such Canadian RCF Commitment Increase be prepaid from the
proceeds of additional Canadian RCF Loans made hereunder (reflecting such
increase in Canadian RCF Commitments) to the extent necessary so that the
Canadian RCF Lenders participate in each outstanding Canadian RCF Loan pro rata
on the basis of their Canadian RCF Commitment Percentages determined after
giving effect to such increase in Canadian RCF Commitments, which prepayment
shall be accompanied by accrued interest on the Canadian RCF Loans being prepaid
and any costs incurred by any Lender in accordance with subsection 4.12. Without
limiting the obligations of the Borrowers provided for in this subsection 2.6,
the Canadian Administrative Agent and the Lenders agree to use commercially
reasonable efforts to attempt to minimize the costs of the type referred to in
subsection 4.12 which the Borrowers would otherwise incur in connection with the
implementation of an increase in the Canadian RCF Commitments. The Canadian
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the second
preceding sentence.
          (g) This subsection 2.6 shall supersede any provisions in subsection
4.8, 11.1 or 11.7 to the contrary.
          2.7 Extensions of Incremental Term Loans and RCF Commitments.
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by any of the
Borrowers to all Lenders of Incremental Term Loans with a like Maturity Date,
all Lenders holding U.S. RCF Commitments with a like Maturity Date or all
Lenders holding Canadian RCF Commitments with a like Maturity Date, in each case
on a pro rata basis to the Lenders under the relevant Tranche (based on the
aggregate outstanding principal amount of the respective Incremental Term Loans,
U.S. RCF Commitments or Canadian RCF Commitments, as the case may be, under such
Tranche) and on identical terms to each such Lender, the Borrowers may from time
to time extend the maturity date of all or any portion of the Incremental Term
Loans, U.S. RCF Commitments and/or Canadian RCF Commitments of any Tranche and
otherwise modify the terms of such

78



--------------------------------------------------------------------------------



 



Incremental Term Loans, U.S. RCF Commitments and/or Canadian RCF Commitments
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Incremental Term Loans and/or RCF Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Incremental Term
Loans) (each, an “Extension”), so long as the following terms are satisfied:
     (i) no Default or Event of Default shall have occurred and be continuing at
the time the Extension Offer is made to the Lenders;
     (ii) except as to interest rates, fees and final maturity (which shall be
identical as offered to each relevant Lender with respect to an Extension Offer
in respect of extensions of RCF Commitments or Incremental Term Loans, as the
case may be), (a) the U.S. RCF Commitment of any Extending RCF Lender extended
pursuant to an Extension (an “Extended U.S. RCF Commitment”), and the related
outstandings, shall be a U.S. RCF Commitment (or related outstandings, as the
case may be) with identical terms as the original U.S. RCF Commitments (and
related outstandings) and (b) the Canadian RCF Commitment of any Extending RCF
Lender extended pursuant to an Extension (an “Extended Canadian RCF
Commitment”), and the related outstandings, shall be a Canadian RCF Commitment
(or related outstandings, as the case may be) with identical terms as the
original Canadian RCF Commitments (and related outstandings); provided that (x)
subject to the provisions of subsections 2.5(g) and 3.10, all Swing Line Loans
and Letters of Credit shall be participated in by (and related Swing Line Loan
Exposure, U.S. RCF Letter of Credit Exposure and Canadian RCF Letter of Credit
Exposure shall be allocated to) all Lenders on a pro rata basis in accordance
with their respective U.S. RCF Commitment Percentages (in the case of Swing Line
Loans and U.S. RCF Letters of Credit) or Canadian RCF Commitment Percentages (in
the case of Canadian RCF Letters of Credit), as applicable (determined, except
as provided in subsections 2.5(g) and 3.10, without giving effect to changes to
U.S. RCF Commitment Percentages or Canadian RCF Commitment Percentages on any
Maturity Date if such Maturity Date occurs after the issuance or incurrence of
such Swing Line Loans or Letters of Credit), (y) Borrowings and repayments of
RCF Loans under U.S. RCF Commitments or Canadian RCF Commitments shall be made
on a pro rata basis (except (A) for payments of interest and fees on the
respective Extended RCF Commitments (and related outstandings) at different
rates from the original related RCF Commitments; provided that such interest and
fees shall be identical for each Lender under the respective Tranche of Extended
RCF Commitments, (B) for repayments required upon the Maturity Date of the
non-extending RCF Commitments) and (C) in connection with a permanent repayment
and termination of a Tranche of U.S. RCF Commitments or Canadian RCF Commitments
and (z) RCF Commitments under a Tranche of U.S. RCF Commitments or Canadian RCF
Commitments may be terminated without terminating the RCF Commitments under any
other Tranche of U.S. RCF Commitments or Canadian RCF Commitments;
     (iii) at no time shall there be RCF Commitments hereunder (including
Extended RCF Commitments and any original RCF Commitments) which have more than
two (2) different Maturity Dates or two (2) different Tranches;

79



--------------------------------------------------------------------------------



 



     (iv) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which shall
be identical as offered to each Lender under the relevant Tranche), subject to
immediately succeeding clauses (v), (vi) and (vii), the Incremental Term Loans
of any Incremental Term Lender (an “Extending Incremental Term Lender”) extended
pursuant to any Extension (“Extended Incremental Term Loans”) shall have the
same terms as the Tranche of Incremental Term Loans subject to such Extension
Offer (or less favorable terms if so agreed by each Extended Incremental Term
Lender in the applicable Tranche);
     (v) the final maturity date of any Extended Incremental Term Loans shall be
no earlier than the then latest Maturity Date hereunder and the amortization
schedule applicable to Incremental Term Loans pursuant to the relevant
Incremental Amendment for periods prior to the Original Incremental Term Loan
Maturity Date may not be increased;
     (vi) the Weighted Average Life to Maturity of any Extended Incremental Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Incremental Term Loans extended thereby;
     (vii) any Extended Incremental Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer;
     (viii) if the aggregate principal amount of Incremental Term Loans
(calculated on the face amount thereof), U.S. RCF Commitments or Canadian RCF
Commitments, as the case may be, in respect of which Incremental Term Lenders,
U.S. RCF Lenders or Canadian RCF Lenders, as the case may be, shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Incremental Term Loans, U.S. RCF Commitments or Canadian RCF
Commitments, as the case may be, offered to be extended by the applicable
Borrower pursuant to such Extension Offer, then the Incremental Term Loans, U.S.
RCF Loans or Canadian RCF Loans, as the case may be, of such Incremental Term
Lenders, U.S. RCF Lenders or Canadian RCF Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Incremental Term Lenders, U.S. RCF Lenders or Canadian RCF Lenders, as the case
may be, have accepted such Extension Offer;
     (ix) at no time shall there be Incremental Term Loans hereunder (including
Extended Incremental Term Loans and any original Incremental Term Loans) which
have more than two (2) different Maturity Dates or two (2) different Tranches;
     (x) the documentation pursuant to which the applicable Borrower makes an
Extension Offer to any Lenders shall be in form and substance consistent with
the foregoing and otherwise reasonably satisfactory to the Administrative Agent;

80



--------------------------------------------------------------------------------



 



     (xi) any applicable Minimum Extension Condition shall be satisfied unless
waived by the applicable Borrower; and
     (xii) each Lender that is providing Extended RCF Commitments and/or
Extended Incremental Term Loans pursuant to subsection 2.7 shall have agreed to
do so pursuant to an Extension Agreement, it being understood that no Lender
shall be obligated to agree to provide any proposed Extension.
          (b) If, at the time any Extension of RCF Commitments becomes
effective, there will be Extended RCF Commitments which remain in effect from a
prior Extension consummated within the most recently ended six-month period,
then if the “effective interest rate”, “effective unused commitment fee rate” or
“effective letter of credit fronting fee rate” (which, for this purpose, shall,
in each case, be reasonably determined by the Administrative Agent and shall
take into account any interest rate floors or similar devices and be deemed to
include (without duplication) all fees (except to the extent independently taken
into account as commitment fees under subsection 4.5 or Letter of Credit
fronting fees under subsection 3.3), including up front or similar fees or
original issue discount (amortized over the shorter of (x) the life of such new
Extended RCF Commitments and (y) the four (4) years following the date of the
respective Extension) payable to Lenders with such Extended RCF Commitments, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the relevant extending Lenders) and
customary consent fees paid generally to consenting Lenders in respect of the
Extended RCF Commitments (and related extensions of credit) shall at any time
(over the life of the Extended RCF Commitments and related extensions of credit)
exceed by more than 0.50% the “effective interest rate”, “effective unused
commitment fee rate” or “effective letter of credit fronting fee rate”
applicable to RCF Commitments (or outstanding extensions of credit pursuant
thereto) which were extended pursuant to one or more prior Extensions
(determined on the same basis as provided in the first parenthetical in this
sentence), then the Applicable Margin and/or Letter of Credit fronting fee
applicable thereto shall be increased to the extent necessary so that at all
times thereafter the Extended RCF Commitments made pursuant to previous
Extensions (and related extensions of credit) do not receive less “effective
interest rate”, “effective unused commitment fee rate” and/or “effective letter
of credit fronting fees” than are applicable to the RCF Commitments (and related
extensions of credit) made (or extended) pursuant to such Extension.
          (c) With respect to all Extensions consummated by the applicable
Borrower pursuant to this subsection 2.7, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
subsection 4.4 or terminations or reductions of Commitments for purposes of
subsection 2.3 and (ii) no Extension Offer is required to be in any minimum
amount or any minimum increment, provided that the applicable Borrower may at
its election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that the respective Lenders accept such
Extension Offer with respect to a minimum amount (to be determined and specified
in the relevant Extension Offer in the applicable Borrower’s sole discretion and
which may be waived by the applicable Borrower) of Incremental Term Loans, U.S.
RCF Commitments or Canadian RCF Commitments (as applicable) of any or all
applicable Tranches. The Administrative Agent and the Lenders hereby consent to
the Extensions made in accordance with this subsection 2.7 and the other
transactions contemplated by this subsection 2.7 (including, for the avoidance
of doubt, payment of any interest, fees or

81



--------------------------------------------------------------------------------



 



premium in respect of any Extended Incremental Term Loans, Extended U.S. RCF
Commitments and/or Extended Canadian RCF Commitments on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, subsections 4.4 and
4.8) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this subsection 2.7.
          (d) Extended Revolving Commitments and Extended Incremental Term Loans
shall be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
applicable Borrowers, the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, the U.S. Collateral Agent or the Canadian
Collateral Agent, as applicable, and the relevant Extending RCF Lenders or
Extending Incremental Term Lenders, as applicable. The Extension Amendment may,
without the consent of any Lender (other than the relevant Extending RCF Lenders
or Extending Incremental Term Lenders, as applicable), effect such amendments to
this Agreement and the other Loan Documents (including, without limitation,
amendments to subsections 4.4(a), 4.4(e), 4.8(a) and 4.15(e) hereof) as may be
necessary or appropriate, in the reasonable opinion of the U.S. Administrative
Agent and the applicable Borrowers, to effect the provisions of this subsection
2.7. Notwithstanding the foregoing, each of the U.S. Administrative Agent and
the U.S. Collateral Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required Lenders with respect to any matter
contemplated by this subsection 2.7(d) and, if either the U.S. Administrative
Agent or the U.S. Collateral Agent seeks such advice or concurrence, it shall be
permitted to enter into such amendments with the applicable Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
applicable Borrower unless and until it shall have received such advice or
concurrence; provided, however, that whether or not there has been a request by
the U.S. Administrative Agent or the U.S. Collateral Agent for any such advice
or concurrence, all such amendments entered into with the applicable Borrower by
the U.S. Administrative Agent or the U.S. Collateral Agent hereunder shall be
binding and conclusive on the Lenders. The Lenders hereby irrevocably authorize
the U.S. Administrative Agent, Canadian Administrative Agent, U.S. Collateral
Agent and Canadian Collateral Agent to enter into any such Extension Amendment.
Without limiting the foregoing, in connection with any Extensions the respective
Loan Parties shall (at their expense) amend (and each Collateral Agent is hereby
irrevocably authorized and directed by the Lenders to amend) any Mortgage that
has a maturity date prior to the then latest Maturity Date so that such maturity
date is extended to the then latest Maturity Date (or such later date as may be
advised by local counsel to the respective Collateral Agent).
          (e) In connection with any Extension, the applicable Borrower shall
provide the U.S. Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the U.S. Administrative Agent) prior written
notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the U.S. Administrative Agent, in each case
acting reasonably to accomplish the purposes of this subsection 2.7.
          (f) This subsection 2.7 shall supersede any provisions in subsection
4.8, 11.1 or 11.7 to the contrary.

82



--------------------------------------------------------------------------------



 



          2.8 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) if any Swing Line Loan Exposure or U.S. RCF Letter of Credit Exposure
exists at the time a Lender becomes a Defaulting Lender then:
     (i) all or any part of such Swing Line Loan Exposure and U.S. RCF Letter of
Credit Exposure shall be reallocated among the U.S. RCF Lenders that are
Non-Defaulting Lenders in accordance with their respective U.S. RCF Commitment
Percentage but only to the extent (x) the sum of all Non-Defaulting Lenders’
Individual U.S. RCF Lender Exposure plus such Defaulting Lender’s Swing Line
Loan Exposure and U.S. RCF Letter of Credit Exposure does not exceed the total
of all Non-Defaulting Lenders’ U.S. RCF Commitments, (y) immediately following
the reallocation to a U.S. RCF Lender that is a Non-Defaulting Lender, the
Individual U.S. RCF Lender Exposure of such U.S. RCF Lender does not exceed its
U.S. RCF Commitment at such time and (z) the conditions set forth in subsections
6.2(a) and (b) are satisfied at such time;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the U.S. Borrowers shall within one (1) Business Day
following notice by the U.S. Administrative Agent (x) first, prepay such Swing
Line Loan Exposure and (y) second, cash collateralize in a manner reasonably
satisfactory to the applicable Issuing Lender such Defaulting Lender’s U.S. RCF
Letter of Credit Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in an aggregate amount equal to 100% of such
Defaulting Lender’s U.S. RCF Letter of Credit Exposure for so long as such U.S.
RCF Letter of Credit Exposure is outstanding (such arrangements, together with
the arrangements set forth in subsection 2.8(b)(ii) (the “Letter of Credit
Back-Stop Arrangements”);
     (iii) the applicable U.S. Borrowers shall not be required to pay any fees
to such Defaulting Lender pursuant to subsection 3.3 with respect to such
Defaulting Lender’s U.S. RCF Letter of Credit Exposure and no commitment fee
pursuant to subsection 4.5(a) shall accrue for the account of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender;
     (iv) if the U.S. RCF Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this subsection 2.8(a), then the fees payable
to the U.S. RCF Lenders pursuant to subsection 3.3 shall be adjusted in
accordance with such Non-Defaulting Lenders’ respective U.S. RCF Commitment
Percentage; and
     (v) if any Defaulting Lender’s U.S. RCF Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this subsection 2.8(a),
then, without prejudice to any rights or remedies of any Issuing Lender or any
Lender hereunder, all letter of credit fees payable under subsection 3.3 with
respect to

83



--------------------------------------------------------------------------------



 



such Defaulting Lender’s U.S. RCF Letter of Credit Exposure shall be payable to
each U.S. RCF Issuing Lender until such U.S. RCF Letter of Credit Exposure is
cash collateralized and/or reallocated;
     (b) if any Canadian RCF Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender then:
     (i) all or any part of such Canadian RCF Letter of Credit Exposure shall be
reallocated among the Canadian RCF Lenders that are Non-Defaulting Lenders in
accordance with their respective Canadian RCF Commitment Percentage but only to
the extent (x) the sum of all Non-Defaulting Lenders’ Individual Canadian RCF
Lender Exposure plus such Defaulting Lender’s Canadian RCF Letter of Credit
Exposure does not exceed the total of all Non-Defaulting Lenders’ Canadian RCF
Commitments, (y) immediately following the reallocation to a Canadian RCF Lender
that is a Non-Defaulting Lender, the Individual Canadian RCF Lender Exposure of
such Canadian RCF Lender does not exceed its Canadian RCF Commitment at such
time and (z) the conditions set forth in subsections 6.2(a) and (b) are
satisfied at such time;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Canadian Borrowers shall within one (1) Business Day
following notice by the Canadian Administrative Agent cash collateralize in a
manner reasonably satisfactory to the applicable Issuing Lender such Defaulting
Lender’s Canadian RCF Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in aggregate amount equal to
100% of such Defaulting Lender’s Canadian RCF Letter of Credit Exposure for so
long as such Canadian RCF Letter of Credit Exposure is outstanding;
     (iii) the applicable Canadian Borrowers shall not be required to pay any
fees to such Defaulting Lender pursuant to subsection 3.3 with respect to such
Defaulting Lender’s Canadian RCF Letter of Credit Exposure and no commitment fee
pursuant to subsection 4.5(a) shall accrue for the account of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender;
     (iv) if the Canadian RCF Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this subsection 2.8(b), then the fees payable
to the Canadian RCF Lenders pursuant to subsection 3.3 shall be adjusted in
accordance with such Non-Defaulting Lenders’ respective Canadian RCF Commitment
Percentage; and
     (v) if any Defaulting Lender’s Canadian RCF Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this subsection 2.8(b),
then, without prejudice to any rights or remedies of any Issuing Lender or any
Lender hereunder, all letter of credit fees payable under subsection 3.3 with
respect to such Defaulting Lender’s Canadian RCF Letter of Credit Exposure shall
be payable to each Canadian RCF Issuing Lender until such Canadian RCF Letter of
Credit Exposure is cash collateralized and/or reallocated;

84



--------------------------------------------------------------------------------



 



     (c) notwithstanding anything to the contrary contained in subsection 2.4 or
Section 3, so long as any U.S. RCF Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to fund any Swing Line Loan and no Issuing Lender
shall be required to issue, amend or increase any U.S. RCF Letter of Credit,
unless the related exposure will be 100% covered by the U.S. RCF Commitments of
the Non-Defaulting Lenders or cash collateral is provided by the applicable U.S.
Borrowers in accordance with subsection 2.8(a), and participating interests in
any such newly issued or increased U.S. RCF Letter of Credit or newly made Swing
Line Loan shall be allocated among U.S. RCF Lenders that are Non-Defaulting
Lenders in a manner consistent with subsection 2.8(a)(i) (and Defaulting Lenders
shall not participate therein); and
     (d) notwithstanding anything to the contrary contained in Section 3, so
long as any Canadian RCF Lender is a Defaulting Lender, no Issuing Lender shall
be required to issue, amend or increase any Canadian RCF Letter of Credit,
unless the related exposure will be 100% covered by the Canadian RCF Commitments
of the Non-Defaulting Lenders or cash collateral is provided by the applicable
Canadian Borrowers in accordance with subsection 2.8(b), and participating
interests in any such newly issued or increased Canadian RCF Letter of Credit
shall be allocated among Canadian RCF Lenders that are Non-Defaulting Lenders in
a manner consistent with subsection 2.8(b)(i) (and Defaulting Lenders shall not
participate therein).
In the event that the Administrative Agent, the U.S. Borrowers and/or the
Canadian Borrowers, as applicable, each U.S. RCF Issuing Lender and/or Canadian
RCF Issuing Lender, as applicable, and, in the case of a Defaulting Lender with
Swing Line Loan Exposure, the Swing Line Lender each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swing Line Loan Exposure, the U.S. RCF Letter of
Credit Exposure and the Canadian RCF Letter of Credit Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s RCF Commitments
and on such date such Lender shall purchase at par such of the RCF Loans of the
other Lenders (other than Swing Line Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such RCF Loans in
accordance with its U.S. RCF Commitment Percentage or Canadian RCF Commitment
Percentage, as the case may be.
          2.9 Sponsor Affiliate Incremental Term Loan Purchases. Notwithstanding
anything to the contrary in this Agreement, any Sponsor Affiliate (other than
any Borrower or any Subsidiary of any Borrower) may be an assignee in respect of
Incremental Term Loans and/or Incremental Term Loan Commitments (and to such
extent shall constitute an “Eligible Transferee”), provided that:
     (a) the sum of the aggregate principal amount of outstanding Incremental
Term Loans and unutilized Incremental Term Loan Commitments held by the Sponsor
Affiliates at any time shall not exceed 25% of the sum of the aggregate
principal amount of outstanding Incremental Term Loans and unutilized
Incremental Term Loan Commitments at such time;
     (b) notwithstanding anything to the contrary in the definition of “Required
Lenders” or “Supermajority Lenders” or in subsection 11.1, the holder of any
Incremental Term Loans or unutilized Incremental Term Loan Commitments acquired
pursuant to this

85



--------------------------------------------------------------------------------



 



subsection 2.9(b) shall not be entitled to vote such Incremental Term Loans or
unutilized Incremental Term Loan Commitments in any “Required Lender” or
“Supermajority Lender” vote pursuant to the terms of this Agreement or any other
Loan Document (it being understood that the holder of such Incremental Term
Loans or unutilized Incremental Term Loan Commitments shall have the right to
consent to votes requiring the consent of “all the Lenders” or “each Lender
directly affected thereby” pursuant to subsection 11.1 or otherwise), and for
purposes of any such vote such Incremental Term Loans or unutilized Incremental
Term Loan Commitments shall be deemed not to be outstanding;
     (c) the Sponsor Affiliates shall be prohibited from being appointed as, or
succeeding to the rights and duties of, U.S. Administrative Agent, Canadian
Administrative Agent, U.S. Collateral Agent or Canadian Collateral Agent under
this Agreement and the other Loan Documents;
     (d) by acquiring an Incremental Term Loan or unutilized Incremental Term
Loan Commitments hereunder, each of the Sponsor Affiliate shall be deemed to
have (I) waived its right to receive information prepared by any Administrative
Agent, any Collateral Agent or any Lender (or any advisor, agent or counsel
thereof) under or in connection with the Loan Documents (in each case to the
extent not provided to the Loan Parties) and attend any meeting or conference
call with any Administrative Agent, any Collateral Agent or any Lender (to the
extent not participated in by the Loan Parties), (II) agreed that it is
prohibited from making or bringing any claim, in its capacity as a Lender,
against any Administrative Agent, any Collateral Agent, any Lender or any
Issuing Lender with respect to the duties and obligations of such Persons under
the Loan Documents, and (III) agreed, without limiting its rights as a Lender
described in subsection 2.9(b), that it will have no right whatsoever to require
any Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to this Agreement or any other Loan Document;
     (e) such Sponsor Affiliate represents and warrants as of the date of such
assignment that such Sponsor Affiliate does not have any MNPI that (A) has not
been previously disclosed in writing to the assigning Lender(s) (other than
because such Lender does not wish to receive such MNPI) prior to such time and
(B) could reasonably be expected to have a material effect upon, or otherwise be
material to, a Lender’s decision to assign Incremental Term Loans and/or
Incremental Term Loan Commitments pursuant to this Section 2.9; and
     (f) each Sponsor Affiliate identifies itself as an Affiliate of the Loan
Parties prior to the assignment of Incremental Term Loans or unutilized
Incremental Term Loan Commitments to it pursuant to the respective Assignment
and Acceptance.
     Section 3. Letters of Credit.
          3.1 L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other RCF Lenders set
forth in subsection 3.4(a), agrees to issue Letters of Credit for the account of
the applicable Borrower (other than

86



--------------------------------------------------------------------------------



 



Canadian Finco) on any Business Day during the RCF Commitment Period but in no
event later than the 30th day prior to the then latest Maturity Date with
respect to U.S. RCF Commitments or Canadian RCF Commitments, in such form as may
be approved from time to time by the respective Issuing Lender; provided that no
Letter of Credit shall be issued if, after giving effect to such issuance, (i)
(A) the aggregate Canadian RCF L/C Obligations (using the Dollar Equivalent
thereof, in the case of Canadian RCF L/C Obligations denominated in Canadian
Dollars) shall exceed $25,000,000 or (B) the aggregate Extensions of Credit to
the U.S. Borrowers, the Canadian Borrowers or any Borrower would exceed the
applicable limitations set forth in subsection 2.1 or 2.4 (it being understood
and agreed that the U.S. Administrative Agent or the Canadian Administrative
Agent shall calculate the Dollar Equivalent of the then outstanding RCF Loans
and Canadian RCF L/C Obligations denominated in Canadian Dollars on the date on
which the applicable Borrower has requested that the applicable Issuing Lender
issue a Letter of Credit for purposes of determining compliance with this clause
(i)), (ii) the L/C Obligations in respect of Letters of Credit would exceed
$350,000,000 or (iii) the Aggregate Outstanding RCF Credit of all the RCF
Lenders would exceed the RCF Commitments of all the RCF Lenders then in effect.
Each Letter of Credit shall (i) be denominated in Dollars or Canadian Dollars,
as requested by the applicable Borrower, and shall be either (A) a standby
letter of credit issued to support obligations of the Parent Borrower or any of
its Subsidiaries (other than Canadian Finco), contingent or otherwise, which
finance or otherwise arise in connection with the working capital and business
needs of the Parent Borrower and its Subsidiaries incurred in the ordinary
course of business (a “Standby Letter of Credit”), or (B) a commercial letter of
credit in respect of the purchase of goods or services by the Parent Borrower or
any of its Subsidiaries (other than Canadian Finco) in the ordinary course of
business (a “Documentary L/C”) and (ii) unless otherwise agreed by the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, expire
no later than the earlier of (I) (A) one year after its date of issuance and
(B) the 10th day prior to the Maturity Date, in the case of Standby Letters of
Credit (subject, if requested by the applicable Borrower and agreed to by the
Issuing Lender, to auto-renewals for successive periods not exceeding one year
and ending prior to the 10th day prior to the Maturity Date), or (II)
(A) one-hundred eighty (180) days after its date of issuance and (B) the 30th
day prior to the Maturity Date, in the case of Documentary L/Cs. Each Letter of
Credit issued by the U.S. RCF Issuing Lender shall be deemed to constitute a
utilization of the U.S. RCF Commitments and each Letter of Credit issued by the
Canadian RCF Issuing Lender shall be deemed to constitute a utilization of the
Canadian RCF Commitments, and shall be participated in (as more fully described
in following subsection 3.4) by the U.S. RCF Lenders or the Canadian RCF
Lenders, as applicable, in accordance with their respective U.S. RCF Commitment
Percentages or Canadian RCF Commitment Percentages, as applicable. All Letters
of Credit issued under the U.S. RC Facility shall be denominated in Dollars and
shall be issued for the account of the applicable U.S. Borrower. All Letters of
Credit issued under the Canadian RC Facility shall be denominated in Canadian
Dollars requested by the applicable Borrower and shall be issued for the account
of the applicable Borrower. Schedule 3.1(a) contains a description of any letter
of credit (the “Existing Letter of Credit”) that was previously issued to, or
for the account of, any Borrower pursuant to the Existing Credit Agreement and
which remains outstanding on the Closing Date. Such Schedule 3.1(a) sets forth,
with respect to each such letter of credit, (a) the issuing lender, (b) the
letter of credit number, (c) the name(s) of the account party or account
parties, (d) the stated amount, (e) the currency in which the letter of credit
is denominated, (f) the name of the beneficiary, (g) the expiry date and (h)
whether such

87



--------------------------------------------------------------------------------



 



letter of credit constitutes a standby letter of credit or a documentary letter
of credit. It is hereby acknowledged and agreed that each of the Existing
Letters of Credit shall constitute a “Letter of Credit” for all purposes of this
Agreement and shall be deemed issued under this Agreement on the Closing Date.
          (b) Unless otherwise agreed by the applicable Issuing Lender and the
Parent Borrower, each Letter of Credit shall be subject to the laws of the State
of New York, and, to the extent not prohibited thereby, the Uniform Customs. All
Letters of Credit shall be issued payable on a sight basis only.
          (c) No Issuing Lender shall at any time issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.
          (d) Notwithstanding anything contained in Section 3, no Issuing Lender
shall at any time issue any Letter of Credit for the account of Canadian Finco.
          3.2 Procedure for Issuance of Letters of Credit. (a) The applicable
U.S. Borrower or Canadian Borrower may from time to time request during the RCF
Commitment Period but in no event later than the 30th day prior to the then
latest Maturity Date with respect to U.S. RCF Commitments or Canadian RCF
Commitments that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender and the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, at their respective addresses for notices
specified herein, an L/C Request therefor substantially in the form of Exhibit C
hereto (completed to the reasonable satisfaction of such Issuing Lender), and
such other certificates, documents and other papers and information as such
Issuing Lender may reasonably request. Each L/C Request shall specify that the
requested Letter of Credit is to be denominated in Dollars or, in the case of
Letters of Credit issued for the account of the Canadian Borrowers, Canadian
Dollars. Upon receipt of any L/C Request, such Issuing Lender will process such
L/C Request and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall an Issuing Lender be required, unless otherwise agreed to by
such Issuing Lender, to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the L/C Request therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the applicable U.S.
Borrower or Canadian Borrower. The applicable Issuing Lender shall furnish a
copy of such Letter of Credit to the applicable U.S. Borrower or Canadian
Borrower promptly following the issuance thereof. Promptly after the issuance or
amendment of any Standby Letter of Credit, the applicable Issuing Lender shall
notify the applicable U.S. Borrower or Canadian Borrower and the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, in
writing, of such issuance or amendment and such notice shall be accompanied by a
copy of such issuance or amendment. Upon receipt of such notice, the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
promptly notify the applicable Lenders, in writing, of such issuance or
amendment, and if so requested by a Lender, the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, shall provide to such Lender
copies of such issuance or amendment. With regards to Documentary L/Cs, the
Issuing Lender shall on

88



--------------------------------------------------------------------------------



 



the first Business Day of each week provide the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, by facsimile, with a report
detailing the aggregate daily outstanding Documentary L/Cs during the previous
week.
          (b) The making of each request for a Letter of Credit by any U.S.
Borrower or Canadian Borrower shall be deemed to be a representation and
warranty by such Borrower that such Letter of Credit may be issued in accordance
with, and will not violate the requirements of, subsection 3.1. Unless the
respective Issuing Lender has received notice from the Required Lenders before
it issues a Letter of Credit that one or more of the applicable conditions
specified in subsection 6.2 are not then satisfied, or that the issuance of such
Letter of Credit would violate subsection 3.1, then such Issuing Lender may
issue the requested Letter of Credit for the account of the applicable Borrower
in accordance with such Issuing Lender’s usual and customary practices.
          3.3 Fees, Commissions and Other Charges. (a) Each U.S. Borrower and
Canadian Borrower agrees to pay to the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, a letter of credit commission (the “L/C
Fee” and collectively, the “L/C Fees”) with respect to each Letter of Credit
issued by such Issuing Lender on its behalf, computed for the period from and
including the date of issuance of such Letter of Credit through to the
expiration date of such Letter of Credit at a rate per annum equal to the
Applicable Margin then in effect for Eurocurrency Loans that are RCF Loans
calculated on the basis of a three-hundred and sixty (360) day year of the
aggregate amount available to be drawn under such Letter of Credit during such
period, payable quarterly in arrears on each L/C Fee Payment Date with respect
to such Letter of Credit and on the Maturity Date or such earlier date as the
RCF Commitments shall terminate as provided herein. Such L/C Fee shall be
payable to the U.S. Administrative Agent or the Canadian Administrative Agent,
as applicable, for the account of the applicable RCF Lenders to be shared
ratably among them in accordance with their respective U.S. RCF Commitment
Percentages or Canadian RCF Commitment Percentages, as applicable. Each U.S.
Borrower and Canadian Borrower shall pay to the relevant Issuing Lender a facing
fee equal to 1/4 of 1% per annum (but in no event less than $500 per annum for
each Letter of Credit issued on its behalf) of the aggregate amount available to
be drawn under such Letter of Credit, payable quarterly in arrears on each L/C
Fee Payment Date with respect to such Letter of Credit and on the Maturity Date
or such other date as the RCF Commitments shall terminate. Such commissions and
fees shall be nonrefundable. Such fees and commissions shall be payable in
Dollars (or, in the case of Letters of Credit issued for the account of the
Canadian Borrowers, Canadian Dollars).
          (b) In addition to the foregoing commissions and fees, each U.S.
Borrower and Canadian Borrower agrees to pay or reimburse the applicable Issuing
Lender for such normal and customary costs and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by such Issuing Lender on
its behalf.
          (c) The U.S. Administrative Agent and the Canadian Administrative
Agent shall, promptly following any receipt thereof, distribute to the
applicable Issuing Lender and the applicable L/C Participants all commissions
and fees received by such Agent for their respective accounts pursuant to this
subsection 3.3.

89



--------------------------------------------------------------------------------



 



          (d) Notwithstanding the foregoing, the provisions of this subsection
3.3, solely to the extent otherwise applicable to fees payable on that portion
(if any) of Letters of Credit participated in by RCF Lenders pursuant to
Extended RCF Commitments, shall be subject to modification as expressly provided
in subsection 2.7.
          3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each U.S. RCF L/C Participant or Canadian RCF L/C
Participant, as applicable, and, to induce each Issuing Lender to issue Letters
of Credit hereunder, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the applicable Issuing Lender,
without recourse or warranty, on the terms and conditions hereinafter stated,
for such L/C Participant’s own account and risk an undivided interest, within
each applicable Tranche, equal to such L/C Participant’s U.S. RCF Commitment
Percentage or Canadian RCF Commitment Percentage, as applicable, (determined on
the date of issuance of the relevant Letter of Credit) in such Issuing Lender’s
obligations and rights under each Letter of Credit issued or continued
hereunder, the amount of each draft paid by such Issuing Lender thereunder and
the obligations of the applicable Borrowers under this Agreement with respect
thereto (although L/C Fees and related commissions shall be payable directly to
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, for the account of the applicable Issuing Lender and L/C
Participants, as provided in subsection 3.3 and the L/C Participants shall have
no right to receive any portion of any facing fees with respect to any such
Letters of Credit) and any security therefor or guaranty pertaining thereto.
Each L/C Participant unconditionally and irrevocably agrees with such Issuing
Lender that, if a draft is paid under any Letter of Credit for which such
Issuing Lender is not reimbursed in full by the applicable Borrower in respect
of such Letter of Credit in accordance with subsection 3.5(a), such L/C
Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s U.S. RCF Commitment Percentage or Canadian RCF Commitment
Percentage, as applicable, of the amount of such draft, or any part thereof,
which is not so reimbursed; provided that nothing in this paragraph shall
relieve such Issuing Lender of any liability resulting from the gross negligence
or willful misconduct (as determined in a final non-appealable decision issued
by a court of competent jurisdiction) of such Issuing Lender, or otherwise
affect any defense or other right that any L/C Participant may have as a result
of such gross negligence or willful misconduct (as so determined). All
calculations of an L/C Participant’s U.S. RCF Commitment Percentage and Canadian
RCF Commitment Percentage shall be made from time to time by the U.S.
Administrative Agent and the Canadian Administrative Agent, respectively, which
calculations shall be conclusive absent manifest error.
          (b) If any amount required to be paid by any L/C Participant to an
Issuing Lender on demand by such Issuing Lender pursuant to subsection 3.4(a) in
respect of any unreimbursed portion of any payment made by such Issuing Lender
under any Letter of Credit is paid to such Issuing Lender within three
(3) Business Days after the date such demand is made, such L/C Participant shall
pay to such Issuing Lender on demand an amount equal to the product of such
amount, times the daily average Federal Funds Effective Rate (or, in the case of
a Canadian RCF Lender, the interbank rate customarily charged by the Canadian
Administrative Agent) during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times a fraction the numerator of which is the number of days
that elapse during such period and the denominator of

90



--------------------------------------------------------------------------------



 



which is 360. If any such amount required to be paid by any L/C Participant
pursuant to subsection 3.4(a) is not in fact made available to such Issuing
Lender by such L/C Participant within three (3) Business Days after the date
such payment is due, such Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon (with interest
based on the Dollar Equivalent of any amounts denominated in Canadian Dollars)
calculated from such due date at the rate per annum applicable to RCF Loans
maintained as ABR Loans accruing interest at the ABR hereunder. A certificate of
an Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this subsection (which shall include calculations of any such
amounts in reasonable detail) shall be conclusive in the absence of manifest
error.
          (c) Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with subsection 3.4(a), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from a Borrower in respect of such Letter of Credit or otherwise, including
proceeds of Collateral applied thereto by such Issuing Lender), or any payment
of interest on account thereof, such Issuing Lender will, if such payment is
received prior to 1:00 P.M., New York City time, on a Business Day, distribute
to such L/C Participant its pro rata share thereof prior to the end of such
Business Day and otherwise such Issuing Lender will distribute such payment on
the next succeeding Business Day; provided, however, that in the event that any
such payment received by an Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.
          3.5 Reimbursement Obligation of the Borrowers. (a) Each U.S. Borrower
and Canadian Borrower hereby agrees to reimburse each Issuing Lender, upon
receipt by such Borrower of notice from the applicable Issuing Lender of the
date and amount of a draft presented under any Letter of Credit issued on its
behalf and paid by such Issuing Lender, for the amount of such draft so paid and
any taxes, fees, charges or other costs or expenses reasonably incurred by such
Issuing Lender in connection with such payment. Each such payment shall be made
to the applicable Issuing Lender, at its address for notices specified herein in
the currency in which such Letter of Credit is denominated and in immediately
available funds, on the date on which such Borrower receives such notice, if
received prior to 11:00 A.M., New York City time, on a Business Day and
otherwise on the next succeeding Business Day.
          (b) Interest shall be payable under this subsection 3.5(b) on any and
all amounts owing pursuant to subsection 3.5(a) remaining unpaid (taking the
Dollar Equivalent of any amounts denominated in Canadian Dollars, as determined
by the Canadian Administrative Agent, as applicable) by the U.S. Borrowers or
the Canadian Borrowers, as applicable (i) from the date the draft presented
under the affected Letter of Credit is paid to the date on which such applicable
Borrower is required to reimburse such amounts pursuant to paragraph (a) above,
at the rate which would then be payable on any outstanding ABR Loans that are
RCF Loans and (ii) thereafter until payment in full of such amounts, at the rate
which would be payable on any outstanding ABR Loans that are RCF Loans which
were then overdue.
          3.6 Obligations Absolute. (a) Each of the U.S. Borrowers’ and the
Canadian Borrowers’ obligations under this Section 3 shall be absolute and
unconditional under any and all

91



--------------------------------------------------------------------------------



 



circumstances and irrespective of any set-off, counterclaim or defense to
payment which any such Borrower may have or have had against an Issuing Lender,
any L/C Participant or any beneficiary of a Letter of Credit, provided that this
paragraph shall not relieve any Issuing Lender or L/C Participant of any
liability resulting from the gross negligence or willful misconduct of such
Issuing Lender or L/C Participant (as determined in a final non-appealable
decision issued by a court of competent jurisdiction), or otherwise affect any
defense or other right that any such Borrower may have as a result of any such
gross negligence or willful misconduct (as so determined).
          (b) Each U.S. Borrower and Canadian Borrower and each Lender also
agree with each Issuing Lender that such Issuing Lender and the L/C Participants
shall not be responsible for, and such Borrower’s Reimbursement Obligations
under subsection 3.5(a) shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee, provided that this paragraph shall not relieve
any Issuing Lender or L/C Participant of any liability resulting from the gross
negligence or willful misconduct of such Issuing Lender or L/C Participant (as
determined in a final non-appealable decision issued by a court of competent
jurisdiction), or otherwise affect any defense or other right that any Borrower
may have as a result of any such gross negligence or willful misconduct (as so
determined).
          (c) Neither any Issuing Lender nor any L/C Participant shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors or omissions caused by such Person’s gross
negligence or willful misconduct (as determined in a final non-appealable
decision issued by a court of competent jurisdiction).
          (d) Each U.S. Borrower and Canadian Borrower agrees that any action
taken or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct (as determined in a final non-appealable
decision issued by a court of competent jurisdiction) and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, shall be binding on each such Borrower and shall not result in any
liability of any Issuing Lender or L/C Participant to any Borrower.
          3.7 L/C Payments. If any drafts or document(s) shall be presented for
payment under any Letter of Credit, the applicable Issuing Lender shall promptly
notify the applicable U.S. Borrower or Canadian Borrower of the date and amount
thereof. The responsibility of an Issuing Lender to such Borrower in respect of
any Letter of Credit in connection with any drafts or document(s) presented for
payment under such Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit,
provided that this paragraph shall not relieve such Issuing Lender of any
liability resulting from the gross negligence or willful misconduct of such
Issuing Lender, or otherwise affect any

92



--------------------------------------------------------------------------------



 



defense or other right that any Borrower may have as a result of any such gross
negligence or willful misconduct (in each case, as determined in a final
non-appealable decision issued by a court of competent jurisdiction).
          3.8 L/C Request. To the extent that any provision of any L/C Request
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall control.
          3.9 Additional Issuing Lenders. Any U.S. Borrower or Canadian Borrower
may, at any time and from time to time with the consent of the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable (which
consent shall not be unreasonably withheld or delayed), and such Lender,
designate one or more additional Canadian RCF Lenders or U.S. RCF Lenders, as
applicable, to act as an issuing lender under the terms of this Agreement. Any
Lender designated as an issuing lender pursuant to this subsection 3.9 shall be
deemed to be an “Issuing Lender” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Lender or Issuing Lenders and such Lender.
          3.10 Provisions Related to Extended RCF Commitments. (a) If the
Maturity Date in respect of any Tranche of U.S. RCF Commitments occurs prior to
the expiration of any U.S. RCF Letter of Credit, then (i) if one or more other
Tranches of U.S. RCF Commitments in respect of which the Maturity Date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
U.S. RCF Lenders to purchase participations therein and to make U.S. RCF Loans
and payments in respect thereof pursuant to subsections 3.4 and 3.5) under (and
ratably participated in by U.S. RCF Lenders pursuant to) the U.S. RCF
Commitments in respect of such non-terminating Tranches up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized U.S. RCF
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), the applicable U.S.
Borrower shall cash collateralize any such Letter of Credit, in a manner
reasonably satisfactory to the applicable Issuing Lender, in an amount equal to
the U.S. RCF Letter of Credit Exposure of each Lender with a U.S. RCF Commitment
under a Tranche in respect of which the Maturity Date shall have occurred in
aggregate amount equal to 102.5% of such Lender’s U.S. RCF Letter of Credit
Exposure for so long as such U.S. RCF Letter of Credit Exposure is outstanding.
Except to the extent of reallocations of participations pursuant to clause
(i) of the immediately preceding sentence, the occurrence of a Maturity Date
with respect to a given Tranche of U.S. RCF Commitments shall have no effect
upon (and shall not diminish) the percentage participations of the U.S. RCF
Lenders in any U.S. RCF Letter of Credit issued before such Maturity Date.
          (b) If the Maturity Date in respect of any Tranche of Canadian RCF
Commitments occurs prior to the expiration of any Canadian RCF Letter of Credit,
then (i) if one or more other Tranches of Canadian RCF Commitments in respect of
which the Maturity Date shall not have occurred are then in effect, such Letters
of Credit shall automatically be deemed to have been issued (including for
purposes of the obligations of the Canadian RCF Lenders to purchase
participations therein and to make Canadian RCF Loans and payments in respect
thereof pursuant to subsections 3.4 and 3.5) under (and ratably participated in
by Canadian RCF

93



--------------------------------------------------------------------------------



 



Lenders pursuant to) the Canadian RCF Commitments in respect of such
non-terminating Tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Canadian RCF Commitments thereunder at such
time (it being understood that no partial face amount of any Letter of Credit
may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the applicable Canadian Borrower shall cash
collateralize any such Letter of Credit, in a manner reasonably satisfactory to
the applicable Issuing Lender, in an amount equal to the Canadian RCF Letter of
Credit Exposure of any Lender with a Canadian RCF Commitment under a Tranche in
respect of which the Maturity Date shall have occurred in aggregate amount equal
to 102.5% of such Lender’s Canadian RCF Letter of Credit Exposure for so long as
such Canadian RCF Letter of Credit Exposure is outstanding. Except to the extent
of reallocations of participations pursuant to clause (i) of the immediately
preceding sentence, the occurrence of a Maturity Date with respect to a given
Tranche of Canadian RCF Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Canadian RCF Lenders in any
Canadian RCF Letter of Credit issued before such Maturity Date.
          Section 4. General Provisions Applicable to Loans and Letters of
Credit.
          4.1 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin in effect for such day with respect to such Loan. BA Fees
payable in respect of each B/A Instrument shall be paid by the Canadian
Borrowers at the time of the incurrence (by way of acceptance, purchase or
otherwise) of each Bankers’ Acceptance Loan.
          (b) Each ABR Loan (other than a Canadian RCF Loan made to a Canadian
Borrower) shall bear interest for each day that it is outstanding at a rate per
annum equal to the ABR for such day plus the Applicable Margin in effect for
such day with respect to such Loan. Each ABR Loan that is a Canadian RCF Loan
made to a Canadian Borrower shall bear interest for each day that it is
outstanding at a rate per annum equal to the Canadian Prime Rate in effect for
such day plus the Applicable Margin in effect for such day with respect to such
Loan.
          (c) If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any commitment fee, letter of credit
commission, letter of credit fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of subsections 4.1(a) and (b) plus
2.00%, (y) in the case of overdue interest, the rate that would be otherwise
applicable to principal of the related Loan pursuant to the relevant foregoing
provisions of subsections 4.1(a) and (b) plus 2.00% and (z) in the case of fees,
commissions or other amounts, the rate described in paragraph (b) of this
subsection for ABR Loans that are U.S. RCF Loans (or, in the case of any such
fees, commissions or other amounts owing by the Canadian Borrowers, the rate
described in paragraph (b) of this subsection for ABR Loans that are Canadian
RCF Loans made to a Canadian Borrower) plus 2.00%, in each case from the date of
such non-payment until such amount is paid in full (after as well as before
judgment).

94



--------------------------------------------------------------------------------



 



          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
subsection shall be payable from time to time on demand.
          (e) It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto, now or hereafter existing,
shall never exceed under any circumstance whatsoever the maximum amount of
interest allowed by applicable usury laws.
          (f) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, solely to the extent that a court of
competent jurisdiction finally determines that the calculation or determination
of interest or any fee payable by the Canadian Borrowers in respect of their
obligations pursuant to this Agreement and the other Loan Documents shall be
governed by or subject to the laws of any province of Canada or the federal laws
of Canada:
     (i) if any provision of this Agreement or of any of the other Loan
Documents would obligate the Canadian Borrowers to make any payment of interest
or other amount payable to any of the U.S. Administrative Agent, the Canadian
Administrative Agent or any Lender under this Agreement or any other Loan
Document in an amount or calculated at a rate which would be prohibited by law
or would result in a receipt by any of the U.S. Administrative Agent, the
Canadian Administrative Agent or any Lender of interest at a criminal rate (as
such terms are construed under the Criminal Code (Canada)) then, notwithstanding
such provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
U.S.Administrative Agent, the Canadian Administrative Agent or any Lender of
interest at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows: (1) firstly, by reducing the amount or rate of interest
required to be paid to the U.S. Administrative Agent, the Canadian
Administrative Agent or any Lender under this subsection 4.1 and (2) thereafter,
by reducing any fees, commissions, premiums and other amounts required hereunder
to be paid to the U.S. Administrative Agent, the Canadian Administrative Agent
or any Lender which would constitute “interest” for purposes of Section 347 of
the Criminal Code (Canada). Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if the U.S. Administrative
Agent, the Canadian Administrative Agent or any Lender shall have received an
amount in excess of the maximum permitted by that Section of the Criminal Code
(Canada), the Canadian Borrowers shall be entitled, by notice in writing to the
applicable U.S. Administrative Agent, Canadian Administrative Agent or Lender,
to obtain reimbursement from such party in an amount equal to such excess and,
pending such reimbursement, such amount shall be deemed to be an amount payable
by the applicable U.S. Administrative Agent, Canadian Administrative Agent or
Lender to the Canadian Borrowers. Any amount or rate of interest referred to in
this subsection 4.1(f)(i) shall be determined in accordance with generally
accepted actuarial practices and principles as an

95



--------------------------------------------------------------------------------



 



    effective annual rate of interest over the term that the applicable loan
remains outstanding on the assumption that any charges, fees or expenses that
fall within the meaning of “interest” (as defined in the Criminal Code (Canada))
and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Canadian Administrative Agent shall be
conclusive for the purposes of such determination; and

     (ii) For purposes of the Interest Act (Canada) and with respect to Canadian
Loan Parties only:
     (A) whenever any interest or fee payable by the Canadian Borrowers is
calculated using a rate based on a year of three-hundred sixty (360) days or
three-hundred sixty-five (365) days, as the case may be, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on a year of three-hundred sixty (360) days or
three-hundred sixty-five (365) days, as the case may be, (y) multiplied by the
actual number of days in the applicable calendar year in which such rate is to
be ascertained and (z) divided by three-hundred sixty (360) or three-hundred
sixty-five (365), as the case may be; and
     (B) all calculations of interest payable by the Canadian Borrowers under
this Agreement or any other Loan Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest which principle does not apply to any
interest calculated under this Agreement or any Loan Document. The parties
hereto acknowledge that there is a material difference between the stated
nominal interest rates and the effective yearly rates of interest and that they
are capable of making the calculations required to determine such effective
yearly rates of interest.
          (g) The provisions of this subsection 4.1 (and the interest rates
applicable to the various extensions of credit hereunder) shall be subject to
modification as expressly provided in subsection 2.7.
          4.2 Conversion and Continuation Options. (a) Subject to subsection
4.2(c), the applicable Borrowers may elect from time to time to convert
outstanding (i) Loans made or outstanding in Dollars from Eurocurrency Loans to
ABR Loans and (ii) Loans made or outstanding in Canadian Dollars from Bankers’
Acceptance Loans to ABR Loans, in each case by giving the U.S. Administrative
Agent or the Canadian Administrative Agent, as applicable, at least two
(2) Business Days’ prior irrevocable notice of such election, provided that any
such conversion of Eurocurrency Loans may only be made on the last day of an
Interest Period with respect thereto and any conversion of Bankers’ Acceptance
Loans may only be made on the maturity date thereof and otherwise in accordance
with subsection 4.6(c). The Borrowers may elect from time to time to convert
outstanding (i) Loans made or outstanding in Dollars from ABR Loans to
Eurocurrency Loans outstanding in Dollars, in each case by giving the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, at
least three (3) Business Days’ prior irrevocable notice of such election. Any
such notice of conversion to

96



--------------------------------------------------------------------------------



 



Eurocurrency Loans outstanding in Dollars shall specify the length of the
initial Interest Period or Interest Periods therefor. Upon receipt of any such
notice the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, shall promptly notify each affected Lender thereof. All or any part
of outstanding Eurocurrency Loans made or outstanding in Dollars and ABR Loans
may be converted as provided herein, provided that (i) (unless the Required
Lenders otherwise consent) no Loan may be converted into a Eurocurrency Loan or
Bankers’ Acceptance Loan when any Default or Event of Default has occurred and
is continuing and, in the case of any Default, the U.S. Administrative Agent has
given notice to the applicable Borrower that no such conversions may be made and
(ii) no Loan may be converted into a Eurocurrency Loan or Bankers’ Acceptance
Loan after the date that is one (1) month prior to the Maturity Date applicable
thereto.
          (b) Any Eurocurrency Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the applicable
Borrowers giving notice to the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, at least three (3) Business Days prior to
the expiration of the then current Interest Period, of the length of the next
Interest Period to be applicable to such Loan, determined in accordance with the
applicable provisions of the term “Interest Period” set forth in subsection 1.1,
provided that no Eurocurrency Loan may be continued as such (i) (unless the
Required Lenders otherwise consent) when any Default or Event of Default has
occurred and is continuing and, in the case of any Default, the U.S.
Administrative Agent has given notice to the applicable Borrower that no such
continuations may be made or (ii) after the date that is one (1) month prior to
the Maturity Date therefor and provided, further, that if the applicable
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso, such Eurocurrency Loans shall be automatically converted to ABR Loans
on the last day of such then expiring Interest Period. Upon receipt of any such
notice of continuation pursuant to this subsection 4.2(b), the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
promptly notify each affected Lender thereof.
          (c) Mandatory and voluntary conversions of Bankers’ Acceptance Loans
into ABR Loans, or ABR Loans into Bankers’ Acceptance Loans or rollovers of
Bankers’ Acceptance Loans shall be made in the circumstances, and to the extent,
provided in subsection 4.6(c).
          4.3 Minimum Amounts of Sets. All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods and
terms to maturity hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of (i) Eurocurrency Loans comprising a Set shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (ii) Bankers’ Acceptance
Loans comprising a Set shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and so that there shall not be more than 15 Sets at
any one time outstanding.
          4.4 Optional and Mandatory Prepayments. (a) Each of the Borrowers may
at any time and from time to time prepay the Loans made to it (other than
Bankers’ Acceptance Loans which may not be prepaid prior to the maturity date of
the underlying B/A Instrument) and the Reimbursement Obligations in respect of
Letters of Credit issued for its account, in whole or

97



--------------------------------------------------------------------------------



 



in part, subject to subsection 4.12, without premium or penalty, upon at least
three (3) Business Days’ irrevocable notice by the applicable Borrower to the
U.S. Administrative Agent or the Canadian Administrative Agent, as applicable
(in the case of Eurocurrency Loans outstanding in Dollars), at least one
(1) Business Day’s irrevocable notice by the applicable Borrower to the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable (in the
case of (x) ABR Loans other than Swing Line Loans and (y) Reimbursement
Obligations) or same-day irrevocable notice by the applicable Borrower to the
U.S. Administrative Agent (in the case of Swing Line Loans); provided that, if a
notice of prepayment in connection with a repayment of all outstanding
Obligations is given in connection with a conditional notice of termination of
Commitments as contemplated by subsection 2.3, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
subsection 2.3. Such notice shall specify (A) in the case of any prepayment of
Loans, the identity of the prepaying Borrower, the date and amount of prepayment
and whether the prepayment is (i) of Incremental Term Loans, RCF Loans or Swing
Line Loans, or a combination thereof and (ii) of Eurocurrency Loans, ABR Loans
or a combination thereof, and, in each case if a combination thereof, the
principal amount allocable to each and (B) in the case of any prepayment of
Reimbursement Obligations, the date and amount of prepayment, the identity of
the applicable Letter of Credit or Letters of Credit and the amount allocable to
each of such Reimbursement Obligations. Upon the receipt of any such notice the
U.S. Administrative Agent or the Canadian Administrative Agent, as applicable,
shall promptly notify each affected Lender thereof. If any such notice is given,
the amount specified in such notice shall (subject to the proviso contained in
the third preceding sentence) be due and payable on the date specified therein,
together with (if a Eurocurrency Loan is prepaid other than at the end of the
Interest Period applicable thereto) any amounts payable pursuant to subsection
4.12 and accrued interest to such date on the amount prepaid. Partial
prepayments of Incremental Term Loans of any Tranche pursuant to this subsection
shall be applied ratably to Incremental Term Loans outstanding under such
Tranche and shall reduce the required amortization of such Incremental Term
Loans as provided in the applicable Incremental Amendment. Prepayments of Loans
(other than Incremental Term Loans) and the Reimbursement Obligations pursuant
to this subsection by a Borrower shall (unless the Parent Borrower otherwise
directs) be applied, first, to payment of the Swing Line Loans then outstanding,
second, to payment of the RCF Loans then outstanding, third, to payment of any
Reimbursement Obligations then outstanding and, last, to cash collateralize any
outstanding Bankers’ Acceptance Loans or L/C Obligations on terms reasonably
satisfactory to the U.S. Administrative Agent (in each case, outstanding with
respect to such Borrower); provided, further, that any pro rata calculations
required to be made pursuant to this subsection 4.4(a) in respect to any Loan
denominated in Canadian Dollars shall be made on a Dollar Equivalent basis.
Partial prepayments pursuant to this subsection 4.4(a) shall be in multiples of
$1,000,000 (or, in the case of partial prepayments made by the Canadian
Borrowers, Cdn$1,000,000) (or, if the Loans then outstanding are less than
$1,000,000 or Cdn $1,000,000, as applicable, such lesser amount), provided that,
notwithstanding the foregoing, any Loan may be prepaid in its entirety.
          (b) If on or after the Closing Date (i) the Parent Borrower or any of
its Subsidiaries shall incur Indebtedness for borrowed money (other than
Indebtedness permitted pursuant to subsection 8.2) pursuant to a public offering
or private placement or otherwise, (ii) the Parent Borrower or any of its
Subsidiaries shall consummate an Asset Sale, (iii) a Recovery Event occurs or
(iv) the Parent Borrower or any of its Subsidiaries shall enter into a Sale and

98



--------------------------------------------------------------------------------



 



Leaseback Transaction, then, in each case, to the extent that and for so long as
Available RCF Commitments are less than $250,000,000 immediately after giving
effect to such incurrence of Indebtedness, Asset Sale, Recovery Event or Sale
and Leaseback Transaction, the relevant Borrowers shall prepay, in accordance
with subsection 4.4(e), the Loans (other than Bankers’ Acceptance Loans which
may not be prepaid prior to the maturity date of the underlying B/A Instrument
or Incremental Term Loans made to Canadian Finco) and cash collateralize the
Bankers’ Acceptance Loans and the L/C Obligations in an amount equal to the
lesser of: (A) (x) in the case of the incurrence of any such Indebtedness, 100%
of the Net Cash Proceeds thereof; (y) in the case of any such Asset Sale or
Recovery Event, 100% of the Net Cash Proceeds thereof minus any Reinvested
Amounts; and (z) in the case of any such Sale and Leaseback Transaction, 100% of
the Net Cash Proceeds thereof and (B) the amount of such prepayments required in
order for Available RCF Commitments to be $250,000,000 or more, in each case
with such prepayment to be made on the Business Day following the date of
receipt of any such Net Cash Proceeds except that, in the case of clause
(y) above, if any such Net Cash Proceeds are eligible to be reinvested in
accordance with the definition of the term “Reinvested Amount” in subsection 1.1
and the Parent Borrower has not elected to reinvest such proceeds (or portion
thereof, as the case may be), such prepayment to be made on the earlier of
(1) the date on which the certificate of a Responsible Officer of the Parent
Borrower to such effect is delivered to the U.S. Administrative Agent in
accordance with such definition and (2) the last day of the period within which
a certificate setting forth such election is required to be delivered in
accordance with such definition). Nothing in this paragraph (b) shall limit the
rights of the Agents and the Lenders set forth in Section 9.
          (c) (i) On any day (other than during an Agent Advance Period) on
which the Aggregate U.S. RCF Lender Exposure or the unpaid balance of Extensions
of Credit to, or for the account of, the U.S. Borrowers exceeds the difference
of (A) the U.S. Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) minus (B) the sum of (x) the excess of (1) the
Aggregate Canadian RCF Lender Exposure (with respect to the Canadian Borrowers)
over (2) the Canadian Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) and (y) the unpaid balance of Extensions of Credit
to, or for the account of, Canadian Finco, the U.S. Borrowers shall prepay on
such day the principal of outstanding Canadian RCF Loans made to the U.S.
Borrowers and, if required, U.S. RCF Loans in an amount equal to such excess.
If, after giving effect to the prepayment of all outstanding Canadian RCF Loans
made to the U.S. Borrowers and U.S. RCF Loans, the aggregate amount of the U.S.
RCF L/C Obligations and the Canadian RCF L/C Obligations with respect to the
U.S. Borrowers exceeds the difference of (A) the U.S. Borrowing Base at such
time (based on the Borrowing Base Certificate last delivered) minus (B) the
excess of (1) the Aggregate Canadian RCF Lender Exposure (with respect to the
Canadian Borrowers) over (2) the Canadian Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered), the U.S. Borrowers shall pay to
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, at the Payment Office on such day an amount of cash and/or Cash
Equivalents equal to the amount of such excess (up to a maximum amount equal to
such L/C Obligations at such time), such cash and/or Cash Equivalents to be held
as security for all obligations of the U.S. Borrowers to the Issuing Lenders and
the U.S. RCF Lenders hereunder ratably in accordance with the Obligations
relating to the U.S. RC Facility then held by such U.S. RCF Lender in a cash
collateral account to be established by, and under the sole dominion and control
of, the U.S. Administrative Agent.

99



--------------------------------------------------------------------------------



 



          (ii) Without duplication of any mandatory prepayment required under
subsection 4.4(c)(i) above, on any day (other than during an Agent Advance
Period) on which the Aggregate Canadian RCF Lender Exposure with respect to the
Canadian Borrowers exceeds the sum of (A) the Canadian Borrowing Base at such
time (based on the Borrowing Base Certificate last delivered) plus (B) the
excess of (1) the U.S. Borrowing Base (based on the Borrowing Base Certificate
last delivered) over (2) the unpaid balance of Extensions of Credit to, or for
the account of, the U.S. Borrowers and Canadian Finco, the Canadian Borrowers
shall prepay on such day the principal of Canadian RCF Loans made to them (other
than Bankers’ Acceptance Loans where the underlying B/A Instruments have not
matured) in an amount equal to such excess. If, after giving effect to the
prepayment of all outstanding Canadian RCF Loans (other than Bankers’ Acceptance
Loans where the underlying B/A Instruments have not matured), the aggregate
amount of outstanding Bankers’ Acceptance Loans and the Canadian RCF L/C
Obligations with respect to the Canadian Borrowers exceeds the sum of (A) the
Canadian Borrowing Base at such time (based on the Borrowing Base Certificate
last delivered) plus (B) the excess of (1) the U.S. Borrowing Base (based on the
Borrowing Base Certificate last delivered) over (2) the unpaid balance of
Extensions of Credit to, or for the account of, the U.S. Borrowers and Canadian
Finco, the Canadian Borrowers shall pay to the Canadian Administrative Agent at
the Payment Office on such day an amount of cash and/or Cash Equivalents equal
to the amount of such excess (up to a maximum amount equal to the sum of the
aggregate face amount of the outstanding Bankers’ Acceptance Loans and the
amount of the Canadian RCF L/C Obligations at such time), such cash and/or Cash
Equivalents to be held as security for all obligations of the Canadian Borrowers
to the applicable Issuing Lenders and the Canadian RCF Lenders hereunder ratably
in accordance with the Obligations relating to the Canadian RC Facility then
held by such Canadian RCF Lender in a cash collateral account to be established
by, and under the sole dominion and control of, the Canadian Administrative
Agent.
          (iii) On any day on which the Aggregate U.S. RCF Lender Exposure
exceeds the Total U.S. RCF Commitment at such time, the U.S. Borrowers shall
prepay on such day the principal of U.S. RCF Loans in an amount equal to such
excess. If, after giving effect to the prepayment of all outstanding U.S. RCF
Loans, the aggregate amount of the U.S. RCF L/C Obligations exceeds the Total
U.S. RCF Commitment at such time, the U.S. Borrowers shall pay to the U.S.
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess (up to a maximum amount
equal to the U.S. RCF L/C Obligations at such time), such cash and/or Cash
Equivalents to be held as security for all obligations of the U.S. Borrowers to
the applicable Issuing Lenders and the U.S. RCF Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the U.S. Administrative Agent.
          (iv) On any day on which the Aggregate Canadian RCF Lender Exposure
exceeds the Total Canadian RCF Commitment at such time, the Canadian Borrowers
and, if applicable, the U.S. Borrowers shall prepay on such day the principal of
Canadian RCF Loans (other than Bankers’ Acceptance Loans where the underlying
B/A Instruments have not matured), in an amount equal to such excess. If, after
giving effect to the prepayment of all outstanding Canadian RCF Loans (other
than Bankers’ Acceptance Loans where the underlying B/A Instruments have not
matured), the Dollar Equivalent of the aggregate amount of the Canadian RCF L/C
Obligations and the aggregate face amount of the outstanding Bankers’ Acceptance
Loans exceeds the Total Canadian RCF Commitment at such time, the Canadian

100



--------------------------------------------------------------------------------



 



Borrowers and, if applicable, the U.S. Borrowers shall pay to the Canadian
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess (up to a maximum amount
equal to the sum of the aggregate face amount of the outstanding Bankers’
Acceptance Loans and the aggregate amount of the Canadian RCF L/C Obligations at
such time), such cash and/or Cash Equivalents to be held as security for all
obligations of the Canadian Borrowers or the U.S. Borrowers, as applicable, to
the applicable Issuing Lenders and the Canadian RCF Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Canadian Administrative Agent.
          (v) On any day (other than during an Agent Advance Period) on which
the unpaid balance of Extensions of Credit to, or for the account of, Canadian
Finco exceeds the difference of (A) the U.S. Borrowing Base at such time (based
on the Borrowing Base Certificate last delivered) minus (B) the sum of (x) the
excess of (1) the amount of the Aggregate Canadian RCF Lender Exposure (with
respect to the Canadian Borrowers) over (2) the Canadian Borrowing Base at such
time (based on the Borrowing Base Certificate last delivered) and (y) the unpaid
balance of Extensions of Credit to, or for the account of, the U.S. Borrowers,
Canadian Finco shall prepay on such day the principal of outstanding Canadian
RCF Loans made to Canadian Finco in an amount equal to such excess.
          (d) The U.S. Borrowers shall prepay all Swing Line Loans then
outstanding simultaneously with each borrowing by them of RCF Loans.
          (e) Prepayments pursuant to subsection 4.4(b) shall be applied as
follows:

  (i)   first, to make any mandatory repayments required pursuant to subsection
4.4(c); provided that, any proceeds received by the Canadian Borrowers or any of
their respective Subsidiaries and required to be used for a mandatory prepayment
pursuant to subsection 4.4(b) shall be applied solely to Canadian RCF Loans
outstanding and/or to cash collateralize Bankers’ Acceptance Loans and Canadian
RCF L/C Obligations;

  (ii)   second, at any time the Available RCF Commitments are less than
$250,000,000, to prepay outstanding RCF Loans in an aggregate principal amount
necessary to increase the Available RCF Commitments to $250,000,000; provided
that, any proceeds received by the Canadian Borrowers or any of their respective
Subsidiaries and required to be used for a mandatory prepayment pursuant to
subsection 4.4(b) shall be applied solely to Canadian RCF Loans outstanding
and/or to cash collateralize Bankers’ Acceptance Loans and Canadian RCF L/C
Obligations; and

  (iii)   third, to repay all remaining Obligations payable pursuant to this
Agreement.

Notwithstanding anything to the contrary contained in this clause (e), in no
event shall prepayments made by the Canadian Borrowers pursuant to subsection
4.4(b), 4.4(c)(ii) or

101



--------------------------------------------------------------------------------



 



4.4(c)(iv) be applied to repay Loans made to or other Obligations of the U.S.
Borrowers or Canadian Finco.
          (f) For avoidance of doubt, no RCF Commitments shall be
correspondingly reduced by the amount of any prepayments of RCF Loans, payments
of Reimbursement Obligations and cash collateralizations of L/C Obligations, in
each case, made under subsection 4.4(b) or 4.4(c).
          (g) Notwithstanding the foregoing provisions of this subsection 4.4,
if at any time any prepayment of the Loans pursuant to subsection 4.4(a), 4.4(b)
or 4.4(c) would result, after giving effect to the procedures set forth in this
Agreement, in any Borrower incurring breakage costs under subsection 4.12 as a
result of Eurocurrency Loans being prepaid other than on the last day of an
Interest Period with respect thereto, then, the relevant Borrower may, so long
as no Default or Event of Default shall have occurred and be continuing, in its
sole discretion, initially (i) deposit a portion (up to 100%) of the amounts
that otherwise would have been paid in respect of such Eurocurrency Loans with
the U.S. Administrative Agent (which deposit must be equal in amount to the
amount of such Eurocurrency Loans not immediately prepaid), to be held as
security for the obligations of such Borrowers to make such prepayment pursuant
to a cash collateral agreement to be entered into on terms reasonably
satisfactory to the U.S. Administrative Agent with such cash collateral to be
directly applied upon the first occurrence thereafter of the last day of an
Interest Period with respect to such Eurocurrency Loans (or such earlier date or
dates as shall be requested by such Borrower) or (ii) make a prepayment of the
RCF Loans in accordance with subsection 4.4(a) with an amount equal to a portion
(up to 100%) of the amounts that otherwise would have been paid in respect of
such Eurocurrency Loans (which prepayment, together with any deposits pursuant
to clause (i) above, must be equal in amount to the amount of such Eurocurrency
Loans not immediately prepaid); provided that, notwithstanding anything in this
Agreement to the contrary, none of the Borrowers may request any Extension of
Credit under the Commitments that would reduce the aggregate amount of the
Available RCF Commitments to an amount that is less than the amount of such
prepayment until the related portion of such Eurocurrency Loans has been prepaid
upon the first occurrence thereafter of the last day of an Interest Period with
respect to such Eurocurrency Loans; provided that, in the case of either clause
(i) or (ii), such unpaid Eurocurrency Loans shall continue to bear interest in
accordance with subsection 4.1 until such unpaid Eurocurrency Loans or the
related portion of such Eurocurrency Loans have or has been prepaid.
          4.5 Commitment Fees; U.S. Administrative Agent’s Fee; Other Fees.
(a) Each U.S. Borrower agrees to pay to the U.S. Administrative Agent, for the
account of each U.S. RCF Lender, and each Canadian Borrower agrees to pay to the
Canadian Administrative Agent, for the account of each Canadian RCF Lender, a
commitment fee during the RCF Commitment Period, computed at the applicable
Commitment Fee Rate on the average daily amount of the Unutilized RCF Loan
Commitment of such RCF Lender during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Maturity Date or such earlier date as the RCF Loan
Commitments shall terminate as provided herein, commencing on March 31, 2011.
          (b) The U.S. Borrowers and the Canadian Borrowers agree to pay to the
U.S. Administrative Agent or the Canadian Administrative Agent, as applicable,
and the Lead

102



--------------------------------------------------------------------------------



 



Arrangers any fees in the amounts and on the dates previously agreed to in
writing by Holdings, any Affiliate of Holdings, the Lead Arrangers and the U.S.
Administrative Agent in connection with this Agreement.
Notwithstanding the foregoing, the provisions of this subsection 4.5 to the
extent otherwise applicable to Extended RCF Commitments shall be subject to
modification as expressly provided in subsection 2.7.
          4.6 Computation of Interest and Fees. (a) Interest (other than
interest based on the Prime Rate, Canadian Prime Rate or BA Rate) and commitment
fees shall be calculated on the basis of a 360-day year for the actual days
elapsed; and interest based on the Prime Rate or Canadian Prime Rate shall be
calculated on the basis of a 365-day year (or 366-day year, as the case may be)
day year for the actual days elapsed. BA Fees shall be calculated on the basis
of a 365-day year for the actual days elapsed. The U.S. Administrative Agent or
the Canadian Administrative Agent, as applicable, shall as soon as practicable
notify the Parent Borrower and the affected Lenders of each determination of a
Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR, the Canadian Prime Rate or the reserve requirements
referenced in the definition of Eurocurrency Rate appearing in subsection 1.1
shall become effective as of the opening of business on the day on which such
change becomes effective. The U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, shall as soon as practicable notify the
Parent Borrower and the affected Lenders of the effective date and the amount of
each such change in interest rate.
          (b) Each determination of an interest rate by the U.S. Administrative
Agent or the Canadian Administrative Agent, as applicable, pursuant to any
provision of this Agreement shall be conclusive and binding on each of the
Borrowers and the Lenders in the absence of manifest error. The U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, shall,
at the request of the Parent Borrower or any Lender, deliver to the Parent
Borrower or such Lender a statement showing in reasonable detail the
calculations used by the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, in determining any interest rate pursuant
to subsection 4.1, excluding any Eurocurrency Rate which is based upon the
Reuters Screen LIBOR01 (or any replacement page) and any ABR Loan which is based
upon the Prime Rate or the Canadian Prime Rate.
          (c) Bankers’ Acceptances.
          (i) Acceptances and Drafts. Each Canadian RCF Lender severally agrees,
on the terms and conditions of this Agreement and from time to time on any
Business Day prior to the date which is thirty (30) days prior to the then
latest Maturity Date with respect to Canadian RCF Commitments (A) in the case of
any Canadian RCF Lender which is not a Non BA Lender, to create Bankers’
Acceptances by accepting Drafts and to purchase such Bankers’ Acceptances in
accordance with subsection 4.6(c)(iv) and (B) in the case of a Non BA Lender, to
purchase completed Drafts (which have not and will not be accepted by such
Lender or any other Canadian RCF Lender) in accordance with subsection
4.6(c)(iv).
          (ii) Term. Each Draft presented by a Canadian Borrower shall (A) be in
a minimum face amount of Cdn $1,000,000 and in an integral multiple of Cdn
$100,000, (B) be dated the date of the making of such Bankers’ Acceptance Loan
and (C) mature and be payable

103



--------------------------------------------------------------------------------



 



by the Canadian Borrower (in common with all other Drafts presented in
connection with such Bankers’ Acceptance Loan) on a Business Day which occurs
approximately thirty (30), sixty (60), ninety (90) or one-hundred eighty
(180) days (or such longer or shorter period as the Canadian Administrative
Agent may agree) at the election of the Canadian Borrower after the Borrowing
Date and on or prior to the date which is thirty (30) days prior to the then
latest Maturity Date with respect to Canadian RCF Commitments.
          (iii) BA Rate. On each Borrowing Date or other date on which Bankers’
Acceptances are to be accepted, the U.S. Administrative Agent or the Canadian
Administrative Agent shall advise the applicable Canadian Borrowers as to such
Agent’s determination of the applicable BA Rate for the Bankers’ Acceptance
Loans.
          (iv) Purchase. Not later than 12:30 P.M. (New York City time) on an
applicable Borrowing Date (or at such other time as to which the Canadian
Administrative Agent shall notify the relevant Canadian Borrower reasonably in
advance of the Borrowing Date with respect thereto), each applicable Canadian
RCF Lender shall complete one or more Drafts in accordance with the notice of
Borrowing given in accordance with subsection 2.2 and either (x) accept the
Drafts and purchase the Bankers’ Acceptances so created for an amount equal to
the BA Proceeds less the BA Fee payable with respect to such Drafts, or
(y) purchase the Drafts for an amount equal to the BA Proceeds less the BA Fee
payable with respect to such Drafts. In each case, upon receipt of the amount
equal to the BA Proceeds less the BA Fee payable with respect to such Drafts and
upon fulfillment of the conditions set forth in Section 6, as applicable, the
Canadian Administrative Agent shall apply such amount as follows: (i) remit to
the Canadian Borrower (in the case of the making of a Canadian RCF Loan),
(ii) prepay ABR Loans under the Canadian RC Facility (which shall constitute a
conversion of the Canadian RCF Loans from ABR Loans to Bankers’ Acceptance
Loans) or (iii) pay Bankers’ Acceptance Loans maturing on such date (which shall
constitute a continuation of Bankers’ Acceptance Loans to new Bankers’
Acceptance Loans), provided that in the case of any such conversion or
continuation of Loans, the Canadian Borrower shall pay to the Canadian
Administrative Agent for account of the Canadian RCF Lenders such additional
amounts, if any, as shall be necessary to effect the prepayment in full of the
respective ABR Loans being prepaid, or the Bankers’ Acceptance Loans maturing,
as the case may be, on such date and provided, further, that no Bankers’
Acceptance Loan will be available, upon creation, purchase, conversion or
continuation or rollover or otherwise, (i) (unless the Required Lenders
otherwise consent) when any Default or Event of Default has occurred and is
continuing, and, in the case of any Default, the Canadian Administrative Agent
has given notice to the Canadian Borrowers that no such continuations,
conversions or rollovers may be made or (ii) after the date which is thirty
(30) days prior to the then latest Maturity Date with respect to Canadian RCF
Commitments.
          (v) Sale. Each Canadian RCF Lender may from time to time hold, sell,
rediscount or otherwise dispose of any or all Bankers’ Acceptances accepted and
purchased by it.
          (vi) Power of Attorney for the Execution of Bankers’ Acceptances. To
facilitate the availment of the Canadian RC Facility by Bankers’ Acceptance
Loans, each Canadian Borrower hereby appoints each Canadian RCF Lender as its
attorney to sign and endorse on its behalf, in handwriting or by facsimile or
mechanical signature as and when deemed necessary by such Canadian RCF Lender,
blank forms of Drafts. In this respect, it is

104



--------------------------------------------------------------------------------



 



each Canadian RCF Lender’s responsibility to maintain an adequate supply of
blank forms of Drafts for acceptance under this Agreement. Each Canadian
Borrower recognizes and agrees that all Drafts signed and/or endorsed on its
behalf by a Canadian RCF Lender shall bind the applicable Canadian Borrower as
fully and effectually as if signed in the handwriting of and duly issued by the
proper signing officers of such Canadian Borrower. Each Canadian RCF Lender is
hereby authorized to issue such Drafts endorsed in blank in such face amounts as
may be determined by such Canadian RCF Lender; provided that the aggregate
amount thereof is equal to the aggregate amount of Drafts required to be
accepted and purchased by such Canadian RCF Lender. No Canadian RCF Lender shall
be liable for any damage, loss or other claim arising by reason of any loss or
improper use of any such instrument except the gross negligence or willful
misconduct of the Canadian RCF Lender or its officers, employees, agents or
representatives (as determined in a final non-appealable decision issued by a
court of competent jurisdiction). Each Canadian RCF Lender shall maintain a
record with respect to Drafts held by it in blank hereunder, voided by it for
any reason, purchased by it hereunder, and cancelled at their respective
maturities. Each Canadian RCF Lender agrees to provide such records to any
Canadian Borrower at such Canadian Borrower’s expense upon request.
          (vii) Execution. Drafts drawn by any Canadian Borrower to be accepted
and/or purchased as Bankers’ Acceptance Loans shall be signed by a duly
authorized officer or officers of the applicable Canadian Borrower or by its
attorneys. Notwithstanding that any Person whose signature appears on any Draft
may no longer be an authorized signatory for the Canadian Borrower at the time
of issuance of a B/A Instrument, that signature shall nevertheless be valid and
sufficient for all purposes as if the authority had remained in force at the
time of issuance and any B/A Instrument so signed shall be binding on such
Canadian Borrower.
          (viii) Issuance. The Canadian Administrative Agent promptly following
receipt of a notice of a Borrowing, conversion or continuation by way of
Bankers’ Acceptance Loans, shall advise the Canadian RCF Lenders of the notice
and shall advise each Canadian RCF Lender of the face amount of B/A Instruments
to be accepted and/or purchased by it and the applicable term (which shall be
identical for all Canadian RCF Lenders). The aggregate face amount of B/A
Instruments to be accepted/and or purchased by a Canadian RCF Lender shall be
determined by the Canadian Administrative Agent by reference to that Canadian
RCF Lender’s Canadian RCF Commitment Percentage of the issue of Bankers’
Acceptance Loans, except that, if the face amount of a B/A Instrument which
would otherwise be accepted by a Canadian RCF Lender would not be Cdn$100,000,
or a whole multiple thereof, the face amount shall be increased or reduced by
the U.S. Administrative Agent or the Canadian Administrative Agent in its sole
discretion to Cdn$1,000, or the nearest whole multiple of that amount, as
appropriate; provided that after such issuance, no Canadian RCF Lender shall
have aggregate outstanding Canadian RCF Loans in excess of its Canadian RCF
Commitment.
          (ix) Rollover. At or before 11:00 A.M. (New York City time) two
(2) Business Days before the maturity date of any B/A Instrument, the applicable
Canadian Borrower shall give to the Canadian Administrative Agent irrevocable
written notice which notice shall specify either (x) that the applicable
Canadian Borrower intends to repay the maturing B/A Instrument on the maturity
date or (y) that the applicable Canadian Borrower intends to issue B/A
Instruments on the maturity date to provide for the payment of the aggregate
face amount of the maturing B/A Instrument or (z) that the applicable Canadian
Borrower

105



--------------------------------------------------------------------------------



 



intends to issue new B/A Instruments and pay any additional amounts as may be
necessary to effect payment in full of the aggregate face amount of the maturing
B/A Instruments. If the applicable Canadian Borrower fails to provide such
notice to the Canadian Administrative Agent or fails to repay the maturing B/A
Instrument, or if a Default or an Event of Default has occurred and is
continuing on such maturity date, the applicable Canadian Borrower’s obligations
in respect of the maturing B/A Instrument shall be deemed to have been converted
on the maturity date thereof into an ABR Loan under the Canadian RC Facility in
an amount equal to the aggregate face amount of the maturing B/A Instrument
which shall bear interest calculated and payable as provided in Section 4.
Otherwise, the applicable Canadian Borrower shall provide payment to the
Canadian Administrative Agent on behalf of the Canadian RCF Lenders of an amount
equal to the aggregate face amount of the B/A Instruments issued by the
applicable Canadian RCF Lenders on their maturity date.
          (x) Waiver of Presentment and Other Conditions. Each Canadian Borrower
waives presentment for payment and any other defense to payment of any amounts
due to a Canadian RCF Lender in respect of a Bankers’ Acceptance or other B/A
Instrument purchased by it pursuant to this Agreement which might exist solely
by reason of the Bankers’ Acceptance or other B/A Instrument being held, at the
maturity thereof, by the Canadian RCF Lender in its own right and each Canadian
Borrower agrees not to claim any days of grace if the Canadian RCF Lender as
holder sues such Canadian Borrower on the Bankers’ Acceptance or other B/A
Instrument for payment of the amount payable by the Canadian Borrower
thereunder. Except for the requirement to pay immediately upon acceleration of
the Canadian RCF Loans pursuant to Section 9, the applicable Canadian Borrower
shall pay to the Canadian RCF Lender that has purchased such B/A Instrument the
full face amount of such B/A Instrument on the specified maturity date of a B/A
Instrument, and after such payment, the applicable Canadian Borrower shall have
no further liability in respect of such B/A Instrument and the Canadian RCF
Lender shall be entitled to all benefits of, and be responsible for all payments
due to third parties under, such B/A Instrument.
          (xi) Discount Notes by Non BA Lenders. Whenever a Canadian Borrower
requests a Bankers’ Acceptance Loan, each Canadian RCF Lender which is a Non BA
Lender shall, in lieu of accepting a Bankers’ Acceptance, purchase the completed
Drafts for an amount equal to the BA Proceeds less the BA Fee payable with
respect to such Drafts. The Canadian Borrowers shall, at the request of such Non
BA Lender, issue one or more non-interest bearing promissory notes (each a
“Discount Note”) denominated in Canadian Dollars payable on the date of maturity
of the unaccepted Draft referred to below, in such form as such Canadian RCF
Lender may specify and in a principal amount equal to the face amount of, and in
exchange for, any unaccepted Drafts which the Non BA Lender has purchased in
accordance with subsection 4.6(c)(iv).
          (xii) Terms Applicable to Discount Notes. All terms of this Agreement
applicable to Bankers’ Acceptances shall apply equally to Discount Notes with
such changes as may in the context be necessary. For greater certainty:
     (A) the term of a Discount Note shall be the same as the term for Bankers’
Acceptances accepted and purchased on the same Borrowing Date in respect of the
same Canadian RCF Loan;

106



--------------------------------------------------------------------------------



 



     (B) an acceptance fee will be payable in respect of a Discount Note and
shall be calculated at the same rate and in the same manner as the BA Fee in
respect of a Bankers’ Acceptance;
     (C) the BA Rate applicable to a Discount Note shall be the BA Rate
applicable to Bankers’ Acceptances accepted by a Lender other than Schedule I
Lender on the same Borrowing Date or other date, as the case may be, in respect
of the same RCF Loan; and
     (D) the term “face amount” when used in the context of a Discount Note
shall mean and refer to the principal amount of such Discount Note.
          (xiii) Depository Bills and Notes Act (Canada). At the option of any
Canadian RCF Lender, Bankers’ Acceptances under this Agreement to be accepted by
that Canadian RCF Lender may be issued in the form of depository bills for
deposit with The Canadian Depository for Securities Limited pursuant to the
Depository Bills and Notes Act (Canada). All depository bills so issued shall be
governed by the provisions of this subsection 4.6. Upon the request of any
Canadian RCF Lender, the Canadian Borrowers shall provide to such Canadian RCF
Lender a power of attorney to complete, sign, endorse and issue B/A Instruments
on behalf of the Canadian Borrowers in form and substance reasonably
satisfactory to such Canadian RCF Lender.
          (xiv) Payment, Conversion or Renewal of B/A Instruments. On any date
on which a Bankers’ Acceptance Loan is created, purchased, converted or
continued, the Canadian Administrative Agent shall be entitled to net all
amounts payable on such date by the Canadian Administrative Agent to a Canadian
RCF Lender against all amounts payable on such date by such Canadian RCF Lender
to the Canadian Administrative Agent. Similarly, on any such date each Canadian
Borrower hereby authorizes each Canadian RCF Lender to net all amounts payable
on such date by such Canadian RCF Lender to the Canadian Administrative Agent
for the account of such Canadian Borrower, against all amounts payable on such
date by such Canadian Borrower to such Canadian RCF Lender in accordance with
the Canadian Administrative Agent’s calculations.
          (xv) Circumstances Making Bankers’ Acceptances Unavailable. If, by
reason of circumstances affecting the money market generally, as determined in
good faith by the Canadian Administrative Agent acting reasonably and in respect
of which the Canadian Administrative Agent shall have given notice to the
Canadian Borrowers of the occurrence and particulars thereof, there is no market
for Bankers’ Acceptances or Canadian RCF Lenders cannot readily sell bankers’
acceptances or perform their obligations under this Agreement with respect to
bankers’ acceptances (i) the right of the Canadian Borrowers to request a
Bankers’ Acceptance Loan shall be suspended until the circumstances causing a
suspension no longer exist, (ii) any applicable notice of Borrowing which is
outstanding shall either: (x) be cancelled and the requested Bankers’ Acceptance
Loan shall not be made or (y) the Canadian Administrative Agent may, acting
reasonably and taking into account any circumstances then affecting the Canadian
RCF Lenders and the availability of Loans, at the direction of the Canadian
Borrowers, deem the aforementioned notice of Borrowing, a notice of Borrowing
for ABR Loans under the Canadian RC Facility.

107



--------------------------------------------------------------------------------



 



          The Canadian Administrative Agent shall promptly notify the Canadian
Borrower of the suspension of the Canadian Borrower’s right to request a
Bankers’ Acceptance Loan and of the termination of any suspension.
          4.7 Inability to Determine Interest Rate. If prior to the first day of
any Interest Period, the U.S. Administrative Agent shall have determined (which
determination shall be conclusive and binding upon each of the Borrowers) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate with
respect to any Eurocurrency Loan (the “Affected Rate”) for such Interest Period,
the U.S. Administrative Agent shall give telecopy or telephonic notice thereof
to the Parent Borrower and the Lenders as soon as practicable thereafter. If
such notice is given (a) any Eurocurrency Loans the rate of interest applicable
to which is based on the Affected Rate requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (b) any Loans that were to have
been converted on the first day of such Interest Period to or continued as
Eurocurrency Loans the rate of interest applicable to which is based upon the
Affected Rate shall be converted to or continued as ABR Loans and (c) any
outstanding Eurocurrency Loans that were to have been converted on the first day
of such Interest Period to or continued as Eurocurrency Loans the rate of
interest applicable to which is based upon the Affected Rate and that are not
otherwise permitted to be converted to or continued as ABR Loans by subsection
4.2 shall, upon demand by the applicable Lenders the Commitment Percentage of
which aggregate greater than 50% of such Loans, be immediately repaid by the
applicable Borrower on the last day of the then current Interest Period with
respect thereto together with accrued interest thereon or otherwise, at the
option of the Parent Borrower, shall remain outstanding and bear interest at a
rate which reflects, as to each of the RCF Lenders, such RCF Lender’s cost of
funding such Eurocurrency Loans as reasonably determined by such Lender, plus
the Applicable Margin hereunder. If any such repayment occurs on a day which is
not the last day of the then current Interest Period with respect to
Eurocurrency Loans the rate of interest applicable to which is based on the
Affected Rate, the applicable Borrower shall pay to each of the applicable
Lenders such amounts, if any, as may be required pursuant to subsection 4.12.
Until such notice has been withdrawn by the U.S. Administrative Agent, no
further Eurocurrency Loans the rate of interest applicable to which is based
upon the Affected Rate shall be made or continued as such, nor shall any of the
Borrowers have the right to convert ABR Loans to Eurocurrency Loans the rate of
interest applicable to which is based upon the Affected Rate.
          4.8 Pro Rata Treatment and Payments. (a) Each borrowing of U.S. RCF
Loans (other than Swing Line Loans) or Canadian RCF Loans by any of the
applicable Borrowers from the Lenders hereunder shall be made, each payment by
any of the Borrowers on account of any commitment fee in respect of any RCF
Commitments, as applicable, hereunder shall be allocated by the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, and
any reduction of any U.S. RCF Commitments or Canadian RCF Commitments of the
Lenders shall be allocated by the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, pro rata according to the U.S. RCF
Commitment Percentage or Canadian RCF Commitment Percentage, as applicable, of
the applicable Lenders. Each payment (including each prepayment) by any of the
applicable Borrowers on account of principal of (or the face amount of) and
interest on any Incremental Term Loans, U.S. RCF Loans or Canadian RCF Loans, as
applicable, shall be allocated by the U.S. Administrative Agent or the Canadian

108



--------------------------------------------------------------------------------



 



Administrative Agent, as applicable, pro rata according to the respective
outstanding principal (or face) amounts of such Incremental Term Loans, U.S. RCF
Loans or Canadian RCF Loans, as applicable, then held by the relevant Lenders;
provided that in no event shall payments made by the Canadian Borrowers be
applied to repay Loans made to the U.S. Borrowers or Canadian Finco. All
payments (including prepayments) to be made by any of the Borrowers hereunder,
whether on account of principal, interest, fees, Reimbursement Obligations or
otherwise, shall be made without set-off or counterclaim and shall be made prior
to 1:00 P.M., New York City time, on the due date thereof to the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of the Lenders holding the relevant Loans or the L/C Participants,
as the case may be, at the U.S. Administrative Agent’s or the Canadian
Administrative Agent’s, as applicable, office specified in subsection 11.2, in
Dollars, or, in the case of payments in respect of Canadian RCF Loans and
Canadian RCF Letters of Credit denominated in Canadian Dollars, in Canadian
Dollars and (whether in Dollars or Canadian Dollars) in immediately available
funds. Payments received by the U.S. Administrative Agent or Canadian
Administrative Agent, as applicable, after such time shall be deemed to have
been received on the next Business Day. The U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, shall distribute such payments to
such Lenders, if any such payment is received prior to 1:00 P.M., New York City
time, on a Business Day, in like funds as received prior to the end of such
Business Day and otherwise the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, shall distribute such payment to such
Lenders on the next succeeding Business Day. If any payment hereunder (other
than payments on the Eurocurrency Loans) becomes due and payable on a day other
than a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day (and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.
          (b) Unless the U.S. Administrative Agent or the Canadian
Administrative Agent, as the case may be, shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to such Agent, such Agent
may assume that such Lender is making such amount available to such Agent, and
such Agent may, in reliance upon such assumption, make available to the
applicable Borrowers in respect of such borrowing a corresponding amount. If
such amount is not made available to the U.S. Administrative Agent or the
Canadian Administrative Agent, as the case may be, by the required time on the
Borrowing Date therefor, such Lender shall pay to the U.S. Administrative Agent
or the Canadian Administrative Agent, as the case may be, on demand, such amount
with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate or the rate customary for settlement of Canadian Dollar interbank
obligations, as applicable, and as quoted by the U.S. Administrative Agent or
the Canadian Administrative Agent, as the case may be, in each case for the
period until such Lender makes such amount immediately available to the U.S.
Administrative Agent or the Canadian Administrative Agent, as the case may be. A
certificate of the U.S. Administrative Agent or the Canadian Administrative
Agent, as the case may be, submitted to any Lender with respect to any

109



--------------------------------------------------------------------------------



 



amounts owing under this subsection shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the applicable Agent by such Lender within three (3) Business Days of such
Borrowing Date, (x) the applicable Agent shall notify the Parent Borrower of the
failure of such Lender to make such amount available to the U.S. Administrative
Agent or the Canadian Administrative Agent, as the case may be, and such Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans hereunder on demand from such Borrower and
(y) then such Borrower may, without waiving or limiting any rights or remedies
it may have against such Lender hereunder or under applicable law or otherwise,
(i) borrow a like amount on an unsecured basis from any commercial bank for a
period ending on the date upon which such Lender does in fact make such
borrowing available and/or (ii) take any action permitted by the following
subsection 4.8(c).
     (c) Notwithstanding anything to the contrary contained in this Agreement:
     (i) If at any time a Lender becomes a Defaulting Lender, the Parent
Borrower shall have the right to seek one or more Persons reasonably
satisfactory to the U.S. Administrative Agent and the Parent Borrower to each
become a substitute Lender and assume all or part of the outstanding Loans
and/or Commitments of such Defaulting Lender. In such event, the Parent
Borrower, the U.S. Administrative Agent and any such substitute Lender shall
execute and deliver, and such Defaulting Lender shall thereupon be deemed to
have executed and delivered, an appropriately completed Assignment and
Acceptance to effect such substitution.
     (ii) In determining the Required Lenders or Supermajority Lenders, any
Lender that at the time is a Defaulting Lender (and the Loans and/or Commitment
of such Defaulting Lender) shall be excluded and disregarded.
     (iii) If at any time any Borrower shall be required to make any payment
under any Loan Document to or for the account of a Defaulting Lender, then such
Borrower, so long as it is then permitted to borrow RCF Loans hereunder, may set
off and otherwise apply its obligation to make such payment against the
obligation of such Defaulting Lender to make such Loan. In such event, the
amount so set off and otherwise applied shall be deemed to constitute a RCF Loan
by such Defaulting Lender made on the date of such set-off and included within
any borrowing of RCF Loans as the U.S. Administrative Agent may reasonably
determine.
     (iv) If, with respect to any Defaulting Lender, which for the purposes of
this subsection 4.8(c)(iv) shall include any Lender that has taken any action or
become the subject of any action or proceeding of a type described in subsection
9(f), any Borrower shall be required to pay any amount under any Loan Document
to or for the account of such Defaulting Lender, then such Borrower, so long as
it is then permitted to borrow RCF Loans hereunder, may satisfy such payment
obligation by paying such amount to the U.S. Administrative Agent, or the
Canadian Administrative Agent, as applicable, to be (to the extent permitted by
applicable law and to the extent not utilized by the U.S. Administrative Agent
or the Canadian Administrative Agent, as applicable, to satisfy obligations of
the Defaulting Lender owing to it) held by the U.S. Administrative Agent

110



--------------------------------------------------------------------------------



 



or the Canadian Administrative Agent, as applicable, in escrow pursuant to its
standard terms (including as to the earning of interest), and applied (together
with any accrued interest) by it from time to time to make any RCF Loans or
other payments as and when required to be made by such Defaulting Lender
hereunder.
          4.9 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof occurring after the Closing Date shall make it unlawful for
any Lender to make or maintain any Eurocurrency Loans or Bankers’ Acceptance
Loans as contemplated by this Agreement (“Affected Loans”), (a) such Lender
shall promptly give written notice of such circumstances to the Parent Borrower
and the U.S. Administrative Agent and the Canadian Administrative Agent (in the
case of Bankers’ Acceptance Loans) (which notice shall be withdrawn whenever
such circumstances no longer exist), (b) the commitment of such Lender hereunder
to make Affected Loans, continue Affected Loans as such and convert an ABR Loan
to an Affected Loan shall forthwith be cancelled and, until such time as it
shall no longer be unlawful for such Lender to make or maintain such Affected
Loans, such Lender shall then have a commitment only to make an ABR Loan (or a
Swing Line Loan) when an Affected Loan is requested (to the extent otherwise
permitted by subsection 4.2), (c) such Lender’s Loans then outstanding as
Affected Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods or, in the case of
Bankers’ Acceptance Loans, the maturity dates with respect to such Loans or
within such earlier period as required by law (to the extent otherwise permitted
by subsection 4.2) and (d) such Lender’s Eurocurrency Loans then outstanding as
Affected Loans, if any, not otherwise permitted to be converted to ABR Loans by
subsection 4.2 shall, upon notice to the Parent Borrower, be prepaid with
accrued interest thereon on the last day of the then current Interest Period
with respect thereto (or such earlier date as may be required by any such
Requirement of Law). If any such conversion or prepayment of an Affected Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the applicable Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to subsection 4.12.
          4.10 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender, or compliance by any Lender with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Closing Date (or, if later, the
date on which such Lender becomes a Lender):
     (i) shall subject such Lender to any tax of any kind whatsoever with
respect to any Letter of Credit, any L/C Request, or any Eurocurrency Loans,
Bankers’ Acceptance Loans made or maintained by it or its obligation to make or
maintain Eurocurrency Loans or Bankers’ Acceptance Loans, or change the basis of
taxation of payments to such Lender in respect thereof, in each case, except for
Taxes arising under FATCA, Non-Excluded Taxes and taxes measured by or imposed
upon the overall net income, branch profit taxes or franchise taxes, or taxes
measured by or imposed upon overall capital or net worth (in the case of such
capital or net worth taxes imposed in lieu of net income taxes), of such Lender
or its applicable lending office, branch, or any affiliate thereof;

111



--------------------------------------------------------------------------------



 



     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurocurrency Rate or BA
Rate, as the case may be, hereunder; or
     (iii) shall impose on such Lender any other condition (excluding any tax of
any kind whatsoever);
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or Bankers’ Acceptance Loans or
issuing or participating in Letters of Credit or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the Parent
Borrower from such Lender, through the U.S. Administrative Agent, in accordance
herewith, the applicable Borrower shall promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable with respect to such Eurocurrency
Loans or Bankers’ Acceptance Loans, or Letters of Credit, provided that, in any
such case, such Borrower may elect to convert the Eurocurrency Loans or Bankers’
Acceptance Loans made by such Lender hereunder to ABR Loans by giving the U.S.
Administrative Agent at least one (1) Business Day’s notice of such election, in
which case such Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this subsection 4.10(a) and such amounts, if any, as may be required pursuant to
subsection 4.12. If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall provide prompt notice thereof to the
Parent Borrower, through the U.S. Administrative Agent, certifying (x) that one
of the events described in this paragraph (a) has occurred and describing in
reasonable detail the nature of such event, (y) as to the increased cost or
reduced amount resulting from such event and (z) as to the additional amount
demanded by such Lender and a reasonably detailed explanation of the calculation
thereof. Such a certificate as to any additional amounts payable pursuant to
this subsection submitted by such Lender, through the U.S. Administrative Agent,
to the Parent Borrower shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the Closing Date, does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of such Lender’s obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or such
corporation could have achieved but for such change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, within ten (10) Business Days after submission by such Lender to
the Parent Borrower (with a copy to the U.S. Administrative Agent) of a written
request therefor certifying (x) that one of the events described in this
paragraph (b) has occurred and describing

112



--------------------------------------------------------------------------------



 



in reasonable detail the nature of such event, (y) as to the reduction of the
rate of return on capital resulting from such event and (z) as to the additional
amount or amounts demanded by such Lender or corporation and a reasonably
detailed explanation of the calculation thereof, the applicable Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or corporation for such reduction. Such a certificate as to any
additional amounts payable pursuant to this subsection submitted by such Lender,
through the U.S. Administrative Agent, to the Parent Borrower shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
          (c) Notwithstanding anything to the contrary in this subsection 4.10,
no Borrower shall be required to pay any amount with respect to any additional
cost or reduction specified in paragraph (a) or paragraph (b) above, to the
extent such additional cost or reduction is attributable, directly or
indirectly, to the application of, compliance with or implementation of specific
capital adequacy requirements or new methods of calculating capital adequacy,
including any part or “pillar” (including Pillar 2 (“Supervisory Review
Process”)), of the International Regulatory Framework for Banks (Basel III) as
revised from time to time or any successor capital adequacy requirement,
published by the Basel Committee on Banking Supervision, or any implementation,
adoption (whether voluntary or compulsory) thereof, whether by an EC Directive
or the FSA Integrated Prudential Sourcebook or any other law or regulation, or
otherwise.
          4.11 Taxes. (a) Except as provided below in this subsection or as
required by law, all payments made by each of the Borrowers and the Agents under
this Agreement and any Notes shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (“Taxes”), excluding (i) Taxes measured by or
imposed upon the overall net income of any Agent or Lender or its applicable
lending office, or any branch or affiliate thereof, and all franchise Taxes,
branch Taxes, Taxes on doing business or Taxes measured by or imposed upon the
overall capital or net worth of any such Agent or Lender or its applicable
lending office, or any branch or affiliate thereof, in each case imposed: (A) by
the jurisdiction under the laws of which such Agent or Lender, applicable
lending office, branch or affiliate is organized or is located, or in which its
principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof; or (B) by reason
of any connection between the jurisdiction imposing such Tax and such Agent or
Lender, applicable lending office, branch or affiliate other than a connection
arising solely from such Agent or Lender having executed, delivered or performed
its obligations under, or received payment under or enforced, this Agreement or
any Notes and (ii) any Tax arising under FATCA. If any such non-excluded Taxes
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable by
any Borrower or any Agent to the U.S. Administrative Agent, the Canadian
Administrative Agent or any Lender hereunder or under any Notes, the amounts
payable by such Borrower shall be increased to the extent necessary to yield to
the U.S. Administrative Agent, the Canadian Administrative Agent or such Lender
(after payment of all Non-Excluded Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement;
provided, however, that each of the Borrowers shall be entitled to deduct and
withhold, and the Borrowers shall not be required to indemnify for, any
Non-Excluded Taxes,

113



--------------------------------------------------------------------------------



 



and any such amounts payable by any Borrower or any Agent to, or for the account
of, any such Agent or Lender shall not be increased (x) if such Agent or Lender
fails to comply with the requirements of paragraphs (b), (c) or (d) of this
subsection (provided that while such failure shall limit the indemnity
obligation of the Borrowers pursuant to this subsection 4.11, such failure shall
not be treated as a breach of this Agreement for any other purpose) or (y) with
respect to any Non-Excluded Taxes imposed in connection with the payment of any
fees paid under this Agreement unless such Non-Excluded Taxes are imposed as a
result of a change in treaty, law or regulation that occurred after such Agent
becomes an Agent hereunder or such Lender becomes a Lender hereunder (or, if
such Agent or Lender is a non-U.S. intermediary or flow-through entity for U.S.
federal income tax purposes, after the relevant beneficiary or member of such
Agent or Lender became such a beneficiary or member, if later) (such change, at
such time, a “Change in Law”) or (z) with respect to any Non-Excluded Taxes
imposed by the United States or any state or political subdivision thereof,
unless such Non-Excluded Taxes are imposed as a result of a Change in Law.
Whenever any Non-Excluded Taxes are payable by any of the Borrowers, as promptly
as possible thereafter the applicable Borrower shall send to the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, for
its own account or for the account of such Lender, as the case may be, a
certified copy of an original official receipt received by such Borrower showing
payment thereof. If any U.S. Borrower or any Canadian Borrower fails to pay any
Non-Excluded Taxes it is required to pay pursuant to the preceding provisions of
this subsection 4.11(a) when due to the appropriate taxing authority or fails to
remit to the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, the required receipts or other required documentary evidence, the
U.S. Borrowers (in the case of any failure by a U.S. Borrower), on a joint and
several basis, and the Canadian Borrowers (in the case of any failure by a
Canadian Borrower), on a joint and several basis, shall indemnify the U.S.
Administrative Agent, the Canadian Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the U.S.
Administrative Agent, the Canadian Administrative Agent or any Lender as a
result of any such failure. The agreements in this subsection 4.11 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
          (b) Each Agent (other than the Canadian Administrative Agent and the
Canadian Collateral Agent), and each Lender that stands ready to make, makes or
holds any Extension of Credit to any U.S. Borrower (which shall include for the
purposes of this clause (b), Canadian Finco) (a “U.S. Extender of Credit”), in
each case that is not incorporated under the laws of the United States of
America or a state thereof shall:
     (X) (i) on or before the date of any payment by any of the U.S. Borrowers
under this Agreement or any Notes to, or for the account of, such Agent or
Lender, deliver to the U.S. Borrowers and the U.S. Administrative Agent (A) two
duly completed copies of United States Internal Revenue Service Form W-8BEN
(certifying that it is a resident of the applicable country within the meaning
of the income tax treaty between the United States and that country) or Form
W-8ECI, or successor applicable form, as the case may be, in each case
certifying that it is entitled to receive all payments under this Agreement and
any Notes without deduction or withholding of any United States federal income
taxes, (B) in the case of DBNY, also deliver two duly completed copies of
Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch” and
that the payments it receives for the account of others are not effectively
connected with the

114



--------------------------------------------------------------------------------



 



conduct of its trade or business in the United States and that it is using such
form as evidence of its agreement with the U.S. Borrowers to be treated as a
U.S. person with respect to such payments (and the U.S. Borrowers and DBNY agree
to so treat DBNY as a U.S. person with respect to such payments), with the
effect that the U.S. Borrowers can make payments to DBNY without deduction or
withholding of any Taxes imposed by the United States and (C) such other forms,
documentation or certifications, as the case may be, certifying that it is
entitled to an exemption from United States backup withholding tax with respect
to payments under this Agreement and any Notes;
     (ii) deliver to the U.S. Borrowers and the U.S. Administrative Agent two
further copies of any such form or certification on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form or certificate
previously delivered by it to the U.S. Borrowers; and
     (iii) obtain such extensions of time for filing and completing such forms
or certifications as may reasonably be requested by any U.S. Borrower or the
U.S. Administrative Agent; or
     (Y) in the case of any such Lender that is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code and is claiming the so-called “portfolio
interest exemption”,
     (i) represent to the U.S. Borrowers and the U.S. Administrative Agent that
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code;
     (ii) deliver to the U.S. Borrowers on or before the date of any payment by
any of the U.S. Borrowers, with a copy to the U.S. Administrative Agent, (A) two
certificates substantially in the form of Exhibit D (any such certificate a
“U.S. Tax Compliance Certificate”) and (B) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN, or successor applicable
form, certifying to such Lender’s legal entitlement at the date of such form to
an exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes (and shall also deliver to the U.S. Borrowers and the
U.S. Administrative Agent two further copies of such form or certificate on or
before the date it expires or becomes obsolete and after the occurrence of any
event requiring a change in the most recently provided form or certificate and,
if necessary, obtain any extensions of time reasonably requested by any U.S.
Borrower or the U.S. Administrative Agent for filing and completing such forms
or certificates); and
     (iii) deliver, to the extent legally entitled to do so, upon reasonable
request by any U.S. Borrower, to the U.S. Borrowers and the U.S. Administrative
Agent such other forms as may be reasonably required in order to establish the
legal entitlement of such Lender to an exemption from withholding with respect
to payments under this Agreement and any Notes, provided that in determining the
reasonableness of a request under this clause (ii) such Lender shall be entitled
to consider the cost (to the extent unreimbursed

115



--------------------------------------------------------------------------------



 



by any of the Borrowers) which would be imposed on such Lender of complying with
such request; or
     (Z) in the case of any such Lender that is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes,
     (i) on or before the date of any payment by any of the U.S. Borrowers under
this Agreement or any Notes to, or for the account of, such Lender, deliver to
the U.S. Borrowers and the U.S. Administrative Agent two accurate and complete
original signed copies of Internal Revenue Service Form W-8IMY and, if any
beneficiary or member of such Lender is claiming the so-called “portfolio
interest exemption”, (I) represent to the U.S. Borrowers and the U.S.
Administrative Agent that such Lender is not a bank within the meaning of
Section 881(c)(3)(A) of the Code and (II) also deliver to the U.S. Borrowers and
the U.S. Administrative Agent two U.S. Tax Compliance Certificates certifying to
such Lender’s legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 881(c) of the Code
with respect to payments to be made under this Agreement and any Notes; and
     (A) with respect to each beneficiary or member of such Lender that is not
claiming the so-called “portfolio interest exemption”, also deliver to the U.S.
Borrower and the U.S. Administrative Agent (I) two duly completed copies of
United States Internal Revenue Service Form W-8BEN (certifying that such
beneficiary or member is a resident of the applicable country within the meaning
of the income tax treaty between the United States and that country), Form
W-8ECI or Form W-9, or successor applicable form, as the case may be, in each
case so that each such beneficiary or member is entitled to receive all payments
under this Agreement and any Notes without deduction or withholding of any
United States federal income taxes and (II) such other forms, documentation or
certifications, as the case may be, certifying that each such beneficiary or
member is entitled to an exemption from United States backup withholding tax
with respect to all payments under this Agreement and any Notes; and
     (B) with respect to each beneficiary or member of such Lender that is
claiming the so-called “portfolio interest exemption”, (I) represent to the U.S.
Borrowers and the U.S. Administrative Agent that such beneficiary or member is
not a bank within the meaning of Section 881(c)(3)(A) of the Code and (II) also
deliver to the U.S. Borrowers and the U.S. Administrative Agent two U.S. Tax
Compliance Certificates from each beneficiary or member and two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN, or
successor applicable form, certifying to such beneficiary’s or member’s legal
entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the
Code with respect to payments to be made under this Agreement and any Notes;
     (ii) deliver to the U.S. Borrowers and the U.S. Administrative Agent two
further copies of any such forms, certificates or certifications referred to
above on or before the date any such form, certificate or certification expires
or becomes obsolete, or any beneficiary or member changes, and after the
occurrence of any event requiring a change in the most recently provided form,
certificate or certification and obtain such

116



--------------------------------------------------------------------------------



 



extensions of time reasonably requested by any U.S. Borrower or the U.S.
Administrative Agent for filing and completing such forms, certificates or
certifications; and
     (iii) deliver, to the extent legally entitled to do so, upon reasonable
request by any U.S. Borrower, to the U.S. Borrowers and the U.S. Administrative
Agent such other forms as may be reasonably required in order to establish the
legal entitlement of such Lender (or beneficiary or member) to an exemption from
withholding with respect to payments under this Agreement and any Notes,
provided that in determining the reasonableness of a request under this clause
(iii) such Lender shall be entitled to consider the cost (to the extent
unreimbursed by any of the Borrowers) which would be imposed on such Lender (or
beneficiary or member) of complying with such request;
unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender hereunder (or a beneficiary or
member in the circumstances described in clause (Z) above, if later) which
renders all such forms inapplicable or which would prevent such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Lender so advises the Parent Borrower and the U.S.
Administrative Agent.
          (c) Each Agent (other than the Canadian Administrative Agent and the
Canadian Collateral Agent) and each U.S. Extender of Credit required to supply
the specified forms in subsection 4.11(b)(X), (Y) or (Z) shall, in addition to
such obligation, in the case of any payment made after December 31, 2012 in
respect of any Loan, Letters of Credit, Note or Obligation that was not treated
as outstanding for purposes of FATCA on March 18, 2012, provide any forms,
documentation, or other information as shall be prescribed by the IRS to
demonstrate that the relevant Agent or U.S. Extender of Credit has complied with
the applicable reporting requirements of FATCA (including, without limitation,
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), so
that such payments made to such Agent or U.S. Extender of Credit hereunder would
not be subject to U.S. federal withholding taxes imposed by FATCA.
          (d) Each Agent and each U.S. Extender of Credit, in each case that is
organized under the laws of the United States of America or a state thereof,
shall on or before the date of any payment by any of the U.S. Borrowers under
this Agreement or any Notes to, or for the account of, such Agent or U.S.
Extender of Credit, deliver to the U.S. Borrowers (which shall include for the
purposes of this clause (d), Canadian Finco) and the U.S. Administrative Agent
two duly completed copies of Internal Revenue Service Form W-9, or successor
form, certifying that such Agent or U.S. Extender of Credit is a United States
Person (within the meaning of Section 7701(a)(30) of the Code) and that such
Agent or U.S. Extender of Credit is entitled to a complete exemption from United
States backup withholding tax.
          4.12 Indemnity. Each U.S. Borrower jointly and severally agrees to
indemnify each Lender in respect of Extensions of Credit made, or requested to
be made, to the U.S. Borrowers, each Canadian Borrower jointly and severally
agrees to indemnify each Canadian RCF Lender in respect of Extensions of Credit
made, or requested to be made, to the Canadian Borrowers and Canadian Finco
agrees to indemnify each Lender in respect of Extensions of Credit made to it,
and, in each case, to hold each such Lender harmless from any loss or expense

117



--------------------------------------------------------------------------------



 



which such Lender may sustain or incur (other than through such Lender’s gross
negligence or willful misconduct (as determined in a final non-appealable
decision issued by a court of competent jurisdiction)) as a consequence of
(a) default by such Borrower in making a borrowing of, conversion into or
continuation of Eurocurrency Loans or Bankers’ Acceptance Loans after the Parent
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by such Borrower in making any
prepayment or conversion of Eurocurrency Loans or Bankers’ Acceptance Loans
after the respective Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a payment or prepayment (or
the purchase pursuant to subsection 4.13(d)(i)) of Eurocurrency Loans or
Bankers’ Acceptance Loans or the conversion of Eurocurrency Loans or Bankers’
Acceptance Loans on a day which is not the last day of an Interest Period or
maturity date, as applicable, with respect thereto. Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest (or
in the case of Bankers’ Acceptance Loans, yield) which would have accrued on the
amount so prepaid, or converted, or not so borrowed, converted or continued, for
the period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period or
maturity date, as applicable (or, in the case of a failure to borrow, convert or
continue, the Interest Period or the term of the B/A Instrument, as the case may
be, that would have commenced on the date of such failure), in each case at the
applicable rate of interest or BA Rate, as applicable, for such Eurocurrency
Loans or Bankers’ Acceptance Loans, as applicable, provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest or, in the case of Bankers’ Acceptance Loans, yield
(as reasonably determined by such Lender) which would have accrued to such
Lender on such amount by placing such amount on deposit for a comparable period
with leading banks in the interbank eurocurrency market or by issuing bankers’
acceptances for a comparable period, as the case may be. If any Lender becomes
entitled to claim any amounts under the indemnity contained in this subsection
4.12, it shall provide prompt notice thereof to the Parent Borrower, through the
U.S. Administrative Agent, certifying (x) that one of the events described in
clause (a), (b) or (c) has occurred and describing in reasonable detail the
nature of such event, (y) as to the loss or expense sustained or incurred by
such Lender as a consequence thereof and (z) as to the amount for which such
Lender seeks indemnification hereunder and a reasonably detailed explanation of
the calculation thereof. Such a certificate as to any indemnification pursuant
to this subsection submitted by such Lender, through the U.S. Administrative
Agent, to the Parent Borrower shall be conclusive in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
          4.13 Certain Rules Relating to the Payment of Additional Amounts.
(a) Upon the request, and at the expense of the applicable Borrower, each Lender
to which any of the Borrowers is required to pay any additional amount pursuant
to subsection 4.10 or 4.11, and any Participant in respect of whose
participation such payment is required, shall reasonably afford such Borrower
the opportunity to contest, and reasonably cooperate with such Borrower in
contesting, the imposition of any Tax giving rise to such payment; provided that
(i) such Lender shall not be required to afford such Borrower the opportunity to
so contest unless such Borrower shall have confirmed in writing to such Lender
its obligation to pay such amounts pursuant to this Agreement and (ii) such
Borrower shall reimburse such Lender for its reasonable attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with such
Borrower in contesting the imposition of such Tax; provided, however, that
notwithstanding the foregoing no

118



--------------------------------------------------------------------------------



 



Lender shall be required to afford any Borrower the opportunity to contest, or
cooperate with such Borrower in contesting, the imposition of any Taxes, if such
Lender in its sole discretion in good faith determines that to do so would have
an adverse effect on it.
          (b) If a Lender changes its applicable lending office (other than
(i) pursuant to paragraph (c) below or (ii) after an Event of Default under
subsection 9(a) or (f) has occurred and is continuing) and the effect of such
change, as of the date of such change, would be to cause any of the Borrowers to
become obligated to pay any additional amount under subsection 4.10 or 4.11,
such Borrower shall not be obligated to pay such additional amount.
          (c) If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any additional
amount to any Lender by any of the Borrowers pursuant to subsection 4.10 or
4.11, such Lender shall promptly notify the applicable Borrower and the U.S.
Administrative Agent and shall take such steps as may reasonably be available to
it to mitigate the effects of such condition or event (which shall include
efforts to rebook the Loans held by such Lender at another lending office, or
through another branch or an affiliate, of such Lender); provided that such
Lender shall not be required to take any step that, in its reasonable judgment,
would be materially disadvantageous to its business or operations or would
require it to incur additional costs (unless the Parent Borrower agrees to
reimburse such Lender for the reasonable incremental out-of-pocket costs
thereof).
          (d) If any of the Borrowers shall become obligated to pay additional
amounts pursuant to subsection 4.10 or 4.11 and any affected Lender shall not
have promptly taken steps necessary to avoid the need for payments under
subsection 4.10 or 4.11, the applicable Borrower shall have the right, for so
long as such obligation remains, (i) with the assistance of the U.S.
Administrative Agent, to seek one or more substitute Lenders reasonably
satisfactory to the U.S. Administrative Agent and such Borrower to purchase the
affected Loan, in whole or in part, at an aggregate price no less than such
Loan’s (other than a Bankers’ Acceptance Loan) principal amount plus accrued
interest and, in the case of any Bankers’ Acceptance Loan, to provide cash
collateral in an amount equal to the face amount of each affected Bankers’
Acceptance Loan pursuant to arrangements satisfactory to the affected Lender,
and, in each case, assume the affected obligations under this Agreement, or
(ii) so long as no Default or Event of Default then exists or will exist
immediately after giving effect to the respective prepayment, upon at least four
(4) Business Days’ irrevocable notice to the U.S. Administrative Agent (and, if
applicable, the Canadian Administrative Agent), to prepay the affected Loan
(other than a Bankers’ Acceptance Loan), in whole or in part, without premium or
penalty, except as otherwise provided in subsection 4.12, and in the case of any
Bankers’ Acceptance Loan, to provide cash collateral in an amount equal to the
face amount of each affected Bankers’ Acceptance Loan pursuant to arrangements
satisfactory to the affected Lender. In the case of the substitution of a
Lender, the Parent Borrower (and any other applicable Borrower), the U.S.
Administrative Agent, the affected Lender, and any substitute Lender shall
execute and deliver an appropriately completed Assignment and Acceptance
pursuant to subsection 11.6(b) to effect the assignment of rights to, and the
assumption of obligations by, the substitute Lender; provided that any fees
required to be paid by subsection 11.6(b) in connection with such assignment
shall be paid by such Borrower or the substitute Lender. In the case of a
prepayment of an affected Loan, the amount specified in the notice shall be due
and payable on the date specified therein, together with any accrued interest to
such date on the amount prepaid. In the case of each of the

119



--------------------------------------------------------------------------------



 



substitution of a Lender and of the prepayment of an affected Loan, the
applicable Borrower shall first pay the affected Lender any additional amounts
owing under subsections 4.10 and 4.11 (as well as any commitment fees and other
amounts then due and owing to such Lender, including any amounts under this
subsection 4.13) prior to such substitution or prepayment.
          (e) If any Agent or any Lender receives a refund directly attributable
to taxes for which any of the Borrowers has made additional payments pursuant to
subsection 4.10(a) or 4.11(a), such Agent or such Lender, as the case may be,
shall promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to such Borrower; provided, however, that such
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.
          (f) The obligations of any Agent, Lender or Participant under this
subsection 4.13 shall survive the termination of this Agreement and the payment
of the Loans and all amounts payable hereunder.
          4.14 Controls on Prepayment if Aggregate Outstanding RCF Credit
Exceeds Aggregate RCF Commitments. (a) In addition to the provisions set forth
in subsection 4.4(c), the Parent Borrower will implement and maintain internal
controls to monitor the borrowings and repayments of Loans by the Borrowers and
the issuance of and drawings under Letters of Credit, with the object of
(A) preventing any request for an Extension of Credit that would result in (i)
the Aggregate Outstanding RCF Credit with respect to all of the RCF Lenders
(including the Swing Line Lender) being in excess of the aggregate RCF
Commitments then in effect or (ii) any other circumstance under which an
Extension of Credit would not be permitted pursuant to subsection 2.1(a) and
(b) and of (B) promptly identifying any circumstance where, by reason of changes
in exchange rates, the Aggregate Outstanding RCF Credit with respect to all of
the RCF Lenders (including the Swing Line Lender) exceeds the aggregate RCF
Commitments then in effect.
          (b) The (i) U.S. Administrative Agent will calculate the Aggregate
Outstanding RCF Credit with respect to all of (A) the RCF Lenders and (B) the
U.S. RCF Lenders (in each case, including the Swing Line Lender) and
(ii) Canadian Administrative Agent will calculate the Aggregate Outstanding RCF
Credit with respect to the Canadian RCF Lenders, in each case, from time to
time, and in any event not less frequently than once during each calendar week.
In making such calculations, the U.S. Administrative Agent will rely on the
information most recently received by it from the Swing Line Lender in respect
of outstanding Swing Line Loans, from the Issuing Lenders in respect of
outstanding L/C Obligations and from the Canadian Administrative Agent in
respect of the Aggregate Outstanding RCF Credit with respect to the Canadian RCF
Lenders.
          4.15 Cash Receipts. (a) Annexed hereto as Schedule 4.15(a), as the
same may be modified from time to time by notice to the U.S. Administrative
Agent, is a schedule of all DDAs that are maintained by the Loan Parties, which
schedule includes, with respect to each

120



--------------------------------------------------------------------------------



 



depository (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository.
          (b) Annexed hereto as Schedule 4.15(b), as the same may be modified
from time to time by notice to the U.S. Administrative Agent, is a list
describing all arrangements to which any Loan Party is a party with respect to
the payment to such Loan Party of the proceeds of all credit card charges for
sales of goods or services by such Loan Party.
          (c) Each Loan Party shall (i) deliver to the U.S. Administrative Agent
or, if such Loan Party is a Canadian Loan Party, the Canadian Administrative
Agent, notifications in form reasonably satisfactory to the U.S. Administrative
Agent or the Canadian Administrative Agent, as the case may be, which have been
executed on behalf of such Loan Party and addressed to such Loan Party’s credit
card clearinghouses and processors, in form reasonably satisfactory to the U.S.
Administrative Agent or the Canadian Administrative Agent, as the case may be
(each, a “Credit Card Notification”), (ii) deliver to the U.S. Administrative
Agent or, if such Loan Party is a Canadian Loan Party, the Canadian
Administrative Agent, notifications executed on behalf of the Borrowers to each
depository institution with which any DDA is maintained, in form reasonably
satisfactory to the U.S. Administrative Agent or the Canadian Administrative
Agent, as the case may be, of the U.S. Administrative Agent’s (or, in the case
of any Loan Party that is a Canadian Loan Party, the Canadian Administrative
Agent’s) interest in such DDA (each, a “DDA Notification”), (iii) instruct each
depository institution for a DDA to cause all amounts on deposit and available
at the close of each Business Day in such DDA to be swept to one of the Loan
Parties’ concentration accounts no less frequently than on a daily basis, such
instructions to be irrevocable unless otherwise agreed to in writing by the U.S.
Administrative Agent or the Canadian Administrative Agent, as the case may be,
(iv) enter into a blocked account agreement (each, a “Blocked Account
Agreement”), in form reasonably satisfactory to the U.S. Administrative Agent or
the Canadian Administrative Agent, as the case may be, with the U.S.
Administrative Agent or the Canadian Administrative Agent, as the case may be,
and any bank with which such Loan Party maintains a concentration account into
which the DDAs (other than proceeds excluded from the Collateral pursuant to any
Security Document) are swept (each such account of a Loan Party other than a
Canadian Loan Party, a “U.S. Blocked Account”, each such account of a Canadian
Loan Party, a “Canadian Blocked Account” and all such accounts, collectively,
the “Blocked Accounts”), covering each such concentration account maintained
with such bank, which concentration accounts as of the Closing Date are listed
on Schedule 4.15(c) annexed hereto and (v) instruct all Account Debtors of such
Loan Party that remit payments of Accounts of such Account Debtor regularly by
check pursuant to arrangements with such Loan Party to remit all such payments
(other than Accounts or payment thereof excluded from the Collateral pursuant to
any Security Document) to the applicable “P.O. Boxes” or “Lockbox Addresses”
with respect to the applicable DDA or concentration account, which remittances
shall be collected by the applicable bank (each, a “Collection Bank”) and
deposited in the applicable DDA or concentration account. All amounts received
by the Parent Borrower, any of its Domestic or Canadian Subsidiaries that is a
Loan Party and any Collection Bank in respect of any Account, in addition to all
other cash received from any other source, shall upon receipt of such amount or
cash (other than any such amount or cash excluded from the Collateral pursuant
to any Security Document) be deposited into a DDA or concentration account. Each
Loan Party agrees that it will not cause proceeds of such DDAs to be otherwise
redirected.

121



--------------------------------------------------------------------------------



 



          (d) Each Credit Card Notification and Blocked Account Agreement shall
require, after the occurrence and during the continuance of an Event or Default
or a Dominion Event, automatic clearing house or wire transfer no less
frequently than once per Business Day (unless the Commitments have been
terminated and the obligations hereunder and under the other Loan Documents have
been paid in full), of all available cash balances and cash receipts, including
the then contents or then entire ledger balance of each U.S. Blocked Account net
of such minimum balance (not to exceed $10,000 per account), if any, required by
the bank at which such U.S. Blocked Account is maintained to an account
maintained by the U.S. Administrative Agent at DBNY (the “DBNY Account”) and of
each Canadian Blocked Account net of such minimum balance (not to exceed $10,000
(using the Dollar Equivalent of any amounts therein denominated in Canadian
Dollars) per account), if any, required by the bank at which such Canadian
Blocked Account is maintained to an account maintained by the Canadian
Administrative Agent at DBCB (the “DBCB Account”). Each Loan Party agrees that
it will not cause any credit card proceeds or proceeds of any Blocked Account to
be otherwise redirected.
          (e) (i) All collected amounts received in the DBNY Account shall be
distributed and applied on a daily basis in the following order (in each case,
to the extent the U.S. Administrative Agent has actual knowledge of the amounts
owing or outstanding as described below and any applications otherwise described
in following clauses (x) and (y), and after giving effect to the application of
any such amounts (x) otherwise required to be applied pursuant to subsections
4.4(b) or (y) constituting proceeds from any Collateral otherwise required to be
applied pursuant to the terms of the respective Security Document): (1) first,
to the payment (on a ratable basis) of any outstanding expenses actually due and
payable to the U.S. Administrative Agent, the U.S. Collateral Agent, and, to the
extent allocable to Canadian RCF Loans made to the U.S. Borrowers, the Canadian
Administrative Agent and/or the Canadian Collateral Agent under any of the Loan
Documents and to repay or prepay outstanding U.S. RCF Loans advanced by the U.S.
Administrative Agent and Canadian RCF Loans made to the U.S. Borrowers by the
Canadian Administrative Agent on behalf of the applicable Lenders hereunder; (2)
second, to the extent all amounts referred to in preceding clause (1) have been
paid in full, to pay (on a ratable basis) all outstanding expenses actually due
and payable to each U.S. RCF Issuing Lender under any of the Loan Documents and
to repay all outstanding U.S. Borrower Unpaid Drawings and all interest thereon;
(3) third, to the extent all amounts referred to in preceding clauses (1) and
(2) have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the U.S. RCF Loans and Canadian RCF Loans
made to the U.S. Borrowers and Canadian Finco and all accrued and unpaid fees
actually due and payable by the U.S. Borrowers to the U.S. Administrative Agent
and the Canadian Administrative Agent, the U.S. RCF Issuing Lenders and the RCF
Lenders under any of the Loan Documents; (4) fourth, to the extent all amounts
referred to in preceding clauses (1) through (3), inclusive, have been paid in
full, to repay (on a ratable basis) the outstanding principal of U.S. RCF Loans
and Canadian RCF Loans made to the U.S. Borrowers (whether or not then due and
payable), (5) fifth, to the extent all amounts referred to in preceding clauses
(1) through (4), inclusive, have been paid in full, to pay (on a ratable basis)
all other outstanding obligations of the U.S. Borrowers then due and payable to
the U.S. Administrative Agent, the U.S. Collateral Agent, the Canadian
Administrative Agent, the Canadian Collateral Agent and the RCF Lenders under
this Agreement and (6) sixth, to the extent all amounts referred to in preceding
clauses (1) through (5), inclusive, have been paid in full, to pay (on a ratable
basis) all other outstanding obligations of the U.S. Borrowers then due and
payable to the U.S. Administrative Agent, the U.S. Collateral Agent, the
Canadian

122



--------------------------------------------------------------------------------



 



Administrative Agent, the Canadian Collateral Agent and the RCF Lenders under
any of the other Loan Documents.
          (ii) All collected amounts held in the DBCB Account shall be
distributed and applied on a daily basis in the following order (in each case,
to the extent the Canadian Administrative Agent has actual knowledge of the
amounts owing or outstanding as described below and any applications otherwise
described in following clauses (x) and (y), and after giving effect to the
application of any such amounts (x) otherwise required to be applied pursuant to
subsection 4.4(b) or (y) constituting proceeds from any Collateral otherwise
required to be applied pursuant to the terms of the respective Security
Document): (1) first, to the payment (on a ratable basis) of any outstanding
expenses actually due and payable by the Canadian Borrowers to the Canadian
Administrative Agent and/or the Canadian Collateral Agent under any of the Loan
Documents and to repay or prepay outstanding Canadian RCF Loans made to the
Canadian Borrowers by the Canadian Administrative Agent on behalf of the Lenders
hereunder; (2) second, to the extent all amounts referred to in preceding clause
(1) have been paid in full, to pay (on a ratable basis) all outstanding expenses
actually due and payable by the Canadian Borrower to each Canadian Issuing
Lender under any of the Loan Documents and to repay all outstanding Canadian
Borrower Unpaid Drawings and interest thereon; (3) third, to the extent all
amounts referred to in preceding clauses (1) and (2) have been paid in full, to
pay (on a ratable basis) all accrued and unpaid interest actually due and
payable on the Canadian RCF Loans made to the Canadian Borrowers and all accrued
and unpaid fees actually due and payable by the Canadian Borrowers to the
Canadian Administrative Agent, the Canadian Issuing Lenders and the Canadian RCF
Lenders under any of the Loan Documents; (4) fourth, to the extent all amounts
referred to in preceding clauses (1) through (3), inclusive, have been paid in
full, to repay (on a ratable basis) the outstanding principal of Canadian RCF
Loans (other than Bankers’ Acceptance Loans where the underlying B/A Instruments
have not matured) made to the Canadian Borrowers (whether or not then due and
payable); (5) fifth, to the extent all amounts referred to in preceding clauses
(1) through (4), inclusive, have been paid in full, to provide cash collateral
in an amount equal to the aggregate face amounts of all outstanding Bankers’
Acceptance Loans on terms reasonably satisfactory to the Canadian Administrative
Agent; (6) sixth, to the extent all amounts referred to in preceding clauses
(1) through (5), inclusive, have been paid in full, to pay (on a ratable basis)
all other outstanding obligations of the Canadian Borrowers then due and payable
to the Canadian Administrative Agent, the Canadian Collateral Agent and the
Canadian RCF Lenders under this Agreement; and (7) seventh, to the extent all
amounts referred to in preceding clauses (1) through (6), inclusive, have been
paid in full, to pay (on a ratable basis) all other outstanding obligations of
the Canadian Borrowers then due and payable to the Canadian Administrative
Agent, the Canadian Collateral Agent and the Canadian RCF Lenders under any of
the other Loan Documents.
          (f) If, at any time after the occurrence and during the continuance of
an Event of Default or a Dominion Event as to which the U.S. Administrative
Agent has notified the Borrower, any cash or Cash Equivalents owned by any Loan
Party (other than (i) de minimis cash or Cash Equivalents from time to time
inadvertently misapplied by any Loan Party and (ii) cash or Cash Equivalents
that are (or are in any account that is) excluded from the Collateral pursuant
to any Security Document) deposited to any account, or held or invested in any
manner, otherwise than in a Blocked Account subject to a Blocked Account
Agreement (or a DDA which is swept daily to such Blocked Account), the U.S.
Administrative Agent or the Canadian

123



--------------------------------------------------------------------------------



 



Administrative Agent, as the case may be, shall be entitled to require the
applicable Loan Party to close such account and have all funds therein
transferred to a Blocked Account, and to caused all future deposits to be made
to a Blocked Account.
          (g) The Loan Parties may close DDAs or Blocked Accounts and/or open
new DDAs or Blocked Accounts, subject to the contemporaneous execution and
delivery to the U.S. Administrative Agent or the Canadian Administrative Agent,
as the case may be, of a DDA Notification or Blocked Account Agreement
consistent with the provisions of paragraphs (c) and (d) of this subsection 4.15
and otherwise reasonably satisfactory to the U.S. Administrative Agent or the
Canadian Administrative Agent, as the case may be. Unless consented to in
writing by the U.S. Administrative Agent or the Canadian Administrative Agent,
as the case may be, the Loan Parties shall not enter into any agreements with
credit card processors other than the ones listed on Schedule 4.15(b) unless
contemporaneously therewith a Credit Card Notification is executed and a copy
thereof is delivered to the U.S. Administrative Agent or the Canadian
Administrative Agent, as the case may be.
          (h) (i) The DBNY Account shall at all times be under the sole dominion
and control of the U.S. Administrative Agent. Each Loan Party hereby
acknowledges and agrees that, except to the extent otherwise provided in the
U.S. Guarantee and Collateral Agreement (x) such Loan Party has no right of
withdrawal from the DBNY Account, (y) the funds on deposit in the DBNY Account
shall at all times continue to be collateral security for all of the obligations
of the Loan Parties (other than the Canadian Loan Parties) hereunder and under
the other Loan Documents and (z) the funds on deposit in the DBNY Account shall
be applied as provided in this Agreement and the Intercreditor Agreement. In the
event that, notwithstanding the provisions of this subsection 4.15, any Loan
Party receives or otherwise has dominion and control of any proceeds or
collections required to be transferred to the DBNY Account pursuant to
subsection 4.15(d), such proceeds and collections shall be held in trust by such
Loan Party for the U.S. Administrative Agent, shall not be commingled with any
of such Loan Party’s other funds or deposited in any account of such Loan Party
and shall promptly be deposited into the DBNY Account or dealt with in such
other fashion as such Loan Party may be instructed by the U.S. Administrative
Agent.
          (ii) The DBCB Account shall at all times be under the sole dominion
and control of the Canadian Administrative Agent. Each Loan Party hereby
acknowledges and agrees that, except to the extent otherwise provided in the
Canadian Security Agreement (x) such Loan Party has no right of withdrawal from
the DBCB Account, (y) the funds on deposit in the DBCB Account shall at all
times continue to be collateral security for all of the obligations of the
Canadian Loan Parties hereunder and under the other Loan Documents and (z) the
funds on deposit in the DBCB Account shall be applied as provided in this
Agreement. In the event that, notwithstanding the provisions of this subsection
4.15, any Loan Party receives or otherwise has dominion and control of any
proceeds or collections required to be transferred to the DBCB Account pursuant
to subsection 4.15(d), such proceeds and collections shall be held in trust by
such Loan Party for the Canadian Administrative Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party and shall promptly be deposited into the DBCB Account or dealt with
in such other fashion as such Loan Party may be instructed by the Canadian
Administrative Agent.

124



--------------------------------------------------------------------------------



 



          (i) So long as (i) no Event of Default has occurred and is continuing
and (ii) no Dominion Event has occurred and is continuing, the Loan Parties may
direct, and shall have sole control over, the manner of disposition of funds in
the Blocked Accounts.
          (j) Any amounts held or received in the DBNY Account or the DBCB
Account (including all interest and other earnings with respect hereto, if any)
at any time (x) when all of the obligations hereunder and under the other Loan
Documents have been satisfied or (y) all Events of Default and Dominion Events
have been cured, shall (subject in the case of clause (x) to the provisions of
the Intercreditor Agreement), be remitted to the operating account of the
applicable Borrower.
          (k) Notwithstanding anything herein to the contrary, the Loan Parties
shall be deemed to be in compliance with the requirements set forth in this
subsection 4.15 during the initial forty-five (45) day period commencing on the
Closing Date to the extent that the arrangements described above are established
and effective not later than the date that is forty-five (45) days following the
Closing Date or such later date as the U.S. Administrative Agent, in its sole
discretion, may agree.
          Section 5. Representations and Warranties. To induce each
Administrative Agent and each Lender to make the Extensions of Credit requested
to be made by it on the Closing Date and on each Borrowing Date thereafter, each
Credit Agreement Party, with respect to itself and its Subsidiaries, hereby
represents and warrants, on the Closing Date, in each case after giving effect
to the Transaction, and on every Borrowing Date thereafter to the U.S.
Administrative Agent and each Lender that:
          5.1 Financial Condition. (a) The audited consolidated balance sheets
of RSC Holdings as of December 31, 2009 and the consolidated statements of
income, shareholders’ equity and cash flows of RSC Holdings for the fiscal year
ended as of December 31, 2009 reported on by and accompanied by unqualified
reports from KPMG LLP, present fairly, in all material respects, the
consolidated financial condition as at such date, and the consolidated results
of operations and consolidated cash flows for the fiscal year then ended, of RSC
Holdings. All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby (except as approved by a Responsible
Officer and disclosed in any such schedules and notes).
          (b) The unaudited consolidated balance sheet of the Parent Borrower
and its consolidated Subsidiaries for the Fiscal Year ended December 31, 2010
and the related unaudited statements of operations and cash flows of the Parent
Borrower and its consolidated Subsidiaries for such Fiscal Year have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby, subject to normal year-end audit adjustments and the absence of
footnotes.
          5.2 No Change; Solvent. Since December 31, 2009, except as and to the
extent disclosed on Schedule 5.2, (a) there has been no development or event
relating to or affecting Holdings or any of its Subsidiaries which has had or
could be reasonably expected to have a Material Adverse Effect (after giving
effect to the consummation of the Transaction) and

125



--------------------------------------------------------------------------------



 



(b) except as otherwise permitted under this Agreement and each other Loan
Document, no dividends or other distributions have been declared, paid or made
upon the Capital Stock of Holdings, nor has any of the Capital Stock of Holdings
been redeemed, retired, purchased or otherwise acquired for value by Holdings or
any of its Subsidiaries. As of the Closing Date, after giving effect to the
consummation of the Transaction, each Loan Party is Solvent.
          5.3 Corporate Existence. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the corporate, limited
liability company or partnership power and authority, as the case may be, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
except to the extent that the failure to have such legal right could not be
reasonably expected to have a Material Adverse Effect and (c) is duly qualified
as a foreign corporation, limited liability company or partnership and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing could not be reasonably expected to have a
Material Adverse Effect.
          5.4 Corporate Power; Authorization; Consents; Enforceable Obligations.
Each Loan Party has the corporate, limited liability company or partnership
power and authority, as the case may be, and the legal right, to make, deliver
and perform the Loan Documents to which it is a party and, in the case of each
of the Borrowers, to obtain Extensions of Credit hereunder, and each such Loan
Party has taken all necessary corporate, limited liability company or
partnership action, as the case may be, to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of
each of the Borrowers, to authorize the Extensions of Credit to it, if any, on
the terms and conditions of this Agreement, any Notes and the L/C Requests. No
consent or authorization of, filing with, notice to or other similar act by or
in respect of, any Governmental Authority or any other Person is required to be
obtained or made by or on behalf of any Loan Party in connection with the
execution, delivery, performance, validity or enforceability of the Loan
Documents to which it is a party or, in the case of each of the Borrowers, with
the Extensions of Credit to it, if any, hereunder, except for (a) consents,
authorizations, notices and filings described in Schedule 5.4, all of which have
been obtained or made prior to the Closing Date, (b) filings to perfect the
Liens created by the Security Documents, (c) filings pursuant to the Assignment
of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in respect of
accounts of Holdings and its Subsidiaries the Obligor in respect of which is the
United States of America or any department, agency or instrumentality thereof,
(d) filings pursuant to the Financial Administration Act (Canada) in respect of
Accounts of the Parent Borrower and its Subsidiaries the Obligor in respect of
which is Her Majesty the Queen in the right of Canada or any department, agency
or instrumentality thereof and (e) consents, authorizations, notices and filings
which the failure to obtain or make could not reasonably be expected to have a
Material Adverse Effect. This Agreement has been duly executed and delivered by
each Credit Agreement Party, and each other Loan Document to which any Loan
Party is a party will be duly executed and delivered on behalf of such Loan
Party. This Agreement constitutes a legal, valid and binding obligation of each
Credit Agreement Party and each other Loan Document to which any Loan Party is a
party when executed and delivered will constitute a legal, valid and binding
obligation of such Loan Party, in each case enforceable against such Credit
Agreement Party or such other Loan Party, as the case

126



--------------------------------------------------------------------------------



 



may be, in accordance with its terms, except as enforceability may be limited by
applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).
          5.5 No Legal Bar. The execution, delivery and performance of the Loan
Documents by any of the Loan Parties, the Extensions of Credit hereunder and the
use of the proceeds thereof (a) will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that could reasonably
be expected to have a Material Adverse Effect and (b) will not result in, or
require, the creation or imposition of any Lien (other than the Liens permitted
by subsection 8.3) on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.
          5.6 No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Parent Borrower, threatened by or against Holdings or any of
its Subsidiaries or against any of their respective properties or revenues,
(a) which is so pending or threatened at any time on or prior to the Closing
Date and relates to any of the Loan Documents or any of the transactions
contemplated hereby or thereby or (b) which could be reasonably expected to have
a Material Adverse Effect.
          5.7 No Default. Neither Holdings nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which could be reasonably expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
          5.8 Ownership of Property; Liens. Each of Holdings and its
Subsidiaries has good title in fee simple to, or a valid leasehold interest in,
all its material real property, and good title to, or a valid leasehold interest
in, all its other material property, and none of such property is subject to any
Lien, except for Liens permitted by subsection 8.3. Schedule 5.8 sets forth all
material real properties owned in fee or leased by the Loan Parties as of the
Closing Date.
          5.9 Intellectual Property. The Parent Borrower and each of its
Subsidiaries owns, or has the legal right to use, all Intellectual Property
necessary for each of them to conduct its business as currently conducted except
for those the failure to own or have such legal right to use could not be
reasonably expected to have a Material Adverse Effect. Except as provided on
Schedule 5.9, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does the Parent
Borrower know of any such claim, and, to the knowledge of the Parent Borrower,
the use of such Intellectual Property by the Parent Borrower and its
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements which in the aggregate, could not be reasonably
expected to have a Material Adverse Effect.
          5.10 Compliance With Requirements of Law and Contractual Obligations.
Neither Holdings nor any of its Subsidiaries is in violation of any Requirement
of Law or

127



--------------------------------------------------------------------------------



 



Contractual Obligation of or applicable to Holdings or any of its Subsidiaries,
which violation could be reasonably expected to have a Material Adverse Effect.
          5.11 Taxes. Holdings and its Subsidiaries have filed or caused to be
filed all United States federal income tax returns and all other material tax
returns which are required to be filed and has paid (a) all taxes shown to be
due and payable on such returns and (b) all taxes shown to be due and payable on
any assessments of which it has received notice made against it or any of its
property (including the Mortgaged Properties) and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than any (i) taxes, fees or other charges with respect to which the
failure to pay, in the aggregate, could not have a Material Adverse Effect or
(ii) taxes, fees or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which reserves in conformity with GAAP have been provided on
the books of Holdings or its Subsidiaries, as the case may be); and no tax Lien
has been filed, and no claim is being asserted, with respect to any such tax,
fee or other charge.
          5.12 Federal Regulations. No part of the proceeds of any Extensions of
Credit will be used for any purpose which violates the provisions of the
Regulations of the Board, including, without limitation, Regulation T,
Regulation U or Regulation X of the Board. If requested by any Lender or the
U.S. Administrative Agent, the Parent Borrower will furnish to the U.S.
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, referred to in
said Regulation U.
          5.13 ERISA. (a) During the five year period prior to each date as of
which this representation is made, or deemed made, with respect to any Plan (or,
with respect to (f) or (h) below, as of the date such representation is made or
deemed made), none of the following events or conditions, either individually or
in the aggregate, has resulted or is reasonably likely to result in a Material
Adverse Effect: (a) a Reportable Event; (b) failure to satisfy the minimum
funding standard within the meaning of Section 412 of the Code or Section 302 of
ERISA; (c) any noncompliance with the applicable provisions of ERISA or the
Code; (d) a termination of a Single Employer Plan (other than a standard
termination pursuant to Section 4041(b) of ERISA); (e) a Lien on the property of
Holdings, its Subsidiaries or any Commonly Controlled Entity in favor of the
PBGC or a Plan; (f) any Underfunding with respect to any Single Employer Plan;
(g) a complete or partial withdrawal from any Multiemployer Plan by Holdings or
any Commonly Controlled Entity; (h) a determination that any Single Employer
Plan is, or is expected to be, considered an at-risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA, or that any Multiemployer Plan
is, or is expected to be, considered a plan in endangered or critical status
within the meaning of Section 432 of the Code or Section 305 of ERISA, (i) any
liability of Holdings or any Commonly Controlled Entity under ERISA if Holdings
or any such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the annual valuation date most closely preceding the
date on which this representation is made or deemed made; (j) the Reorganization
or Insolvency of any Multiemployer Plan; or (k) any transactions that resulted
or could reasonably be expected to result in any liability to Holdings or any
Commonly Controlled Entity under Section 4069 of ERISA or Section 4212(c) of
ERISA.
          (b) With respect to any Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, could reasonably

128



--------------------------------------------------------------------------------



 



be expected to have a Material Adverse Effect: (a) substantial non-compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders; (b) failure to be maintained, where
required, in good standing with applicable regulatory authorities; (c) any
obligation of Holdings or its Subsidiaries in connection with the termination or
partial termination of, or withdrawal from, any Foreign Plan; (d) any Lien on
the property of the Parent Borrower or its Subsidiaries in favor of a
Governmental Authority as a result of any action or inaction regarding a Foreign
Plan; (e) for each Foreign Plan which is a funded or insured plan, failure to be
funded or insured on an ongoing basis to the extent required by applicable
non-U.S. law (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities); (f) any
facts that, to the best knowledge of the Parent Borrower or any of its
Subsidiaries, exist that would reasonably be expected to give rise to a dispute
and any pending or threatened disputes that, to the best knowledge of the Parent
Borrower or any of its Subsidiaries, would reasonably be expected to result in a
material liability to the Parent Borrower or any of its Subsidiaries concerning
the assets of any Foreign Plan (other than individual claims for the payment of
benefits); and (g) failure to make all contributions in a timely manner to the
extent required by applicable non-U.S. law.
          5.14 Collateral. (a) Upon execution and delivery thereof by the
parties thereto, the U.S. Guarantee and Collateral Agreement and the Mortgages
will be effective to create (to the extent described therein) in favor of the
U.S. Collateral Agent for the ratable benefit of the U.S. Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein, except as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. When (a) the actions specified
in Schedule 3 to the U.S. Guarantee and Collateral Agreement have been duly
taken, (b) all applicable Instruments, Chattel Paper and Documents (each as
described therein) a security interest in which is perfected by possession have
been delivered to, and/or are in the continued possession of, the U.S.
Collateral Agent, (c) all Deposit Accounts and Electronic Chattel Paper (each as
defined in the U.S. Guarantee and Collateral Agreement) a security interest in
which is required to be or is perfected by “control” (as described in the
Uniform Commercial Code as in effect in the State of New York from time to time)
are under the “control” of the U.S. Collateral Agent or the U.S. Administrative
Agent, as agent for the U.S. Collateral Agent and as directed by the U.S.
Collateral Agent, and (d) the Mortgages have been duly recorded, the security
interests granted pursuant thereto shall constitute (to the extent described
therein) a perfected security interest in, all right, title and interest of each
pledgor or mortgagor (as applicable) party thereto in the Collateral described
therein (excluding Commercial Tort Claims, as defined in the U.S. Guarantee and
Collateral Agreement, other than such Commercial Tort Claims set forth on
Schedule 7 thereto (if any)) with respect to such pledgor or mortgagor (as
applicable). Notwithstanding any other provision of this Agreement, capitalized
terms which are used in this subsection 5.14 and not defined in this Agreement
are so used as defined in the applicable Security Document.
          (b) Upon execution and delivery thereof by the parties thereto, the
Canadian Security Agreement will be effective to create (to the extent described
therein) in favor of the Canadian Collateral Agent, for the ratable benefit of
the Canadian Secured Parties, a legal, valid

129



--------------------------------------------------------------------------------



 



and enforceable security interest in the Collateral described therein, except as
may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. When the actions specified in
Schedule 3 to the Canadian Security Agreement have been duly taken the security
interests granted pursuant thereto shall constitute (to the extent described
therein) a perfected security interest in, all right, title and interest of each
pledgor party thereto in the Collateral described therein with respect to such
pledgor.
          5.15 Investment Company Act; Other Regulations. No Credit Agreement
Party is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act. No Credit Agreement
Party is subject to regulation under any Federal or State statute or regulation
(other than Regulation X of the Board) which limits its ability to incur
Indebtedness as contemplated hereby.
          5.16 Subsidiaries. Schedule 5.16 sets forth all the Subsidiaries of
Holdings at the Closing Date (after giving effect to the Transaction), the
jurisdiction of their incorporation and the direct or indirect ownership
interest of Holdings therein.
          5.17 Purpose of Loans. The proceeds of the RCF Loans incurred on the
Closing Date will be used by the Parent Borrower to finance the Transaction. The
proceeds of RCF Loans and Swing Line Loans incurred after the Closing Date shall
be used by the Borrowers to finance the working capital and business
requirements of, and for general corporate purposes of, the Parent Borrower and
its Subsidiaries. The proceeds of Incremental Term Loans shall be used in
accordance with the provisions set forth in subsection 2.6(d).
          5.18 Environmental Matters. Other than as disclosed on Schedule 5.18
or exceptions to any of the following that could not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:
     (a) The Parent Borrower and its Subsidiaries: (i) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
or for any property owned, leased, or otherwise operated by any of them and
reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws, including any reasonably
foreseeable future requirements.
     (b) Materials of Environmental Concern have not been transported, disposed
of, emitted, discharged, or otherwise released or threatened to be released, to
or at any real property presently or formerly owned, leased or operated by the
Parent Borrower or any of its Subsidiaries or at any other location, which would
reasonably be expected to (i) give rise to liability or other Environmental
Costs of the Parent Borrower or any of

130



--------------------------------------------------------------------------------



 



its Subsidiaries under any applicable Environmental Law, or (ii) interfere with
the Parent Borrower’s planned or continued operations of the Parent Borrower or
any of its Subsidiaries, or (iii) impair the fair saleable value of any real
property owned by the Parent Borrower or any of its Subsidiaries that is part of
the Collateral.
     (c) There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under any Environmental Law to
which the Parent Borrower or any of its Subsidiaries is, or to the knowledge of
the Parent Borrower or any of its Subsidiaries is reasonably likely to be, named
as a party that is pending or, to the knowledge of the Parent Borrower or any of
its Subsidiaries, threatened.
     (d) Neither the Parent Borrower nor any of its Subsidiaries has received
any written request for information, or been notified that it is a potentially
responsible party, under CERCLA or any similar Environmental Law, or received
any other written request for information from any Governmental Authority with
respect to any Materials of Environmental Concern.
     (e) Neither the Parent Borrower nor any of its Subsidiaries has entered
into or agreed to any consent decree, order, or settlement or other agreement,
nor is subject to any judgment, decree, or order or other agreement, in any
judicial, administrative, arbitral, or other forum, relating to compliance with
or liability under any Environmental Law.
          5.19 True and Correct Disclosure. The written information (including
the Confidential Information Memorandum, dated January 2011, and furnished to
the Lenders, as updated prior to the Closing Date, reports, financial
statements, exhibits and schedules but excluding information of a general
economic or industry nature) furnished by or on behalf of any Credit Agreement
Party to any Administrative Agent, any Collateral Agent, the Lead Arrangers and
the Lenders for purposes of or in connection with this Agreement, the other Loan
Documents or any transaction contemplated herein or therein is, and all other
such written information (taken as a whole) hereafter furnished by or on behalf
of any Credit Agreement Party in writing to any Administrative Agent, any
Collateral Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and does
not and will not omit to state any fact necessary to make such information
(taken as a whole) not materially misleading in their presentation of Holdings
and its Subsidiaries (taken as a whole) at such time in light of the
circumstances under which such information was provided. It is understood that
(a) no representation or warranty is made concerning the forecasts, estimates,
pro forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based,
contained in any such information, reports, financial statements, exhibits or
schedules, except that as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of Holdings and its Subsidiaries and
(ii) such assumptions were believed by such management to be reasonable and
(b) such forecasts, estimates, pro forma information and statements, and the
assumptions on which they were based, may or may not prove to be correct.

131



--------------------------------------------------------------------------------



 



          5.20 Labor Matters. There are no strikes pending or, to the knowledge
of Holdings, reasonably expected to be commenced against Holdings or any of its
Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. The hours worked and payments made
to employees of Holdings and each of its Subsidiaries have not been in violation
of any applicable laws, rules or regulations, except where such violations could
not reasonably be expected to have a Material Adverse Effect.
          5.21 Insurance. Schedule 5.21 sets forth a complete and correct
listing of all insurance that is maintained by the Loan Parties that is material
to the business and operations of Holdings and its Subsidiaries taken as a
whole, in each case as of the Closing Date, with the amounts insured (and any
deductibles) set forth therein.
          5.22 Eligible Accounts and Eligible Unbilled Accounts. As of the date
of any Borrowing Base Certificate, all Accounts included in the calculation of
Eligible Accounts and Eligible Unbilled Accounts on such Borrowing Base
Certificate satisfy all requirements of an “Eligible Account” and “Eligible
Unbilled Accounts”, respectively, hereunder.
          5.23 Eligible Rental Fleet. As of the date of any Borrowing Base
Certificate, all Rental Fleet included in the calculation of Eligible Rental
Fleet on such Borrowing Base Certificate satisfy all requirements of an
“Eligible Rental Fleet” hereunder.
          5.24 Eligible Inventory. As of the date of any Borrowing Base
Certificate, all Inventory included in the calculation of Eligible Inventory on
such Borrowing Base Certificate satisfy all requirements of an “Eligible
Inventory” hereunder.
          5.25 Anti-Terrorism. As of the Closing Date, Holdings and its
Subsidiaries are in compliance with the Uniting and Strengthening of America by
Providing the Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, except as could not reasonably be expected to have a Material Adverse
Effect.
          5.26 Capitalization. (a) On the Closing Date, RSC LLC I owns 100% of
the membership interests in Holdings. All such membership interests have been
duly and validly issued.
          (b) On the Closing Date, Holdings owns 100% of the membership
interests in the Parent Borrower. All such membership interests have been duly
and validly issued.
          (c) On the Closing Date, the authorized capital stock of RSC consists
of (x) 1,000 shares of common stock, without par value, that is outstanding and
(y) 100 shares of preferred stock, $10 par value, that is not outstanding. All
outstanding shares of Capital Stock of RSC have been duly and validly issued and
are fully paid and non-assessable (other than any assessment on the shareholders
of RSC that may be imposed as a matter of law) and are owned by the Parent
Borrower. RSC does not have outstanding any Capital Stock, or other securities,
in each case, convertible into or exchangeable for its Capital Stock or any
rights to subscribe for or to purchase, or any options for the purchase of, or
any agreement providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its Capital Stock.

132



--------------------------------------------------------------------------------



 



          (d) On the Closing Date, the authorized Capital Stock of RSC Canada
consists of an unlimited number of common shares without par value, with 1,100
such common shares outstanding. All outstanding Capital Stock in RSC Canada has
been duly and validly issued and is fully paid and non-assessable (other than
any assessment on the shareholders of RSC Canada that may be imposed as a matter
of law) and is owned by RSC. RSC Canada does not have outstanding any Capital
Stock, or other securities convertible, in each case, into or exchangeable for
its Capital Stock or any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its Capital Stock.
          5.27 Rental Fleet; Business of the Credit Parties. (a) Each U.S. Loan
Party that owns Inventory holds such Inventory for sale or lease and is in the
business of selling goods of that kind.
          (b) Each Canadian Loan Party that owns Inventory holds such Inventory
for sale or lease and is in the business of selling goods of that kind.
          Section 6. Conditions Precedent.
          6.1 Conditions to Initial Extension of Credit. This Agreement,
including the agreement of each Lender to make the initial Extension of Credit
requested to be made by it, shall become effective on the date on which the
following conditions precedent shall have been satisfied:
          (a) Loan Documents. The U.S. Administrative Agent shall have received
the following Loan Documents, executed and delivered as required below, with, in
the case of clause (i), a copy for each Lender:
          (i) this Agreement, executed and delivered by a duly authorized
officer of each Credit Agreement Party;
          (ii) the U.S. Guarantee and Collateral Agreement, executed and
delivered by a duly authorized officer of each Loan Party party thereto; and
          (iii) each Canadian Security Document, executed and delivered by a
duly authorized officer of each Canadian Borrower and each other Loan Party
party thereto.
          (b) Consummation of the Refinancing. (i) On or prior to the Closing
Date (or substantially concurrently therewith), all outstanding loans and other
Indebtedness then due and owing of Holdings and its Subsidiaries under the
Existing Credit Agreement and the Loan Documents (as defined therein) shall have
been repaid in full, together with all fees and other amounts owing thereon, and
all commitments thereunder shall have been terminated and any letter of credit
issued pursuant thereto and outstanding shall have been designated as an
Existing Letter of Credit hereunder.
     (ii) On the Closing Date, all security interests in respect of, and Liens
securing, the Indebtedness under the Existing Credit Agreement created pursuant
to the security documentation relating thereto shall have been terminated and
released (or

133



--------------------------------------------------------------------------------



 



releases in respect of such Liens shall have been delivered to the U.S.
Administrative Agent), and the U.S. Administrative Agent shall have received all
such releases as may have been reasonably requested by the U.S. Administrative
Agent, which releases shall be in form and substance reasonably satisfactory to
the U.S. Administrative Agent. Without limiting the foregoing, there shall have
been delivered to the U.S. Administrative Agent (i) proper termination
statements (Form UCC-3 or the appropriate equivalent in each relevant
jurisdiction) for filing under the UCC or equivalent statute or regulation of
each relevant jurisdiction where a financing statement or application for
registration (Form UCC-1 or the appropriate equivalent in each relevant
jurisdiction) was filed with respect to Holdings or any of its Subsidiaries in
connection with the security interests created with respect to the Existing
Credit Agreement, (ii) terminations or reassignments of any security interest
in, or Lien on, any Intellectual Property or similar interests of Holdings or
any of its Subsidiaries on which filings have been made and (iii) terminations
of all mortgages, leasehold mortgages, hypothecs and deeds of trust created with
respect to property of Holdings or any of its Subsidiaries, in each case, to
secure the obligations under the Existing Credit Agreement, all of which shall
be in form and substance reasonably satisfactory to the U.S. Administrative
Agent.
          (c) Outstanding Indebtedness and Preferred Equity; No Defaults. After
giving effect to the consummation of the Transaction, Holdings and its
Subsidiaries shall have no outstanding preferred equity or Indebtedness of the
type described in clause (a) of the definition of “Indebtedness”, in each case
held by third parties (other than Holdings or any of its Subsidiaries), except
for the Existing Notes, indebtedness incurred this Agreement, and Existing
Indebtedness, and all Capital Stock of the Parent Borrower shall be directly or
indirectly owned by Holdings free and clear of Liens (other than those securing
the obligations arising under the Loan Documents and the First Lien Last Out
Notes Documents). Any other such existing Indebtedness shall have been repaid,
defeased or otherwise discharged substantially concurrently with or prior to the
satisfaction of the other conditions precedent set forth in this subsection 6.1.
          (d) Financial Information. The Lead Arrangers and the Lenders shall
have received (i) the unaudited consolidated balance sheet of the Parent
Borrower and its consolidated Subsidiaries for the Fiscal Year ended
December 31, 2010 and the related unaudited statements of operations and cash
flows of the Parent Borrower and its consolidated Subsidiaries for such Fiscal
Year and (ii) detailed projected consolidated financial statements of the Parent
Borrower and its Subsidiaries for the five Fiscal Years ending after the Closing
Date, which projections shall (x) reflect the forecasted consolidated financial
condition of the Parent Borrower and its Subsidiaries after giving effect to the
Transaction and the related financing thereof and (y) be prepared and approved
by the Parent Borrower.
          (e) Governmental Approvals and/or Consents. All Loans to the Borrowers
(and all guarantees thereof and security therefor) shall be in substantial
compliance in all material respects with all applicable requirements of law,
including Regulations T, U and X of the Board (the “Margin Regulations”). To the
extent any consents, authorizations, notices and filings are listed on
Schedule 5.4, the U.S. Administrative Agent shall have received a certificate of
a Responsible Officer of the Parent Borrower stating that all such consents,
authorizations, notices and filings are in full force and effect or have the
status described therein, and the U.S. Administrative Agent shall have received
evidence thereof reasonably satisfactory to it.

134



--------------------------------------------------------------------------------



 



          (f) Lien Searches. The U.S. Administrative Agent shall have received
the results of a recent search by a Person reasonably satisfactory to the U.S.
Administrative Agent, of the UCC, PPSA, judgment and tax lien filings which have
been filed with respect to personal property of Holdings and each of its
Subsidiaries in any of the jurisdictions set forth in Schedule 6.1(f), and the
results of such search shall not reveal any Liens other than Liens permitted by
subsection 8.3.
          (g) Legal Opinions. The U.S. Administrative Agent shall have received
the following:
     (i) the executed legal opinion of Debevoise & Plimpton LLP, special New
York counsel to each Credit Agreement Party and the other Loan Parties, in form
and substance reasonably satisfactory to the U.S. Administrative Agent;
     (ii) the executed legal opinion of Gallagher & Kennedy, P.A., special
Arizona counsel to RSC, in form and substance reasonably satisfactory to the
U.S. Administrative Agent;
     (iii) the executed legal opinion of Kevin J. Groman, general counsel of
RSC, in form and substance reasonably satisfactory to the U.S. Administrative
Agent;
     (iv) the executed legal opinion of Richards, Layton & Finger, P.A., special
Delaware counsel to Holdings and the Parent Borrower, in form and substance
reasonably satisfactory to the U.S. Administrative Agent; and
     (v) the executed legal opinion of Torys LLP, counsel to the Canadian
Borrowers, in form and substance reasonably satisfactory to the U.S.
Administrative Agent.
          (h) Closing Certificate. The U.S. Administrative Agent shall have
received a certificate from each Loan Party, dated the Closing Date,
substantially in the form of Exhibit G, with appropriate insertions and
attachments.
          (i) Perfected Liens. (i) The U.S. Collateral Agent shall have obtained
a valid first priority security interest in the Collateral covered by the U.S.
Guarantee and Collateral Agreement (to the extent provided therein); and all
documents, instruments, filings, recordations and searches reasonably necessary
in connection with the perfection and, in the case of the filings with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, protection of such
security interests shall have been executed and delivered (in the case of UCC
filings, written authorization to make such UCC filings shall have been
delivered to the U.S. Collateral Agent) and none of such Collateral shall be
subject to any other pledges, security interests or mortgages except for
Permitted Liens.
          (ii) The Canadian Collateral Agent shall have obtained a valid
security interest in the Collateral covered by each Canadian Security Agreement
(with the priority contemplated therein); and all documents, instruments,
filings, recordations and searches reasonably necessary in connection with the
perfection and, in the case of the filings with the Canadian Intellectual
Property Office, protection of such security interests shall have been executed
and delivered or,

135



--------------------------------------------------------------------------------



 



in the case of PPSA filings, written authorization to make such PPSA filings
shall have been delivered to the Canadian Collateral Agent, and none of such
Collateral shall be subject to any other pledges, security interests or
mortgages except for Permitted Liens.
          (j) Pledged Stock; Stock Powers; Pledged Notes; Endorsements. The
Collateral Agent shall have received:
     (i) the certificates, if any, representing the Pledged Stock under (and as
defined in) the U.S. Guarantee and Collateral Agreement or any Canadian Security
Document, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof; and
     (ii) the promissory notes representing each of the Pledged Notes under (and
as defined in) the U.S. Guarantee and Collateral Agreement or any Canadian
Security Document, duly endorsed as required by the U.S. Guarantee and
Collateral Agreement or such Canadian Security Documents, as the case may be.
          (k) Fees. The Agents and the Lenders shall have received all fees and
expenses required to be paid or delivered by the Borrowers to them in respect of
the Transaction on or prior to the Closing Date, including the fees referred to
in subsection 4.5.
          (l) Borrowing Certificate. The U.S. Administrative Agent shall have
received a certificate from the Parent Borrower, dated the Closing Date,
substantially in the form of Exhibit H, with appropriate insertions and
attachments, reasonably satisfactory in form and substance to the U.S.
Administrative Agent, executed by a Responsible Officer and the Secretary or any
Assistant Secretary of the Parent Borrower.
          (m) Corporate Proceedings of the Loan Parties. The U.S. Administrative
Agent shall have received a copy of the board resolutions, shareholder
resolutions or member consents, in form and substance reasonably satisfactory to
the U.S. Administrative Agent, of each Loan Party authorizing, as applicable,
(i) the execution, delivery and performance of this Agreement, any Notes and the
other Loan Documents to which it is or will be a party as of the Closing Date,
(ii) the Extensions of Credit to such Loan Party (if any) contemplated hereunder
and (iii) the granting by it of the Liens to be created pursuant to the Security
Documents to which it will be a party as of the Closing Date, certified by the
Secretary or an Assistant Secretary of such Loan Party as of the Closing Date,
which certificate shall be in form and substance reasonably satisfactory to the
U.S. Administrative Agent and shall state that the board resolutions,
shareholder resolutions or member consents thereby certified have not been
amended, modified (except as any later such board resolutions, shareholder
resolutions or member consents may modify any earlier such board resolutions,
shareholder resolutions or member consents), revoked or rescinded and are in
full force and effect.
          (n) Incumbency Certificates of the Loan Parties. The U.S.
Administrative Agent shall have received a certificate of each Loan Party, dated
the Closing Date, as to the incumbency and signature of the officers of such
Loan Party executing any Loan Document, reasonably satisfactory in form and
substance to the U.S. Administrative Agent, executed by a Responsible Officer
and the Secretary or any Assistant Secretary of such Loan Party.

136



--------------------------------------------------------------------------------



 



          (o) Governing Documents. The U.S. Administrative Agent shall have
received copies of the certificate or articles of incorporation, unanimous
shareholder declarations, if any, and by-laws (or other similar governing
documents serving the same purpose) of each Loan Party, certified as of the
Closing Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary of such Loan Party, together with any required director or
shareholder consents or resolutions required in connection with the pledge of
shares of the Canadian Loan Parties to the Canadian Administrative Agent.
          (p) Insurance. The U.S. Administrative Agent shall have received
evidence in form and substance reasonably satisfactory to it that all of the
requirements of subsection 7.5 of this Agreement and subsection 5.2.2 of the
Guarantee and Collateral Agreement and any similar section of any Canadian
Security Documents shall have been satisfied. Holdings shall have caused the
U.S. Administrative Agent and/or the Canadian Administrative Agent, as
applicable, to have been named as additional insureds with respect to liability
policies and the U.S. Collateral Agent and/or the Canadian Collateral Agent, as
applicable, to have been named as loss payee with respect to the casualty
insurance maintained by each Credit Agreement Party and the Subsidiary
Guarantors.
          (q) No Material Company Adverse Effect. No fact, event, change or
circumstances shall have occurred since December 31, 2009 that has had or could
be reasonably likely to have a Material Adverse Effect.
          (r) Solvency. The U.S. Administrative Agent shall have received a
certificate of the chief financial officer or, if none, the treasurer,
controller, vice president (finance) or other responsible financial officer
reasonably satisfactory to the U.S. Administrative Agent of each of the
Borrowers certifying the solvency of such Borrower in customary form (as per the
applicable jurisdiction of such Borrower) reasonably satisfactory to the Lead
Arrangers.
          (s) Excess Availability. The U.S. Administrative Agent shall have
received a Borrowing Base Certificate which shall demonstrate, inter alia, that
after giving effect to the Extensions of Credit hereunder on the Closing Date,
the Available RCF Commitments shall be at least $600,000,000.
          (t) Cash Management. The Lead Arrangers shall be reasonably satisfied
with the arrangements made by the Parent Borrower to comply with the provisions
set forth in subsection 4.15 hereof.
          (u) Appraisal. The U.S. Administrative Agent shall have received
(i) appraisal valuations (dated on or after October 31, 2010 but prior to the
Closing Date) of the Collateral prepared by appraisers, and in form and
substance, reasonably satisfactory to the Lead Arrangers and (ii) the results of
a completed field examination with respect to the Collateral to be included in
calculating the U.S. Borrowing Base and Canadian Borrowing Base and of the
relevant accounting systems, policies and procedures of Holdings and its
Subsidiaries.
          The making of the initial Extensions of Credit by the Lenders
hereunder shall conclusively be deemed to constitute an acknowledgment by the
U.S. Administrative Agent and each Lender that each of the conditions precedent
set forth in this subsection 6.1 shall have been

137



--------------------------------------------------------------------------------



 



satisfied in accordance with its respective terms or shall have been irrevocably
waived by such Person.
          6.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any Extension of Credit requested to be made by it on any date
(including the initial Extension of Credit and each Swing Line Loan) is subject
to the satisfaction or waiver of the following conditions precedent:
          (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party pursuant to this Agreement or any other Loan
Document (or in any amendment, modification or supplement hereto or thereto) to
which it is a party, and each of the representations and warranties contained in
any certificate furnished at any time by or on behalf of any Loan Party pursuant
to this Agreement or any other Loan Document shall be true and correct in all
material respects on and as of such date as if made on and as of such date
(except to the extent such representations and warranties relate to a particular
date, in which case such representations and warranties shall be true as of such
date).
          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.
          (c) Borrowing Notice or L/C Request. With respect to any Borrowing,
the U.S. Administrative Agent or Canadian Administrative Agent, as applicable,
shall have received a notice of such Borrowing as required by subsection 2.2.
With respect to the issuance of any Letter of Credit, the Issuing Lender shall
have received a L/C Request, completed to its satisfaction, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request.
          Each borrowing of Loans by and each Letter of Credit issued on behalf
of any of the Borrowers hereunder shall constitute a representation and warranty
by the Parent Borrower as of the date of such borrowing or such issuance that
the conditions contained in this subsection 6.2 have been satisfied (including,
to the extent provided herein, with respect to the initial Extension of Credit
hereunder).
          Section 7. Affirmative Covenants. Each Credit Agreement Party hereby
agrees that, from and after the Closing Date and so long as the Commitments
remain in effect, and thereafter until payment in full of the Loans, all
Reimbursement Obligations and any other amount then due and owing to any Lender
or any Agent hereunder and under any Note and termination or expiration of all
Letters of Credit (or the cash collateralization of or other provision for such
Letters of Credit, in each case, in a manner reasonably satisfactory to the
relevant Issuing Lender), it shall and shall cause its Subsidiaries to (it being
understood that with respect to the delivery of financial information, reports
and notices, delivery by one Loan Party of any such financial information,
report or notice shall constitute delivery by each Loan Party and its
Subsidiaries of the same such financial information, report or notice):

138



--------------------------------------------------------------------------------



 



          7.1 Financial Statements. Furnish to the U.S. Administrative Agent for
prompt delivery to each Lender (and the U.S. Administrative Agent agrees to make
and so deliver such copies or otherwise make available such information):
     (a) as soon as available, but in any event not later than the fifth
Business Day after the 90th day following the end of each Fiscal Year of the
Parent Borrower ending on or after December 31, 2010, a copy of the audited
consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of operations, changes in common stockholders’ equity and cash flows
for such year, setting forth in each case, in comparative form the figures for
and as of the end of the previous Fiscal Year, certified without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by KPMG LLP or other independent certified public
accountants of nationally recognized standing reasonably acceptable to the U.S.
Administrative Agent in its reasonable judgment (it being agreed that the
furnishing of the Parent Borrower’s or RSC’s, as applicable, annual report on
Form 10-K for such Fiscal Year, as filed with the Securities and Exchange
Commission within the period provided above for delivery of financial
statements, will satisfy the Parent Borrower’s obligation under this subsection
7.1(a) with respect to such Fiscal Year except with respect to the requirement
that such financial statements be reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit);
     (b) as soon as available, but in any event not later than the fifth
Business Day after the 45th day following the end of each of the first three
quarterly accounting periods of each Fiscal Year of the Parent Borrower, the
unaudited consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations and cash flows of the Parent Borrower and
its consolidated Subsidiaries for such quarter and the portion of the Fiscal
Year through the end of such quarter, setting forth in each case, in comparative
form the figures for and as of the corresponding periods of the previous Fiscal
Year, certified by a Responsible Officer of the Parent Borrower as being fairly
stated in all material respects (subject to normal year-end audit and other
adjustments) (it being agreed that the furnishing of the Parent Borrower’s or
RSC’s, as applicable, quarterly report on Form 10-Q for such quarter, as filed
with the Securities and Exchange Commission within the period provided above for
delivery of financial statements, will satisfy the Parent Borrower’s obligations
under this subsection 7.1(b) with respect to such quarter);
     (c) as soon as available, but in any event not later than the fifth
Business Day after the 30th day following the end of each month (other than any
month that is the last month of a fiscal quarter), the unaudited consolidated
balance sheet of the Parent Borrower and its consolidated Subsidiaries as at the
end of such month and the related unaudited income statement of the Parent
Borrower and its consolidated Subsidiaries for such month, setting forth in each
case, in comparative form the figures for and as of the end of the corresponding
month during the previous Fiscal Year; and

139



--------------------------------------------------------------------------------



 



     (d) all such financial statements delivered pursuant to subsection 7.1(a)
or (b) to be (and, in the case of any financial statements delivered pursuant to
subsection 7.1(b) shall be certified by a Responsible Officer of the Parent
Borrower as being) complete and correct in all material respects in conformity
with GAAP and to be (and, in the case of any financial statements delivered
pursuant to subsection 7.1(b) shall be certified by a Responsible Officer of the
Parent Borrower as being) prepared in reasonable detail in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein, and except, in the case of any financial statements
delivered pursuant to subsection 7.1(b), for the absence of certain notes).
          7.2 Certificates; Other Information. Furnish to the U.S.
Administrative Agent for delivery to each Lender (and the U.S. Administrative
Agent agrees to make and so deliver such copies or otherwise make available such
information):
     (a) concurrently with the delivery of the financial statements referred to
in subsection 7.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
audit necessary therefor no knowledge was obtained of any Default or Event of
Default arising from a non-compliance with the provisions of subsection 8.1,
except as specified in such certificate (which certificate may be limited to the
extent required by accounting rules or guidelines);
     (b) concurrently with the delivery of the financial statements and reports
referred to in subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of each Credit Agreement Party (i) stating that, to the best of such
Responsible Officer’s knowledge, each Credit Agreement Party and their
respective Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement or the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in each case, as specified
in such certificate and (ii) setting forth the calculations required to
determine compliance with all covenants set forth in subsection 8.1 (or if such
compliance with such covenants is not at the time required, setting forth the
calculations required to determine the Consolidated Leverage Ratio for the
purposes of determining the Applicable Margin for RCF Loans);
     (c) as soon as available, but in any event not later than the fifth
Business Day following the 90th day after the beginning of each Fiscal Year of
the Parent Borrower thereafter, a copy of the annual business plan by the Parent
Borrower of the projected operating budget (including consolidated balance
sheets, income statements and statements of cash flows of the Parent Borrower
and its Subsidiaries on an annual and, for the first year covered in such
budget, quarterly basis) of the Parent Borrower, such practices subject to such
adjustments as are reasonable in the good faith determination of the Parent
Borrower, each such business plan to be accompanied by a certificate of a
Responsible Officer of the Parent Borrower to the effect that such Responsible
Officer

140



--------------------------------------------------------------------------------



 



believes such projections to have been prepared on the basis of reasonable
assumptions at the time of preparation and delivery thereof;
     (d) within five (5) Business Days after the same are sent, copies of all
financial statements and reports which any Credit Agreement Party sends to its
public security holders, and within five Business Days after the same are filed,
copies of all financial statements and periodic reports which any Credit
Agreement Party may file with the Securities and Exchange Commission or any
successor or analogous Governmental Authority;
     (e) within five (5) Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Credit
Agreement Party may file with the Securities and Exchange Commission or any
successor or analogous Governmental Authority, and such other documents or
instruments as may be reasonably requested by the U.S. Administrative Agent in
connection therewith;
     (f) not later than 5:00 P.M. (New York time) on or before the tenth
Business Day of each Fiscal Period of the Parent Borrower and its Subsidiaries
(or (i) more frequently as the Parent Borrower may elect, (ii) upon the
occurrence and continuance of an Event of Default, not later than Wednesday of
each week (or, if Wednesday is not a Business Day, on the next succeeding
Business Day) or (iii) at any time the Available RCF Commitments are less than
$100,000,000, on a bi-weekly basis), a borrowing base certificate setting forth
the U.S. Borrowing Base, the Canadian Borrowing Base and the Total Borrowing
Base (in each case with supporting calculations) substantially in the form of
Exhibit I (each, a “Borrowing Base Certificate”), which shall be prepared as of
the last Business Day of the immediately preceding Fiscal Period of the Parent
Borrower and its Subsidiaries (or (x) such other applicable date in the case of
clause (i) and (iii) above or (y) the previous Friday in the case of clause
(ii) above) in the case of each subsequent Borrowing Base Certificate. Each such
Borrowing Base Certificate shall include such supporting information as may be
reasonably requested from time to time by the U.S. Administrative Agent;
     (g) at any time when the Parent Borrower has designated a Subsidiary an
Immaterial Subsidiary, promptly following any request made by the U.S.
Administrative Agent, but in any event not later than the fifth Business Day
following any such request, any such financial information as the U.S.
Administrative Agent may reasonably request to assure itself that any such
Immaterial Subsidiary complies with the requirements set forth in the defined
term “Immaterial Subsidiaries” in subsection 1.1 hereof, which financial
information shall be certified by a Responsible Officer of the Parent Borrower
as being complete and correct in all material respects; and
     (h) promptly, such additional financial and other information as any Agent
or Lender may from time to time reasonably request.
          7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever

141



--------------------------------------------------------------------------------



 



nature, including taxes, except (x) where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings diligently
conducted and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holdings or any of its Subsidiaries, as the case may be
and (y) to the extent such failure to pay, discharge or otherwise satisfy the
same could not reasonably be expected to have a Material Adverse Effect.
          7.4 Conduct of Business and Maintenance of Existence.Continue to
engage in business of the same general type as conducted by Holdings and its
Subsidiaries on the Closing Date, taken as a whole, and preserve, renew and keep
in full force and effect its corporate, limited liability company or partnership
(as the case may be) existence and take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of the business of Holdings and its Subsidiaries, taken as a whole, except as
otherwise expressly permitted pursuant to subsection 8.5, provided that Holdings
and its Subsidiaries shall not be required to maintain any such rights,
privileges or franchises, if the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.
          7.5 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in the business of Holdings and its Subsidiaries, taken as a
whole, in good working order and condition; maintain with financially sound and
reputable insurance companies insurance on all property material to the business
of Holdings and its Subsidiaries, taken as a whole, in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies of similar size engaged in the same or a
similar business; furnish to the U.S. Administrative Agent, upon written
request, information in reasonable detail as to the insurance carried; and
ensure that at all times the U.S. Administrative Agent and/or the Canadian
Administrative Agent, as applicable, shall be named as additional insureds with
respect to liability policies and the U.S. Collateral Agent and/or the Canadian
Collateral Agent, as applicable, shall be named as loss payee with respect to
the casualty insurance maintained by each Borrower and Subsidiary Guarantor;
provided that, unless an Event of Default or a Dominion Event shall have
occurred and be continuing, (i) each Collateral Agent shall turn over to the
Parent Borrower any amounts received by it as loss payee under any casualty
insurance maintained by Holdings or its Subsidiaries, the disposition of such
amounts to be subject to the provisions of subsection 4.4(b) and (ii) the Parent
Borrower and/or the applicable Subsidiary Guarantor shall have the sole right to
adjust or settle any claims under such insurance.
          (b) With respect to each property of the Parent Borrower and its
Subsidiaries subject to a Mortgage:
     (i) If any portion of any such property is located in an area identified as
a special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, the Parent Borrower shall maintain or cause to be maintained,
flood insurance to the extent required by law.

142



--------------------------------------------------------------------------------



 



     (ii) The Parent Borrower and each of its applicable Subsidiaries promptly
shall comply with and conform to (i) all provisions of each insurance policy
relating to each such property and (ii) all requirements of the insurers
applicable to such party or to such property or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration or repair of such
property, except for such non-compliance or non-conformity as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Parent Borrower shall not use or permit the use of such
property in any manner which would reasonably be expected to result in the
cancellation of any insurance policy relating to such property or would
reasonably be expected to void coverage required to be maintained with respect
to such property pursuant to clause (a) of this subsection 7.5.
     (iii) If the Parent Borrower is in default of its obligations to insure or
deliver any such prepaid policy or policies, the result of which could
reasonably be expected to have a Material Adverse Effect, then the U.S.
Administrative Agent, at its option upon ten (10) days’ written notice to the
Parent Borrower, may effect such insurance from year to year at rates
substantially similar to the rate at which the Parent Borrower or any Subsidiary
had insured such property, and pay the premium or premiums therefore, and the
Parent Borrower shall pay to the U.S. Administrative Agent on demand such
premium or premiums so paid by the U.S. Administrative Agent with interest from
the time of payment at a rate per annum equal to 2.00%.
     (iv) If such property, or any part thereof, shall be destroyed or damaged
and the reasonably estimated cost thereof would exceed $2,000,000, the Parent
Borrower shall give prompt notice thereof to the U.S. Administrative Agent. All
insurance proceeds paid or payable in connection with any damage or casualty to
any property shall be applied in the manner specified in subsection 7.5(a).
          7.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, complete and correct entries
in conformity with GAAP and all material Requirements of Law shall be made of
all dealings and transactions in relation to its business and activities; and
permit representatives of the U.S. Administrative Agent to visit and inspect any
of its properties and examine and, to the extent reasonable, make abstracts from
any of its books and records and to discuss the business, operations, properties
and financial and other condition of such entity and its Subsidiaries with
officers and employees of such entity and its Subsidiaries and with its
independent certified public accountants, in each case at any reasonable time,
upon reasonable notice, and as often as may reasonably be desired by the
Administrative Agent. Each Borrower shall keep records of its Rental Fleet that
are accurate and complete in all material respects and shall furnish the Agents
with inventory reports respecting such Rental Fleet in form and detail
reasonably satisfactory to the Agents and Lenders at such times as the Agents
may reasonably request. Each Borrower shall, at such Borrowers’ expense, conduct
a physical inventory of its serialized Rental Fleet no less frequently than
annually or shall have in place a cycle counting (or perpetual verification)
program designed to verify the physical existence of Rental Fleet in a manner
that results in the verification of substantially the entire amount of the
Rental Fleet over the course of a year and shall provide to the Agents a report
based on each such physical inventory or program promptly after such physical
inventory or after the applicable program year, as applicable, together with
such

143



--------------------------------------------------------------------------------



 



supporting information as the U.S. Administrative Agent shall reasonably
request. The U.S. Collateral Agent and the Canadian Collateral Agent may
participate in and observe any such physical inventory or cycle counting, which
participation shall be at the Borrowers’ expense regardless of whether an Event
of Default then exists.
          (b) At reasonable times during normal business hours and upon
reasonable prior notice that the U.S. Administrative Agent requests,
independently of or in connection with the visits and inspections provided for
in clause (a) above, the Parent Borrower and its Subsidiaries will grant access
to the U.S. Administrative Agent (including employees of the U.S. Administrative
Agent or any consultants, accountants, lawyers and appraisers retained by the
U.S. Administrative Agent) to such Person’s premises, books, records, accounts
and Rental Fleet so that (i) the U.S. Administrative Agent or an appraiser
retained by the U.S. Administrative Agent may (A) conduct a Rental Fleet
appraisal and (B) at any time when Eligible Inventory constitutes more than 5.0%
of the Total Borrowing Base, an Inventory appraisal (provided that, unless an
Event of Default exists and is continuing, only one such Inventory appraisal may
be conducted at the Loan Parties’ expense in any calendar year) and (ii) the
U.S. Administrative Agent may conduct (or engage third parties to conduct) such
field examinations, verifications and evaluations (including environmental
assessments) as the U.S. Administrative Agent may deem necessary or appropriate.
Unless an Event of Default or Liquidity Event exists, or if previously approved
by the Parent Borrower or one of its Subsidiaries, no environmental assessment
by the U.S. Administrative Agent may include any sampling or testing of the
soil, surface water or groundwater. All such Rental Fleet appraisals, field
examinations and other verifications and evaluations shall be at the sole
expense of the Loan Parties; provided that (i) the Administrative Agent may
conduct at the expense of the Loan Parties no more than two (2) such Rental
Fleet appraisals in any calendar year to the extent that the average Available
RCF Commitments for the twelve (12) month period immediately prior to the
commencement of any subsequent appraisal in such calendar year exceed
$300,000,000, (y) three (3) such Rental Fleet appraisals in any calendar year to
the extent that the average Available RCF Commitments for the twelve (12) month
period immediately prior to the commencement of any subsequent appraisal in such
calendar year are less than $300,000,000 and (z) four (4) such Rental Fleet
appraisals in any calendar year to the extent that the average Available RCF
Commitments for the twelve (12) month period immediately prior to the
commencement of any subsequent appraisal in such calendar year are less than
$200,000,000, (ii) the U.S. Administrative Agent may conduct at the expense of
the Loan Parties no more than two (2) such field examinations in any calendar
year and (iii) notwithstanding the limitations set forth in preceding clauses
(i) and (ii), all such Rental Fleet appraisals, inventory appraisals and field
examinations commenced at any time when an Event of Default or Liquidity Event
exists shall be at the sole expense of the Loan Parties. All amounts chargeable
to the applicable Borrowers under this subsection 7.6(b) shall constitute
obligations that are secured by all of the applicable Collateral and shall be
payable to the Agents hereunder.
          7.7 Notices. Promptly give notice to the U.S. Administrative Agent and
each Lender of:
     (i) as soon as possible after a Responsible Officer of any Credit Agreement
Party knows or reasonably should know thereof, the occurrence of any Default or
Event of Default;

144



--------------------------------------------------------------------------------



 



     (j) as soon as possible after a Responsible Officer of any Credit Agreement
Party knows or reasonably should know thereof, any (i) default or event of
default under any Contractual Obligation of any Credit Agreement Party or any of
its Subsidiaries, other than as previously disclosed in writing to the Lenders,
or (ii) litigation, investigation or proceeding which may exist at any time
between any Credit Agreement Party or any of its Subsidiaries and any
Governmental Authority, which in either case, could reasonably be expected to
have a Material Adverse Effect;
     (k) as soon as possible after a Responsible Officer of any Credit Agreement
Party knows or reasonably should know thereof, the occurrence of any default or
event of default under any of the First Lien Last Out Note Documents, 2019
Senior Notes Documents, 2021 Senior Notes Documents or the 2014 Senior Note
Documents;
     (l) as soon as possible after a Responsible Officer of any Credit Agreement
Party knows or reasonably should know thereof, any litigation or proceeding
affecting the Parent Borrower or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect;
     (m) the following events, as soon as possible and in any event within
thirty (30) days after a Responsible Officer of any Credit Agreement Party or
any of its Subsidiaries knows or reasonably should know thereof: (i) the
occurrence or expected occurrence of any Reportable Event (or similar event)
with respect to any Single Employer Plan (or Foreign Plan), a failure to make
any required contribution to a Single Employer Plan, Multiemployer Plan or
Foreign Plan, the creation of any Lien on the property of Holdings, its
Subsidiaries or any Commonly Controlled Entity in favor of the PBGC, a Plan or a
Foreign Plan or any withdrawal from, or the full or partial termination,
Reorganization or Insolvency of, any Multiemployer Plan or Foreign Plan;
(ii) the institution of proceedings or the taking of any other formal action by
the PBGC, Holdings or any of its Subsidiaries or any Commonly Controlled Entity
or any Multiemployer Plan which could reasonably be expected to result in the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan, Multiemployer Plan or Foreign Plan; provided, however, that no
such notice will be required under clause (i) or (ii) above unless the event
giving rise to such notice, when aggregated with all other such events under
clause (i) or (ii) above, could be reasonably expected to result in a Material
Adverse Effect; or (iii) the first occurrence of an Underfunding under a Single
Employer Plan or Foreign Plan that exceeds 10% of the value of the assets of
such Single Employer Plan or Foreign Plan, in each case, determined as of the
most recent annual valuation date of such Single Employer Plan or Foreign Plan
on the basis of the actuarial assumptions used to determine the funding
requirements of such Single Employer Plan or Foreign Plan as of such date;
     (n) as soon as possible after a Responsible Officer of any Credit Agreement
Party knows or reasonably should know thereof, (i) any release or discharge by
the Parent Borrower or any of its Subsidiaries of any Materials of Environmental
Concern required to be reported under applicable Environmental Laws to any
Governmental Authority, unless the Parent Borrower reasonably determines that
the total Environmental Costs arising out of such release or discharge could not
reasonably be

145



--------------------------------------------------------------------------------



 



expected to have a Material Adverse Effect; (ii) any condition, circumstance,
occurrence or event not previously disclosed in writing to the U.S.
Administrative Agent that would reasonably be expected to result in liability or
expense under applicable Environmental Laws, unless the Parent Borrower
reasonably determines that the total Environmental Costs arising out of such
condition, circumstance, occurrence or event could not reasonably be expected to
have a Material Adverse Effect or could not reasonably be expected to result in
the imposition of any Lien or other material restriction on the title, ownership
or transferability of any facilities and properties owned, leased or operated by
the Parent Borrower or any of its Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect; and (iii) any proposed action to be
taken by the Parent Borrower or any of its Subsidiaries that could reasonably be
expected to subject the Parent Borrower or any of its Subsidiaries to any
material additional or different requirements or liabilities under Environmental
Laws, unless the Parent Borrower reasonably determines that the total
Environmental Costs arising out of such proposed action could not reasonably be
expected to have a Material Adverse Effect;
     (o) any loss, damage, or destruction to the Collateral in the amount of
$50,000,000 or more, whether or not covered by insurance; and
     (p) any and all default notices received under or with respect to any
leased location or public warehouse where Collateral, either individually or in
the aggregate, in excess of $50,000,000 is located.
          Each notice pursuant to this subsection shall be accompanied by a
statement of a Responsible Officer of the Parent Borrower (and, if applicable,
the relevant Commonly Controlled Entity or Subsidiary) setting forth details of
the occurrence referred to therein and stating what action the Parent Borrower
(or, if applicable, the relevant Commonly Controlled Entity or Subsidiary)
proposes to take with respect thereto.
          7.8 Environmental Laws. (a) (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with, all applicable Environmental Laws; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Parent Borrower or its Subsidiaries. For purposes of this subsection 7.8(a),
noncompliance shall not constitute a breach of this covenant, provided that,
upon learning of any actual or suspected noncompliance, the Parent Borrower and
any such affected Subsidiary shall promptly undertake and diligently pursue
reasonable efforts, if any, to achieve compliance, and provided, further, that
in any case such noncompliance could not reasonably be expected to have a
Material Adverse Effect.
          (b) Promptly comply, in all material respects, with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders or directives (i) as to which the failure to comply could not
reasonably be expected to result in a Material Adverse Effect or (ii) as to
which: (x) appropriate reserves have been established in accordance

146



--------------------------------------------------------------------------------



 



with GAAP; (y) an appeal or other appropriate contest is or has been timely and
properly taken and is being diligently pursued in good faith; and (z) if the
effectiveness of such order or directive has not been stayed, the failure to
comply with such order or directive during the pendency of such appeal or
contest could not reasonably be expected to give rise to a Material Adverse
Effect.
          (c) Maintain, update as appropriate, and implement in all material
respects an ongoing program reasonably designed to ensure that all the
properties and operations of the Parent Borrower and its Subsidiaries are
periodically reasonably reviewed by competent personnel to identify and promote
compliance with and to reasonably and prudently manage any material
Environmental Costs that would reasonably be expected to affect the Parent
Borrower or any of its Subsidiaries, including compliance and liabilities
relating to: discharges to air and water; acquisition, transportation, storage
and use of Materials of Environmental Concern; waste disposal; species
protection; and recordkeeping required under Environmental Laws. For the
purposes of this subsection 7.8(c), the failure to maintain an environmental
program shall not constitute an Event of Default (i) unless it could reasonably
be expected to result in a Material Adverse Effect or (ii) if within ninety (90)
days of receipt of a reasonable request from the U.S. Administrative Agent,
Holdings and its Subsidiaries have taken reasonable and diligent steps to
implement and maintain such a program in compliance with this subsection.
          7.9 New Subsidiaries; Additional Security; Further Assurances.
(a) With respect to any owned real property or fixtures thereon, in each case
with a purchase price or a fair market value at the time of acquisition of at
least $2,000,000 (for this purpose treating any Sale and Leaseback Real Property
that is owned by any Loan Party on the first anniversary of the Closing Date as
a property acquired after the Closing Date and calculating the value thereof as
of such first anniversary), in which any Loan Party acquires ownership rights at
any time after the Closing Date, within 45 days notify the U.S. Administrative
Agent of such occurrence and if the U.S. Collateral Agent or the Canadian
Collateral Agent, as the case may be, so requests promptly grant to the U.S.
Collateral Agent or the Canadian Collateral Agent, as applicable, for the
benefit of the applicable Lenders, a Lien of record on all such owned real
property and fixtures, upon terms reasonably satisfactory in form and substance
to the U.S. Collateral Agent or the Canadian Collateral Agent, as applicable,
and in accordance with any applicable requirements of any Governmental Authority
(including any required appraisals of such property under FIRREA); provided that
(i) nothing in this subsection 7.9 shall defer or impair the attachment or
perfection of any security interest in any Collateral covered by any of the
Security Documents which would attach or be perfected pursuant to the terms
thereof without action by Holdings, any of its Subsidiaries or any other Person,
(ii) no such Lien shall be required to be granted as contemplated by this
subsection 7.9 on any owned real property or fixtures the acquisition of which
is financed, or is to be financed within any time period permitted by subsection
8.2(f) or (g), in whole or in part through the incurrence of Indebtedness
permitted by subsection 8.2(f) or (g), until such Indebtedness is repaid in full
(and not refinanced as permitted by subsection 8.2(f) or (g)) or, as the case
may be, the Parent Borrower determines not to proceed with such financing or
refinancing and (iii) any such mortgage by a Foreign Subsidiary shall not secure
any U.S. Borrower’s or Canadian Finco’s obligations. In connection with any such
grant to the U.S. Collateral Agent or the Canadian Collateral Agent, as
applicable, for the benefit of the Lenders, of a Lien of record on any such real
property in accordance with this subsection, the Parent Borrower or such
Subsidiary shall deliver or cause to be delivered to the U.S. Collateral Agent

147



--------------------------------------------------------------------------------



 



any surveys, title insurance policies, environmental reports and other documents
in connection with such grant of such Lien obtained by it in connection with the
acquisition of such ownership rights in such real property or as the U.S.
Collateral Agent or the Canadian Collateral Agent, as applicable, shall
reasonably request (in light of the value of such real property and the cost and
availability of such surveys, title insurance policies, environmental reports
and other documents and whether the delivery of such surveys, title insurance
policies, environmental reports and other documents would be customary in
connection with such grant of such Lien in similar circumstances).
          (b) With respect to any Domestic Subsidiary (other than an Immaterial
Subsidiary or a Subsidiary of a Foreign Subsidiary) created or acquired
(including by reason of any Immaterial Subsidiary or Foreign Subsidiary Holdco
ceasing to constitute the same) subsequent to the Closing Date by Holdings or
any of its Domestic Subsidiaries (other than any Subsidiary of a Foreign
Subsidiary), promptly notify the U.S. Administrative Agent of such occurrence
and promptly (i) execute and deliver to the U.S. Collateral Agent for the
benefit of the Lenders such amendments to the U.S. Guarantee and Collateral
Agreement as the U.S. Collateral Agent shall reasonably deem necessary or
reasonably advisable to grant to the U.S. Collateral Agent, for the benefit of
the Lenders, a perfected first priority security interest (as and to the extent
provided in the U.S. Guarantee and Collateral Agreement) in the Capital Stock of
such new Domestic Subsidiary, (ii) deliver to the U.S. Collateral Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the parent corporation (or other applicable entity) of such new Domestic
Subsidiary, (iii) cause such new Domestic Subsidiary (A) to become a party to
the U.S. Guarantee and Collateral Agreement and (B) to take all actions
reasonably deemed by the U.S. Collateral Agent to be necessary or advisable to
cause the Lien created by the U.S. Guarantee and Collateral Agreement in such
new Domestic Subsidiary’s Collateral to be duly perfected in accordance with all
applicable Requirements of Law (to the extent provided in the U.S. Guarantee and
Collateral Agreement), including the filing of financing statements in such
jurisdictions as may be reasonably requested by the U.S. Collateral Agent and
(iv) to the extent requested by the U.S. Administrative Agent or, so long as
such Domestic Subsidiary is a Wholly Owned Subsidiary, the Parent Borrower,
cause such Domestic Subsidiary to execute and deliver to the U.S. Administrative
Agent a Borrower Joinder Agreement (and thereby become a U.S. Borrower
hereunder).
          (c) With respect to (x) any Foreign Subsidiary created or acquired
subsequent to the Closing Date by the Parent Borrower or any of its Domestic
Subsidiaries (other than Canadian Finco, an Immaterial Subsidiary or any
Subsidiary of a Foreign Subsidiary), the Capital Stock of which is owned
directly by the Parent Borrower or a Domestic Subsidiary (other than a
Subsidiary of a Foreign Subsidiary), promptly notify the U.S. Administrative
Agent of such occurrence and if the U.S. Administrative Agent or the Required
Lenders so request (it being understood that if the U.S. Administrative Agent
does not so request with respect to any such Foreign Subsidiary that it believes
is or is likely to become material to the Parent Borrower and its Subsidiaries
taken as a whole, it will provide notice to the Lenders thereof), promptly
(i) execute and deliver to the U.S. Collateral Agent a new pledge agreement or
such amendments to the U.S. Guarantee and Collateral Agreement as the U.S.
Collateral Agent shall reasonably deem necessary or reasonably advisable to
grant to the U.S. Collateral Agent, for the benefit of the Lenders, a perfected
first priority security interest (as and to the extent provided in the U.S.

148



--------------------------------------------------------------------------------



 



Guarantee and Collateral Agreement) in the Capital Stock of such new Foreign
Subsidiary that is owned by the Parent Borrower or any of its Domestic
Subsidiaries (other than any Subsidiary of a Foreign Subsidiary) (provided that
in no event shall more than 65% of any class of voting Capital Stock (including
for these purposes any investment deemed to be Capital Stock for U.S. tax
purposes) of any such new Foreign Subsidiary be required to be so pledged to
secure the direct obligations of any U.S. Borrower or Canadian Finco and,
provided, further, that no such pledge or security shall be required with
respect to any non-wholly owned Foreign Subsidiary to the extent that the grant
of such pledge or security interest would violate the terms of any agreements
under which the Investment by the Parent Borrower or any of its Subsidiaries was
made therein) and (ii) to the extent reasonably deemed advisable by the U.S.
Collateral Agent, deliver to the U.S. Collateral Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers, executed
and delivered in blank by a duly authorized officer of the relevant parent
corporation (or other applicable entity) of such new Foreign Subsidiary and take
such other action as may be reasonably deemed by the U.S. Collateral Agent to be
necessary or desirable to perfect the U.S. Collateral Agent’s security interest
therein; and (y) any Canadian Subsidiary (other than Canadian Finco or an
Immaterial Subsidiary) created or acquired subsequent to the Closing Date by any
Borrower or any Subsidiary Guarantor (i) to the extent requested by the U.S.
Administrative Agent or, so long as such Canadian Subsidiary is a Wholly Owned
Subsidiary, the Parent Borrower, cause such Canadian Subsidiary to execute and
deliver to the U.S. Administrative Agent a Borrower Joinder Agreement (and
thereby become a Canadian Borrower hereunder) and (ii) cause such new Canadian
Subsidiary (1) to execute and deliver a Canadian Guarantee Agreement and
Canadian Security Agreement with such amendments thereto as the Canadian
Collateral Agent shall reasonably deem necessary or reasonably advisable to
grant to the Canadian Collateral Agent, for the benefit of the Lenders, a
perfected security interest (as and to the extent provided in the Canadian
Security Agreement) in Collateral of such new Canadian Subsidiary and (2) to
take all actions reasonably deemed by the Canadian Collateral Agent to be
necessary or advisable to cause the Lien created by the Canadian Security
Agreement in such new Canadian Subsidiary’s Collateral to be duly perfected (to
the extent provided in the Canadian Security Agreement) in accordance with all
applicable Requirements of Law, including, without limitation, the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Canadian Collateral Agent.
          (d) At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the U.S. Collateral Agent or the Canadian Collateral Agent,
as applicable, to be necessary or desirable for the creation, perfection and
priority and the continuation of the validity, perfection and priority of the
foregoing Liens or any other Liens created pursuant to the Security Documents.
          (e) Notwithstanding anything to contrary in this Agreement, nothing in
this subsection 7.9 shall require that any Loan Party grant a Lien with respect
to any owned real property or fixtures in which such Subsidiary acquires
ownership rights to the extent that the U.S. Administrative Agent, in its
reasonable judgment, determines that the granting of such a Lien is
impracticable.
          7.10 Maintenance of New York Process Agent. In the case of any
Canadian Borrower, maintain in New York, New York or at such other location in
the United States of

149



--------------------------------------------------------------------------------



 



America as may be reasonably satisfactory to the U.S. Administrative Agent a
Person acting as agent to receive on its behalf and on behalf of its property
service of process and capable of discharging the functions of the New York
Process Agent set forth in subsection 11.13(b).
          Section 8. Negative Covenants. Each of the Parent Borrower and its
Subsidiaries hereby agrees (and with respect to subsection 8.16(c) Holdings
hereby agrees) that, from and after the Closing Date and so long as the
Commitments remain in effect, and thereafter until payment in full of the Loans,
all Reimbursement Obligations and any other amount then due and owing to any
Lender or any Agent hereunder and under any Note and termination or expiration
of all Letters of Credit (or the cash collateralization or other provision for
such Letters of Credit, in each case, in a manner reasonably satisfactory to the
relevant Issuing Lender), the Parent Borrower and each such Subsidiary (and with
respect to subsection 8.16(c), Holdings) shall not and shall not permit any of
its Subsidiaries to, directly or indirectly:
          8.1 Financial Condition Covenants.
          (a) Consolidated Leverage Ratio. Upon the occurrence and during the
continuance of a Liquidity Event, permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Parent
Borrower ending during any period set forth below to exceed the ratio set forth
below opposite such period below:

          Fiscal Quarter   Consolidated   Ending   Leverage Ratio  
March 31, 2011
    5.25:1.00  
June 30, 2011
    5.25:1.00  
September 30, 2011
    5.25:1.00  
December 31, 2011
    5.00:1.00  
March 31, 2012
    5.00:1.00  
June 30, 2012
    5.00:1.00  
September 30, 2012
    5.00:1.00  
December 31, 2012
    4.75:1.00  
March 31, 2013
    4.75:1.00  
June 30, 2013
    4.75:1.00  
September 30, 2013
    4.75:1.00  
December 31, 2013
    4.50:1.00  
March 31, 2014
    4.50:1.00  
June 30, 2014
    4.50:1.00  
September 30, 2014
    4.50:1.00  
December 31, 2014 and at all times thereafter
    4.25:1.00.  

          (b) Consolidated Fixed Charge Coverage Ratio. Upon the occurrence and
during the continuance of a Liquidity Event, permit, for any period of four
consecutive fiscal quarters of the Parent Borrower, the Consolidated Fixed
Charge Coverage Ratio as at the last day of such period of four consecutive
fiscal quarters to be less than 1.00 to 1.00.

150



--------------------------------------------------------------------------------



 



          8.2 Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness (including any Indebtedness of any of its Subsidiaries),
except:
     (a) Indebtedness of the Parent Borrower and its Subsidiaries incurred
pursuant to this Agreement and the other Loan Documents;
     (b) Indebtedness evidenced by the 2014 Senior Notes; provided that the
aggregate principal amount of Indebtedness evidenced by 2014 Senior Notes at any
time outstanding pursuant to this clause (b) shall not exceed $620,000,000 less
any repayments of principal of Indebtedness theretofore outstanding pursuant to
this clause (b);
     (c) Existing Indebtedness;
     (d) Indebtedness evidenced by the First Lien Last Out Notes; provided that
(i) no Default or Event of Default shall exist at the time of, or after giving
effect to, the issuance thereof, (ii) the terms and conditions of the First Lien
Last Out Note Documents shall be reasonably satisfactory to the U.S.
Administrative Agent (it being understood that the provisions of the First Lien
Last Out Note Documents that are substantially similar to the corresponding
provisions of the 2014 Senior Note Documents or the corresponding provisions of
the First Lien Last Out Note Documents as in effect on the Closing Date shall be
reasonably satisfactory to the U.S. Administrative Agent); provided that (i) in
no event shall the final maturity date for the First Lien Last Out Notes be
earlier than July 15, 2017 and (ii) the aggregate principal amount of
Indebtedness evidenced by the First Lien Last Out Notes at any time outstanding
pursuant to this clause (d) shall not exceed $700,000,000 less any repayments of
principal of such Indebtedness theretofore outstanding pursuant to this clause
(d);
     (e) Indebtedness evidenced by the 2019 Senior Notes; provided that the
aggregate principal amount of Indebtedness evidenced by 2019 Senior Notes at any
time outstanding pursuant to this clause (e) shall not exceed $200,000,000 less
any repayments of principal of Indebtedness theretofore outstanding pursuant to
this clause (e);
     (f) Indebtedness evidenced by the 2021 Senior Notes; provided that that the
aggregate principal amount of Indebtedness evidenced by 2021 Senior Notes at any
time outstanding pursuant to this clause (f) shall not exceed $650,000,000 less
any repayments of principal of Indebtedness theretofore outstanding pursuant to
this clause (f);
     (g) Indebtedness of (i) any Borrower (other than Canadian Finco) owing to
any other Borrower (other than Canadian Finco) or Holdings, (ii) any Borrower
(other than Canadian Finco) owing to any Subsidiary, (iii) any Qualified
Subsidiary Guarantor owing to Holdings or any Borrower (other than Canadian
Finco) or any other Qualified Subsidiary Guarantor, (iv) any Non-Guarantor
Subsidiary owing to any Borrower (other than Canadian Finco) or any Subsidiary
Guarantor if permitted pursuant to subsection

151



--------------------------------------------------------------------------------



 



8.8 and (v) any Non-Guarantor Subsidiary owing to any other Non-Guarantor
Subsidiary, so long as any such Indebtedness of any Loan Party owing to any
Subsidiary that is not a Loan Party shall be subject to subordination provisions
substantially in the form of Exhibit K;
     (h) Indebtedness of the Parent Borrower and any of its Subsidiaries
incurred to finance or refinance the acquisition, leasing, construction or
improvement of fixed or capital assets (whether pursuant to a loan, a Financing
Lease or otherwise) otherwise permitted pursuant to this Agreement, and any
other Financing Leases, in an aggregate principal amount not exceeding
$275,000,000 at any one time outstanding, provided that such amount shall be
increased by an amount equal to $25,000,000 on (x) the first day of each Fiscal
Year of Holdings (commencing with the Fiscal Year beginning January 1, 2013), so
long as no Default or Event of Default shall have occurred and be continuing on
any date on which such amount is to be increased or (y) such later date on which
such Default or Event of Default shall have been cured;
     (i) (x) unsecured Indebtedness of the Parent Borrower and any of its
Subsidiaries incurred to finance or refinance the purchase price of, or
(y) Indebtedness of the Parent Borrower and any of its Subsidiaries assumed in
connection with, any acquisition permitted by subsection 8.9;provided that
(i) in the case of clause (x), such Indebtedness is incurred prior to,
substantially simultaneously with or within six (6) months after such
acquisition or in connection with a refinancing thereof, (ii) if such
Indebtedness is owed to a Person other than the Person from whom such
acquisition is made or any Affiliate thereof, (1) in the case of clause (x),
such Indebtedness shall have terms and conditions reasonably satisfactory to the
U.S. Administrative Agent and (2) in the case of clause (x) and (y), such
Indebtedness shall not exceed 70% of the purchase price of such acquisition
(including any Indebtedness assumed in connection with such acquisition) (or
such greater percentage as shall be reasonably satisfactory to the U.S.
Administrative Agent or, if any such purchase price shall be greater than
$75,000,000, such greater percentage as shall be reasonably satisfactory to the
Required Lenders), (iii) if such Indebtedness is being assumed under this
paragraph (i), such Indebtedness shall not have been incurred by any party in
contemplation of the acquisition permitted by subsection 8.9 and
(iv) immediately after giving effect to such acquisition no Default or Event of
Default shall have occurred and be continuing;
     (j) to the extent that any Indebtedness may be incurred or arise
thereunder, Indebtedness of the Parent Borrower and its Subsidiaries under
Interest Rate Protection Agreements (other than those entered into for
speculative purposes) and under Permitted Hedging Arrangements;
     (k) to the extent that any Guarantee Obligation or other obligation
permitted under subsection 8.4 constitutes Indebtedness, such Indebtedness;
     (l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations and trade-related letters of credit, in
each case provided in the ordinary course of business;

152



--------------------------------------------------------------------------------



 



     (m) Indebtedness of the Parent Borrower or any of its Subsidiaries in
respect of Sale and Leaseback Transactions permitted under subsection 8.11;
     (n) Indebtedness of the Parent Borrower or any of its Subsidiaries incurred
to finance insurance premiums in the ordinary course of business;
     (o) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds; provided that such Indebtedness is
extinguished within two (2) Business Days of its incurrence;
     (p) Indebtedness in respect of Financing Leases which have been funded
solely by Investments of the Parent Borrower and its Subsidiaries permitted by
subsection 8.8(l);
     (q) Indebtedness which represents an extension, refinancing, refunding,
replacement or renewal of any of the Indebtedness described in paragraphs (b),
(c), (d), (e), (f), (i), (q) and (u) of this subsection 8.2 hereof; provided
that (i) the principal amount (or accreted value, if applicable) thereof (less
any original issue discount, if applicable) does not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness so extended, refinanced,
refunded, replaced or renewed, except by an amount equal to unpaid accrued
interest and premium (including applicable prepayment penalties) thereon plus
fees and expenses (including any underwriting discounts or commissions)
reasonably incurred in connection therewith, (ii) any Liens securing such
Indebtedness are limited to all or part of the same property (including, if
required by the documentation evidencing such Indebtedness being extended,
refinanced, refunded, replaced or renewed, after-acquired property of the same
type) that secured the Indebtedness being extended, refinanced, refunded,
replaced or renewed; provided that the total value of the collateral securing
such Indebtedness incurred under this subsection 8.2(q) immediately following
such incurrence shall not be materially greater than the value of the collateral
securing the Indebtedness being extended, refinanced, refunded, replaced or
renewed immediately prior to such extension, refinancing, refunding, replacement
or renewal, (iii) no Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such extension, refinancing, refunding, replacement or renewal
does not result in a shortening of the Weighted Average Life to Maturity of the
Indebtedness so extended, refinanced, refunded, replaced or renewed, (v) such
extension, refinancing, refunding, replacement or renewal does not have a final
maturity that is earlier than the 91st day following the latest Maturity Date as
of the date of such extension, refinancing, refunding, replacement or renewal
and (vi) if the Indebtedness that is extended, refinanced, refunded, replaced or
renewed was subordinated in right of payment to the obligations of any Loan
Party hereunder and under the other Loan Documents, then the terms and
conditions of the extension, refinancing, refunding, replacement or renewal
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Lenders as those that were applicable to the extended,
refinanced, refunded, replaced or renewed Indebtedness;

153



--------------------------------------------------------------------------------



 



     (r) cash management obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case
arising under standard business terms of any bank at which the Parent Borrower
or Subsidiary maintains an overdraft, cash pooling or other similar facility or
arrangement;
     (s) Indebtedness of Foreign Subsidiaries of the Parent Borrower not
exceeding in aggregate principal amount at any time outstanding an amount equal
to $50,000,000;
     (t) Indebtedness not otherwise permitted by the preceding paragraphs of
this subsection 8.2 not exceeding $250,000,000 in aggregate principal amount at
any one time outstanding; and
     (u) Permitted Junior Debt, so long as (i) all such Indebtedness is incurred
in accordance with the requirements of the definition of Permitted Junior Debt,
(ii) no Default or Event of Default exists at the time of the incurrence or
issuance thereof or would result therefrom, (iii) 100% of the Net Cash Proceeds
therefrom shall be used to finance acquisitions consummated in accordance with
subsection 8.9(b) or (c), to repay, prepay or redeem outstanding Indebtedness
(and pay any applicable premium and any accrued and unpaid interest and fees in
connection therewith) or, to the extent the Payment Conditions have been met,
for any purpose not prohibited under this Agreement and (v) the aggregate
principal amount of Permitted Junior Debt (other than any such Permitted Junior
Debt, 100% of the Net Cash Proceeds of which are applied to permanently repay
Incremental Term Loans or RCF Loans (with a corresponding termination of the
related RCF Commitments) in an amount not to exceed the aggregate amount of
Incremental Term Loans and RCF Commitment Increases obtained pursuant to
subsection 2.6) issued or incurred after the Closing Date pursuant to this
clause (u) shall not, when added to the aggregate amount of Uncommitted
Incremental Facilities obtained pursuant to subsection 2.6, exceed $400,000,000.
For purposes of determining compliance with this subsection 8.2, the amount of
any Indebtedness denominated in any currency other than Dollars shall be
calculated based on customary currency exchange rates in effect, in the case of
such Indebtedness incurred (in respect of term Indebtedness) or committed (in
respect of revolving Indebtedness) on or prior to the Closing Date, on the
Closing Date and, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness) after the
Closing Date, on the date that such Indebtedness was incurred (in respect of
term Indebtedness) or committed (in respect of revolving Indebtedness); provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting or other
discounts (including any original issue discount), premiums and other costs and
expenses incurred in connection with such refinancing.

154



--------------------------------------------------------------------------------



 



          8.3 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for the following (Liens described below are herein
referred to as “Permitted Liens”; provided, however, that no reference to a
Permitted Lien herein, including any statement or provision as to the
acceptability of any Permitted Lien, shall in any way constitute or be construed
so as to postpone or subordinate any Liens or other rights of the Agents, the
Lenders or any of them hereunder or arising under any other Loan Document in
favor of such Permitted Lien):
     (a) Liens for taxes, assessments and similar charges not yet delinquent or
the nonpayment of which in the aggregate could not reasonably be expected to
have a Material Adverse Effect, or which are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves with respect
thereto are maintained on the books of the Parent Borrower or its Subsidiaries,
as the case may be, in conformity with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and relating to
obligations which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith by appropriate proceedings diligently
conducted;
     (c) Liens of landlords or of mortgagees of landlords arising by operation
of law or pursuant to the terms of real property leases, provided that the
rental payments secured thereby are not yet due and payable;
     (d) pledges, deposits or other Liens in connection with workers’
compensation, unemployment insurance, other social security benefits or other
insurance related obligations (including pledges or deposits securing liability
to insurance carriers under insurance or self-insurance arrangements);
     (e) Liens arising by reason of any judgment, decree or order of any court
or other Governmental Authority, if appropriate legal proceedings which may have
been duly initiated for the review of such judgment, decree or order, are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired;
     (f) Liens to secure the performance of bids, trade contracts (other than
for borrowed money), obligations for utilities, leases, statutory obligations,
surety and appeal bonds, performance bonds, judgment and like bonds, replevin
and similar bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) zoning restrictions, easements, rights-of-way, restrictions on the use
of property, other similar encumbrances incurred in the ordinary course of
business and minor irregularities of title, which do not materially interfere
with the ordinary conduct of the business of the Parent Borrower and its
Subsidiaries taken as a whole;
     (h) Liens securing or consisting of (i) Indebtedness of the Parent Borrower
and its Subsidiaries permitted by subsection 8.2(h) incurred to finance or
refinance the acquisition, leasing, construction or improvement of fixed or
capital assets or

155



--------------------------------------------------------------------------------



 



(ii) Indebtedness of the Parent Borrower and its Subsidiaries permitted by
subsection 8.2(i) assumed in connection with any acquisition permitted by
subsection 8.9, provided that (A) such Liens shall not be created in
contemplation of the acquisition permitted by subsection 8.9 and shall be
created no later than the later of the date of such acquisition or the date of
the assumption of such Indebtedness and (B) such Liens do not at any time
encumber any property other than the property financed or refinanced by such
Indebtedness and, in the case of Indebtedness assumed in connection with any
such acquisition, the total value of the collateral constituting such Liens
immediately following such acquisition shall not be materially greater than the
value of the collateral constituting such Liens immediately prior to such
acquisition;
     (i) Liens existing on assets or properties at the time of the acquisition
thereof by the Parent Borrower or any of its Subsidiaries which do not
materially interfere with the use, occupancy, operation and maintenance of
structures existing on the property subject thereto or extend to or cover any
assets or properties of the Parent Borrower or such Subsidiary other than the
assets or property being acquired;
     (j) Liens in existence on the Closing Date (including any Liens securing
Existing Indebtedness) and listed on Schedule 8.3(j);
     (k) Liens securing Guarantee Obligations permitted under subsection 8.4(e)
and subsection 8.4(l) (in the case of subsection 8.4(l), to the extent such
Guarantee Obligations are in respect of Indebtedness secured by a Lien permitted
under this subsection 8.3);
     (l) Liens created pursuant to the Security Documents;
     (m) any encumbrance or restriction (including put and call agreements) with
respect to the Capital Stock of any joint venture or similar arrangement
pursuant to the joint venture or similar agreement with respect to such joint
venture or similar arrangement, provided that no such encumbrance or restriction
affects in any way the ability of the Parent Borrower or any of its Subsidiaries
to comply with subsection 7.9(b) or (c);
     (n) Liens on property subject to Sale and Leaseback Transactions permitted
under subsection 8.11 and general intangibles related thereto;
     (o) Liens on Intellectual Property; provided that such Liens result from
the granting of licenses in the ordinary course of business to or from any
Person to use such Intellectual Property;
     (p) Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Subsidiary permitted under subsection 8.2, Guarantee Obligations of
the applicable Subsidiary permitted under subsection 8.4 or other liabilities or
obligations of the applicable Subsidiary not prohibited by this Agreement;

156



--------------------------------------------------------------------------------



 



     (q) Liens securing or consisting of Indebtedness permitted by subsection
8.2(d) and any refinancing, extensions and replacements thereof otherwise
permitted under this Agreement; provided that (1) such Liens do not apply to any
asset other than Collateral that is subject to a Lien granted under a U.S.
Security Document to secure the “Obligations” as defined in the U.S. Guarantee
and Collateral Agreement, (2) the First Lien Last Out Notes shall not be secured
by any assets of the Canadian Loan Parties and (3) all such Liens shall be
subject to the terms and provisions of the Intercreditor Agreement or another
intercreditor agreement that is no less favorable to the Secured Parties than
the Intercreditor Agreement (except as otherwise agreed to by the Administrative
Agent);
     (r) Liens securing or consisting of Indebtedness permitted by subsection
8.2(u) and any refinancing, extensions and replacements thereof otherwise
permitted under this Agreement; provided that (1) such Liens do not apply to any
asset other than Collateral that is subject to either a Lien granted under a
U.S. Security Document to secure the “Obligations” as defined in the U.S.
Guarantee and Collateral Agreement or a Lien granted under a Canadian Security
Document to secure the “Obligations” as defined in the Canadian Security
Agreement and (2) all such Liens shall be subject to the terms and provisions of
a Permitted Junior Debt Intercreditor Agreement (or, to the extent that such
Indebtedness constitutes First Lien Last Out Notes (as defined in the
Intercreditor Agreement), the Intercreditor Agreement); provided, further, that
no such Liens granted by a Foreign Subsidiary shall secure any such Indebtedness
incurred by a U.S. Loan Party;
     (s) Liens on property of any Foreign Subsidiary of the Parent Borrower
securing Indebtedness of such Subsidiary permitted by subsection 8.2(s);
     (t) Liens (i) that are contractual rights of set-off, (ii) relating to
purchase orders and other agreements entered into with customers or suppliers of
the Parent Borrower or any Subsidiary in the ordinary course of business or
(iii) in favor of financial institutions encumbering deposits or other amounts
(including the right of set-off) which are within the general parameters
customary in the banking industry;
     (u) Liens in favor of customs and revenue authorities arising as a matter
of law to secure the payment of customs duties in connection with the
importation of goods; and
     (v) Liens not otherwise permitted hereunder, all of which Liens permitted
pursuant to this subsection 8.3(v) secure obligations not exceeding $50,000,000
in aggregate amount at any time outstanding.
          8.4 Limitation on Guarantee Obligations. Create, incur, assume or
suffer to exist any Guarantee Obligation except:
     (a) Guarantee Obligations in existence on the Closing Date and listed in
Schedule 8.4(a), and any refinancings, refundings, extensions or renewals
thereof, provided that the amount of such Guarantee Obligation shall not be
increased at the time

157



--------------------------------------------------------------------------------



 



of such refinancing, refunding, extension or renewal except to the extent that
the amount of Indebtedness in respect of such Guarantee Obligations is permitted
to be increased by subsection 8.2(q);
     (b) Guarantee Obligations for performance, bid, appeal, judgment, replevin
and similar bonds and suretyship arrangements, all in the ordinary course of
business;
     (c) Guarantee Obligations in respect of indemnification and contribution
agreements expressly permitted by subsection 8.10(iv) or similar agreements by
the Parent Borrower;
     (d) Reimbursement Obligations in respect of the Letters of Credit or
reimbursement obligations in respect of any other letters of credit permitted
under subsection 8.2;
     (e) Guarantee Obligations in respect of third-party loans and advances to
officers or employees of Holdings or any of its Subsidiaries (i) for travel and
entertainment expenses incurred in the ordinary course of business, (ii) for
relocation expenses incurred in the ordinary course of business, or (iii) for
other purposes in an aggregate amount so long as all Guarantee Obligations
incurred under this paragraph (e), together with the aggregate amount of all
Investments permitted under subsection 8.8(e) (other than clause (iv) thereof),
does not exceed $5,000,000 outstanding at any time;
     (f) obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;
     (g) obligations of the Parent Borrower and its Subsidiaries under any
Interest Rate Protection Agreements (other than those entered into for
speculative purposes) or under Permitted Hedging Arrangements;
     (h) Guarantee Obligations incurred in connection with acquisitions
permitted under subsection 8.9, provided that if any such Guarantee Obligation
inures to the benefit of any Person other than the Person from whom such
acquisition is made or any Affiliate thereof, such Guarantee Obligation shall
not exceed, with respect to any such acquisition, 70% of the purchase price of
such acquisition (including any Indebtedness assumed in connection with such
acquisition) (or such greater percentage as shall be reasonably satisfactory to
the U.S. Administrative Agent or, if any such purchase price shall be greater
than $75,000,000, such greater percentage as shall be reasonably satisfactory to
the Required Lenders);
     (i) guarantees made by the Parent Borrower or any of its Subsidiaries of
obligations of the Parent Borrower or any of its Subsidiaries (other than any
Indebtedness outstanding pursuant to subsections 8.2(b), (c), (d), (e), (f),
(m), (s) and (u)) which obligations are otherwise permitted under this
Agreement;
     (j) Guarantee Obligations in connection with sales or other dispositions
permitted under subsection 8.6, including indemnification obligations with
respect to

158



--------------------------------------------------------------------------------



 



     leases, and guarantees of collectability in respect of accounts receivable
or notes receivable for up to face value;
     (k) Guarantee Obligations incurred pursuant to the U.S. Guarantee and
Collateral Agreement or any Canadian Security Document or otherwise in respect
of Indebtedness permitted by subsection 8.2(a);
     (l) Guarantee Obligations in respect of Indebtedness permitted pursuant to
subsections 8.2(b), (c), (d), (e), (f) and (u), provided that (x) if any such
Indebtedness is subordinated in right of payment to the obligations of any Loan
Party hereunder and under the other Loan Documents, then any corresponding
Guarantee Obligations are subordinated to Indebtedness outstanding pursuant to
this Agreement and other Loan Documents to substantially the same extent,
(y) Guarantee Obligations in respect of any Indebtedness permitted pursuant to
subsections (b), (d), (e), (f) and (u) shall be permitted only so long as such
Guarantee Obligations are incurred only by Guarantors or Borrowers (provided
that no Foreign Subsidiaries may incur any such Guarantee Obligations in respect
of Indebtedness of a U.S. Loan Party) and (z) Guarantee Obligations in respect
of Existing Indebtedness permitted pursuant to subsection 8.2(c) and set forth
on Schedule D shall be permitted to the extent no additional guarantors of such
Indebtedness are added following the Closing Date;
     (m) accommodation guarantees for the benefit of trade creditors of the
Parent Borrower or any of its Subsidiaries in the ordinary course of business;
     (n) Guarantee Obligations in respect of Indebtedness or other obligations
of a Person in connection with a joint venture or similar arrangement in respect
of which no other co-investor or other Person has a greater legal or beneficial
ownership interest than the Parent Borrower or any of its Subsidiaries, and as
to all of such Persons does not at any time exceed $20,000,000 in aggregate
principal amount; provided that such amount shall be reduced by the aggregate
amount of Investments permitted by subsection 8.8(k); and
     (o) Guarantee Obligations of the Parent Borrower and its Subsidiaries in
respect of Indebtedness of Foreign Subsidiaries incurred pursuant to subsection
8.2(s); provided that the aggregate amount of such Guarantee Obligations
outstanding pursuant to this clause (o), when aggregated with (i) all dividends
made pursuant to subsection 8.7(j), (ii) all Investments (determined as the
amount originally advanced, loaned or otherwise invested, less any returns on
the respective Investment) outstanding pursuant to subsections 8.8(k) and (o),
(iii) all cash consideration paid in respect of acquisitions pursuant to
subsection 8.9(b)(iv) and (iv) all optional prepayments made pursuant to
subsection 8.13(d) do not at any time exceed $100,000,000.
          8.5 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, except:

159



--------------------------------------------------------------------------------



 



     (a) any Subsidiary of the Parent Borrower may be merged, consolidated or
amalgamated with or into the Parent Borrower (provided that the Parent Borrower
shall be the continuing or surviving corporation) or with or into any one or
more Wholly Owned Subsidiaries of the Parent Borrower (provided that the Wholly
Owned Subsidiary or Subsidiaries of the Parent Borrower shall be the continuing
or surviving entity); provided that if such merger or consolidation constitutes
a transfer of all or substantially all of the assets of any Loan Party, (1) the
continuing or surviving entity shall be a Loan Party, or (2) at the time of such
merger, consolidation or amalgamation, the Payment Conditions are satisfied;
     (b) any Subsidiary of the Parent Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Parent Borrower or any Wholly Owned Subsidiary of the Parent
Borrower (and, in the case of a non-Wholly Owned Subsidiary, may be liquidated
to the extent the Parent Borrower or any Wholly Owned Subsidiary which is a
direct parent of such non-Wholly Owned Subsidiary receives a pro rata
distribution of the assets thereof); provided that if any Borrower so disposes
of all or substantially all of its assets, either (A) such Borrower shall,
simultaneously with such disposition, (1) repay in full all outstanding Loans
made to it against assets contributed by it to the Borrowing Base and
(2) terminate its right to borrow hereunder or (B) the transferee of such assets
shall be a Borrower; provided, further, that (x) if the Subsidiary that disposes
of any or all of its assets is a Loan Party, (1) the transferee of such assets
shall be a Loan Party, or (2) at the time of such disposition, the Payment
Conditions are satisfied; and
     (c) as expressly permitted by subsection 8.6.
          8.6 Limitation on Sale of Assets. Convey, sell, lease, assign,
transfer, license, abandon or otherwise dispose of any of its property, business
or assets (including receivables and leasehold interests) (other than leases or
rentals of revenue earning equipment in the ordinary course of business),
whether now owned or hereafter acquired, or, in the case of any Subsidiary of
Holdings, issue or sell any shares of such Subsidiary’s Capital Stock, to any
Person other than, subject to any applicable limitations set forth in subsection
8.5, Holdings or any Wholly Owned Subsidiary of Holdings, except:
     (a) the sale or other Disposition of obsolete, worn out or surplus
property, whether now owned or hereafter acquired, in the ordinary course of
business;
     (b) the sale or other Disposition of any Inventory or Rental Fleet in the
ordinary course of business;
     (c) the sale or discount without recourse of accounts receivable or notes
receivable arising in the ordinary course of business, or the conversion or
exchange of accounts receivable into or for notes receivable, in each case in
connection with the compromise or collection thereof; provided that, in the case
of any Foreign Subsidiary of the Parent Borrower, any such sale or discount may
be with recourse if such sale or discount is consistent with customary practice
in such Foreign Subsidiary’s country of business;

160



--------------------------------------------------------------------------------



 



     (d) as permitted by subsection 8.5(b) or 8.5(c) and pursuant to Sale and
Leaseback Transactions permitted by subsection 8.11;
     (e) subject to any applicable limitations set forth in subsection 8.5,
Dispositions of any assets or property (i) among the Qualified Loan Parties and
(ii) among the Non-Guarantor Subsidiaries;
     (f) (i) the abandonment or other Disposition of patents, trademarks or
other Intellectual Property that are, in the reasonable judgment of the Parent
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Parent Borrower and its Subsidiaries taken as a
whole and (ii) licensing of Intellectual Property in the ordinary course of
business;
     (g) any Disposition by the Parent Borrower or any of its Subsidiaries,
provided that (i) the Net Cash Proceeds of each such Disposition do not exceed
$10,000,000 and (ii) the aggregate Net Cash Proceeds of all Dispositions in any
Fiscal Year made pursuant to this paragraph (g) do not exceed $20,000,000;
     (h) any other Asset Sales by the Parent Borrower or any of its Subsidiaries
the Net Cash Proceeds of which other Asset Sales do not exceed $100,000,000 in
the aggregate after the Closing Date, provided that in the case of any such
Asset Sale, an amount equal to 100% of the Net Cash Proceeds of such
Dispositions less the Reinvested Amount is applied in accordance with subsection
4.4(b);
     (i) any involuntary Disposition due to casualty or condemnation; and
     (j) any Disposition set forth on Schedule 8.6(j).
          8.7 Limitation on Dividends. Declare or pay any dividend (other than
dividends payable solely in common stock of the Parent Borrower or options,
warrants or other rights to purchase common stock of the Parent Borrower) on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any shares of any class of Capital Stock of the Parent Borrower
or any of its Subsidiaries or any warrants or options to purchase any such
Capital Stock, whether now or hereafter outstanding, or make any other
distribution (other than distributions payable solely in common stock of the
Parent Borrower or options, warrants or other rights to purchase common stock of
the Parent Borrower) in respect thereof, either directly or indirectly, whether
in cash or property or in obligations of the Parent Borrower or any of its
Subsidiaries, except that:
     (a) any Subsidiary of the Parent Borrower may pay dividends or return
capital or make distributions and other similar payments with regard to its
Capital Stock to the Parent Borrower or to a Wholly-Owned Subsidiary of the
Parent Borrower which owns equity therein;
     (b) any non-Wholly-Owned Subsidiary of the Parent Borrower may pay
dividends or return capital or make distributions and other similar payments to
its shareholders generally so long as the Parent Borrower or its respective
Subsidiary which

161



--------------------------------------------------------------------------------



 



owns the Capital Stock in the Subsidiary paying such dividends or returning such
capital or making such distributions and other similar payments receives at
least its proportionate share thereof (based upon its relative holding of the
Capital Stock in the Subsidiary paying such dividends or returning such capital
or making such distributions and other similar payments and taking into account
the relative preferences, if any, of the various classes of Capital Stock of
such Subsidiary);
     (c) the Parent Borrower and any of its Subsidiaries may pay cash dividends
in an amount sufficient to allow any Parent Entity to pay expenses (other than
taxes) incurred in the ordinary course of business, provided that, if any Parent
Entity shall own any material assets other than the Capital Stock of Holdings or
another Parent Entity or other assets relating to the ownership interest of such
Parent Entity in another Parent Entity, the Parent Borrower or Subsidiaries of
the Parent Borrower, such cash dividends with respect to such Parent Entity
shall be limited to the reasonable and proportional share, as determined by the
Parent Borrower in its reasonable discretion, of such expenses incurred by such
Parent Entity relating or allocable to its ownership interest in the Parent
Borrower or another Parent Entity and such other related assets;
     (d) the Parent Borrower and any of its Subsidiaries may pay cash dividends
in an amount sufficient to cover reasonable and necessary expenses (including
professional fees and expenses) (other than taxes) incurred by any Parent Entity
in connection with (i) registration, public offerings and exchange listing of
equity or debt securities and maintenance of the same, (ii) compliance with
reporting obligations under, or in connection with compliance with, federal or
state laws or under this Agreement or any of the other Loan Documents and
(iii) indemnification and reimbursement of directors, officers and employees in
respect of liabilities relating to their serving in any such capacity, or
obligations in respect of director and officer insurance (including premiums
therefor), provided that, in the case of sub-clause (i) above, if any Parent
Entity shall own any material assets other than the Capital Stock of Holdings or
another Parent Entity or other assets relating to the ownership interest of such
Parent Entity in another Parent Entity, Holdings or its Subsidiaries, with
respect to such Parent Entity such cash dividends shall be limited to the
reasonable and proportional share, as determined by the Parent Borrower in its
reasonable discretion, of such expenses incurred by such Parent Entity relating
or allocable to its ownership interest in another Parent Entity, Holdings and
such other assets;
     (e) the Parent Borrower and any of its Subsidiaries may pay, without
duplication, cash dividends (i) pursuant to the Tax Sharing Agreement and
(ii) to pay or permit any Parent Entity to pay any Related Taxes;
     (f) the Parent Borrower and any of its Subsidiaries may pay cash dividends
in an amount sufficient to allow any Parent Entity to repurchase shares of its
Capital Stock or rights, options or units in respect thereof from any Management
Investors or former Management Investors (or any of their respective heirs,
successors, assigns, legal representatives or estates), or as otherwise
contemplated by any Management Subscription Agreements, for an aggregate
purchase price not to exceed $10,000,000; provided that such amount shall be
increased by (i) an amount equal to $2,500,000 on

162



--------------------------------------------------------------------------------



 



each anniversary of the Closing Date, commencing on the first anniversary of the
Closing Date and (ii) an amount equal to the proceeds to the Parent Borrower
(whether received by it directly or from a Parent Entity or applied to pay
Parent Entity Expenses) of any resales or new issuances of shares and options to
any Management Investors, at any time after the Closing Date, together with the
aggregate amount of deferred compensation owed by the Parent Borrower or any of
its Subsidiaries to any Management Investor that shall thereafter have been
cancelled, waived or exchanged at any time after the initial issuances to any
thereof in connection with the grant to such Management Investor of the right to
receive or acquire shares of Holdings’ or any Parent Entity’s Capital Stock;
     (g) the Parent Borrower and any of its Subsidiaries may pay cash dividends
in an amount sufficient to allow any Parent Entity to pay all fees and expenses
incurred in connection with the Transaction, and to allow Holdings to perform
its obligations under or in connection with the Loan Documents to which it is a
party;
     (h) in addition to the foregoing dividends, the Parent Borrower and any of
its Subsidiaries may pay additional dividends, payments and distributions not
otherwise permitted pursuant to this subsection 8.7; provided that, at the time
such dividend, payment or distribution is made the Payment Conditions are
satisfied;
     (i) the Parent Borrower and any of its Subsidiaries may pay dividends in an
amount sufficient to allow any Parent Entity to pay all fees, expenses, purchase
price adjustments and other obligations incurred pursuant to the
Recapitalization Agreement as in effect on November 26, 2006 or the
Indemnification Agreement (as defined in the Recapitalization Agreement) as in
effect on November 26, 2006; and
     (j) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Parent Borrower and any of its
Subsidiaries may pay cash dividends; provided that the aggregate amount of such
dividends pursuant to this clause (j), when aggregated with (i) all Guarantee
Obligations outstanding pursuant to subsection 8.4(o), (ii) all Investments
(determined as the amount originally advanced, loaned or otherwise invested,
less any returns on the respective Investment not to exceed the original amount
invested) outstanding pursuant to paragraphs 8.8(k) and (o), (iii) all cash
consideration paid in respect of acquisitions pursuant to paragraph 8.9(b)(iv)
and (iv) all optional prepayments made pursuant to subsection 8.13(d), do not at
any time exceed $100,000,000.
          8.8 Limitation on Investments, Loans and Advances.Make any
advance,loan, extension of credit or capital contribution to, or purchase any
stock, bonds, notes, debentures or other securities of or any assets
constituting a business unit of, or make any other investment, in cash or by
transfer of assets or property, in (each an “Investment”), any Person, except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in cash and Cash Equivalents;

163



--------------------------------------------------------------------------------



 



     (c) Investments existing on the Closing Date and described in Schedule
8.8(c), setting forth the respective amounts of such Investments as of a recent
date;
     (d) Investments in notes receivable and other instruments and securities
obtained in connection with transactions permitted by subsection 8.6(c);
     (e) loans and advances to officers, directors or employees of Holdings or
any of its Subsidiaries (i) in the ordinary course of business for travel and
entertainment expenses, (ii) for relocation expenses in the ordinary course of
business or (iii) made for other purposes in an aggregate amount so long as all
such Investments (determined as the amount originally advanced, loaned or
otherwise invested, less any returns on the respective Investment not to exceed
the original amount invested) pursuant to this paragraph (e) (other than clause
(iv) hereof), together with the aggregate amount of all Guarantee Obligations
permitted pursuant to subsection 8.4(e), does not exceed $5,000,000 outstanding
at any time and (iv) relating to indemnification or reimbursement of any
officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in subsection 8.10;
     (f) (i) Investments by any Qualified Loan Party in any other Qualified Loan
Party, (ii) Investments by any Non-Guarantor Subsidiary in any other
Non-Guarantor Subsidiary, (iii) Investments by Canadian Finco in RSC Canada
consisting of intercompany loans made by Canadian Finco to RSC Canada and
(iv) Investments in Holdings in amounts and for purposes for which dividends are
permitted under subsection 8.7;
     (g) acquisitions expressly permitted by subsection 8.9;
     (h) Investments of the Parent Borrower and its Subsidiaries under Interest
Rate Protection Agreements (other than those entered into for speculative
purposes) or under Permitted Hedging Arrangements;
     (i) Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business or
otherwise described in subsection 8.3(c), (d) or (f);
      (j) Investments representing non-cash consideration received by the Parent
Borrower or any of its Subsidiaries in connection with any Asset Sale, provided
that in the case of any Asset Sale permitted under subsection 8.6(g) or (h),
such non-cash consideration constitutes not more than 25% of the aggregate
consideration received in connection with such Asset Sale and any such non-cash
consideration received by the Parent Borrower or any other Loan Party is pledged
to the applicable Collateral Agent, for the benefit of the Lenders, pursuant to
the Security Documents;
     (k) Investments by the Parent Borrower or any of its Subsidiaries in a
Person in connection with a joint venture or similar arrangement in respect of
which no other co-investor or other Person has a greater legal or beneficial
ownership interest than the Parent Borrower or such Subsidiary; provided that
(i) the aggregate amount of such

164



--------------------------------------------------------------------------------



 



Investments (determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the amount
originally advanced, loaned or otherwise invested) outstanding pursuant to this
paragraph (k), when aggregated with (A) all Guarantee Obligations outstanding
pursuant to subsection 8.4(o), (B) all cash dividends paid pursuant to
subsection 8.7(j), (C) all Investments (determined as the amount originally
advanced, loaned or otherwise invested, less any returns on the respective
Investment not to exceed the original amount invested) outstanding pursuant to
paragraph (o) of this subsection 8.8, (D) all cash consideration paid in respect
of acquisitions pursuant to paragraph 8.9(b)(iv) and (E) all optional
prepayments made pursuant to subsection 8.13(d), do not exceed $100,000,000 in
the aggregate, (ii) the aggregate amount of Investments (determined as the
amount originally advanced, loans or otherwise invested, less any returns on the
respective Investment not to exceed the amount originally advanced, loans or
otherwise invested) pursuant to this paragraph (k), when aggregated with all
Investments (determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the amount
originally advanced, loaned or otherwise invested) in Persons that are organized
outside of the United States and Canada pursuant to paragraph (o) of this
subsection 8.8 and all acquisitions pursuant to clauses (b)(iii) and (b)(iv) of
subsection 8.9 in Persons that are organized (or assets that are located)
outside of the United States and Canada shall not exceed $50,000,000 and
(iii) the Parent Borrower or such Subsidiary complies with the provisions of
subsections 7.9(b) and (c) hereof, if applicable, with respect to such ownership
interest;
     (l) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Parent Borrower or
any of its Subsidiaries that were issued in connection with the financing of
such assets, so long as the Parent Borrower or any such Subsidiary may obtain
title to such assets at any time by optionally canceling such bonds or
obligations, paying a nominal fee and terminating such financing transaction;
     (m) Investments representing evidences of Indebtedness, securities or other
property received from another Person by the Parent Borrower or any of its
Subsidiaries in connection with any bankruptcy proceeding or other
reorganization of such other Person or as a result of foreclosure, perfection or
enforcement of any Lien or exchange for evidences of Indebtedness, securities or
other property of such other Person held by the Parent Borrower or any of its
Subsidiaries; provided that any such securities or other property received by
the Parent Borrower or any other Loan Party is pledged to the applicable
Collateral Agent, for the benefit of the Lenders, pursuant to the Security
Documents;
     (n) Investments not otherwise permitted by the other clauses of this
subsection 8.8; provided that at the time such Investments are made the Payment
Conditions are satisfied; and
     (o) other Investments; provided that (i) the aggregate amount of such
Investments (determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the
original amount

165



--------------------------------------------------------------------------------



 



invested) outstanding pursuant to this paragraph (o), when aggregated with
(A) all Guarantee Obligations outstanding pursuant to subsection 8.4(o), (B) all
cash dividends paid pursuant to subsection 8.7(j), (C) all Investments
(determined as the amount originally advanced, loaned or otherwise invested,
less any returns on the respective Investment not to exceed the amount
originally advanced, loaned or otherwise invested) pursuant to paragraph (k) of
this subsection 8.8, (D) all cash consideration paid in respect of acquisitions
pursuant to paragraph 8.9(b)(iv) and (E) all optional prepayments made pursuant
to subsection 8.13(d), do not at any time exceed $100,000,000 in the aggregate
and (ii) the aggregate amount of Investments (determined as the amount
originally advanced, loaned or otherwise invested, less any returns on the
respective Investment not to exceed the amount originally advanced, loaned or
otherwise invested) in Persons that are organized outside of the United States
and Canada pursuant to this paragraph (o), when aggregated with all Investments
(determined as the amount originally advanced, loaned or otherwise invested,
less any returns on the respective Investment not to exceed the original amount
invested) pursuant to paragraph (k) of this subsection 8.8 and all acquisitions
pursuant to paragraphs (b)(iii) and (b)(iv) of subsection 8.9 in Persons that
are organized (or assets that are located) outside of the United States and
Canada, shall not exceed $50,000,000.
          8.9 Limitations on Certain Acquisitions. Acquire by purchase or
otherwise all the business or assets of, or stock or other evidences of
beneficial ownership of, any Person, except that the Parent Borrower and its
Subsidiaries shall be allowed to make any such acquisitions so long as:
          (a) such acquisition is expressly permitted by subsection 8.5(a) or
(b); or
          (b) the aggregate consideration paid by the Parent Borrower and its
Subsidiaries for such acquisition (including cash and indebtedness incurred or
assumed in connection with such acquisition) consists solely of any combination
of:
          (i) Capital Stock of any Parent Entity or Holdings; and/or
          (ii) cash in an amount equal to the Net Cash Proceeds from the sale or
issuance of Capital Stock of any Parent Entity or Holdings which amount is
contributed to the Parent Borrower within ninety (90) days prior to the date of
the relevant acquisition (and is not a Specified Equity Contribution); and/or
          (iii) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, cash, other property (excluding cash and
other property covered in clauses (i), (ii) and (iv) of this subsection 8.9(b))
and Indebtedness (whether incurred or assumed); provided that (i) the aggregate
amount of such cash consideration, other property and Indebtedness (net (without
duplication of any amounts netted pursuant to paragraph (b)(iv) below) of any
increase in the Available RCF Commitments attributable to the purchase of
revenue earning equipment in connection with such acquisition) paid pursuant to
this clause (b)(iii) does not exceed $200,000,000 in the aggregate and (ii) the
aggregate consideration paid in respect of acquisitions of Persons that are
organized (or assets that are located) outside of the United States and

166



--------------------------------------------------------------------------------



 



Canada pursuant to this paragraph (b)(iii) and paragraph (b)(iv) below, when
aggregated with all Investments (determined as the amount originally advanced,
loaned or otherwise invested, less any returns on the respective Investment not
to exceed the amount originally advanced, loaned or otherwise invested) pursuant
to paragraph (k) of subsection 8.8 and all Investments (determined as the amount
originally advanced, loaned or otherwise invested, less any returns on the
respective Investment not to exceed the amount originally advanced, loaned or
otherwise invested) in Persons that are organized outside of the United States
and Canada pursuant to paragraph (o) of subsection 8.8, shall not exceed
$50,000,000; and/or
          (iv) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, cash, other property (excluding cash and
other property covered in clauses (i), (ii) and (iii) of this subsection 8.9(b))
and Indebtedness (whether incurred or assumed); provided that (i) the aggregate
amount of such cash consideration, other property and Indebtedness (net (without
duplication of any amounts netted pursuant to paragraph (b)(iii) above) of any
increase in the Available RCF Commitments attributable to the purchase of
revenue earning equipment in connection with such acquisition) paid pursuant to
this clause (b)(iv), when aggregated with (A) all Guarantee Obligations
outstanding pursuant to subsection 8.4(o), (B) all cash dividends paid pursuant
to subsection 8.7(j), (C) all Investments (determined as the amount originally
advanced, loaned or otherwise invested, less any returns on the respective
Investment not to exceed the original amount invested) pursuant to paragraphs
8.8(k) and (o) and (D) all optional prepayments made pursuant to subsection
8.13(d), does not exceed $100,000,000 in the aggregate and (ii) the aggregate
consideration paid in respect of acquisitions of Persons that are organized (or
assets that are located) outside of the United States and Canada pursuant to
this paragraph (b)(iv) and paragraph (b)(iii) above, when aggregated with all
Investments (determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the amount
originally advanced, loaned or otherwise invested) pursuant to paragraph
(k) subsection 8.8 and all Investments (determined as the amount originally
advanced, loaned or otherwise invested, less any returns on the respective
Investment not to exceed the amount originally advanced, loaned or otherwise
invested) in Persons that are organized outside of the United States and Canada
pursuant to paragraph (o) of subsection 8.8, shall not exceed $50,000,000; or
          (c) the Payment Conditions shall have been satisfied;
provided, further, that in the case of each such acquisition pursuant to
paragraphs (a), (b) and (c) of this subsection 8.9, after giving effect thereto,
no Default or Event of Default shall occur as a result of such acquisition.
          8.10 Limitation on Transactions with Affiliates. Enter into any
transaction, including any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate unless such transaction is
(a) otherwise permitted under this Agreement and (b) upon terms no less
favorable to Holdings or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person which is not an
Affiliate; provided that nothing contained in this subsection 8.10 shall be
deemed to prohibit:

167



--------------------------------------------------------------------------------



 



     (i) Holdings or any of its Subsidiaries from entering into or performing
any consulting, management or employment agreements or other compensation
arrangements with a director, officer or employee of Holdings or any of its
Subsidiaries that provides for annual aggregate base compensation not in excess
of $1,500,000 for each such director, officer or employee;
     (ii) Holdings or any of its Subsidiaries from entering into or performing
an agreement with the Sponsor or any Affiliate of the Sponsor for the rendering
of management consulting, monitoring or financial advisory services for
compensation not to exceed in the aggregate $6,000,000 per year plus reasonable
out-of-pocket expenses;
     (iii) the payment of transaction expenses in connection with this
Agreement;
     (iv) Holdings or any of its Subsidiaries from entering into, making
payments pursuant to and otherwise performing an indemnification and
contribution agreement in favor of any Permitted Holder and each person who is
or becomes a director, officer, agent or employee of Holdings or any of its
Subsidiaries, in respect of liabilities (A) arising under the Securities Act,
the Exchange Act and any other applicable securities laws or otherwise, in
connection with any offering of securities by any Parent Entity (provided that,
if such Parent Entity shall own any material assets other than the Capital Stock
of Holdings or another Parent Entity, or other assets relating to the ownership
interest of such Parent Entity in Holdings or another Parent Entity, such
liabilities shall be limited to the reasonable and proportional share, as
determined by the Parent Borrower in its reasonable discretion, of such
liabilities relating or allocable to the ownership interest of such Parent
Entity in Holdings or another Parent Entity and such other related assets) or
Holdings or any of its Subsidiaries, (B) incurred to third parties for any
action or failure to act of Holdings or any of its Subsidiaries, predecessors or
successors, (C) arising out of the performance by the Sponsor or any Affiliate
of the Sponsor of management consulting, monitoring or financial advisory
services provided to Holdings or any of its Subsidiaries, (D) arising out of the
fact that any indemnitee was or is a director, officer, agent or employee of
Holdings or any of its Subsidiaries, or is or was serving at the request of any
such corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or enterprise or (E) to the
fullest extent permitted by Delaware or other applicable state law, arising out
of any breach or alleged breach by such indemnitee of his or her fiduciary duty
as a director or officer of Holdings or any of its Subsidiaries;
     (v) Holdings or any of its Subsidiaries from performing any agreements or
commitments with or to any Affiliate existing on the Closing Date and described
on Schedule 8.10(v);
     (vi) any transaction permitted under subsection 8.4(c), 8.4(e), 8.5, 8.7,
8.8(e) or 8.8(f) and any transaction between Holdings, any Borrower and any of
the Qualified Loan Parties; and
     (vii) Holdings or any of its Subsidiaries from performing its obligations
under the Tax Sharing Agreement.

168



--------------------------------------------------------------------------------



 



For purposes of this subsection 8.10, any transaction with any Affiliate shall
be deemed to have satisfied the standard set forth in clause (b) of the first
sentence hereof if (i) such transaction is approved by a majority of the
Disinterested Directors of the board of directors of any Parent Entity,
Holdings, the Parent Borrower or any of its Subsidiaries, or (ii) in the event
that at the time of any such transaction, there are no Disinterested Directors
serving on the board of directors of any Parent Entity, Holdings, the Parent
Borrower or such Subsidiary, such transaction shall be approved by a nationally
recognized expert with expertise in appraising the terms and conditions of the
type of transaction for which approval is required.
          8.11 Limitation on Sale and Leaseback Transactions. Enter into any
arrangement with any Person providing for the leasing by the Parent Borrower or
any of its Subsidiaries that is a Loan Party of real or personal property which
has been or is to be sold or transferred by the Parent Borrower or any such
Subsidiary to such Person or to any other Person that has advanced or that shall
advance funds to the Parent Borrower or such Subsidiary on the security of such
property or rental obligations of the Parent Borrower or such Subsidiary (any of
such arrangements, a “Sale and Leaseback Transaction”), unless (a) such sale or
transfer occurs within ninety (90) days after the acquisition of such property
by the Parent Borrower or any such Subsidiary, (b) such Sale and Leaseback
Transaction is in respect of any of the real properties listed on
Schedule 8.11(b) (the “Sale and Leaseback Real Properties”), or (c) the Payment
Conditions have been satisfied.
          8.12 Limitation on Dispositions of Collateral. Convey, sell, transfer,
lease, or otherwise dispose of any of the Collateral, or attempt, offer or
contract to do so (unless such attempt, offer or contract is conditioned upon
obtaining any requisite consent of the Lenders hereunder), except for
(a) mergers, amalgamations, consolidations, sales, leases, transfers or other
Dispositions expressly permitted under subsection 8.5 and (b) sales or other
Dispositions expressly permitted under subsection 8.6, including sales of Rental
Fleet in the ordinary course of business; and the Administrative Agents and the
Collateral Agent shall, and the Lenders hereby authorize the Administrative
Agents and the Collateral Agents to, execute such releases of Liens and take
such other actions as the Parent Borrower may reasonably request in connection
with the foregoing.
          8.13 Limitation on Optional Payments and Modifications of Debt
Instruments and Other Documents. (a) Except to the extent permitted by clauses
(d) and (e) below, make any optional payment or prepayment on or optional
repurchase or redemption of any Existing Notes, any Permitted Junior Debt or any
other Indebtedness (other than Indebtedness incurred pursuant to subsections
8.2(a), (c)1, (g), (i) (but in the case of subsection 8.2(i), (i) limited to
Indebtedness described in clause (y) thereof and (ii) such payments and
prepayments shall not exceed $50,000,000 in the aggregate), (n), (o), (r) or (s)
(but in the case of subsection 8.2(s), only to the extent such payment,
prepayment, repurchase or redemption is not paid with cash of or financing
obtained by Holdings or any of its Domestic Subsidiaries)) including any
payments on account of, or for a sinking or other analogous fund for, the
repurchase, redemption, defeasance or other acquisition thereof, unless, in each
case, the Payment Conditions shall have been satisfied.
 

1   Subject to review of Schedule D.

169



--------------------------------------------------------------------------------



 



          (b) In the event of the occurrence of a Change of Control, repurchase
or repay any Indebtedness then outstanding pursuant to any Existing Notes, any
Permitted Junior Debt or any portion thereof, unless the Borrowers shall have
(i) made payment in full of the Loans, all Reimbursement Obligations and any
other amounts then due and owing to any Lender or any Administrative Agent
hereunder and under any Note and cash collateralized the Bankers’ Acceptances
and the L/C Obligations on terms reasonably satisfactory to the Administrative
Agents or (ii) made an offer to pay the Loans, all Reimbursement Obligations and
any amounts then due and owing to each Lender and any U.S. Administrative Agent
hereunder and under any Note and to cash collateralize the Bankers’ Acceptances
and the L/C Obligations in respect of each Lender and shall have made payment in
full thereof to each such Lender or Administrative Agent which has accepted such
offer and cash collateralized the Bankers’ Acceptances and the L/C Obligations
in respect of each such Lender which has accepted such offer.
          (c) Amend, supplement, waive or otherwise modify any of the provisions
of any 2014 Senior Note Document, First Lien Last Out Note Documents, 2019
Senior Note Documents, 2021 Senior Note Documents or Permitted Junior Debt
Documents (including pursuant to an extension, renewal, replacement or
refinancing thereof):
     (i) which shortens the fixed maturity or increases the principal amount of,
or increases the rate or shortens the time of payment of interest on, or
increases the amount or shortens the time of payment of any principal or premium
payable whether at maturity, at a date fixed for prepayment or by acceleration
or otherwise of any Indebtedness evidenced by any Existing Notes or any
Permitted Junior Debt, or increases the amount of, or accelerates the time of
payment of, any fees or other amounts payable in connection therewith;
     (ii) which relates to any material affirmative or negative covenants or any
events of default or remedies thereunder and the effect of which is to subject
Holdings or any of its Subsidiaries to any more onerous or more restrictive
provisions; or
     (iii) which otherwise adversely affects the interests of the Lenders as
senior secured creditors with respect to any Existing Notes, any Permitted
Junior Debt or the interests of the Lenders under this Agreement or any other
Loan Document in any material respect.
          (d) Notwithstanding the foregoing, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, the Borrowers
shall be permitted to make optional payments, prepayments, repurchases or
redemptions in respect of any Indebtedness that is otherwise subject to the
limitations set forth in subsection 8.13(a); provided that the aggregate amount
of optional payments made pursuant to this paragraph (d), when aggregated with
(i) all Guarantee Obligations outstanding pursuant to subsection 8.4(o),
(ii) all cash dividends paid pursuant to subsection 8.7(j), (iii) all
Investments (determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the
original amount invested) pursuant to paragraphs 8.8(k) and (o) and (iv) all
cash consideration paid in respect of acquisitions pursuant to paragraph
8.9(b)(iv), do not at any time exceed $100,000,000 in the aggregate.

170



--------------------------------------------------------------------------------



 



          (e) Notwithstanding the foregoing, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, the Borrowers
shall be permitted to make optional payments, prepayments, repurchases or
redemptions in respect of any Indebtedness that is otherwise subject to the
limitations set forth in subsection 8.13(a) with (x) the proceeds of refinancing
Indebtedness in respect thereof incurred in compliance with subsection 8.2(d),
(h), (q), (s), (t) or (u), (y) proceeds of Incremental Term Loans so long as
after giving effect to the incurrence thereof and the application of such
proceeds , neither the Available U.S. RCF Commitments nor the Available Canadian
RCF Commitments shall be lower than the Available U.S. RCF Commitments or the
Available Canadian RCF Commitments immediately prior to the incurrence of such
Incremental Term Loans and/or (z) proceeds received (directly or indirectly) by
a Borrower from equity issuances by the Relevant Parent Entity of its Capital
Stock.
          (f) Amend, supplement, waive or otherwise modify any of the provisions
of any First Lien Last Out Note Document (including pursuant to an extension,
renewal, replacement or refinancing thereof), except as permitted by the
Intercreditor Agreement.
          (g) Amend, supplement, waive or otherwise modify any of the provisions
of any Permitted Junior Debt Document (including pursuant to an extension,
renewal, replacement or refinancing thereof), except as permitted by the
Intercreditor Agreement or the applicable Permitted Junior Debt Intercreditor
Agreement, as the case may be.
          (h) (i) Amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) the terms and conditions of the Tax Sharing Agreement in any manner
that would increase the amounts payable by Holdings or any of its Subsidiaries
thereunder, other than amendments reasonably reflecting changes in law or
regulations after the date hereof, or (ii) otherwise amend, supplement or
otherwise modify the terms and conditions of the Tax Sharing Agreement except to
the extent that any such amendment, supplement or modification could not
reasonably be expected to have a Material Adverse Effect.
          8.14 Limitation on Changes in Fiscal Year. Permit the Fiscal Year of
Holdings, the Parent Borrower or RSC to end on a day other than December 31.
          8.15 Limitation on Negative Pledge Clauses. Enter into with any Person
any agreement which prohibits or limits the ability of Holdings or any of its
Subsidiaries (other than any Foreign Subsidiaries or Subsidiaries thereof) to
create, incur, assume or suffer to exist any Lien in favor of the Lenders in
respect of obligations and liabilities under this Agreement or any other Loan
Documents upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than (a) this Agreement, the other Loan Documents and
any related documents or the First Lien Last Out Note Documents, (b) any
industrial revenue or development bonds, purchase money mortgages, acquisition
agreements or Financing Leases permitted by this Agreement (in which cases, any
prohibition or limitation shall only be effective against the assets financed or
acquired thereby), (c) operating leases of real property entered into in the
ordinary course of business or (d) any other agreement governing Indebtedness
and/or other obligations secured by a Permitted Lien (in which case any
prohibition or limitation shall only be effective against the assets subject to
such Permitted Lien).

171



--------------------------------------------------------------------------------



 



          8.16 Limitation on Lines of Business. (a) Enter into any business,
either directly or through any Subsidiary or otherwise, except for those
businesses of the same general type as those in which the Parent Borrower and
its Subsidiaries are engaged on the Closing Date or which are reasonably related
thereto or that are reasonable extensions thereof.
          (b) In the case of any Foreign Subsidiary Holdco, (x) own any material
assets other than securities or Indebtedness of one or more Foreign Subsidiaries
and other assets relating to an ownership interest in any such securities,
Indebtedness or Subsidiaries or (y) incur or become liable for any Indebtedness
for borrowed money to any Person other than the Parent Borrower or a Subsidiary
of the Parent Borrower, any other material Indebtedness to any Person other than
the Parent Borrower or a Subsidiary of the Parent Borrower or any Guarantee
Obligations of any Indebtedness (other than of any Foreign Subsidiary or any
Subsidiary of any Foreign Subsidiary), in each case except pursuant to
subsections 8.2(a) and 8.4(k).
          (c) Holdings will not (i) engage at any time in any business or
business activity, other than (A) its ownership of all outstanding Capital Stock
issued by the Parent Borrower, (B) actions incidental to the consummation of the
Transaction, (C) actions required by law to maintain its existence or to engage
in the business or business activities described in clause (A) above, (D) the
payment of dividends and taxes and (E) activities incidental to its maintenance
and continuance and to the foregoing activities; (ii) own any material assets
other than those relating to the business and business activities described in
clause (i) above; and (iii) incur any Indebtedness other than (A) Indebtedness
arising from Investments made pursuant to subsection 8.8(f)(iii), and (B) any
Guarantee Obligations in respect of Indebtedness incurred pursuant to this
Agreement and the other Loan Documents, the 2019 Senior Note Documents, the 2021
Senior Note Documents, the 2014 Senior Note Documents, the First Lien Last Out
Note Documents, any Permitted Junior Debt and Indebtedness incurred pursuant to
subsection 8.2(s) (and in each case, any refinancing Indebtedness in respect of
such Indebtedness (and refinancing Indebtedness in respect of such refinancing
Indebtedness) incurred in compliance with subsection 8.2(q)), (iv) merge or
consolidated with or into any other Person or (v) incur or assume any Lien on
its property, assets or revenues, except Liens created pursuant to the Security
Documents or the First Lien Last Out Note Documents.
          (d) From and after the creation thereof, Canadian Finco will not
(i) engage at any time in any business activity, other than (A) its ownership of
or disposition to RSC of, outstanding capital stock issued by RSC Canada and any
debt securities or note payables, in each case issued by RSC Canada, (B) actions
required by law to maintain its existence or to engage in the business or
business activities described in clause (A) above, (C) the payment of dividends
and taxes and (D) activities incidental to its maintenance and continuance and
to the foregoing activities (including, without limitation, paying guarantee
fees to Holdings or any Subsidiary Guarantor and entering into foreign currency
swaps); (ii) own any material assets other than those relating to the business
and business activities described in clause (i) above; and (iii) incur any
Indebtedness other than Indebtedness incurred pursuant to, or permitted by, this
Agreement, (iv) merge or consolidate with or into any other Person, other than
mergers or consolidations with U.S. Borrowers to the extent permitted by
subsection 8.5 or (v) incur or assume any Lien on its property, assets or
revenues.

172



--------------------------------------------------------------------------------



 



          8.17 Limitations on Currency, Commodity and Other Hedging
Transactions. Enter into, purchase or otherwise acquire agreements or
arrangements relating to currency, commodity or other hedging except, to the
extent and only to the extent that, such agreements or arrangements are entered
into, purchased or otherwise acquired in the ordinary course of business of the
Parent Borrower or any of its Subsidiaries with reputable financial institutions
or vendors and not for purposes of speculation (any such agreement or
arrangement permitted by this subsection, a “Permitted Hedging Arrangement”).
          8.18 Limitation on Certain Restrictions on Subsidiaries. Create or
otherwise cause to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of any Borrower to (i) pay
dividends or make any other distributions on its Capital Stock or pay any
Indebtedness or other obligations owed to such Borrower, (ii) make any loans or
advances to such Borrower or (iii) transfer any of its property or assets to
such Borrower (provided that dividend or liquidation priority between classes of
Capital Stock, or subordination of any obligation (including the application of
any remedy bars thereto) to any other obligation, will not be deemed to
constitute such an encumbrance or restriction), except any encumbrance or
restriction:
     (a) pursuant to an agreement or instrument in effect at or entered into on
the Closing Date, any Credit Facility (provided, however, that the encumbrances
and restrictions contained in such Credit Facility taken as a whole are not
materially less favorable to the Lenders than encumbrances and restrictions
contained in this Agreement (as determined in good faith by the Parent
Borrower)), this Agreement and the other Loan Documents, the First Lien Last Out
Loan Documents, the 2014 Senior Note Documents, the 2019 Senior Note Documents
and the 2021 Senior Note Documents;
     (b) pursuant to any agreement or instrument of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or merged
or consolidated with or into a Borrower or any Subsidiary of a Borrower, or
which agreement or instrument is assumed by a Borrower or any Subsidiary of a
Borrower in connection with an acquisition of assets from such Person, as in
effect at the time of such acquisition, merger or consolidation (except to the
extent that such Indebtedness was incurred to finance, or otherwise in
connection with, such acquisition, merger or consolidation); provided that for
purposes of this clause (b), if a Person other than a Borrower or a Subsidiary
of a Borrower is the resulting, surviving or transferee Person (the “Successor
Company”) with respect thereto, any Subsidiary thereof or agreement or
instrument of such Person or any such Subsidiary shall be deemed acquired or
assumed, as the case may be, by a Borrower or a Subsidiary of a Borrower, as the
case may be, when such Person becomes such Successor Company;
     (c) pursuant to an agreement or instrument (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness incurred pursuant to, or that otherwise
extends, renews, refunds, refinances or replaces, an agreement or instrument
referred to in clause (a) or (b) of this subsection 8.18 or this clause (c) (an
“Initial Agreement”) or contained in any amendment, supplement or other
modification to an Initial Agreement (an “Amendment”); provided, however, that
the encumbrances and restrictions contained in

173



--------------------------------------------------------------------------------



 



any such Refinancing Agreement or Amendment taken as a whole are not materially
less favorable to the Lenders than encumbrances and restrictions contained in
the Initial Agreement or Initial Agreements to which such Refinancing Agreement
or Amendment relates (as determined in good faith by the Parent Borrower);
     (d) (A) that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any lease, license or other contract,
(B) by virtue of any transfer of, agreement to transfer, option or right with
respect to, or Lien on, any property or assets of a Borrower or any Subsidiary
not otherwise prohibited by this Agreement, (C) contained in mortgages, pledges
or other security agreements securing Indebtedness of a Subsidiary to the extent
restricting the transfer of the property or assets subject thereto, (D) pursuant
to customary provisions restricting dispositions of real property interests set
forth in any reciprocal easement agreements of a Borrower or any Subsidiary,
(E) pursuant to purchase money obligations that impose encumbrances or
restrictions on the property or assets so acquired, (F) on cash or other
deposits or net worth imposed by customers or suppliers under agreements entered
into in the ordinary course of business, (G) pursuant to customary provisions
contained in agreements and instruments entered into in the ordinary course of
business (including but not limited to leases and joint venture and other
similar agreements entered into in the ordinary course of business), (H) that
arises or is agreed to in the ordinary course of business and does not detract
from the value of property or assets of a Borrower or any Subsidiary in any
manner material to a Borrower or such Subsidiary, or (I) pursuant to Permitted
Hedging Arrangements;
     (e) with respect to a Subsidiary (or any of its property or assets) imposed
pursuant to an agreement entered into for the direct or indirect sale or
disposition of all or substantially all the Capital Stock or assets of such
Subsidiary (or the property or assets that are subject to such restriction)
pending the closing of such sale or disposition;
     (f) by reason of any applicable law, rule, regulation or order, or required
by any regulatory authority having jurisdiction over a Borrower or any
Subsidiary or any of their businesses; or
     (g) pursuant to an agreement or instrument relating to any Indebtedness
permitted pursuant to the provisions of subsection 8.2 (i) if the encumbrances
and restrictions contained in any such agreement or instrument taken as a whole
are not materially less favorable to the Lenders than the encumbrances and
restrictions contained in the Initial Agreements (as determined in good faith by
the Parent Borrower), or (ii) if such encumbrance or restriction is not
materially more disadvantageous to the Lenders than is customary in comparable
financings (as determined in good faith by the Parent Borrower) and either
(x) the Parent Borrower determines in good faith that such encumbrance or
restriction will not materially affect the Borrowers’ ability to make principal
or interest payments on the Loans or (y) such encumbrance or restriction applies
only if a default occurs in respect of a payment or financial covenant relating
to such Indebtedness.

174



--------------------------------------------------------------------------------



 



          Section 9. Events of Default. If any of the following events shall
occur and be continuing:
     (a) any Borrower shall fail to pay any principal of any Loan (or face
amount of any Bankers’ Acceptance Loan) or any Reimbursement Obligation when due
in accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or any Borrower shall fail to pay any interest or BA
Fee on any Loan, or any other amount payable hereunder, within five (5) days
after any such interest or BA Fee or other amount becomes due in accordance with
the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or which is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in subsections 4.15, 7.2(f) (after one (1) Business Day
grace period), 7.4 (with respect to maintenance of existence) 7.5, 7.6, 7.7(a)
or Section 8 of this Agreement, Section 5.2.2 of the U.S. Guarantee and
Collateral Agreement or Section 5.2.2 of the Canadian Guarantee and Collateral
Agreement; provided that, in the case of a default in the observance or
performance of its obligations under subsection 7.7(a) hereof, such default
shall have continued unremedied for a period of two (2) days after a Responsible
Officer of the Parent Borrower shall have discovered or should have discovered
such default; and provided, further, that if (x) any such failure with respect
to subsections 4.15, 7.4, 7.5 or 7.6 is of a type that can be cured within five
(5) Business Days and (y) such Default could not materially adversely impact the
Lenders’ Liens on the Collateral, such failure shall not constitute an Event of
Default for five (5) Business Days after the occurrence thereof so long as the
Loan Parties are diligently pursuing the cure of such failure; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 9), and such
default shall continue unremedied for a period ending on the earlier of (i) the
date thirty-two (32) days after a Responsible Officer of Holdings shall have
discovered or should have discovered such default and (ii) the date fifteen
(15) days after written notice has been given to any Credit Agreement Party by
the U.S. Administrative Agent or the Required Lenders; or
     (e) Holdings or any of its Subsidiaries shall (i) default in (x) any
payment of principal of or interest on any Indebtedness (excluding the Loans and
the Reimbursement Obligations) in excess of $50,000,000 or (y) in the payment of
any Guarantee Obligation in excess of $50,000,000, beyond the period of grace
(not to exceed thirty (30) days), if any, provided in the instrument or
agreement under which such Indebtedness or Guarantee Obligation was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness

175



--------------------------------------------------------------------------------



 



(excluding the Loans and the Reimbursement Obligations) or Guarantee Obligation
referred to in clause (i) above or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice or lapse of time if required, such Indebtedness to become due
prior to its stated maturity or such Guarantee Obligation to become payable (an
“Acceleration”), and such time shall have lapsed and, if any notice (a “Default
Notice”) shall be required to commence a grace period or declare the occurrence
of an event of default before notice of Acceleration may be delivered, such
Default Notice shall have been given; or
     (f) if (i) any Loan Party or any Material Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors (including any proceeding under applicable
corporate law seeking an arrangement or compromise of some or all of the debts
of any Borrower or Material Subsidiary, or a stay of proceedings to enforce some
or all claims of creditors against any Borrower or any Material Subsidiary),
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition, stay of
proceeding of enforcement, or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, interim receiver, receivers, receiver and
manager, trustee, custodian, monitor, conservator or other similar official for
it or for all or any substantial part of its assets, or any Loan Party or any
Material Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Loan Party or any
Material Subsidiaries any case, proceeding or other action of a nature referred
to in clause (i) above which (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged,
unstayed or unbonded for a period of sixty (60) days; or (iii) there shall be
commenced against any Loan Party or any Material Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or (iv) any Loan Party or any Material
Subsidiaries shall take any corporate, limited liability company or partnership
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Loan Party or any Material Subsidiaries shall be generally unable to,
or shall admit in writing its general inability to, pay its debts as they become
due; or
     (g) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any Plan shall fail to satisfy the minimum finding standard under
Section 412 of the Code or Section 302 of ERISA, or any Lien in favor of the
PBGC, a Plan or Foreign Plan shall arise on the assets of Holdings or its
Subsidiaries any Commonly Controlled Entity, (iii)

176



--------------------------------------------------------------------------------



 



a Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is in the reasonable opinion of the U.S.
Administrative Agent likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA other than a standard termination pursuant to
Section 4041(b) of ERISA, (v) Holdings or its Subsidiaries or any Commonly
Controlled Entity shall, or in the reasonable opinion of the U.S. Administrative
Agent is reasonably likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, any Multiemployer Plan
or Foreign Plan, or (vi) any other event or condition shall occur or exist with
respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could be reasonably expected to result in a Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against Holdings or
any of its Subsidiaries involving in the aggregate at any time a liability (net
of any insurance or indemnity payments actually received in respect thereof
prior to or within sixty (60) days from the entry thereof, or to be received in
respect thereof in the event any appeal thereof shall be unsuccessful) of
$50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within sixty (60) days from
the entry thereof; or
     (i) the Lien created by any of the Security Documents shall cease to be
perfected and enforceable in accordance with its terms or of the same effect as
to perfection and priority purported to be created thereby with respect to any
significant portion of the Collateral (other than in connection with any
termination of such Lien in respect of any Collateral as permitted hereby or by
any Security Document), and such failure of such Lien to be perfected and
enforceable with such priority shall have continued unremedied for a period of
twenty (20) days; or
     (j) any Loan Document shall cease for any reason to be in full force and
effect (other than pursuant to the terms hereof or thereof) or any Loan Party
shall so assert in writing; or
     (k) a Change of Control shall have occurred;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments, if any, shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including the aggregate face amounts of Bankers’ Acceptance Loans and
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder and whether or not the Bankers’ Acceptance Loans have matured) shall
immediately become due and payable and (B) if such event is any other Event of
Default (or in the case of clause (iii) below, any Event of Default), any of the
following actions may be taken: (i) with the consent of the Required Lenders,
the U.S. Administrative Agent may, or upon the request of the Required

177



--------------------------------------------------------------------------------



 



Lenders the U.S. Administrative Agent shall, by notice to the Parent Borrower,
declare the Commitments to be terminated forthwith, whereupon the Commitments,
if any, shall immediately terminate; (ii) with the consent of the Required
Lenders, the U.S. Administrative Agent may, or upon the request of the Required
Lenders, the U.S. Administrative Agent shall, by notice to the Parent Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement (including the aggregate face amount of all
Bankers’ Acceptance Loans and all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder and whether or not the Bankers’ Acceptance Loans
have matured) to be due and payable forthwith, whereupon the same shall
immediately become due and payable and (iii) the Collateral Agents may enforce
all of the Liens and security interests created by the respective Security
Documents.
          In the case of all U.S. RCF Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to the immediately preceding paragraph, the applicable U.S. Borrower
shall at such time deposit in a cash collateral account opened by the U.S.
Administrative Agent an amount in immediately available funds equal to the
aggregate then undrawn and unexpired amount of such U.S. RCF Letters of Credit
(and each U.S. Borrower hereby grants to the U.S. Collateral Agent, for the
ratable benefit of the applicable Secured Parties, a continuing security
interest in all amounts at any time on deposit in such cash collateral account
to secure the undrawn and unexpired amount of such U.S. RCF Letters of Credit
and all other obligations under the Loan Documents of the U.S. Borrowers). In
the case of all Canadian RCF Letters of Credit with respect to which presentment
for honor shall not have occurred at the time of an acceleration pursuant to
this paragraph, the applicable Canadian Borrower shall at such time deposit in a
cash collateral account opened by the applicable Agent an amount in immediately
available funds equal to the aggregate then undrawn and unexpired amount of such
Canadian RCF Letters of Credit (and the Canadian Borrowers hereby grant to the
Canadian Collateral Agent, for the ratable benefit of the applicable Secured
Parties, a continuing security interest in all amounts at any time on deposit in
such cash collateral account to secure the undrawn and unexpired amount of such
Canadian RCF Letters of Credit and all other obligations of such Canadian
Borrowers under the Loan Documents). If at any time the U.S. Administrative
Agent or the Canadian Administrative Agent, as applicable, determines that any
funds held in any such cash collateral account are subject to any right or claim
of any Person other than the U.S. Collateral Agent or the Canadian Collateral
Agent, as applicable, and the applicable Secured Parties, or that the total
amount of such funds is less than the aggregate undrawn and unexpired amount of
outstanding U.S. RCF Letters of Credit or Canadian RCF Letters of Credit, as
applicable, the applicable Borrowers, shall, forthwith upon demand by the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, pay to
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, as additional funds to be deposited and held in such cash collateral
account, an amount equal to the excess of (a) such aggregate undrawn and
unexpired amount over (b) the total amount of funds, if any, then held in such
cash collateral account that the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, determines to be free and clear of any such
right and claim. Amounts held in any such cash collateral account with respect
to U.S. RCF Letters of Credit shall be applied by the U.S. Administrative Agent
to the payment of drafts drawn under such U.S. RCF Letters of Credit, and the
unused portion thereof after all such U.S. RCF Letters of Credit shall have
expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Loan

178



--------------------------------------------------------------------------------



 



Parties hereunder and under the other Loan Documents. Amounts held in any such
cash collateral account with respect to Canadian RCF Letters of Credit shall be
applied by the applicable Agent to the payment of drafts drawn under such
Canadian RCF Letters of Credit, and the unused portion thereof after all such
Canadian RCF Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Loan Parties hereunder
and under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Loan Parties hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the applicable Borrower (or such
other Person as may be lawfully entitled thereto). Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, no Lender in its
capacity as a Secured Party or as beneficiary of any security granted pursuant
to the Security Documents shall have any right to exercise remedies in respect
of such security without the prior written consent of the Required Lenders.
          Except as expressly provided above in this subsection 9.1,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.
          Section 10. The Agents And The Lead Arrangers.
          10.1 Appointment. (a) Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to or required of such Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Agents and the Lead Arrangers shall
not have any duties or responsibilities, except, in the case of each
Administrative Agent, each Collateral Agent and the Issuing Lender, those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent or the Lead Arrangers. Each of the Agents may
perform any of their respective duties under this Agreement, the other Loan
Documents and any other instruments and agreements referred to herein or therein
by or through its respective officers, directors, agents, employees or
affiliates (it being understood and agreed, for avoidance of doubt and without
limiting the generality of the foregoing, that the U.S. Administrative Agent,
the U.S. Collateral Agent, the Canadian Administrative Agent and the Canadian
Collateral Agent may perform any of their respective duties under the Security
Documents by or through one or more of their respective affiliates).
          (b) For greater certainty, and without limiting the powers of the
Agents or any other Person acting as an agent, attorney-in-fact or mandatary for
the Agents under this Agreement or under any of the Loan Documents, each Lender
(for itself and for all other Secured Parties that are Affiliates of such
Lender) and each Agent hereby (i) irrevocably appoints and constitutes (to the
extent necessary) and confirms the constitution of (to the extent necessary),
the Canadian Collateral Agent as the holder of an irrevocable power of attorney
(in such capacity, the “fondé de pouvoir”) within the meaning of Article 2692 of
the Civil Code of

179



--------------------------------------------------------------------------------



 



Québec for the purposes of entering and holding on their behalf, and for their
benefit, any Liens, including hypothecs (“Hypothecs”), granted or to be granted
by any Loan Party on movable or immovable property pursuant to the laws of the
Province of Québec to secure obligations of any Loan Party under any bond issued
by any Loan Party and exercising such powers and duties which are conferred upon
the Canadian Collateral Agent in its capacity as fondé de pouvoir under any of
the Hypothecs; and (ii) appoints (and confirms the appointment of) and agrees
that the Canadian Administrative Agent, acting as agent for the applicable
Secured Parties, may act as the custodian, registered holder and mandatary (in
such capacity, the “Custodian”) with respect to any bond that may be issued and
pledged from time to time for the benefit of the applicable Secured Parties.
Each applicable Secured Party shall be entitled to the benefits of any charged
property covered by any of the Hypothecs and will participate in the proceeds of
realization of any such charged property, the whole in accordance with the terms
thereof.
          (c) The said constitution of the Canadian Collateral Agent as fondé de
pouvoir (within the meaning of Article 2692 of the Civil Code of Québec) and of
the Canadian Administrative Agent as Custodian with respect to any bond that may
be issued and pledged by any Loan Party from time to time for the benefit of the
applicable Secured Parties shall be deemed to have been ratified and confirmed
by any Assignee (for itself and any Affiliates of such Assignee) by the
execution of an Assignment and Acceptance.
          (d) Notwithstanding the provisions of Section 32 of An Act Respecting
the Special Powers of Legal Persons (Québec), each Administrative Agent and each
Collateral Agent may purchase, acquire and be the holder of any bond issued by
any Loan Party. Each of the Loan Parties hereby acknowledges that any such bond
shall constitute a title of indebtedness, as such term is used in Article 2692
of the Civil Code of Québec.
          (e) The Canadian Collateral Agent herein appointed as fondé de pouvoir
and the Canadian Administrative Agent as Custodian shall have the same rights,
powers and immunities as the Agents as stipulated in this Section 10 of the
Credit Agreement, which shall apply mutatis mutandis. Without limiting the
effect of the preceding provisions of this clause (e), the provisions of
subsection 10.10 shall apply mutatis mutandis to the resignation and appointment
of a successor to the Canadian Collateral Agent acting as fondé de pouvoir and
the Canadian Administrative Agent as Custodian.
          10.2 Delegation of Duties. In performing its functions and duties
under this Agreement, each Agent shall act solely as agent for the Lenders and,
as applicable, the other Secured Parties, and no Agent assumes any (and shall
not be deemed to have assumed any) obligation or relationship of agency or trust
with or for Holdings or any of its Subsidiaries. Each Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact (including, without limitation, the Canadian
Administrative Agent in the case of the U.S. Administrative Agent and the U.S.
Administrative Agent in the case of the Canadian Administrative Agent, the
Canadian Collateral Agent in the case of the U.S. Collateral Agent, the U.S.
Collateral Agent in the case of the Canadian Collateral Agent, the U.S.
Collateral Agent in the case of the U.S. Administrative Agent and the Canadian
Collateral Agent in the case of the Canadian Administrative Agent), and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Agent shall be responsible for the

180



--------------------------------------------------------------------------------



 



negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.
          10.3 Exculpatory Provisions. No Agent, Lead Arranger or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (a) liable for any action taken or omitted to be taken by
such Person under or in connection with this Agreement or any other Loan
Document (except for the gross negligence or willful misconduct of such Person
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates (as determined in a final non-appealable decision issued by a court
of competent jurisdiction)) or (b) responsible in any manner to any of the
Lenders for (i) any recitals, statements, representations or warranties made by
any Credit Agreement Party or any other Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents or any Lead Arranger under or in connection with, this Agreement
or any other Loan Document, (ii) for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any Notes or any
other Loan Document, (iii) for any failure of any Credit Agreement Party or any
other Loan Party to perform its obligations hereunder or under any other Loan
Document, (iv) the performance or observance of any of the terms, provisions or
conditions of this Agreement or any other Loan Document, (v) the satisfaction of
any of the conditions precedent set forth in Section 6, or (vi) the existence or
possible existence of any Default or Event of Default. Neither the Agents nor
any Lead Arranger shall be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Credit Agreement Party or any other Loan
Party. Each Lender agrees that, except for notices, reports and other documents
expressly required to be furnished to the Lenders by either Administrative Agent
hereunder or given to the Agents for the account of or with copies for the
Lenders, the Agents and the Lead Arrangers shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of Holdings, any Borrower or any other
Loan Party which may come into the possession of the Agents and the Lead
Arrangers or any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates.
          10.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected (and shall have no liability to any Person) in relying,
upon any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to any Credit Agreement Party), independent
accountants and other experts selected by each Agent. The Agents may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with subsection 11.6 and all
actions required by such Section in connection with such transfer shall have
been taken. Any request, authority or consent of any Person or entity who, at
the time of making such request or giving such authority or consent, is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor. Each Agent shall be fully justified
as between itself and the Lenders in failing or refusing to take any action
under

181



--------------------------------------------------------------------------------



 



this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to subsection 11.1(a) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Each Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and any Notes and the other Loan Documents in accordance with a
request of the Required Lenders and/or such other requisite percentage of the
Lenders as is required pursuant to subsection 11.1(a), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.
          10.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the
U.S. Administrative Agent has received notice from a Lender or any Credit
Agreement Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the U.S. Administrative Agent receives such a notice, the U.S. Administrative
Agent shall give prompt notice thereof to the Lenders. The Agents shall take
such action reasonably promptly with respect to such Default or Event of Default
as shall be directed by the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to subsection 11.1(a);
provided that unless and until the Agents shall have received such directions,
the Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
          10.6 Acknowledgements and Representations by Lenders. Each Lender
expressly acknowledges that none of the Agents or the Lead Arrangers nor any of
their officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by any Agent or
any Lead Arranger hereafter taken, including any review of the affairs of any
Credit Agreement Party or any other Loan Party, shall be deemed to constitute
any representation or warranty by such Agent or such Lead Arranger to any
Lender. Each Lender represents to the Agents, the Lead Arrangers and each of the
Loan Parties that, independently and without reliance upon the any Agent, the
Lead Arrangers or any other Lender, and based on such documents and information
as it has deemed appropriate, it has made and will make, its own appraisal of
and investigation into the business, operations, property, financial and other
condition and creditworthiness of Holdings and its Subsidiaries, it has made its
own decision to make its Loans hereunder and enter into this Agreement and it
will make its own decisions in taking or not taking any action under this
Agreement and the other Loan Documents and, except as expressly provided in this
Agreement, neither the Agents nor any Lead Arranger shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. Each Lender represents to each other party hereto
that it is a bank, savings and loan association or other similar savings
institution, insurance company, investment fund or company or other financial
institution which makes or acquires commercial loans in the ordinary course of
its business, that it is participating hereunder as a Lender for such commercial
purposes, and that it has the knowledge and experience to be and is capable of
evaluating the merits and risks of

182



--------------------------------------------------------------------------------



 



being a Lender hereunder. Each Lender acknowledges and agrees to comply with the
provisions of subsection 11.6 applicable to the Lenders hereunder.
          10.7 Indemnification. (a) The Lenders agree to indemnify each Agent
(or any Affiliate thereof) (to the extent not reimbursed by any Borrower or any
other Loan Party and without limiting the joint and several obligations of the
U.S. Borrower or the Canadian Borrowers, as the case may be, to do so), ratably
according to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) in effect on the
date on which indemnification is sought under this subsection, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including at any time following the payment of the Loans and/or
all other amounts payable hereunder) be imposed on, incurred by or asserted
against such Agent (or any Affiliate thereof) in any way relating to or arising
out of this Agreement, any of the other Loan Documents or the transactions
contemplated hereby or thereby or any action taken or omitted by any Agent (or
any Affiliate thereof) under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent arising from such Agent’s gross
negligence or willful misconduct (or the gross negligence or willful misconduct
of any Affiliate of such Agent) (as determined in a final non-appealable
decision issued by a court of competent jurisdiction). The obligations to
indemnify the Issuing Lender and Swing Line Lender shall be ratable among the
RCF Lenders in accordance with their respective RCF Commitments (or, if the RCF
Commitments have been terminated, the outstanding principal amount of their
respective RCF Loans and L/C Obligations and their respective participating
interests in the outstanding Letters of Credit and shall be payable only by the
RCF Lenders). The agreements in this subsection shall survive the payment of the
Loans and all other amounts payable hereunder.
          (b) Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.
          (c) The agreements in this subsection 10.7 shall survive the payment
of all Borrower Obligations (as defined in the U.S. Guarantee and Collateral
Agreement) and Guarantor Obligations.
          10.8 Agents and Lead Arrangers in Their Individual Capacity. Each
Agent, the Lead Arrangers and their Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Credit
Agreement Party or any other Loan Party as though such Agent and the Lead
Arrangers were not an Agent or an Lead Arranger hereunder and under the other
Loan Documents. With respect to Loans made or renewed by them and any Note
issued to them and with respect to any Letter of Credit issued or participated
in by them, each Agent and the Lead Arrangers shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though they were not an Agent or an Lead Arranger, and the
terms “Lender” and “Lenders” shall include the Agents and the Lead Arrangers in
their individual capacities.

183



--------------------------------------------------------------------------------



 



          10.9 Collateral Matters. (a) Each Lender authorizes and directs the
applicable Collateral Agent to enter into the Security Documents and the
Intercreditor Agreement Amendment for the benefit of the Lenders and the other
Secured Parties. Each Lender hereby agrees, and each holder of any Note or
participant in Letters of Credit by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by either
Collateral Agent or the Required Lenders in accordance with the provisions of
this Agreement, the Security Documents or the Intercreditor Agreement, and the
exercise by the Agents or the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. Each Collateral Agent
is hereby authorized on behalf of all of the Lenders, without the necessity of
any notice to or further consent from any Lender, from time to time, to take any
action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.
          (b) In connection with the incurrence by any Loan Party of additional
Indebtedness to be secured by a Lien on any Collateral permitted by subsection
8.3 (q) or (r), each Administrative Agent and Collateral Agent agrees to
(x) execute and deliver any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to the
Intercreditor Agreement, (y) execute and deliver a Permitted Junior Debt
Intercreditor Agreement or any other intercreditor agreement described in
subsection 8.3 (q) or (r) (each, an “Additional Intercreditor Agreement”) or any
amendments, amendment and restatements or waivers of or supplements to or other
modifications to any Additional Intercreditor Agreement, and (z) execute and
deliver any waivers of or supplements to or other modifications to, any Security
Document, and to make or consent to any filings or take any other actions in
connection therewith, as may be reasonably determined by the Administrative
Agent, to be necessary or reasonably desirable for any Lien on the Collateral
permitted to secure such additional Indebtedness to become a valid, perfected
lien (with such priority set forth in the Intercreditor Agreement or Additional
Intercreditor Agreement, as applicable) pursuant to the Security Document being
so amended, amended and restated, restated, waived, supplemented or otherwise
modified. The Lenders hereby authorize each Administrative Agent and Collateral
Agent to take any action contemplated by the preceding sentence, and any such
amendment, amendment and restatement, restatement, waiver of or supplement to or
other modification of any such Loan Document shall be effective notwithstanding
the provisions of Section 11.01.
          (c) The Lenders hereby authorize the applicable Administrative Agent
and Collateral Agent, in each case at its option and in its discretion, to
release any Lien granted to or held by such Agent upon any Collateral (i) upon
termination of the Commitments and payment and satisfaction of all of the
obligations under the Loan Documents at any time arising under or in respect of
this Agreement or the Loan Documents or the transactions contemplated hereby or
thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than a Loan Party) upon the sale or other disposition thereof in
compliance with subsection 8.6, (iii) if approved, authorized or ratified in
writing by the Required Lenders (or such greater amount, to the extent required
by subsection 11.1) or (iv) as otherwise may be expressly provided in the
relevant Security Documents. Upon request by the U.S. Administrative Agent the
U.S. Collateral Agent, the Canadian Administrative Agent or the Canadian
Collateral Agent, at any

184



--------------------------------------------------------------------------------



 



time, the Lenders will confirm in writing such Agent’s authority to release
particular types or items of Collateral pursuant to this subsection 10.9.
          (d) No Agent shall have any obligation whatsoever to the Lenders to
assure that the Collateral exists or is owned by Holdings or any of its
Subsidiaries or is cared for, protected or insured or that the Liens granted to
any Agent therein pursuant hereto or any other Loan Document have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
subsection 10.9 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, each Agent may act in any manner it may deem appropriate, in its sole
discretion, given such Agent’s own interest in the Collateral as Lender and that
no Agent shall have any duty or liability whatsoever to the Lenders, except for
its gross negligence or willful misconduct (as determined in a final
non-appealable decision issued by a court of competent jurisdiction).
          (e) The U.S. Collateral Agent may, and hereby does, appoint the U.S.
Administrative Agent as its agent for the purposes of holding any Collateral
and/or perfecting the U.S. Collateral Agent’s security interest therein and for
the purpose of taking such other action with respect to the collateral as such
Agents may from time to time agree. The Canadian Collateral Agent may, and
hereby does, appoint the Canadian Administrative Agent as its agent for the
purposes of holding any Collateral and/or perfecting the Canadian Collateral
Agent’s security interest therein and for the purpose of taking such other
action with respect to the collateral as such Agents may from time to time
agree.
          10.10 Successor Agent. (a) Each Administrative Agent may resign from
the performance of all its respective functions and duties hereunder and/or
under the other Loan Documents at any time by giving thirty (30) days’ prior
written notice to the Lenders and the Parent Borrower. Any such resignation by
an Administrative Agent hereunder shall also constitute its resignation as
Collateral Agent, if applicable. Such resignation shall take effect upon the
appointment of a successor Administrative Agent and Collateral Agent, if
applicable, pursuant to clauses (b) and (c) below or as otherwise provided
below.
          (b) Upon any such notice of resignation by an Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent and
Collateral Agent, if applicable, hereunder or thereunder who shall be a
commercial bank or trust company reasonably acceptable to the Borrowers, which
acceptance shall not be unreasonably withheld or delayed (provided that the
Borrowers’ approval shall not be required if an Event of Default then exists).
          (c) If a successor Administrative Agent and Collateral Agent, if
applicable, shall not have been so appointed within such thirty (30) day period,
such Administrative Agent, with the consent of the Borrowers (which consent
shall not be unreasonably withheld or delayed, provided that the Borrowers’
consent shall not be required if an Event of Default then exists), shall then
appoint a successor Administrative Agent and Collateral Agent, if applicable,
who shall serve as the U.S. Administrative Agent or Canadian Administrative
Agent, as the case may be, and U.S. Collateral Agent or Canadian Collateral
Agent, if applicable, hereunder or

185



--------------------------------------------------------------------------------



 



thereunder until such time, if any, as the Required Lenders appoint a successor
U.S. Administrative Agent or Canadian Administrative Agent, as the case may be,
and U.S. Collateral Agent or Canadian Collateral Agent, if applicable, as
provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 15th day after the date such notice of
resignation was given by any Administrative Agent, such Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the U.S. Administrative Agent or Canadian
Administrative Agent, as the case may be, hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint a successor
U.S. Administrative Agent or Canadian Administrative Agent, as the case may be,
as provided above.
          (e) Upon a resignation of any Administrative Agent pursuant to this
subsection 10.10, such Administrative Agent shall remain indemnified to the
extent provided in this Agreement and the other Loan Documents and the
provisions of this Section 10 (and the analogous provisions of the other Loan
Documents) shall continue in effect for the benefit of such Administrative Agent
for all of its actions and inactions while serving as such Administrative Agent.
          10.11 Lead Arrangers and Syndication Agent. Neither the Syndication
Agent, nor any of the entities identified as joint book managers and joint lead
arrangers pursuant to the definition of Lead Arranger contained herein, shall
have any duties or responsibilities hereunder or under any other Loan Document
in its capacity as such.
          10.12 Withholding Tax. To the extent required by any applicable law,
each Agent may withhold from any payment to any Lender an amount equivalent to
any applicable withholding tax, and in no event shall such Agent be required to
be responsible for or pay any additional amount with respect to any such
withholding. If the Internal Revenue Service or any other Governmental Authority
asserts a claim that any Agent did not properly withhold tax from amounts paid
to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
such Agent of a change in circumstances which rendered the exemption from or
reduction of withholding tax ineffective or for any other reason, such Lender
shall indemnify such Agent fully for all amounts paid, directly or indirectly,
by such Agent as tax or otherwise, including any penalties or interest and
together with any expenses incurred.
          Section 11. Miscellaneous.
          11.1 Amendments and Waivers. (a) Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented,
modified or waived except in accordance with the provisions of this subsection
11.1. The Required Lenders may, or, with the written consent of the Required
Lenders, the applicable Administrative Agent and the Collateral Agent may, from
time to time, (x) enter into with the respective Loan Parties hereto or thereto,
as the case may be, written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or to the other Loan Documents or changing, in any manner the rights
or obligations of the Lenders or the Loan Parties hereunder or thereunder or
(y) waive at any Loan Party’s request, on such

186



--------------------------------------------------------------------------------



 



terms and conditions as the Required Lenders or the applicable Administrative
Agent or the Collateral Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall:
     (i) reduce or forgive the amount or extend the scheduled date of maturity
of any Loan or any Reimbursement Obligation or of any scheduled installment
thereof or reduce the stated rate of any interest, commission or fee payable
hereunder (other than as a result of (i) any waiver of the applicability of any
post-default increase in interest rates or (ii) an amendment or modification to
the financial definitions in this Agreement) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment or change the currency in which any Loan or Reimbursement
Obligation is payable, in each case without the consent of each Lender directly
affected thereby (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the aggregate Commitment of all Lenders shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase in the
Commitment of such Lender);
     (ii) amend, modify or waive any provision of this subsection 11.1(a) or
reduce the percentage specified in the definition of Required Lenders or
Supermajority Lenders, or consent to the assignment or transfer by any Credit
Agreement Party of any of its rights and obligations under this Agreement or any
of the other Loan Documents (other than pursuant to subsection 8.5 or 11.6(a)),
in each case without the written consent of all the Lenders;
     (iii) release any Guarantor under any Security Document, or, in the
aggregate (in a single transaction or a series of related transactions), all or
substantially all of the Collateral without the consent of all of the Lenders,
except as expressly permitted hereby or by any Security Document (as such
documents are in effect on the date hereof or, if later, the date of execution
and delivery thereof in accordance with the terms hereof);
     (iv) require any Lender to make Loans having an Interest Period of shorter
than one (1) month or longer than three (3) months without the consent of such
Lender;
     (v) amend, modify or waive any provision of Section 10 without the written
consent of the then Agents and of any Lead Arranger affected thereby;
     (vi) amend, modify or waive any provision of the Swing Line Note (if any)
or subsection 2.4 without the written consent of the Swing Line Lender and each
other Lender, if any, which holds, or is required to purchase, a participation
in any Swing Line Loan pursuant to subsection 2.4(d);
     (vii) amend, modify or waive (x) any provision of Section 3 without the
consent of each Issuing Lender or (y) the provisions of any Letter of Credit or
any L/C

187



--------------------------------------------------------------------------------



 



Obligation without the written consent of the Issuing Lender with respect
thereto and each affected L/C Participant;
     (viii) increase the advance rates set forth in the definition of Canadian
Borrowing Base or U.S. Borrowing Base, or make any change to the definition of
“Borrowing Base” (by adding additional categories or components thereof),
“Eligible Accounts”, “Eligible Rental Fleet”, “Eligible Inventory”, “Eligible
Unbilled Accounts” or “Net Orderly Liquidation Value” that would have the effect
of increasing the amount of the Borrowing Base, the Canadian Borrowing Base or
the U.S. Borrowing Base, reduce the Dollar amount or percentages set forth in
the definition of “Dominion Event” or “Liquidity Event”, or increase the maximum
amount of permitted Agent Advances under subsection 2.1(d) (which, when
aggregated with all other Extensions of Credit made hereunder, shall under no
circumstance exceed the aggregate RCF Commitments) in each case, without the
written consent of the Supermajority Lenders;
     (ix) amend, modify or waive the order of application of payments set forth
in the last sentence of subsection 4.4(a), subsection 4.4(e), subsection 4.8(a)
or subsection 4.16(e) hereof, in each case without the consent of each Lender
directly and adversely affected thereby; or
     (x) amend, modify or waive the order of application of payments set forth
in Section 4 of the Intercreditor Agreement without the consent of each Lender;
provided, further, that, notwithstanding and in addition to the foregoing,
(i) the Collateral Agents may, in their discretion, collectively release Liens
on Collateral valued in the aggregate not in excess of $10,000,000 in any fiscal
year without the consent of any Lender and (ii) the Administrative Agent may,
with the consent of the Parent Borrower only, amend, modify or supplement the
Loan Documents to cure any ambiguity, omission, defect or inconsistency therein,
so long as such amendment, modification or supplement does not adversely affect
the rights of any Lender or Issuing Bank.
          (b) Any waiver and any amendment, supplement or modification pursuant
to this subsection 11.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans. In the case of any waiver, each of the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
          (c) Notwithstanding any provision herein to the contrary, (x) the Loan
Documents may be amended, supplemented, modified or waived in accordance with
the provisions of subsections 2.6, 2.7 or 10.9 and (y) this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the U.S. Administrative Agent and the Credit Agreement Parties (i) to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the existing Facilities and the
accrued interest and fees in

188



--------------------------------------------------------------------------------



 



respect thereof; provided that any Indebtedness owing pursuant to each such
additional facility shall be included in the Availability Reserves against the
U.S. Borrowing Base and/or the Canadian Borrowing Base, as applicable, (ii) to
include, as appropriate, the Lenders holding such credit facilities in any
required vote or action of the Required Lenders or of the Lenders of each
Facility hereunder and (iii) to provide class protection for any additional
credit facilities in a manner consistent with those provided the original
Facilities pursuant to the provisions of subsection 11.1(a) as originally in
effect.
          (d) If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by subsection 11.1(a), the consent of each Lender
or each affected Lender, as applicable, is required and the consent of the
Required Lenders at such time is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained (each such other Lender,
a “Non-Consenting Lender”) then the Parent Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative and the Non-Consenting Lender,
replace such Non-Consenting Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to subsection 11.6 (with the assignment
fee and any other costs and expenses to be paid by the Parent Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the U.S. Administrative Agent nor any Lender
shall have any obligation to the Parent Borrower to find a replacement Lender;
provided, further, that the applicable assignee shall have agreed to the
applicable change, waiver, discharge or termination of this Agreement and/or the
other Loan Documents; and provided, further, that all obligations of the
Borrowers owing to the Non-Consenting Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Consenting Lender concurrently with such Assignment and Acceptance. In
connection with any such replacement under this subsection 11.1(d), if the
Non-Consenting Lender does not execute and deliver to the U.S. Administrative
Agent a duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement within a period of time deemed reasonable
by the U.S. Administrative Agent after the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrowers owing to the Non-Consenting Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Parent Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender.
          11.2 Notices. (a) All notices, requests, and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three (3) days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, or, in the case of delivery by a nationally recognized
overnight courier, when received, addressed as follows in the case of any Credit
Agreement Party, the U.S. Administrative Agent, the Canadian Administrative
Agent, the U.S. Collateral Agent and the Canadian Collateral Agent, and as set
forth in Schedule A in the case of the other parties hereto,

189



--------------------------------------------------------------------------------



 



or to such other address as may be hereafter notified by the respective parties
hereto and any future holders of the Loans:

     
The Credit Agreement
  RSC Equipment Rental
Parties/Canadian Finco:
  6929 East Greenway Parkway, Suite 200
 
  Scottsdale, Arizona 85254
 
  Attention: Scott Huckins, Vice President and Treasurer
 
  Facsimile: (480) 647-2412
 
  Telephone: (800) 222-7777
 
   
with copies to:
  Oak Hill Capital Management, L.L.C.
 
  65 East 55th Street, 36th Floor
 
  New York, New York 10022
 
  Attention: John R. Monsky, Esq.
 
  Facsimile: (212) 758-3572
 
  Telephone: (212) 326-1590
 
   
 
  Debevoise & Plimpton LLP
 
  919 Third Avenue
 
  New York, New York 10022
 
  Attention: David A. Brittenham Esq.
 
  Facsimile: (212) 909-6836
 
  Telephone: (212) 909-6000
 
   
The U.S. Administrative Agent/
  Deutsche Bank AG New York Branch
the U.S. Collateral Agent:
  60 Wall Street
 
  New York, New York 10005
 
  Attention: Marguerite Sutton
 
  Facsimile: (212) 797-5690
 
  Telephone: (212) 250-6150
 
   
The Canadian Administrative
  Deutsche Bank AG Canada Branch
Agent/
  199 Bay Street, Suite 4700
Canadian Collateral Agent:
  Commerce Court West, Box 263
 
  Toronto, Ontario M5L 1E9
 
  Attention: Marcellus Leung
 
  Assistant Vice President
 
  Facsimile: (416) 682-8484
 
  Telephone: (416) 682-8252

provided that any notice, request or demand to or upon the U.S. Administrative
Agent or the Lenders pursuant to subsection 2.2, 3.2, 4.2, 4.4 or 4.8 shall not
be effective until received.
          (b) Without in any way limiting the obligation of any Loan Party and
its Subsidiaries to confirm in writing any telephonic notice permitted to be
given hereunder, the U.S. Administrative Agent, the Swing Line Lender (in the
case of a Borrowing of Swing Line Loans) or any Issuing Lender (in the case of
the issuance of a Letter of Credit), as the case may

190



--------------------------------------------------------------------------------



 



be, may prior to receipt of written confirmation act without liability upon the
basis of such telephonic notice, believed by the U.S. Administrative Agent, the
Swing Line Lender or such Issuing Lender in good faith to be from a Responsible
Officer.
          11.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent, any Lender or any Loan Party, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
          11.4 Survival of Representations and Warranties. All representations
and warranties made hereunder and in the other Loan Documents (or in any
amendment, modification or supplement hereto or thereto) and in any certificate
delivered pursuant hereto or such other Loan Documents shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.
          11.5 Payment of Expenses and Taxes. Each Credit Agreement Party agrees
(a) to pay or reimburse the Agents and the Lead Arrangers for (1) all their
reasonable out-of-pocket costs and expenses incurred in connection with (i) the
syndication of the Facilities and the development, preparation, execution and
delivery of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, (ii) the consummation and administration of the
transactions (including the syndication of the Commitments) contemplated hereby
and thereby and (iii) efforts to monitor the Loans and verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Collateral and (2) the reasonable fees and disbursements of White & Case
LLP and Stikeman Elliott LLP and such other special or local counsel,
consultants, advisors, appraisers and auditors whose retention (other than
during the continuance of an Event of Default) is approved by the Parent
Borrower, (b) to pay or reimburse each Lender, the Lead Arrangers and the Agents
for all their reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including the fees and disbursements of counsel to the Agents and the Lenders,
(c) to pay, indemnify, or reimburse each Lender, the Lead Arrangers and the
Agents for, and hold each Lender, the Lead Arrangers and the Agents harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents and (d) to pay,
indemnify or reimburse each Lender, the Lead Arrangers, each Agent, their
respective affiliates, and their respective officers, directors, trustees,
employees, shareholders, members, attorneys and other advisors, agents and
controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,

191



--------------------------------------------------------------------------------



 



enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of Holdings
or any of its Subsidiaries or any of the property of Holdings or any of its
Subsidiaries, including the presence of Materials of Environmental Concern on,
at, in or under such property or the migration of Materials of Environmental
Concern onto, through or from any such property (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided that no Loan
Party shall have any obligation hereunder to the U.S. Administrative Agent, any
other Agent or any Lender with respect to indemnified liabilities arising from
(i) the gross negligence or willful misconduct of the U.S. Administrative Agent,
any other Agent or any such Lender (or any of their respective directors,
trustees, officers, employees, agents, successors and assigns) (in each case, as
determined in a final non-appealable decision issued by a court of competent
jurisdiction) or (ii) claims made or legal proceedings commenced against the
U.S. Administrative Agent, any other Agent or any such Lender by any security
holder or creditor thereof arising out of and based upon rights afforded any
such security holder or creditor solely in its capacity as such. No Indemnitee
shall be liable for any consequential or punitive damages in connection with the
Facilities. All amounts due under this subsection shall be payable not later
than thirty (30) days after written demand therefor. Statements reflecting
amounts payable by the Loan Parties pursuant to this subsection shall be
submitted to the address of the Parent Borrower set forth in subsection 11.2, or
to such other Person or address as may be hereafter designated by the Parent
Borrower in a notice to the U.S. Administrative Agent. Notwithstanding the
foregoing, except as provided in clauses (b) and (c) above, no Loan Party shall
have any obligation under this subsection 11.5 to any Indemnitee with respect to
any tax, levy, impost, duty, charge, fee, deduction or withholding imposed,
levied, collected, withheld or assessed by any Governmental Authority. The
agreements in this subsection 11.5 shall survive repayment of the Loans and all
other amounts payable hereunder.
          11.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the applicable Issuing Lender that issues any Letter
of Credit), except that (i) other than in accordance with subsection 8.5, none
of the Loan Parties may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Loan Party without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this subsection 11.6.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender other than a Conduit Lender may assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including its Commitment and/or Loans, pursuant to an
Assignment and Acceptance) with the prior written consent (such consent not to
be unreasonably withheld or delayed) of:
     (A) the Parent Borrower, provided that no consent of the Parent Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default under subsection 9(a) or (f) has
occurred and is

192



--------------------------------------------------------------------------------



 



continuing, any other Person; provided, further, that (i), unless an Event of
Default under subsection 9(a) or (f) has occurred and is continuing, if any
Lender assigns all or a portion of its rights and obligations under this
Agreement to one of its affiliates in connection with or in contemplation of the
sale or other disposition of its interest in such affiliate, the Parent
Borrower’s prior written consent shall be required for such assignment and
(ii) the Parent Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the U.S.
Administrative Agent within five (5) Business Days after having received notice
thereof;
     (B) the U.S. Administrative Agent, provided that no consent of the U.S.
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender an Approved Fund; and
     (C) (1) the U.S. RCF Issuing Lender and the Swing Line Lender, in the case
of assignments of U.S. RCF Commitments (and related outstanding U.S. RCF Loans)
and (2) the Canadian RCF Issuing Lender, in the case of assignments of Canadian
RCF Commitments (and related outstanding Canadian RCF Loans); provided that no
such consent shall be required in the event that the respective assignee is
already a U.S. RCF Lender (in the case of preceding clause (1)) or a Canadian
RCF Lender (in the case of preceding clause (2)).
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the U.S. Administrative Agent) shall not be less than
(i) in the case of RCF Loans, $5,000,000 or (ii) in the case of Incremental Term
Loans, $1,000,000 (or such other amount as may be agreed to in the applicable
Incremental Amendment), unless the Parent Borrower and the U.S. Administrative
Agent otherwise consent, provided that (1) no such consent of the Parent
Borrower shall be required if an Event of Default under subsection 9(a) or
(f) has occurred and is continuing and (2) such amounts shall be aggregated in
respect of assignments by a Lender and its affiliates or Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the U.S.
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that for concurrent assignments to two
or more Approved Funds such assignment fee shall only be required to be paid
once in respect of and at the time of such assignments;
     (C) the Assignee, if it shall not be a Lender, shall deliver to the U.S.
Administrative Agent an administrative questionnaire;
     (D) no assignments may be made to any entities identified by the Sponsor to
the U.S. Administrative Agent in a separate writing prior to the date hereof;
and

193



--------------------------------------------------------------------------------



 



     (E) no assignments may be made to any Person that is not an Eligible
Transferee.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
bound by any related obligations under) subsections 4.10, 4.11, 4.12, 4.13 and
11.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection 11.6 shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (c) of this subsection.
          (iv) The Borrowers hereby designate the U.S. Administrative Agent, and
the U.S. Administrative Agent agrees, to serve as the Borrowers’ agent, solely
for purposes of this subsection 11.6, to maintain at one of its offices in New
York, New York a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the U.S. Administrative Agent, the Issuing
Lender and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph
(b)(ii)(B) of this subsection and any written consent to such assignment
required by paragraph (b)(i) of this subsection, the U.S. Administrative Agent
shall accept such Assignment and Acceptance, record the information contained
therein in the Register and give prompt notice of such assignment and
recordation to the Parent Borrower. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (vi) On or prior to the effective date of any assignment pursuant to
this subsection 11.6(b), the assigning Lender shall surrender any outstanding
Notes held by it all or a portion of which are being assigned. Any Notes
surrendered by the assigning Lender shall be returned by the U.S. Administrative
Agent to the Parent Borrower marked “cancelled”.
          Notwithstanding the foregoing, no Assignee, which as of the date of
any assignment to it pursuant to this subsection 11.6(b) would be entitled to
receive any greater

194



--------------------------------------------------------------------------------



 



payment under subsection 4.10, 4.11 or 11.5 than the assigning Lender would have
been entitled to receive as of such date under such subsections with respect to
the rights assigned, shall be entitled to receive such greater payments unless
the assignment was made after an Event of Default under subsection 9(a) or
(f) has occurred and is continuing or the Parent Borrower has expressly
consented in writing to waive the benefit of this provision at the time of such
assignment.
          (c) (i) Any Lender other than a Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, without the
consent of the Parent Borrower or the U.S. Administrative Agent, sell
participations to one or more banks or other entities (other than the Borrowers,
the Sponsor Affiliate or their respective Affiliates) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents and (D) the Credit Agreement Parties, each Agent, the Issuing Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of subsection
11.1(a) and (2) directly affects such Participant. Subject to paragraph (c)(ii)
of this subsection, each Borrower agrees that each Participant shall be entitled
to the benefits of (and shall have the related obligations under) subsections
4.10, 4.11, 4.12, 4.13 and 11.5 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
subsection. To the extent permitted by law, each Participant also shall be
entitled to the benefits of subsection 11.7(b) as though it were a Lender,
provided that such Participant shall be subject to subsection 11.7(a) as though
it were a Lender.
          (ii) No Loan Party shall be obligated to make any greater payment
under subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in
the absence of any participation, unless the sale of such participation is made
with the prior written consent of the Parent Borrower and the Parent Borrower
expressly waives the benefit of this provision at the time of such
participation. Any Participant that is not a United States Person (as such term
is defined in Section 7701(a)(30) of the Code) for Federal income tax purposes,
shall not be entitled to the benefits of subsection 4.11 unless such Participant
complies with subsection 4.11(b) and (c) and provides the forms and certificates
referenced therein to the Lender that granted such participation.
          (d) Any Lender, without the consent of the Parent Borrower or the U.S.
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this subsection shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or

195



--------------------------------------------------------------------------------



 



assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute (by foreclosure or otherwise) any such
pledgee or assignee for such Lender as a party hereto.
          (e) No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Parent Borrower if it would require the Parent Borrower to make any filing
with any Governmental Authority or qualify any Loan or Note under the laws of
any jurisdiction, and the Parent Borrower shall be entitled to request and
receive such information and assurances as it may reasonably request from any
Lender or any Assignee or Participant to determine whether any such filing or
qualification is required or whether any assignment or participation is
otherwise in accordance with applicable law.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Parent Borrower or the U.S. Administrative Agent and
without regard to the limitations set forth in subsection 11.6(b). Each
Borrower, each Lender and the U.S. Administrative Agent hereby confirms that it
will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any domestic or foreign bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state, federal or provincial bankruptcy or similar law, for one year and one
(1) day after the payment in full of the latest maturing commercial paper note
issued by such Conduit Lender; provided, however, that each Lender designating
any Conduit Lender hereby agrees to indemnify, save and hold harmless each other
party hereto for any loss, cost, damage or expense arising out of its inability
to institute such a proceeding against such Conduit Lender during such period of
forbearance. Each such indemnifying Lender shall pay in full any claim received
from the Parent Borrower pursuant to this subsection 11.6(f) within thirty
(30) Business Days of receipt of a certificate from a Responsible Officer of the
Parent Borrower specifying in reasonable detail the cause and amount of the
loss, cost, damage or expense in respect of which the claim is being asserted,
which certificate shall be conclusive absent manifest error. Without limiting
the indemnification obligations of any indemnifying Lender pursuant to this
subsection 11.6(f), in the event that the indemnifying Lender fails timely to
compensate the Parent Borrower for such claim, any Loans held by the relevant
Conduit Lender shall, if requested by the Parent Borrower, be assigned promptly
to the Lender that administers the Conduit Lender and the designation of such
Conduit Lender shall be void.
          (g) If the Parent Borrower wishes to replace the Loans or Commitments
under any Facility with ones having different terms, it shall have the option,
with the consent of the U.S. Administrative Agent and subject to at least three
(3) Business Days’ advance notice to the Lenders under such Facility, instead of
prepaying the Loans or reducing or terminating the Commitments to be replaced,
to (i) require the Lenders under such Facility to assign such Loans or
Commitments to the U.S. Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with subsection 11.1. Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrowers), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
subsection 4.12. By receiving such purchase price, the Lenders under such
Facility

196



--------------------------------------------------------------------------------



 



shall automatically be deemed to have assigned the Loans or Commitments under
such Facility pursuant to the terms of the form of Assignment and Acceptance,
and accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.
          (h) Each Sponsor Affiliate, solely in its capacity as a Lender, hereby
agrees, and each Assignment and Acceptance shall provide a confirmation, that,
if any Loan Party shall be subject to any voluntary or involuntary proceeding
commenced under the Bankruptcy Code or any other such debtor relief law now or
hereafter in effect (such proceedings, “Bankruptcy Proceedings”), (A) such
Sponsor Affiliate shall not take any step or action in such Bankruptcy
Proceeding to object to, impede, or delay the exercise of any right or the
taking of any action by the Administrative Agent (or the taking of any action by
a third party that is supported by the Administrative Agent) in relation to such
Sponsor Affiliate’s claim with respect to its Incremental Term Loans and
Incremental Term Loan Commitments (a “Claim”) (including, without limitation,
objecting to any debtor-in-possession financing, use of cash collateral, grant
of adequate protection, sale or disposition, compromise, or plan of
reorganization) so long as such Sponsor Affiliate is treated in connection with
such exercise or action on the same or better terms as the other Lenders and
(B) with respect to any matter requiring the vote of Lenders during the pendency
of a Bankruptcy Proceeding (including, without limitation, voting on any plan of
reorganization), the Incremental Term Loans held by such Sponsor Affiliate (and
any Claim with respect thereto) shall be deemed to be voted by such Sponsor
Affiliate in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Sponsor Affiliates, so long as such Sponsor
Affiliate is treated in connection with the exercise of such right or taking of
such action on the same or better terms as the other Lenders. For the avoidance
of doubt, the Lenders and each Sponsor Affiliate agree and acknowledge that the
provisions set forth in this subsection 11.6(h) constitute a “subordination
agreement” as such term is contemplated by, and utilized in, Section 510(a) of
the Bankruptcy Code, and, as such, would be enforceable for all purposes in any
case where a Loan Party has filed for protection under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect applicable to such Loan Party.
          11.7 Adjustments; Set-off; Calculations; Computations. (a) If any
Lender (a “Benefited Lender”) shall at any time receive any payment of all or
part of its Loans or the Reimbursement Obligations owing to it, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in subsection 9(f), or otherwise (except pursuant to subsection 4.4,
4.13(d) or 11.6)), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans or the Reimbursement Obligations, as the case may be, owing to
it, or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders an interest (by participation, assignment or otherwise) in such
portion of each such other Lender’s Loans or the Reimbursement Obligations, as
the case may be, owing to it, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited

197



--------------------------------------------------------------------------------



 



Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to any Borrower, any
such notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under subsection 9(a)
to set-off and appropriate and apply against any amount then due and payable
under subsection 9(a) by such Borrower any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any Affiliate, branch or agency thereof to or for the
credit or the account of such Borrower. Each Lender agrees promptly to notify
the Parent Borrower and the U.S. Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.
          11.8 Judgment Currency. (a) If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court in any jurisdiction, it
becomes necessary to convert into any other currency (such other currency being
hereinafter in this subsection 11.8 referred to as the “Judgment Currency”) an
amount due under any Loan Document in any currency (the “Obligation Currency”)
other than the Judgment Currency, the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding the date of actual
payment of the amount due, in the case of any proceeding in the courts of the
Province of Ontario or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date, or the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this subsection 11.8 being hereinafter in this subsection 11.8 referred to as
the “Judgment Conversion Date”).
          (b) If, in the case of any proceeding in the court of any jurisdiction
referred to in subsection 11.8(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Loan Party under this subsection 11.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.
          (c) The term “rate of exchange” in this subsection 11.8 means the rate
of exchange at which the U.S. Administrative Agent, on the relevant date at or
about 12:00 noon (New York time), would be prepared to sell, in accordance with
its normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

198



--------------------------------------------------------------------------------



 



          11.9 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy or other electronic transmission (i.e., pdf)), and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be delivered to the Parent Borrower and each Administrative Agent.
          11.10 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          11.11 Integration. This Agreement and the other Loan Documents
represent the entire agreement of each of the Loan Parties party hereto, the
Agents and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by any of the Loan
Parties party hereto, any Agent or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.
          11.12 GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
          11.13 Submission To Jurisdiction; Waivers. (a) Each party hereto
hereby irrevocably and unconditionally:
     (i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America located in the county of New York, and
appellate courts from any thereof;
     (ii) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;
     (iii) agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable Credit
Agreement Party (or, in the case of any Canadian Borrower, as specified in
paragraph (b)), the applicable Lender or the U.S. Administrative Agent, as the
case may be, at the address specified in subsection 11.2 or at such other
address of which the U.S. Administrative Agent, any such Lender or any such
Borrower, as the case may be, shall have been notified pursuant thereto;

199



--------------------------------------------------------------------------------



 



     (iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (v) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any consequential or punitive damages.
          (b) Each Canadian Borrower and Canadian Finco hereby agree to
irrevocably and unconditionally appoint an agent for service of process located
in The City of New York (the “New York Process Agent”), reasonably satisfactory
to the U.S. Administrative Agent, as its agent to receive on behalf of such
Borrower and its property service of copies of the summons and complaint and any
other process which may be served in any action or proceeding in any such New
York State or Federal court described in paragraph (a) of this subsection and
agrees promptly to appoint a successor New York Process Agent in The City of New
York (which successor New York Process Agent shall accept such appointment in a
writing reasonably satisfactory to the U.S. Administrative Agent) prior to the
termination for any reason of the appointment of the initial New York Process
Agent. CT Corporation System, a woltersKluwer Company, located at 111 Eighth
Avenue, 13th Floor; New York, NY 10011; telephone: 212-894-8940; facsimile:
212-894-8581, has been appointed as the initial New York Process Agent. In any
action or proceeding in New York State or Federal court, service may be made on
a Canadian Borrower or Canadian Finco by delivering a copy of such process to
such Borrower in care of the New York Process Agent at the New York Process
Agent’s address and by depositing a copy of such process in the mails by
certified or registered air mail, addressed to such Borrower at its address
specified in subsection 11.2 with (if applicable) a copy to the Parent Borrower
(such service to be effective upon such receipt by the New York Process Agent
and the depositing of such process in the mails as aforesaid). Each of the
Canadian Borrowers and Canadian Finco hereby irrevocably and unconditionally
authorizes and directs the New York Process Agent to accept such service on its
behalf. As an alternate method of service, each of the Canadian Borrowers and
Canadian Finco irrevocably and unconditionally consents to the service of any
and all process in any such action or proceeding in such New York State or
Federal court by mailing of copies of such process to such Borrower by certified
or registered air mail at its address specified in subsection 11.2. Each of the
Canadian Borrowers and Canadian Finco agrees that, to the fullest extent
permitted by applicable law, a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
          (c) To the extent that any Canadian Borrower or Canadian Finco has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such Canadian Borrower or
Canadian Finco, as the case may be, hereby irrevocably waives and agrees not to
plead or claim such immunity in respect of its obligations under this Agreement
and any Note.
          11.14 Acknowledgments. Each Borrower hereby acknowledges that:

200



--------------------------------------------------------------------------------



 



     (l) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (m) no Agent nor any Lead Arranger or any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the U.S. Administrative Agent and Lenders, on the one hand, and the Loan
Parties, on the other hand, in connection herewith or therewith is solely that
of creditor and debtor; and
     (n) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among any of the Loan Parties and the Lenders.
          11.15 WAIVER OF JURY TRIAL. EACH CREDIT AGREEMENT PARTY,AGENT AND
LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          11.16 Confidentiality. Each Agent and each Lender agrees to keep
confidential any information (a) provided to it by or on behalf of Holdings, the
Parent Borrower, or any of their respective Subsidiaries pursuant to or in
connection with the Loan Documents or (b) obtained by such Lender based on a
review of the books and records of Holdings, the Parent Borrower or any of their
respective Subsidiaries; provided that nothing herein shall prevent any Lender
from disclosing any such information (i) to any Agent, any Lead Arranger or any
other Lender, (ii) to any Transferee, or prospective Transferee or any creditor
or any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations which agrees
to comply with the provisions of this subsection pursuant to a written
instrument (or electronically recorded customary agreement from any Person
listed above in this clause (ii), in respect to any electronic information
(whether posted or otherwise distributed on Intralinks or any other electronic
distribution system)) for the benefit of the Parent Borrower (it being
understood that each relevant Lender shall be solely responsible for obtaining
such instrument (or such electronically recorded agreement)), (iii) to its
affiliates and the employees, officers, directors, trustees, agents, attorneys,
accountants and other professional advisors of it and its affiliates, provided
that such Lender shall inform each such Person of the agreement under this
subsection 11.16 and take reasonable actions to cause compliance by any such
Person referred to in this clause (iii) with this agreement (including, where
appropriate, to cause any such Person to acknowledge its agreement to be bound
by the agreement under this subsection 11.16), (iv) upon the request or demand
of any Governmental Authority having jurisdiction over such Lender or its
affiliates or to the extent required in response to any order of any court or
other Governmental Authority or as shall otherwise be required pursuant to any
Requirement of Law, provided that unless (i) such disclosure is pursuant to an
examination or review of the type described in clause (vii) below or (ii) the
respective Lender is prohibited by any Requirement of Law, such Lender shall
notify the Parent Borrower of any disclosure pursuant to this clause (iv) as far
in advance as is reasonably practicable under such circumstances, (v) which has
been publicly disclosed other than in breach of this Agreement by the respective
Agent or Lender, (vi) in connection with the exercise of any remedy hereunder,

201



--------------------------------------------------------------------------------



 



under any Loan Document or under any Interest Rate Protection Agreement,
(vii) in connection with regulatory examinations and reviews conducted by the
National Association of Insurance Commissioners or any Governmental Authority
having jurisdiction over such Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Lender (or,
with respect to any Interest Rate Protection Agreement, any affiliate of any
Lender party thereto) may be a party, subject to the proviso in clause (iv), and
(ix) if, prior to such information having been so provided or obtained, such
information was already in an Agent’s or a Lender’s possession on a
non-confidential basis without a duty of confidentiality to any Borrower being
violated.
          11.17 USA Patriot Act Notice. Each Lender hereby notifies each
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.: 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify, and record information that identifies such
Borrower, which information includes the name of such Borrower and other
information that will allow such Lender to identify such Borrower in accordance
with the Patriot Act, and such Borrower agrees to provide such information from
time to time to any Lender.
          11.18 INTERCREDITOR AGREEMENT. EACH LENDER PARTY HERETO UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT IT IS THE INTENTION OF THE PARTIES HERETO THAT THE
OBLIGATIONS ARE INTENDED TO CONSTITUTE A DISTINCT AND SEPARATE CLASS FROM THE
FIRST LIEN LAST OUT NOTES. EACH LENDER FURTHER UNDERSTANDS, ACKNOWLEDGES AND
AGREES THAT THE PROVISIONS SETTING FORTH THE PRIORITIES AS BETWEEN THE HOLDERS
OF FIRST LIEN LAST OUT NOTES ON THE ONE HAND, AND THE HOLDERS OF OBLIGATIONS
HEREUNDER, ON THE OTHER HAND, ARE SET FORTH IN THE INTERCREDITOR AGREEMENT.
     (a) EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENTS AND THE
ADMINISTRATIVE AGENTS TO ENTER INTO THE SECURITY DOCUMENTS ON BEHALF OF THE
LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE SECURITY DOCUMENTS AND THE
INTERCREDITOR AGREEMENT. EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL
AGENTS AND THE ADMINISTRATIVE AGENTS TO ENTER INTO THE INTERCREDITOR AGREEMENT
AMENDMENT AND RATIFIES THE TERMS OF THE INTERCREDITOR AGREEMENT AS AMENDED
THEREBY.
     (b) THE PROVISIONS OF THIS SUBSECTION 11.18 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER
THE ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT OR ANY OF ITS RESPECTIVE
AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER

202



--------------------------------------------------------------------------------



 



AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT. EACH LENDER IS FURTHER AWARE THAT THE U.S. COLLATERAL
AGENT MAY ALSO ACT IN AN AGENCY CAPACITY PURSUANT TO EACH FIRST LIEN LAST OUT
NOTE INDENTURE, AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION THERETO
OR CAUSE OF ACTION ARISING THEREFROM.
          11.19 Special Provisions Regarding Pledges of Capital Stock in, and
Promissory Notes Owed by, Persons Not Organized in the U.S. or Canada. (a) To
the extent any Security Document requires or provides for the pledge of
promissory notes issued by, or Capital Stock in, any Person organized under the
laws of a jurisdiction outside the United States or Canada, it is acknowledged
that, as of the Closing Date, no actions have been required to be taken to
perfect, under local law of the jurisdiction of the Person who issued the
respective promissory notes or whose Capital Stock is pledged, under the
Security Documents.
          (b) The Parent Borrower hereby agrees that, following any request by
the U.S. Administrative Agent or Required Lenders to do so, the Parent Borrower
shall, and shall cause its Subsidiaries to, take (to the extent they may
lawfully do so) such actions (including the making of any filings and the
delivery of appropriate legal opinions) under the local law of any jurisdiction
with respect to which such actions have not already been taken as are reasonably
determined by the U.S. Administrative Agent or Required Lenders to be necessary
or reasonably desirable in order to fully perfect, preserve or protect the
security interests granted pursuant to the various Security Documents under the
laws of such jurisdictions.
          11.20 Joint and Several Liability; Postponement of Subrogation. (a)
The obligations of the U.S. Borrowers hereunder and under the other Loan
Documents shall be joint and several and, as such, each U.S. Borrower shall be
liable for all of such obligations of each other U.S. Borrower under this
Agreement and the other Loan Documents. The obligations of each of the Canadian
Borrowers hereunder and under the other Loan Documents shall be joint and
several and, as such, each Canadian Borrower shall be liable for all of such
obligations of each other Canadian Borrower under this Agreement and the other
Loan Documents. To the fullest extent permitted by law the liability of each
Borrower for the obligations under this Agreement and the other Loan Documents
of the other applicable Borrowers with whom it has joint and several liability
shall be absolute, unconditional and irrevocable, without regard to (i) the
validity or enforceability of this Agreement or any other Loan Document, any of
the obligations hereunder or thereunder or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any applicable Secured Party, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance
hereunder; provided that no Borrower hereby waives any suit for breach of a
contractual provision of any of the Loan Documents) which may at any time be
available to or be asserted by such other applicable Borrower or any other
Person against any Secured Party or (iii) any other circumstance whatsoever
(with or without notice to or knowledge of such other applicable Borrower or
such Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such other applicable Borrower for the
obligations hereunder or under any other Loan Document, or of such Borrower
under this Section, in bankruptcy or in any other instance.

203



--------------------------------------------------------------------------------



 



          (b) Each Borrower agrees that it will not exercise any rights which it
may acquire by way of rights of subrogation under this Agreement, by any
payments made hereunder or otherwise, until the prior payment in full in cash of
all of the obligations hereunder and under any other Loan Document, the
termination or expiration of all Letters of Credit and the permanent termination
of all Commitments. Any amount paid to any Borrower on account of any such
subrogation rights prior to the payment in full in cash of all of the
obligations hereunder and under any other Loan Document, the termination or
expiration of all Letters of Credit and the permanent termination of all
Commitments shall be held in trust for the benefit of the applicable Secured
Parties and shall immediately be paid to the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, for the benefit of the applicable
Secured Parties and credited and applied against the obligations of the
applicable Borrowers, whether matured or unmatured, in such order as the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
elect. In furtherance of the foregoing, for so long as any obligations of the
Borrowers hereunder, any Letters of Credit or any Commitments remain
outstanding, each Borrower shall refrain from taking any action or commencing
any proceeding against any other Borrower (or any of its successors or assigns,
whether in connection with a bankruptcy proceeding or otherwise) to recover any
amounts in respect of payments made in respect of the obligations hereunder or
under any other Loan Document of such other Borrower to any Secured Party.
Notwithstanding any other provision contained in this Agreement or any other
Loan Document, if a “secured creditor” (as that term is defined under the
Bankruptcy and Insolvency Act (Canada)) is determined by a court of competent
jurisdiction not to include a Person to whom obligations are owed on a joint or
joint and several basis, then the Borrowers’ Obligations (and the obligations of
their Subsidiaries), to the extent such obligations are secured, only shall be
several obligations and not joint or joint and several obligations.
          (c) The obligations of each U.S. Borrower with respect to the
Obligations are independent of the obligations of each other Borrower or any
Guarantor under its guaranty of such Obligations, and a separate action or
actions may be brought and prosecuted against each Borrower, whether or not any
other U.S. Borrower or any such Guarantor is joined in any such action or
actions. Each U.S. Borrower waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any U.S. Borrower or other circumstance
which operates to toll any statute of limitations as to any Borrower shall, to
the fullest extent permitted by law, operate to toll the statute of limitations
as to each U.S. Borrower.
          (d) Each of the U.S. Borrowers authorizes the U.S. Administrative
Agent and the Lenders without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to:
     (i) exercise or refrain from exercising any rights against any other U.S.
Borrower or any Guarantor or others or otherwise act or refrain from acting;
     (ii) release or substitute any other U.S. Borrower, endorsers, Guarantors
or other obligors;

204



--------------------------------------------------------------------------------



 



     (iii) settle or compromise any of the Obligations of any other U.S.
Borrower or any other Loan Party, any security therefor or any liability
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and may subordinate the payment of all or any part thereof to
the payment of any liability (whether due or not) of any Borrower to its
creditors other than the Lenders;
     (iv) apply any sums paid by any other U.S. Borrower or any other Person,
howsoever realized or otherwise received to or for the account of such U.S.
Borrower to any liability or liabilities of such other U.S. Borrower or other
Person regardless of what liability or liabilities of such other U.S. Borrower
or other Person remain unpaid; and/or
     (v) consent to or waive any breach of, or act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other U.S. Borrower or any other Person.
          (e) It is not necessary for the U.S. Administrative Agent or any other
Lender to inquire into the capacity or powers of any U.S. Borrower or any of its
Subsidiaries or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Obligations made or created in reliance
upon the professed exercise of such powers shall constitute the joint and
several obligations of the U.S. Borrowers hereunder.
          (f) Each U.S. Borrower waives, to the fullest extent permitted by law,
any right to require the U.S. Administrative Agent or the other Lenders to
(i) proceed against any other U.S. Borrower, any Guarantor or any other party,
(ii) proceed against or exhaust any security held from any U.S. Borrower, any
Guarantor or any other party or (iii) pursue any other remedy in the U.S.
Administrative Agent’s or the Lenders’ power whatsoever. Each U.S. Borrower
waives, to the fullest extent permitted by law, any defense based on or arising
out of suretyship or any impairment of security held from any U.S. Borrower, any
Guarantor or any other party or on or arising out of any defense of any other
U.S. Borrower, any Guarantor or any other party other than payment in full in
cash of the Obligations, including, without limitation, any defense based on or
arising out of the disability of any other U.S. Borrower, any Guarantor or any
other party, or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any other U.S.
Borrower, in each case other than as a result of the payment in full in cash of
the Obligations.
          11.21 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Loan Party for liquidation or reorganization, should any
Loan Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Loan
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the obligations of the
Borrowers under the Loan Documents, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the obligations, whether as a fraudulent preference,
reviewable transaction or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or

205



--------------------------------------------------------------------------------



 



returned, the obligations of the Borrowers hereunder shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.
          11.22 Language. The parties hereto confirm that it is their wish that
this Agreement, as well as any other documents relating to this Agreement,
including notices, schedules and authorizations, have been and shall be drawn up
in the English language only. Les signataires conferment leur volonté que la
présente convention, de même que tous les documents s’y rattachant, y compris
tout avis, annexe et autorisation, soient rédigés en anglais seulement.
          Section 12.Holdings Guaranty.
          12.1 Guaranty. (a) In order to induce the Administrative Agents, the
Collateral Agents, the Issuing Lenders and the Lenders to enter into this
Agreement and to extend credit hereunder, and to induce the other Guaranteed
Creditors to enter into Interest Rate Protection Agreements and Permitted
Hedging Arrangements and in recognition of the direct benefits to be received by
Holdings from the proceeds of the Loans, the issuance of the Letters of Credit
and the entering into of such Interest Rate Protection Agreements and Permitted
Hedging Arrangements, Holdings hereby agrees with the Guarantee Creditors as
follows: Holdings hereby unconditionally and irrevocably guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, acceleration or otherwise, of any and all of the Guarantor
Obligations of the Borrowers to the Guaranteed Creditors. If any or all of the
Guarantor Obligations of the Borrowers to the Guaranteed Creditors becomes due
and payable hereunder, Holdings, unconditionally and irrevocably, promises to
pay such indebtedness to the applicable Administrative Agent and/or the other
applicable Guaranteed Creditors, on demand, together with any and all expenses
which may be incurred by the Administrative Agents and the other Guaranteed
Creditors in collecting any of the Guarantor Obligations. If claim is ever made
upon any Guaranteed Creditor for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guarantor Obligations and any of
the aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Borrower), then and in such event Holdings agrees that any such
judgment, decree, order, settlement or compromise shall, to the fullest extent
permitted by law, be binding upon Holdings, notwithstanding any revocation of
the guarantee contained in this Section 12 or other instrument evidencing any
liability of any Borrower, and Holdings shall, to the fullest extent permitted
by law, be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.
          (b) The guarantee contained in this Section 12 shall remain in full
force and effect until the first date on which all the Loans (including the face
amount of all Bankers’ Acceptance Loans), any Reimbursement Obligations and the
obligations of Holdings under the guarantee contained in this Section 12 then
due and owing, in each case, shall have been satisfied by payment in full in
cash, no Letter of Credit shall be outstanding (except for Letters of Credit
that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the applicable Issuing Lender) and the Commitment
shall be terminated, notwithstanding that

206



--------------------------------------------------------------------------------



 



from time to time during the term of this Agreement any of the Borrowers may be
free from any obligations under the Loan Documents.
          12.2 Bankruptcy. Additionally, Holdings unconditionally and
irrevocably guarantees the payment of any and all of the Guarantor Obligations
to the Guaranteed Creditors whether or not due or payable by any Borrower upon
the occurrence of any of the events specified in subsection 9(f), and
irrevocably and unconditionally promises to pay such indebtedness to the
Guaranteed Creditors, on demand, in lawful money of the United States, or
Canada, as applicable.
          12.3 Nature of Liability. The liability of Holdings hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Guarantor Obligations, whether executed by any
other guarantor or by any other party, and the liability of Holdings hereunder
shall not, to the fullest extent permitted by law, be affected or impaired by
(a) any direction as to application of payment by any Borrower or by any other
party (other than a direction that results in the payment in full of the
Guarantor Obligations), or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guarantor Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking (other than payment of the Guarantor Obligations to the
extent of such payment), or (d) any dissolution, termination or increase,
decrease or change in personnel by any Borrower, or (e) any payment made to any
Guaranteed Creditor on the Guarantor Obligations which any such Guaranteed
Creditor repays to any Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
Holdings waives, to the fullest extent permitted by law, any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding, or (f) any action or inaction by the Guaranteed Creditors as
contemplated in subsection 12.5, or (g) any invalidity, irregularity or
enforceability of all or any part of the Guarantor Obligations or of any
security therefor.
          12.4 Independent Obligation. The obligations of Holdings hereunder are
independent of the obligations of any other guarantor, any other party or any
Borrower, and a separate action or actions may be brought and prosecuted against
Holdings whether or not action is brought against any other guarantor, any other
party or any Borrower and whether or not any other guarantor, any other party or
any Borrower be joined in any such action or actions. Holdings waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to such Borrower shall operate to toll the statute of limitations as to
Holdings.
          12.5 Amendments, etc. with respect to the Obligations. To the maximum
extent permitted by law, Holdings shall remain obligated hereunder
notwithstanding that, without any reservation of rights against Holdings and
without notice to or further assent by Holdings, any demand for payment of any
of the Guarantor Obligations made by the applicable Administrative Agent or any
other Guaranteed Creditor may be rescinded by the such Administrative Agent or
such other Guaranteed Creditor and any of the Guarantor Obligations continued,
and the Guarantor Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, waived, modified,

207



--------------------------------------------------------------------------------



 



accelerated, compromised, subordinated, waived, surrendered or released by the
applicable Administrative Agent or any other Guaranteed Creditor, and this
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, waived, modified, supplemented
or terminated, in whole or in part, as the applicable Administrative Agent (or
the Required Lenders or the applicable Lender(s), as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the applicable Collateral Agent, Administrative Agent
or any other Guaranteed Creditor for the payment of any of the Guarantor
Obligations may be sold, exchanged, waived, surrendered or released. None of the
applicable Collateral Agent, Administrative Agent and each other Guaranteed
Creditor shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for any of the Guarantor Obligations or
for the guarantee contained in this Section 12 or any property subject thereto,
except to the extent required by applicable law.
          12.6 Reliance. It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of Holdings or any of its Subsidiaries or
the officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guarantor Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.
          12.7 No Subrogation. Notwithstanding any payment made by Holdings
hereunder or any set-off or application of funds of Holdings by either
Administrative Agent or any other Guaranteed Creditor, Holdings shall not be
entitled to be subrogated to any of the rights of the Administrative Agents or
any other Guaranteed Creditor against any Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agents or any other Guaranteed Creditor for the payment of the Guarantor
Obligations, nor shall Holdings seek or be entitled to seek any contribution or
reimbursement from any Borrower or any other Guarantor in respect of payments
made by Holdings hereunder, until all amounts owing to either Administrative
Agent and the other Guaranteed Creditors by the Borrowers on account of the
Guarantor Obligations are paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the applicable
Issuing Lender) and the Commitments are terminated. If any amount shall be paid
to Holdings on account of such subrogation rights at any time when all of the
Guarantor Obligations shall not have been paid in full in cash or any Letter of
Credit shall remain outstanding (except for Letters of Credit that have provided
for in a manner reasonably satisfactory to the applicable Issuing Lender) or any
of the Commitments shall remain in effect, such amount shall be held by Holdings
in trust for the applicable Administrative Agent and the other Guaranteed
Creditor, segregated from other funds of Holdings, and shall, forthwith upon
receipt by Holdings, be turned over to the applicable Administrative Agent in
the exact form received by Holdings (duly indorsed by Holdings to the applicable
Administrative Agent if required), to be held as collateral security for all of
the Guarantor Obligations (whether matured or unmatured) guaranteed by Holdings
and/or then or at any time thereafter may be applied against any Guarantor
Obligations, whether matured or unmatured, in such order as the applicable
Administrative Agent may determine.
          12.8 Waiver. (a) Holdings waives, to the fullest extent permitted by
law, any right to require any Guaranteed Creditor to (i) proceed against any
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from any Borrower, any

208



--------------------------------------------------------------------------------



 



other guarantor or any other party or (iii) pursue any other remedy in any
Guaranteed Creditor’s power whatsoever. Holdings waives, to the fullest extent
permitted by law, any defense based on or arising out of any defense of any
Borrower, any other guarantor or any other party, other than payment of the
Guarantor Obligations to the extent of such payment, based on or arising out of
the disability of any Borrower, Holdings, any other guarantor or any other
party, or the validity, legality or unenforceability of the Guarantor
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower other than payment of the Guarantor Obligations
to the extent of such payment. Subject to the other terms of this Agreement and
the Loan Documents, the Guaranteed Creditors may, at their election, foreclose
on any security held by the Administrative Agents, the Collateral Agent or any
other Guaranteed Creditor by one or more judicial or nonjudicial sales, whether
or not every aspect of any such sale is commercially reasonable (to the extent
such sale is permitted by applicable law), or exercise any other right or remedy
the Guaranteed Creditors may have against any Borrower or any other party, or
any security, without affecting or impairing in any way the liability of
Holdings hereunder except to the extent the Guarantor Obligations have been
paid. Holdings waives any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of Holdings
against any Borrower or any other party or any security.
          (b) Holdings waives, to the fullest extent permitted by law, all
presentments, demands for performance, protests and notices, including without
limitation notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of the guarantee contained in this Section 12, and notices
of the existence, creation or incurring of new or additional Guarantor
Obligations. Holdings assumes all responsibility for being and keeping itself
informed of the Borrowers’ financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guarantor Obligations
and the nature, scope and extent of the risks which Holdings assumes and incurs
hereunder, and agrees that neither the applicable Administrative Agent nor any
of the other Guaranteed Creditors shall have any duty to advise Holdings of
information known to them regarding such circumstances or risks.
          12.9 Payments. All payments made by Holdings pursuant to this
Section 12 shall be made in Dollars and will be made without setoff,
counterclaim or other defense, and shall be subject to the provisions of
subsections 4.8 and 4.11.
          12.10 Maximum Liability. It is the desire and intent of Holdings and
the Guaranteed Creditors that the guarantee contained in this Section 12 shall
be enforced against Holdings to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If, however, and to the extent that, the obligations of Holdings under the
guarantee contained in this Section 12 shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of Holdings’ obligations under the guarantee
contained in this Section 12 shall be deemed to be reduced and Holdings shall
pay the maximum amount of the Guarantor Obligations which would be permissible
under applicable law.
[SIGNATURE PAGES TO BE PROVIDED SEPARATELY]

209



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            RSC HOLDINGS II, LLC
      By:   /s/ Kevin J. Groman         Name:   Kevin J. Groman        Title:  
Senior Vice President, General Counsel
and Corporate Secretary        RSC HOLDINGS III, LLC
      By:   /s/ Kevin J. Groman         Name:   Kevin J. Groman        Title:  
Senior Vice President, General Counsel
and Corporate Secretary        RSC EQUIPMENT RENTAL, INC
      By:   /s/ Kevin J. Groman         Name:   Kevin J. Groman        Title:  
Senior Vice President, General Counsel
and Corporate Secretary        RSC EQUIPMENT RENTAL OF CANADA LTD.
      By:   /s/ Kevin J. Groman         Name:   Kevin J. Groman        Title:  
Senior Vice President, General Counsel
and Corporate Secretary     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH,
     Individually and as U.S. Administrative Agent
     and U.S. Collateral Agent
      By:   /s/ Marguerite Sutton         Name:   Marguerite Sutton       
Title:   Director              By:   /s/ Carin Keegan         Name:   Carin
Keegan        Title:   Director     

Signature page to RSC Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG CANADA BRANCH,
     Individually and as Canadian Administrative
     Agent and Canadian Collateral Agent
      By:   /s/ David Gynn         Name:   David Gynn        Title:   Chief
Financial Officer              By:   /s/ Marcellus Leung         Name:  
Marcellus Leung        Title:   Assistant Vice President     

Signature page to RSC Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
     as a Co-Syndication Agent
      By:   /s/ Robert Scalzitti         Name:   Robert Scalzitti       
Title:   Senior Vice President     

Signature page to RSC Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:

Bank of America, N.A.
      By:   /s/ Robert Scalzitti         Name:   Robert Scalzitti       
Title:   Senior Vice President     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC. RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH. AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:         Bank of America, N.A. (acting through
its Canada branch)    

            By:   /s/ Clara Mcgibbon         Name:   Clara Mcgibbon       
Title:   Assistant Vice President     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:

Wells Fargo Bank, National Association
      By:   /s/ David Hill         Name:   David Hill        Title:   Authorized
Signatory     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:

Wells Fargo Capital Finance Corporation Canada
      By:   /s/ David Hill         Name:   David Hill        Title:   Vice
President     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:

BARCLAYS BANK PLC
      By:   /s/ Diane Rolfe         Name:   Diane Rolfe        Title:  
Director     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Dan Lane         Name:   DAN LANE        Title:   SVP       
JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH
      By:   /s/ John Freeman         Name:   John Freeman        Title:   Senior
Vice President        J.P. MORGAN SECURITIES LLC,
as a Joint Book Runner
      By:   /s/ Dan Lane         Name:   DAN LANE        Title:   MANAGING
DIRECTOR     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:
      General Electric Capital Corporation         By:   /s/ Dwayne L. Coker    
    Name:   Dwayne L. Coker        Title:   Duly Authorized Signatory     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:

BNP Panibas
      By:   /s/ Daniel J Williams         Name:   Daniel J Williams       
Title:   Director     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:

PNC BANK, N.A.
      By:   /s/ John D. Trott         Name:   John D. Trott        Title:   Vice
President     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:

SUNTRUST BANK
      By:   /s/ Angela Leake         Name:   Angela Leake        Title:   Vice
President     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U:S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            CIT Bank,
as a Lender
      By:   /s/ Benjamin Haslam         Name:   Benjamin Haslam        Title:  
Authorized Signatory     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT
 
   

         
 
NAME OF INSTITUTION:
 
   
 
RBS Citizens Business Capital, a division of RBS Asset Finance, Inc., a
subsidiary of RBS Citizens, N. A.     By:   /s/ James H. Herzog, Jr.        
Name:   James H. Herzog, Jr.        Title:   Senior Vice President     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            Credit Suisse AG, Cayman Islands Branch
      By:   /s/ Karl Studer         Name:   Karl Studer        Title:  
Director              By:   /s/ Claudia Siffert         Name:   Claudia Siffert 
      Title:   Assistant Vice President     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:

GOLDMAN SACHS BANK USA
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:

HSBC BANK USA N.A.
      By:   /s/ Thomas A. Getty, Jr.         Name:   Thomas A. Getty, Jr.       
Title:   Vice President     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:

KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Suzannah Harris         Name:   Suzannah Harris        Title:  
Vice President     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:

Royal Bank of Canada
      By:   /s/ Dan Mascioli         Name:   Dan Mascioli        Title:  
Attorney-in-Fact              By:   /s/ Robert S. Kizell         Name:   Robert
S. Kizell        Title:   Attorney-in-fact     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:

BURDALE FINANCIAL LIMITED
      By:   /s/ Steven Sanicola         Name:   Steven Sanicola        Title:  
Duly Authorized Signatory              By:   /s/ Antimo Barbieri         Name:  
Antimo Barbieri        Title:   Duly Authorized Signatory     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT RENTAL,
INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE LENDERS PARTY HERETO FROM TIME TO
TIME, DEUTSCHE BANK AG NEW YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND U.S.
COLLATERAL AGENT, AND DEUTSCHE BANK AG CANADA BRANCH, AS CANADIAN ADMINISTRATIVE
AGENT

            NAME OF INSTITUTION:

Capital One Leverage Finance Corporation
      By:   /s/ Michael Burns         Name:   Michael Burns        Title:  
Senior Vice President     

Signature page to RSC ABL Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
to Credit Agreement
Schedule A: Commitments and Addresses

                                      Canadian RCF         Lender   U.S. RCF
Commitment     Commitment     Total Commitment   Deutsche Bank AG New York
Branch
  $ 122,500,000.00             $ 122,500,000.00   60 Wall Street
New York, NY 10005
Attention: Marguerite Sutton
Telephone: (212) 250-6150
Telecopier: (212) 797-5690                        
 
                       
Deutsche Bank AG Canada Branch

          $ 25,000,000.00     $ 25,000,000.00   199 Bay Street, Suite 4700
Toronto, Ontario
M5L 1E9 Canada
Attention: Marcellus Leung
Telephone: (416) 682-8252
Telecopier: (416) 682-8484                        
 
                       
Bank of America, N.A.

  $ 122,250,000.00             $ 122,250,000.00   335 Madison Ave, 6th Floor
New York, NY 10017
Attention: Robert Scalzitti
Telephone: (646) 556-0037
Telecopier: (646) 556-0260                        
 
                       
Bank of America, N.A. (acting through its Canada Branch)
          $ 25,000,000.00     $ 25,000,000.00   200 Front Street West,
Suite 2700
Toronto, ONT M5V 3L2
Attention: Teresa Tsui
Telephone:(416) 349-5390
Telecopier: (312) 453-4041                        
 
                       
Wells Fargo Bank, N.A.

  $ 137,250,000.00             $ 137,250,000.00   2450 Colorado Avenue,
Suite 3000
Santa Monica, CA 90404
Attention: David Hill/Julia Pham
Telephone: (310) 453-7249/7271
Telecopier: (866) 615-7803                        
 
                       
Wells Fargo Capital Finance Corporation Canada

          $ 10,000,000.00     $ 10,000,000.00   301 South College Street
Charlotte, NC 28202
Attention: Lynn Stone
Telephone:(704) 715-9700
Telecopier: (866) 615-7803                        
 
                       
Barclays Bank PLC

  $ 100,000,000.00             $ 100,000,000.00   745 7th Avenue, 26th Floor
New York, NY 10019
Attention: Michael Mozer
Telephone:(212) 526-1456
Telecopier: (212) 526-5115                        

 



--------------------------------------------------------------------------------



 



                                      Canadian RCF         Lender   U.S. RCF
Commitment     Commitment     Total Commitment  
JP Morgan Chase Bank, N.A.

  $ 85,000,000.00             $ 85,000,000.00   3 Park Plaza, Suite 900
Irvine, CA 92614
Attention Annaliese Fisher
Telephone: (949) 471-9894
Telecopier: (949) 471-9871                        
 
                       
JPMorgan Chase Bank, N.A., Toronto Branch

          $ 15,000,000.00     $ 15,000,000.00   200 Bay Street, Royal Bank Plaza
South Tower, Suite 1800
Toronto, Ontario M5J 2J2
M5J 2J2 Canada
Attention: Indrani Lazarus
Telephone: (416) 981-9218
Telecopier: (416) 981-9174                        
 
                       
General Electric Capital Corporation

  $ 75,000,000.00             $ 75,000,000.00   201 Merritt 7, P.O. Box 5201
Norwalk, CT 06856-5201
Attention: Nita Jain
Telephone: (312) 441-7181
Telecopier: (203) 956-4003                        
 
                       
BNP Paribas New York Branch

  $ 50,000,000.00             $ 50,000,000.00   787 Seventh Avenue, 9th Floor
New York, NY 10019
Attention: Daniel Williams / Rolando Perez
Telephone:(212) 841-2204
Telephone: (917) 286-8777                        
 
                       
PNC Bank, N.A.

  $ 50,000,000.00             $ 50,000,000.00   340 Madison Avenue
New York, NY 10173
Attention: John D. Trott
Telephone: (212) 752-6079
Telecopier: (212) 303-0060                        
 
                       
SunTrust Bank

  $ 50,000,000.00             $ 50,000,000.00   303 Peachtree Street, 23rd Floor
Atlanta, GA 30308
Attention: Angela Leake
Telephone: (404) 545-2674
Telecopier: (404) 813-5890                        
 
                       
CIT Bank

  $ 35,000,000.00             $ 35,000,000.00   5420 LBJ Freeway, Suite 200
Dallas, TX 75240
Attention: Chris Handler
Telephone: (972) 455-1634
Telecopier: (972) 455-1619                        
 
                       
RBS Citizens Business Capital, a Division of RBS

  $ 32,000,000.00             $ 32,000,000.00   Asset finance, Inc., a
subsidiary of RBS Citizens, N.A.
8521 Leesburg Pike, Suite 405
Vienna, VA 22182
Attention: James H. Herzog, Jr.
Telephone: (703) 610-6082                        

 



--------------------------------------------------------------------------------



 



                                      Canadian RCF         Lender   U.S. RCF
Commitment     Commitment     Total Commitment  
Credit Suisse AG, Cayman Islands Branch

  $ 25,000,000.00             $ 25,000,000.00   Eleven Madison Avenue
New York, NY 10010
Attention: Karl Studer
Telephone: (212) 325-9163
Telecopier: (212) 743-1894                        
 
                       
Goldman Sachs Bank USA

  $ 25,000,000.00             $ 25,000,000.00   c/o Goldman, Sachs & Co.
30 Hudson Street, 38th Floor
Jersey City, NJ 07302
Attention: Lauren Day
Telephone: (212) 934-3921                        
 
                       
HSBC Bank USA N.A.

  $ 25,000,000.00             $ 25,000,000.00   452 Fifth Avenue, 4th Floor
New York, NY 10018
Attention: Andrew Brown
Telephone: (212) 525-2532
Telecopier: (212) 525-2520                        
 
                       
Key Bank National Association

  $ 25,000,000.00             $ 25,000,000.00   127 Public Square
Cleveland, OH 44114
Attention: Suzannah Harris
Telephone: (216) 689-3589
Telecopier: (216) 689-4649                        
 
                       
Royal Bank of Canada

  $ 25,000,000.00             $ 25,000,000.00   One Liberty Plaza, 3rd Floor
165 Broadway
New York, NY 10006
Attention: Ronnie Lynn Robles
Telephone: (416) 974-0125
Telecopier: (416) 974-6981                        
 
                       
Burdale Financial Limited

  $ 22,500,000.00             $ 22,500,000.00   300 First Stamford Place
Stamford, CT 06902
Attention: Russ Brightly
Telephone: (203) 391-5948
Telecopier: (203) 353-0152                        
 
                       
Capital One Leverage Finance Corp.

  $ 18,500,000.00             $ 18,500,000.00   275 Broadhollow Road
Melville, NY 11474
Attention: Julianne Low
Telephone: (631) 531-2894
Telecopier: (800) 986-0323                        
 
                        Total:    $ 1,025,000,000.00     $ 75,000,000.00     $
1,100,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE B
to Credit Agreement
Schedule B: Fiscal Periods
For RSC Holdings II, LLC and each of its Subsidiaries:

•   Annual Fiscal Periods begin on January 1 and end on December 31;   •  
Quarterly Fiscal Periods end on March 31, June 30, September 30 and December 31;
and

Monthly Fiscal Periods end on the last day of the applicable calendar month.

 



--------------------------------------------------------------------------------



 



SCHEDULE C
to Credit Agreement
Schedule C: Rental Fleet Locations

                  Address   City   State   Zip
2177 JERROLD AVENUE
  SAN FRANCISCO   CA     94124  
2150 O’TOOLE AVE
  SAN JOSE   CA     95131  
4030 PACHECO BLVD
  MARTINEZ   CA     94553  
4030 PACHECO BLVD
  MARTINEZ   CA     94553  
VALERO REFINERY-C/O RSC#580
               
3300 BAYSHORE RD
  BENICIA   CA     94510  
4030 PACHECO BLVD
  MARTINEZ   CA     94553  
 
               
520 E. LA CADENA DRIVE
  RIVERSIDE   CA     92507  
4117 ROSEDALE HWY.
  BAKERSFIELD   CA     93308  
2900 E. SPRING ST.
  LONG BEACH   CA     90806  
28377 FELIX VALDEZ AVE
  TEMECULA   CA     92590  
1000 S GRAND
  SANTA ANA   CA     92705  
19091 HWY #33
  MCKITTRICK   CA     93251  
8450 HADDON AVE.
  SUN VALLEY   CA     91352  
2900 E. SPRING ST.
  LONG BEACH   CA     90806  
 
               
3461 EAST DEUCE OF CLUBS
  SHOW LOW   AZ     85901  
2323 WEST HIGHWAY 66
  GALLUP   NM     87301  
171 SOUTH BROWNING PARKWAY
  FARMINGTON   NM     87401  
6363 E. SECOND ST.
  PRESCOTT VALLEY   AZ     86314  
2678 E. HUNTINGTON DRIVE
  FLAGSTAFF   AZ     86001  
2250 SILVER CREEK ROAD
  BULLHEAD CITY   AZ     86442  
557 AIRPARK DR.
  DURANGO   CO     81303  
 
               
6200 DUVAL MINE ROAD
  SAHUARITA   AZ     85629  
215 EAST BASELINE ROAD
  GILBERT   AZ     85233  
1770 WEST PRINCE ROAD
  TUCSON   AZ     85705  
648 EAST FRY BLVD
  SIERRA VISTA   AZ     85635  
1060 EAST HIGHWAY 70
  SAFFORD   AZ     85546  
2020 HIGHWAY 60
  GLOBE   AZ     85501  
21445 NO 27TH AVENUE
  PHOENIX   AZ     85027  
6921 EAST CAVE CREEK RD
  CAVE CREEK   AZ     85331  
1429 NORTH PINAL AVE
  CASA GRANDE   AZ     85122  
4521 US HIGHWAY 191
  MORENCI   AZ     85540  
2720 E. 16TH ST (HWY 95)
  YUMA   AZ     85365  
 
               
3520 N PERKINS RD
  STILLWATER   OK     74075  
3801 SE NOWATA ROAD
  BARTLESVILLE   OK     74006  
708 W. ELGIN STREET
  BROKEN ARROW   OK     74012  

 



--------------------------------------------------------------------------------



 



                  Address   City   State   Zip
2500 SOUTH 32ND STREET
  MUSKOGEE   OK     74401  
8200 CHARLES PAGE BLVD
  SAND SPRINGS   OK     74063  
2807 N GARNETT ST
  TULSA   OK     74116  
1000 SOUTH PINE, ATTN: CONOCO
  PONCA CITY   OK     74602  
 
               
3212 PRAIRIE VALLEY ROAD
  ARDMORE   OK     73401  
2900 NO. INTERSTATE DRIVE
  NORMAN   OK     73072  
201 NORTH SARA RD.
  YUKON   OK     73099  
324 W. MEMORIAL ROAD
  OKLAHOMA CITY   OK     73114  
1 VALERO WAY
  ARDMORE   OK     73401  
2420 S.W. LEE BLVD
  LAWTON   OK     73505  
3101 SOUTH I-35 SVC RD
  OKLAHOMA CITY   OK     73129  
 
               
2225 AUSTIN STREET
  SAN ANGELO   TX     76903  
6701 FM 119
  SUNRAY   TX     79086  
3900 I-40 EAST
  AMARILLO   TX     79103  
317 SOUTHEAST LOOP 289
  LUBBOCK   TX     79404  
980 S. PAGEWOOD ST.
  ODESSA   TX     79762  
 
               
737 E. MAIN
  LEWISVILLE   TX     75057  
2728 N. WESTMORELAND
  DALLAS   TX     75212  
2809 W. KINGSLEY ROAD
  GARLAND   TX     75041  
1533 NORTH MCDONALD
  MCKINNEY   TX     75071  
 
               
5028 WEST LOOP 281
  LONGVIEW   TX     75603  
13240 STATE HWY 110 SOUTH
  TYLER   TX     75707  
2022 TEXAS BLVD
  TEXARKANA   TX     75501  
810 STRONG HWY
  EL DORADO   AR     71730  
300 LYNBROOK BLVD
  SHREVEPORT   LA     71106  
 
               
U.S.HIGHWAY 79 SOUTH
  BUFFALO   TX     75831  
2301 SO TEXAS AVENUE
  COLLEGE STATION   TX     77840  
2700 WEST HIGHWAY 290
  BRENHAM   TX     77833  
5210 SO GENERAL BRUCE
  TEMPLE   TX     76502  
1300 W CENTRAL TEXAS EXPRESSWY
  KILLEEN   TX     76542  
6935 WOODWAY DRIVE
  WACO   TX     76712  
 
               
501 SO PADRE ISLAND DR.
  CORPUS CHRISTI   TX     78405  
FLINT HILLS REFINERY (ON-SITE)
               
2825 SUNTIDE ROAD, GATE 3A
  CORPUS CHRISTI   TX     78410  
12104 NAVARRO ST.
  VICTORIA   TX     77904  
824 S HWY 35 BYPASS
  PORT LAVACA   TX     77979  
1122 CANTWELL LANE,
               
VALERO REFINERY ONSITE
  CORPUS CHRISTI   TX     78407  

 



--------------------------------------------------------------------------------



 



                  Address   City   State   Zip
4633 HIGHWAY 361
  GREGORY   TX     78359  
301 W LEROY ST
  THREE RIVERS   TX     78071  
 
               
29786 N. HIGHWAY 281
  BULVERDE   TX     78163  
29880 I-10 WEST
  BOERNE   TX     78006  
5120 WURZBACH RD.
  SAN ANTONIO   TX     78238  
5333 EAST HOUSTON
  SAN ANTONIO   TX     78220  
 
               
6230 SOUTHWEST PARKWAY
  WICHITA FALLS   TX     76310  
12997 NORTH FREEWAY
  FORT WORTH   TX     76177  
1766 S. TREADAWAY
  ABILENE   TX     79602  
320 HIGHWAY 67
  MIDLOTHIAN   TX     76065  
2201 TIN TOP ROAD #400
  WEATHERFORD   TX     76086  
4900 E. LOOP 820 SOUTH
  FORT WORTH   TX     76119  
 
               
3301 INTERSTATE HWY 35 NORTH
  ROUND ROCK   TX     78664  
1600 OLLIE LN.
  MARBLE FALLS   TX     78654  
4542 S. INTERSTATE HWY 35 S.
  SAN MARCOS   TX     78666  
507 HIGHWAY 71
  BASTROP   TX     78602  
10300 IH-35 NORTH
  AUSTIN   TX     78753  
3506 CHAPMAN LANE
  AUSTIN   TX     78744  
 
               
3500 ELLEN TROUT DRIVE
  LUFKIN   TX     75904  
820 HIGHWAY 30 EAST
  HUNTSVILLE   TX     77320  
32000 STATE HIGHWAY 249
               
MONTGOMERY COUNTY
  PINEHURST   TX     77362  
3595 FM 1960 W
  HUMBLE   TX     77338  
4007 SPRAYBERRY LANE
  CONROE   TX     77303  
 
               
1013 EMERALD VALLEY DR.
  LAREDO   TX     78043  
3495 E RUBEN M. TORRES
  BROWNSVILLE   TX     78521  
3925 N. CAGE BLVD
  PHARR   TX     78577  
1720 W EXPRESSWAY 83
  SAN BENITO   TX     78586  
 
               
729 S. WESTOVER BLVD.
  ALBANY   GA     31721  
10427 HWY 84 EAST
  THOMASVILLE   GA     31792  
3425 NAPIER FIELD ROAD
  DOTHAN   AL     36303  
709 WEST GAINES STREET
  TALLAHASSEE   FL     32304  
3655 NO MONROE STREET
  TALLAHASSEE   FL     32303  
2445 CAPITAL CIRCLE N.E.
  TALLAHASSEE   FL     32308  
4383 INNER PERIMETER RD
  VALDOSTA   GA     31602  
 
               
SHENANDOAH INDUSTRIAL PARK
               
35 HERRING ROAD
  NEWNAN   GA     30265  

 



--------------------------------------------------------------------------------



 



                  Address   City   State   Zip
1275 CARROLLTON-VILLA RICA HWY
  VILLA RICA   GA     30180  
616 HWY. 138 SW
  RIVERDALE   GA     30274  
50 TRADE STREET
  BOGART   GA     30622  
3297 MARTHA BERRY HWY
  ROME   GA     30165  
135 PEACHTREE ROAD
               
MACON/WARNER ROBINS
  BYRON   GA     31008  
392 NORTH EXPRESSWAY
  GRIFFIN   GA     30223  
229 HURRICANE SHOALS RD
  LAWRENCEVILLE   GA     30045  
1950 GUFFIN LANE
  MARIETTA   GA     30066  
 
               
2136 W. BEAVER STREET
  JACKSONVILLE   FL     32209  
8618 PHILLIPS HIGHWAY
  JACKSONVILLE   FL     32256  
1830 MASON AVENUE
  DAYTONA BEACH   FL     32117  
539 S.W. ARROW HEAD TERRACE
  LAKE CITY   FL     32024  
16300 HIGHWAY 80 WEST
  STATESBORO   GA     30458  
1000 CHATHAM PKWY. NORTH
  GARDEN CITY   GA     31408  
1008 COMMERCIAL DRIVE
  BRUNSWICK   GA     31520  
 
               
14144 66TH STREET NORTH
  LARGO   FL     33771  
3051 HANSON STREET
  FORT MYERS   FL     33916  
11507 US 19 NORTH
  PORT RICHEY   FL     34668  
3635 US HWY. 98 N.
  LAKELAND   FL     33809  
5907 E. ADAMO
  TAMPA   FL     33619  
907 E. CANAL ST.
  MULBERRY   FL     33860  
355 5TH ST. S.W.
  WINTER HAVEN   FL     33880  
 
               
3019 S. U.S.HIGHWAY 1
  FORT PIERCE   FL     34982  
6575 SOUTHERN BLVD.
  WEST PALM BEACH   FL     33413  
3540 BURRIS RD
  DAVIE   FL     33314  
4201 L B MC LEOD RD
  ORLANDO   FL     32811  
100 WEBER AVE.
  LEESBURG   FL     34748  
2850 W STATE RD 520
  COCOA   FL     32926  
P.O. BOX 22036
               
3650 BONNET CREEK ROAD
  LAKE BUENA VISTA   FL     32830  
 
               
3925 WASHINGTON BLVD.
  BALTIMORE   MD     21227  
1303 GOVERNOR COURT
  ABINGDON   MD     21009  
4622 WEDGEWOOD BLVD
  FREDERICK   MD     21703  
8200 CRYDEN WAY
  FORESTVILLE   MD     20747  
12391 RANDOLPH RIDGE LANE
  MANASSAS   VA     20109  
4616 LASSEN LANE
  FREDERICKSBURG   VA     22408  
1308 HORNER ROAD
  WOODBRIDGE   VA     22191  
 
               
1201 ELECTRIC ROAD
  SALEM   VA     24153  

 



--------------------------------------------------------------------------------



 



                  Address   City   State   Zip
1570 RADFORD ROAD
  CHRISTIANSBURG   VA     24073  
1961 S. LOUDOUN STREET
  WINCHESTER   VA     22601  
161 CHARLES STREET
  HARRISONBURG   VA     22802  
104 MEADE AVENUE
  CHARLOTTESVILLE   VA     22902  
3560 YOUNG PLACE
  LYNCHBURG   VA     24501  
 
               
2408 GAMBRINUS SW
  CANTON   OH     44708  
7094 TRUCK WORLD BLVD
  HUBBARD   OH     44425  
1819 WOODVILLE ROAD
  OREGON   OH     43616  
2292 S. ARLINGTON ST.
  AKRON   OH     44319  
1373 CONANT ST
  MAUMEE   OH     43537  
4300 MUHLHAUSER ROAD
  FAIRFIELD   OH     45014  
5773 EXECUTIVE BLVD.
  DAYTON   OH     45424  
 
               
700 SO 15TH AVENUE
  HOPEWELL   VA     23860  
1000 HALSTEAD BLVD
  ELIZABETH CITY   NC     27909  
905 EAST RANDOLPH RD.
               
HONEYWELL
  HOPEWELL   VA     23860  
1344 TAYLOR FARM ROAD
  VIRGINIA BEACH   VA     23453  
6710 EVERGLADES DRIVE
  RICHMOND   VA     23225  
602 COPELAND DRIVE
  HAMPTON   VA     23661  
3501 BUSINESS CENTER DRIVE
  CHESAPEAKE   VA     23323  
 
               
900 WEST BASIN ROAD
  NEW CASTLE   DE     19720  
28587 SUSSEX HIGHWAY
  LAUREL   DE     19956  
100 LIBERTY LANE
  CHALFONT   PA     18914  
 
               
4017 HWY 74 WEST
  MONROE   NC     28110  
3883 SWEETEN CREEK ROAD
  ARDEN   NC     28704  
3022 GRIFFITH STREET
  CHARLOTTE   NC     28203  
925 RIVERVIEW ROAD
  ROCK HILL   SC     29732  
141 SWEETEN CREEK ROAD
  ASHEVILLE   NC     28803  
505 E. PLAZA DRIVE
  MOORESVILLE   NC     28115  
10840 METROMONT PARKWAY
  CHARLOTTE   NC     28269  
 
               
105 SOUTH SWING ROAD
  GREENSBORO   NC     27409  
5600 CHAPEL HILL ROAD
  RALEIGH   NC     27607  
1020 NORTH FRONT STREET
  WILMINGTON   NC     28401  
229 CENTER STREET
  JACKSONVILLE   NC     28546  
200 S. LASALLE STREET
  DURHAM   NC     27705  
4301 MURCHISON ROAD
  FAYETTEVILLE   NC     28311  
4320 NEW BERN AVENUE
  RALEIGH   NC     27610  
 
               
3521 MIKE PADGETT HIGHWAY
  AUGUSTA   GA     30906  

 



--------------------------------------------------------------------------------



 



                  Address   City   State   Zip
709 SEABOARD STREET
  MYRTLE BEACH   SC     29577  
610 E PINE LOG ROAD
  AIKEN   SC     29803  
2721 WEST 5TH NORTH STREET
  SUMMERVILLE   SC     29483  
2402 HIGHWAY 72 — 221 EAST
  GREENWOOD   SC     29648  
1400 BLUFF ROAD
  COLUMBIA   SC     29201  
1000 WOODRUFF ROAD
  GREENVILLE   SC     29607  
2841 AZALEA DRIVE
  CHARLESTON   SC     29405  
 
               
6778 LINCOLN HWY WEST
  THOMASVILLE   PA     17364  
932 S. 13TH ST
  HARRISBURG   PA     17104  
1209 MARSHALL AVENUE
  LANCASTER   PA     17601  
947 ROUTE 22 EAST
  DUNCANSVILLE   PA     16635  
 
               
573 NEW GOFF MOUNTAIN ROAD
  CROSS LANES   WV     25313  
319 OAKVALE ROAD
  PRINCETON   WV     24740  
307 NO EISENHOWER DRIVE
  BECKLEY   WV     25801  
944 MANIFOLD ROAD
  WASHINGTON   PA     15301  
 
               
ONE FIELDS POINT DRIVE
  PROVIDENCE   RI     02905  
15 SHARPNERS POND ROAD, BUILDING G
  NORTH ANDOVER   MA     01845  
60 WOOSTER STREET
  NEW BRITAIN   CT     06052  
 
               
2025 WESTFIELD AVE
  WATERLOO   IA     50701  
301 WEST MABEL STREET
  MANKATO   MN     56002  
2340 FERNBROOK LANE NORTH
  PLYMOUTH   MN     55447  
6740 HUDSON BLVD
  OAKDALE   MN     55128  
3750 HIGHWAY 13 WEST
  BURNSVILLE   MN     55337  
3020 HIGHWAY 63 NORTH
  ROCHESTER   MN     55906  
2150 4TH AVE. SOUTH
  CLEAR LAKE   IA     50428  
3352 SOUTHWAY DRIVE
  SAINT CLOUD   MN     56301  
4016 HIGHWAY BLVD
  SPENCER   IA     51301  
 
               
2021 NE BROADWAY
  DES MOINES   IA     50313  
2108 E. LINCOLN WAY
  AMES   IA     50010  
3708 ARCH AVENUE
  GRAND ISLAND   NE     68803  
8616 S. 135TH ST
  OMAHA   NE     68138  
1821 CORNHUSKER HWY.
  LINCOLN   NE     68521  
3620 NORTH LEWIS AVENUE
  SIOUX FALLS   SD     57104  
 
               
3913 24TH STREET
  MOLINE   IL     61265  
5735 4TH STREET SW
  CEDAR RAPIDS   IA     52404  
1414 E TRIUMPH DRIVE
  URBANA   IL     61802  
1050 SOUTH GEAR AVE.
  WEST BURLINGTON   IA     52655  

 



--------------------------------------------------------------------------------



 



                  Address   City   State   Zip
2700 SOUTH 17TH. STREET
  CLINTON   IA     52732  
2701 S. MAIN ST
  BLOOMINGTON   IL     61704  
2901 N PEORIA STREET
  PERU   IL     61354  
1845 E, LINCOLN HIGHWAY
  DEKALB   IL     60115  
3407 N. MAIN STREET
  EAST PEORIA   IL     61611  
1303 WASHINGTON ST.
  MUSCATINE   IA     52761  
1025 CEDAR CROSS RD.
  DUBUQUE   IA     52003  
 
               
8155 EAST GATE BLVD
  MOUNT JULIET   TN     37122  
147 JACK MILLER BLVD.
  CLARKSVILLE   TN     37042  
301 CRUTCHER STREET
  NASHVILLE   TN     37213  
1425 SOUTH CHURCH STREET
  MURFREESBORO   TN     37130  
109 CENTURY COURT
  FRANKLIN   TN     37064  
 
               
4419 REAS BRIDGE ROAD
  DECATUR   IL     62521  
9080 VETERANS MEMORIAL PARKWAY
  O FALLON   MO     63366  
421 NORTH OUTER SERVICE ROAD
  VALLEY PARK   MO     63088  
2050 SOUTHERN EXPRESSWAY
  CAPE GIRARDEAU   MO     63703  
1600 SOUTH DIRKSEN PKWY
  SPRINGFIELD   IL     62703  
5076 MID AMERICA CT
  COLLINSVILLE   IL     62234  
ROUTE 111, PO BOX 76
               
CONOCO PHILLIPS REFINERY
  ROXANA   IL     62084  
1326 S BISHOP AVE
  ROLLA   MO     65401  
 
               
1100 VINE STREET
  HAYS   KS     67601  
325 SOUTH KANSAS AVENUE
  LIBERAL   KS     67901  
9707 E ORME
  WICHITA   KS     67207  
9127 W KELLOGG DR
  WICHITA   KS     67209  
307 NO 14TH
  DODGE CITY   KS     67801  
915 ENOCH LANE
  MANHATTAN   KS     66502  
1500 SO BROADWAY
  SALINA   KS     67401  
 
               
11615 SOUTH ROGERS ROAD
  OLATHE   KS     66062  
1040 BURLINGTON
  NORTH KANSAS CITY   MO     64116  
951 SOUTHEAST OLDHAM PKWY
  LEES SUMMIT   MO     64081  
2805 E NEWMAN
  JOPLIN   MO     64801  
3818 S. LEONARD RD
  SAINT JOSEPH   MO     64503  
3100 HASKELL
  LAWRENCE   KS     66046  
 
               
7217 AIRWAYS BLVD
  SOUTHAVEN   MS     38671  
6600 HIGHWAY 70
  BARTLETT   TN     38134  
2927 BROWNS LANE
  JONESBORO   AR     72401  
4885 NORTH COUNTY ROAD 773
  BLYTHEVILLE   AR     72315  
174 KENWORTH BLVD
  JACKSON   TN     38305  

 



--------------------------------------------------------------------------------



 



                  Address   City   State   Zip
6876 W.REPUBLIC RD.
  REPUBLIC   MO     65738  
3008 NORTH BALTIMORE STREET
  KIRKSVILLE   MO     63501  
5635 HIGHWAY 54
  OSAGE BEACH   MO     65065  
754 E YOUNG
  WARRENSBURG   MO     64093  
3215 PARIS RD.
  COLUMBIA   MO     65201  
3639 MAINE
  QUINCY   IL     62305  
48 INDUSTRIAL PARK DRIVE
  HOLLISTER   MO     65672  
 
               
1226 E. 16TH AVENUE
  HIBBING   MN     55746  
4201 W. FIRST STREET
  DULUTH   MN     55807  
3004 THUNDER ROAD
  FARGO   ND     58104  
3131 EAST BROADWAY AVE.
  BISMARCK   ND     58501  
 
               
5417 MIDDLEBROOK PIKE
  KNOXVILLE   TN     37921  
6688 W ANDREW JOHNSON HIGHWAY
  TALBOTT   TN     37877  
608 WEST AVENUE
  CROSSVILLE   TN     38555  
912 W. CUMBERLAND GAP PKWY
  CORBIN   KY     40701  
880 BOONE STATION RD
  JOHNSON CITY   TN     37615  
1830 FOREMAN DRIVE
  COOKEVILLE   TN     38501  
 
               
6001 ATWOOD DRIVE
  RICHMOND   KY     40475  
210 CORPORATE DRIVE
  ELIZABETHTOWN   KY     42701  
65 SULPHUR SPRINGS ROAD
  LEBANON   KY     40033  
970 LOVERS LANE
  BOWLING GREEN   KY     42104  
3485 ROGER E SCHUPP
  LOUISVILLE   KY     40205  
4828 CONSTELLATION AVE.
  EVANSVILLE   IN     47715  
3805 S. HARDING ST.
  INDIANAPOLIS   IN     46217  
 
               
300 W CHICAGO AVENUE
  EAST CHICAGO   IN     46312  
2201 E. HIGGINS ROAD
  ELK GROVE VILLAGE   IL     60007  
BP AMERICA, WHITING REFINERY
               
300 W CHICAGO AVENUE
  EAST CHICAGO   IN     46312  
22634 SO. FRONTAGE ROAD WEST
  CHANNAHON   IL     60410  
4311 N. MAYFLOWER RD.
  SOUTH BEND   IN     46628  
 
               
21600 DORAL ROAD
  WAUKESHA   WI     53186  
5814 GREEN VALLEY RD
  OSHKOSH   WI     54904  
2809 LARSON STREET
  LA CROSSE   WI     54603  
3161 MARKET STREET
  GREEN BAY   WI     54304  
26 MARSH COURT
  MADISON   WI     53718  
5605 MESKER STREET
  SCHOFIELD   WI     54476  
5809 HWY 8 WEST
  RHINELANDER   WI     54501  

 



--------------------------------------------------------------------------------



 



                  Address   City   State   Zip
9170 COORS NW
  ALBUQUERQUE   NM     87120  
2401 MENAUL NE
  ALBUQUERQUE   NM     87107  
2707 CERRILLOS
  SANTA FE   NM     87507  
1437 US HWY 70 WEST
  ALAMOGORDO   NM     88310  
708 WEST PALMS
  LAS CRUCES   NM     88005  
6914 GATEWAY EAST
  EL PASO   TX     79915  
6500 TROWBRIDGE DR.
  EL PASO   TX     79905  
212 RED CLOUD RD.
  CARLSBAD   NM     88220  
 
               
11250 EAST 40TH AVENUE
  DENVER   CO     80239  
1250 ZUNI STREET
  DENVER   CO     80204  
13109 HWY 85
  LITTLETON   CO     80125  
2401 STEEL DRIVE
  COLORADO SPRINGS   CO     80907  
814 N. SANTA FE AVENUE
  PUEBLO   CO     81003  
1600 KANSAS AVENUE
  LONGMONT   CO     80501  
5601 BRIGHTON BLVD.
  COMMERCE CITY   CO     80022  
 
               
460 32ND ROAD
  CLIFTON   CO     81520  
P.O. BOX 775489
               
2251 DOWNHILL DRIVE
  STEAMBOAT SPRINGS   CO     80487  
1045 CHAMBERS AVE
               
PO BOX 4106
  EAGLE   CO     81631  
PO BOX 4240
               
0116 COUNTY ROAD 450
  BRECKENRIDGE   CO     80424  
2781 WEST 2100 SOUTH
  WEST VALLEY CITY   UT     84119  
2351 NORTH 1100 WEST
  SALT LAKE CITY   UT     84116  
 
               
230394 HIGHLAND ROAD
  SCOTTSBLUFF   NE     69361  
1429 MULBERRY
  FORT COLLINS   CO     80524  
1215 WEST LINCOLNWAY
  CHEYENNE   WY     82001  
3233 CY AVENUE
  CASPER   WY     82604  
2601 E. 2ND ST.
  GILLETTE   WY     82718  
2651 GABEL RD.
  BILLINGS   MT     59102  
 
               
501 S MAIN ST
  ELLENSBURG   WA     98926  
1210 WEST BROADWAY
  MOSES LAKE   WA     98837  
2302 EAST “Q” STREET
  TACOMA   WA     98421  
2810 HIGHLAND AVE
  EVERETT   WA     98201  
9045 WILLOWS ROAD
  REDMOND   WA     98052  
5421 1ST AVENUE SOUTH
  SEATTLE   WA     98108  
1301 EAST COLLEGE WAY
  MOUNT VERNON   WA     98273  
421 SO. WENATCHEE AVENUE
  WENATCHEE   WA     98801  
 
               
7920 NE ST. JOHNS ROAD
  VANCOUVER   WA     98665  
13850 SE AMBLER RD.
  CLACKAMAS   OR     97015  

 



--------------------------------------------------------------------------------



 



                  Address   City   State   Zip
2358 N 1ST ST
  HERMISTON   OR     97838  
62530 HIGHWAY 101 SOUTH
  COOS BAY   OR     97420  
3092 SILVERTON ROAD
  SALEM   OR     97301  
9510 W. CLEARWWATER AVE.
  KENNEWICK   WA     99336  
 
               
38385 HIGHWAY 30
  GONZALES   LA     70737  
HIGHWAY 70 @ 44
  CONVENT   LA     70723  
10606 E MAIN STREET
  HOUMA   LA     70363  
58020 INDUSTRIAL BLVD
  PLAQUEMINE   LA     70764  
PO BOX 665; 2235 HWY 70
  DONALDSONVILLE   LA     70346  
8404 RIVER ROAD
  GEISMAR   LA     70734  
 
               
3301 CITIES SERVICE HWY
  WESTLAKE   LA     70669  
1410 E PRIEN LAKE RD
  LAKE CHARLES   LA     70601  
11832 LAKE CHARLES HWY
  LEESVILLE   LA     71446  
900 HWY. 108, PO BOX 216
  SULPHUR   LA     70664  
CONOCO REFINERY
               
2200 OLD SPANISH TRAIL
  WESTLAKE   LA     70669  
PPG — 1300 PPG DRIVE
  WESTLAKE   LA     70669  
 
               
BAYER-ON SITE RENTAL STORE
               
8500 WEST BAY ROAD
  BAYTOWN   TX     77520  
EQUISTAR, 8280 SHELDON ROAD
  CHANNELVIEW   TX     77530  
7840 HIGHWAY 146 SOUTH
  BAYTOWN   TX     77520  
8200 EAST FREEWAY
  HOUSTON   TX     77029  
5900 HIGHWAY 225, GATE 22
  DEER PARK   TX     77536  
8807 HIGHWAY 225
  LA PORTE   TX     77571  
1900 TITLE ROAD, GATE 4
  DEER PARK   TX     77536  
 
               
5603 7TH ST.
  BAY CITY   TX     77414  
DOW CHEMICAL ON SITE RENTAL YD
               
458 PLANTATION DR PMB 302
  LAKE JACKSON   TX     77566  
CONOCO PHILLIPS REFINERY
               
FM 524 AND HWY 35 GATE 105
  OLD OCEAN   TX     77463  
2011 HIGHWAY 288
  FREEPORT   TX     77541  
4002 TEXAS AVENUE
  TEXAS CITY   TX     77590  
602 COPPER ROAD
  FREEPORT   TX     77541  
6311 HARBORSIDE DR
  GALVESTON   TX     77554  
 
               
3612 COLISEUM BLVD
  ALEXANDRIA   LA     71303  
4911 HIGHWAY 90 EAST
  BROUSSARD   LA     70518  
6952 AIRLINE HWY
  BATON ROUGE   LA     70805  
913 CHIPPEWA ST.
  BATON ROUGE   LA     70805  
 
               
911 S. LOOP WEST
  HOUSTON   TX     77054  

 



--------------------------------------------------------------------------------



 



                  Address   City   State   Zip
11003 BISSONNET
  HOUSTON   TX     77099  
2510 SOUTH MAIN
  STAFFORD   TX     77477  
15210 FM 529 @ HIGHWAY 6
  HOUSTON   TX     77095  
17700 HIGHWAY 3
  WEBSTER   TX     77598  
20202 PARK ROW
  KATY   TX     77449  
2735 FM 2218
  ROSENBERG   TX     77471  
 
               
5194 FM 1006
  ORANGE   TX     77630  
905 W. JADE AVENUE
  PORT ARTHUR   TX     77640  
4225 COLLEGE ST
  BEAUMONT   TX     77707  
C/O MOTIVA PAR
               
2555 SAVANNAH AVENUE
  PORT ARTHUR   TX     77641  
1635 INDUSTRIAL PARK DR.
  NEDERLAND   TX     77627  
 
               
4915 101 AVENUE
  EDMONTON   AB     T6A 0L6  
4920 56TH AVENUE
  BONNYVILLE   AB     T9N 2N8  
15730 118 AVENUE
  EDMONTON   AB     T5V 1C4  
11141 — 89 AVE
  FORT SASKATCHEWAN   AB     T8L 2T3  
3915 — 38 STREET
  WHITECOURT   AB     T7S 1P1  
 
               
2921 MILLAR AVENUE
  SASKATOON   SK     S7K 6P6  
235 MC DONALD STREET NORTH
  REGINA   SK     S4N 5W2  
59-17 ST. WEST
  PRINCE ALBERT   SK     S6V 3X2  
4401 — 37TH AVE.
  LLOYDMINSTER   SK     S9V 1R6  
850 HIGH ST. WEST
  MOOSE JAW   SK     S6H 1T9  
 
               
3639 — 8TH STREET S.E.
  CALGARY   AB     T2G 3A5  
6732-65 AVENUE
  RED DEER   AB     T4P 1A5  
#103-705 LAVAL CRES.
  KAMLOOPS   BC     V2C 5P2  
2230 9 AVENUE SW
  MEDICINE HAT   AB     T1A 8E9  
1405 — 33 STREET NORTH
  LETHBRIDGE   AB     T1H 5H2  
 
               
4915 101 AVENUE
  EDMONTON   AB     T6A 0L6  
 
               
265 MACALPINE CRESCENT
  FORT MCMURRAY   AB     T9H 4Y4  
161 NORTHLAND DR
  CONKLIN   AB     T0P1H0  
PO BOX 540
  FT MCMURRAY   AB     T9H 3E3  
 
               
HIGHWAY 3142
  HAHNVILLE   LA     70057  
68674 HWY 59
  MANDEVILLE   LA     70448  
1444 WESTBANK EXPRESSWAY
  WESTWEGO   LA     70094  
US HWY 61 @ MARATHON AVE.
  GARYVILLE   LA     70051  
EXXON/MOBIL REFINERY — GATE 49
               
1790 PARIS ROAD
  CHALMETTE   LA     70044  

 



--------------------------------------------------------------------------------



 



                  Address   City   State   Zip
802 WESTIN OAKS DRIVE
  HAMMOND   LA     70404  
1444 WESTBANK EXPRESSWAY
  WESTWEGO   LA     70094  
11580 CHEF MENTEUR HWY
  NEW ORLEANS   LA     70128  
2500 W. AIRLINE HIGHWAY
  LA PLACE   LA     70068  
P.O. BOX 492
               
HWY 61 — GATE 44
  NORCO   LA     70079  
 
               
3235 VETERANS CIRCLE
  BIRMINGHAM   AL     35235  
2750 SOUTHSIDE DRIVE
  TUSCALOOSA   AL     35401  
13001 HIGHWAY 78
  JASPER   AL     35501  
1214 HAMRIC DRIVE WEST, U.S. HIGHWAY 78
  OXFORD   AL     36203  
140 INDUSTRIAL DRIVE
  ATTALLA   AL     35954  
1369 MCCAIN PARKWAY
  PELHAM   AL     35124  
4111 PINSON VALLEY PARK
  BIRMINGHAM   AL     35215  
 
               
3837 HIGHWAY 63
  MOSS POINT   MS     39563  
19862 COUNTY ROAD 20
  FOLEY   AL     36535  
119 DOODLE AVENUE
  FORT WALTON BEACH   FL     32547  
12735 HIGHWAY 43
  AXIS   AL     36505  
1503 W. 15TH STREET
  PANAMA CITY   FL     32401  
10230 LOGAN CLINE DRIVE
  GULFPORT   MS     39503  
4226 HALLS MILL RD.
  MOBILE   AL     36693  
5580 N. PENSACOLA BLVD.
  PENSACOLA   FL     32505  
 
               
2123 HAMILTON RD.
  LAGRANGE   GA     30240  
2400 WHITTLESEY ROAD
  COLUMBUS   GA     31909  
CORPORATE & SPECIAL EVENTS
               
1747 WARM SPRINGS ROAD
  COLUMBUS   GA     31904  
1845 EAST GLENN AVENUE
  AUBURN   AL     36830  
700 ENTERPRISE COURT
  MONTGOMERY   AL     36117  
364 HIGHWAY 280
  ALEXANDER CITY   AL     35010  
 
               
227 SHELTON STREET
  COLUMBUS   MS     39702  
5595 HIGHWAY 49 SOUTH
  HATTIESBURG   MS     39402  
4330 HIGHWAY 80 WEST
  JACKSON   MS     39209  
2720 HIGHWAY 61 N
  VICKSBURG   MS     39183  
1214 JEFFERSON ROAD
  DEMOPOLIS   AL     36732  
80 GRADY ROAD
  GRENADA   MS     38901  
3035 SO FRONTAGE ROAD
  MERIDIAN   MS     39301  
1948 CLIFF GOOKIN BLVD.
  TUPELO   MS     38801  
600 HIGHWAY 25
  STARKVILLE   MS     39759  
 
               
3180 HWY 20 WEST
  DECATUR   AL     35601  
4293 HWY 58
  CHATTANOOGA   TN     37416  

 



--------------------------------------------------------------------------------



 



                  Address   City   State   Zip
43388 US HIGHWAY 72
  STEVENSON   AL     35772  
376 DAN TIBBS ROAD
  HUNTSVILLE   AL     35806  
1002 E 2ND STREET
  MUSCLE SHOALS   AL     35661  
1500 FRITZ STREET SOUTHEAST
  CLEVELAND   TN     37323  
BP-AMOCO CHEMICALS PO BOX 2215
               
1401 FINDLEY ISLAND ROAD
  DECATUR   AL     35609  
 
               
11618 OTTER CREEK SOUTH
  MABELVALE   AR     72103  
2600 WEST MAIN
  JACKSONVILLE   AR     72076  
6520 WEST BARRAQUE
  PINE BLUFF   AR     71602  
2505 N.24TH. ST.
  ROGERS   AR     72756  
3004 SO. ARKANSAS
  RUSSELLVILLE   AR     72802  
3616 TOWSON AVENUE
  FORT SMITH   AR     72901  
513 AIRPORT RD.
  HOT SPRINGS   AR     71913  
 
               
8787 HIGHWAY 225
  LA PORTE   TX     77571  
2500 W. AIRLINE HIGHWAY
  LA PLACE   LA     70068  
3925 WASHINGTON BLVD.
  BALTIMORE   MD     21227  
4030 PACHECO BLVD
  MARTINEZ   CA     94553  
2201 E. HIGGINS ROAD
  ELK GROVE VILLAGE   IL     60007  
11250 EAST 40TH AVENUE
  DENVER   CO     80239  
13001 HWY 78
  JASPER   AL     35501  
 
               

 



--------------------------------------------------------------------------------



 



SCHEDULE D
to Credit Agreement
Schedule D: Existing Indebtedness
Capital Lease Obligations

A.   Guarantee Obligations in respect of the Motor Vehicle Open Ended Operating
Lease No. 0988 dated as of April 24, 2000 between DL Peterson Trust and RSC
($76,686,796.29 aggregate principal amount as of January 31, 2011).

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.1(a)
to Credit Agreement
Schedule 3.1(a): Existing Letters of Credit

                              Issuing           L/C       Expiration     Lender
  Borrower   Beneficiary   Number   Type   Date   Amount
Deutsche Bank AG New York Branch
  RSC Equipment Rental, Inc   Hilltop- Scottsdale LLC   DBS- 17300   Standby  
11/18/2011   966,297.00 USD  
Deutsche Bank AG New York Branch
  RSC Equipment Rental, Inc   Atlas Copco North America   DBS- 17301   Standby  
11/27/2011   1,216,750.00 USD  
Deutsche Bank AG New York Branch
  RSC Equipment Rental, Inc   Liberty Mutual   DBS- 17307   Standby   12/31/2011
  28,989,186.00 USD  
Deutsche Bank AG New York Branch
  RSC Equipment Rental, Inc   Genie Industries   DBS- 17396   Standby  
12/31/2011   14,000,000.00 USD  
Deutsche Bank AG New York Branch
  RSC Equipment Rental, Inc   Wells Fargo N.A. (JLG)   DBS- 19134   Standby  
12/31/2011   25,000,000.00 USD
 
                                        Total Standby Letters of Credit   $
70,172,233.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.15(a)
to Credit Agreement
Schdule 4.15(a): DDAs

                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name
RSC Equipment Rental, Inc.
    3750641392     Bank of America, N.A.   6929 E GREENWAY PARKWAY SCOTTSDALE,
AZ 85254   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    3752128460     Bank of America, N.A.   6929 E GREENWAY PARKWAY SCOTTSDALE,
AZ 85254   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426216319     Bank of America, N.A.   3818 S. LEONARD RD SAINT JOSEPH, MO
64503   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426216322     Bank of America, N.A.   915 ENOCH LANE MANHATTAN, KS 66502  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426216335     Bank of America, N.A.   5194 FM 1006 ORANGE, TX 77630  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426216348     Bank of America, N.A.   PO BOX 665; 2235 HWY 70
DONALDSONVILLE, LA 70346   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426216351     Bank of America, N.A.   210 CORPORATE DRIVE ELIZABETHTOWN, KY
42701   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426216364     Bank of America, N.A.   2901 N PEORIA STREET PERU, IL 61354  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426216377     Bank of America, N.A.   4885 NORTH COUNTY ROAD 773
BLYTHEVILLE, AR 72315   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426216380     Bank of America, N.A.   58020 INDUSTRIAL BLVD PLAQUEMINE, LA
70764   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426216393     Bank of America, N.A.   5809 HWY 8 WESTRHINELANDER, WI 54501
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426216403     Bank of America, N.A.   11832 LAKE CHARLES HWYLEESVILLE, LA
71446   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426216416     Bank of America, N.A.   3417 E-TRADE PARK COURTCHARLOTTE, NC
71449   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426216429     Bank of America, N.A.   3200 N. HARBOR LA NE MINNEAPOLIS, MN
55447   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426230913     Bank of America, N.A.   501 S MAIN STELLENSBURG, WA 98926  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426230926     Bank of America, N.A.   4117 ROSEDALE HWY.BAKERSFIELD, CA
93308   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426230939     Bank of America, N.A.   421 SO. WENATCHEE AVENUE WENATCHEE,
WA 98801   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426230955     Bank of America, N.A.   8450 HADDON AVE SUN VALLEY, CA 91352
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426230968     Bank of America, N.A.   U.S. HIGHWAY 79 SOUTH BUFFALO, TX
75831   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426230971     Bank of America, N.A.   5028 WEST LOOP 281 LONGVIEW, TX 75603
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426230984     Bank of America, N.A.   2700 WEST HIGHWAY 290 BRENHAM, TX
77833   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426230997     Bank of America, N.A.   1300 W CENTRAL TEXAS EXPRESS WY
KILLEEN, TX 76542   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231006     Bank of America, N.A.   2022 TEXAS BLVD TEXARKANA, TX 75501  
Adreanne Bell-Justice (703)761-8256  
RSC Equipment Rental, Inc.
    4426231019     Bank of America, N.A.   3212 PRAIRIE VALLEY ROAD ARDMORE, OK
73401   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231035     Bank of America, N.A.   2420 S.W. LEE BLVD LAWTON, OK 73505  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231048     Bank of America, N.A.   5120 WURZBACH RD SAN ANTONIO, TX
78238   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231051     Bank of America, N.A.   2201 TIN TOP ROAD #400 WEATHERFO RD,
TX 76086   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231064     Bank of America, N.A.   2510 SOUTH MAIN STAFFORD, TX 77477  
Adreanne Bell-Justice (703)761-8256

 



--------------------------------------------------------------------------------



 



                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name
RSC Equipment Rental, Inc.
    4426231077     Bank of America, N.A.   4007 SPRAYBERRY LANE CONROE, TX 77303
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231080     Bank of America, N.A.   3925 N. CAGE BLVD PHARR, TX 78577  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231093     Bank of America, N.A.   1720 W EXPRESSWAY 83 SAN BENITO, TX
78586   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231103     Bank of America, N.A.   15210 FM 529 @ HIGHWAY 6 HOUSTON, TX
77095   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231116     Bank of America, N.A.   317 SOUTHEAST LOOP 289LUBBOCK, TX
79404   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231129     Bank of America, N.A.   300 LYNBROOK BLVD SHREVEPORT, LA
71106   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231132     Bank of America, N.A.   3506 CHAPMAN LAN EAUSTIN, TX 78744  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231145     Bank of America, N.A.   5333 EAST HOUSTON SAN ANTONIO, TX
78220   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231158     Bank of America, N.A.   11003 BISSONNET HOUSTON, TX 77099  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231161     Bank of America, N.A.   17700 HIGHWAY 3 WEBSTER, TX 77598  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231174     Bank of America, N.A.   4900 E. LOOP 820 SOUTH FORT WORTH, TX
76119   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231190     Bank of America, N.A.   20202 PARK ROW KATY, TX 77449  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231200     Bank of America, N.A.   8200 EAST FREEWAY HOUSTON, TX 77029  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231213     Bank of America, N.A.   19862 COUNTY ROAD 20 FOLEY, AL 36535
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231226     Bank of America, N.A.   3235 VETERANS CIRCLE BIRMINGHAM, AL
35235   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231239     Bank of America, N.A.   2400 WHITTLESEY ROAD COLUMBUS, GA
31909   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231242     Bank of America, N.A.   1747 WARM SPRINGD RD COLUMBUS, GA
31904   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231255     Bank of America, N.A.   1845 EAST GLENN AVENUE AUBURN, AL
36830   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231268     Bank of America, N.A.   2750 SOUTHSIDE DRIVE TUSCALOOSA, AL
35401   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231271     Bank of America, N.A.   700 ENTERPRISE COURT MONTGOMERY, AL
36117   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231284     Bank of America, N.A.   364 HIGHWAY 280 ALEXANDER CITY, AL
35010   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231297     Bank of America, N.A.   1503 W. 15TH STREET PANAMA CITY, FL
32401   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231307     Bank of America, N.A.   1369 MCCAIN PARKWAY PELHAM, AL 35124
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231310     Bank of America, N.A.   1026 S. MEMORIAL DRIVE PRATTVILLE, AL
36066   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231323     Bank of America, N.A.   10230 LOGAN CLINE DRIVE GULFPORT, MS
39503   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231336     Bank of America, N.A.   4226 HALLS MILL RD. MOBILE, AL 36693
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231349     Bank of America, N.A.   5580 N. PENSACOLA BLVD. PENSACOLA, FL
32505   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231365     Bank of America, N.A.   3297 MARTHA BERRY HWY ROME, GA 30165
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231378     Bank of America, N.A.   1214 HAMRIC DRIVE WESTOXFORD, AL
36203   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231381     Bank of America, N.A.   3425 NAPIER FIELD ROAD DOTHAN, AL
36303   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231394     Bank of America, N.A.   140 INDUSTRIAL DRIVE ATTALLA, AL
35954   Adreanne Bell-Justice (703)761-8256

 



--------------------------------------------------------------------------------



 



                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name
RSC Equipment Rental, Inc.
    4426231404     Bank of America,
N.A.   16300 HIGHWAY 80 WEST STATESBORO, GA 30458   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231420     Bank of America,
N.A.   4111 PINSON VALLEY PARK BIRMINGHAM, AL 35215   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231433     Bank of America,
N.A.   P.O. BOX 22036 LAKE BUENA VISTA, FL 32830   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231459     Bank of America,
N.A.   6778 LINCOLN HWY WESTTHOMASVILLE, PA 17364   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231462     Bank of America,
N.A.   7094 TRUCK WORLD BLVDHUBBARD, OH 44425   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231475     Bank of America,
N.A.   932 S. 13TH ST HARRISBURG, PA 17104   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231488     Bank of America,
N.A.   2292 S. ARLINGTON ST. AKRON, OH 44319   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231501     Bank of America,
N.A.   900 WEST BASIN ROAD NEW CASTLE, DE 19720   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231514     Bank of America,
N.A.   1209 MARSHALL AVENUE LANCASTER, PA 17601   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231527     Bank of America,
N.A.   947 ROUTE 22 EAST DUNCANSVILLE, PA 16635   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231556     Bank of America,
N.A.   319 OAKVALE ROAD PRINCETON, WV 24740   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231569     Bank of America,
N.A.   3560 YOUNG PLACE LYNCHBURG, VA 24501   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231572     Bank of America,
N.A.   944 MANIFOLD ROAD WASHINGTON, PA 15301   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231585     Bank of America,
N.A.   10840 METROMONT PARKWAY CHARLOTTE, NC 28269   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231598     Bank of America,
N.A.   4320 NEW BERN AVENUE RALEIGH, NC 27610   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231608     Bank of America,
N.A.   3501 BUSINESS CENTER DRIVE CHESAPEAKE, VA 23323   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231611     Bank of America,
N.A.   28587 SUSSEX HIGHWAY LAUREL, DE 19956   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231624     Bank of America,
N.A.   1000 HALSTEAD BLVD ELIZABETH CITY, NC 27909   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231637     Bank of America,
N.A.   1961 S. LOUDOUN STREET WINCHESTER, VA 22601   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231653     Bank of America,
N.A.   307 NO EISENHOWER DRIVE BECKLEY, WV 25801   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231666     Bank of America,
N.A.   7217 AIRWAYS BLVD SOUTHAVEN, MS 38671   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231679     Bank of America,
N.A.   2021 NE BROADWAY DES MOINES, IA 50313   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231682     Bank of America,
N.A.   5735 4TH STREET SW CEDAR RAPIDS, IA 52404   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231695     Bank of America,
N.A.   2108 E. LINCOLN WAY AMES, IA 50010   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231705     Bank of America,
N.A.   3616 TOWSON AVENUE FORT SMITH, AR 72901   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231718     Bank of America,
N.A.   2025 WESTFIELD AVE WATERLOO, IA 50701   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231721     Bank of America,
N.A.   2809 LARSON STREET LA CROSSE, WI 54603   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231734     Bank of America,
N.A.   3008 NORTH BALTIMORE STREET KIRKSVILLE, MO 63501   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231747     Bank of America,
N.A.   5635 HIGHWAY 54O SAGE BEACH, MO 65065   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231750     Bank of America,
N.A.   1226 E. 16TH AVENUE HIBBING, MN 55746   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231763     Bank of America,
N.A.   754 E YOUNG WARRENSBURG, MO 64093   Adreanne Bell-Justice (703)761-8256

 



--------------------------------------------------------------------------------



 



                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name
RSC Equipment Rental, Inc.
    4426231776     Bank of America,
N.A.   6740 HUDSON BLVD OAKDALE, MN 55128   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231789     Bank of America,
N.A.   4201 W. FIRST STREET DULUTH, MN 55807   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231792     Bank of America,
N.A.   1821 CORNHUSKER HWY. LINCOLN, NE 68521   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231802     Bank of America,
N.A.   810 STRONG HWY EL DORADO, AR 71730   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231815     Bank of America,
N.A.   1025 CEDAR CROSS RD. DUBUQUE, IA 52003   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231828     Bank of America,
N.A.   3620 NORTH LEWIS AVENUE SIOUX FALLS, SD 57104   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231831     Bank of America,
N.A.   174 KENWORTH BLVD JACKSON, TN 38305   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231860     Bank of America,
N.A.   2340 FERNBROOK LANE NORTH PLYMOUTH, MN 55447   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231873     Bank of America,
N.A.   3750 HIGHWAY 13 WEST BURNSVILLE, MN 55337   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231886     Bank of America,
N.A.   8616 S. 135TH ST OMAHA, NE 68138   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231899     Bank of America,
N.A.   3020 HIGHWAY 63 NORTH ROCHESTER, MN 55906   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231909     Bank of America,
N.A.   3352 SOUTHWAY DRIVE SAINT CLOUD, MN 56301   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231970     Bank of America,
N.A.   1326 S BISHOP AVE ROLLA, MO 65401   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231983     Bank of America,
N.A.   230394 HIGHLAND ROAD SCOTTSBLUFF, NE 69361   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426231996     Bank of America,
N.A.   11250 EAST 40TH AVENUE DENVER, CO 80239   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232005     Bank of America,
N.A.   1250 ZUNI STREET DENVER, CO 80204   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232021     Bank of America,
N.A.   9170 COORS NW ALBUQUERQUE, NM 87120   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232034     Bank of America,
N.A.   2401 MENAUL NE ALBUQUERQUE, NM 87107   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232047     Bank of America,
N.A.   1429 MULBERRY FORT COLLINS, CO 80524   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232063     Bank of America,
N.A.   13109 HWY 85 LITTLETON, CO 80125   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232076     Bank of America,
N.A.   2323 WEST HIGHWAY 66 GALLUP, NM 87301   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232089     Bank of America,
N.A.   P.O. BOX 775489 STEAMBOAT SPRINGS, CO 80487   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232115     Bank of America,
N.A.   1215 WEST LINCOLN WAY CHEYENNE, WY 82001   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232131     Bank of America,
N.A.   PO BOX 4240 BRECKENRIDGE, CO 80424   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232160     Bank of America,
N.A.   2401 STEEL DRIVE COLORADO SPRINGS, CO 80907   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232173     Bank of America,
N.A.   814 N. SANTA FE AVENUE PUEBLO, CO 81003   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232186     Bank of America,
N.A.   2707 CERRILLOSSANTA FE, NM 87507   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232199     Bank of America,
N.A.   1437 US HWY 70 WEST ALAMOGORDO, NM 88310   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232209     Bank of America,
N.A.   1045 CHAMBERS AVE EAGLE, CO 81631   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232212     Bank of America,
N.A.   1600 KANSAS AVENUE LONGMONT, CO 80501   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232238     Bank of America,
N.A.   3233 CY AVENUE CASPER, WY 82604   Adreanne Bell-Justice (703)761-8256

 



--------------------------------------------------------------------------------



 



                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name
RSC Equipment Rental, Inc.
    4426232254     Bank of America,
N.A.   2781 WEST 2100 SOUTHWEST VALLEY CITY, UT 84119   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232267     Bank of America,
N.A.   3301 CITIES SERVICE HWY WESTLAKE, LA 70669   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232270     Bank of America,
N.A.   38385 HIGHWAY 30 GONZALES, LA 70737   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232283     Bank of America,
N.A.   2720 HIGHWAY 61 N VICKSBURG, MS 39183   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232296     Bank of America,
N.A.   4330 HIGHWAY 80 WEST JACKSON, MS 39209   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232306     Bank of America,
N.A.   5595 HIGHWAY 49 SOUTH HATTIESBURG, MS 39402   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232319     Bank of America,
N.A.   227 SHELTON STREET COLUMBUS, MS 39702   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232322     Bank of America,
N.A.   3612 COLISEUM BLVD ALEXANDRIA, LA 71303   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232335     Bank of America,
N.A.   4911 HIGHWAY 90 EAST BROUSSARD, LA 70518   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232348     Bank of America,
N.A.   68674 HWY 59 MANDEVILLE, LA 70448   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232351     Bank of America,
N.A.   80 GRADY ROAD GRENADA, MS 38901   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232380     Bank of America,
N.A.   1948 CLIFF GOOKIN BLVD. TUPELO, MS 38801   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232393     Bank of America,
N.A.   600 HIGHWAY 25 STARKVILLE, MS39759   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232416     Bank of America,
N.A.   1214 JEFFERSON ROAD DEMOPOLIS, AL 36732   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232432     Bank of America,
N.A.   10606 E MAIN STREET HOUMALA 70363   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232445     Bank of America,
N.A.   5603 7TH ST. BAY CITY, TX 77414   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232458     Bank of America,
N.A.   3035 SO FRONTAGE ROAD MERIDIAN, MS 39301   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232474     Bank of America,
N.A.   6952 AIRLINE HWY BATON ROUGE, LA 70805   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232487     Bank of America,
N.A.   1444 WESTBANK EXPRESS WAY WESTWEGO, LA 70094   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232490     Bank of America,
N.A.   11580 CHEF MENTEUR HWY NEW ORLEANS, LA 70128   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232500     Bank of America,
N.A.   913 CHIPPEWA ST. BATON ROUGE, LA 70805   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232513     Bank of America,
N.A.   4225 COLLEGE ST BEAUMONT, TX 77707   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232526     Bank of America,
N.A.   824 S HWY 35 BYPASS PORT LAVACA, TX 77979   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232539     Bank of America,
N.A.   2500 W. AIRLINE HIGHWAY LA PLACE, LA 70068   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232542     Bank of America,
N.A.   2011 HIGHWAY 288 FREEPORT, TX 77541   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232555     Bank of America,
N.A.   1635 INDUSTRIAL PARK DR. NEDERLAND, TX 77627   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232568     Bank of America,
N.A.   4002 TEXAS AVENUE TEXAS CITY, TX 77590   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232584     Bank of America,
N.A.   43388 US HIGHWAY 72 STEVENSON, AL 35772   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232597     Bank of America,
N.A.   1002 E 2ND STREET MUSCLE SHOALS, AL 35661   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232607     Bank of America,
N.A.   6688 W ANDREW JOHNSON HIGHWAY TALBOTT, TN 37877   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232610     Bank of America,
N.A.   3913 24TH STREET MOLINE, IL 61265   Adreanne Bell-Justice (703)761-8256

 



--------------------------------------------------------------------------------



 



                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name
RSC Equipment Rental, Inc.
    4426232623     Bank of America, N.A.   4419 REAS BRIDGE ROAD DECATUR, IL
62521   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232636     Bank of America, N.A.   1414 E TRIUMPH DRIVE URBANA, IL 61802
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232649     Bank of America, N.A.   300 W CHICAGO AVENUE EAST CHICAGO, IN
46312   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232652     Bank of America, N.A.   21600 DORAL ROAD WAUKESHA, WI 53186  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232665     Bank of America, N.A.   8807 HIGHWAY 225 LA PORTE, TX 77571  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232678     Bank of America, N.A.   3180 HWY 20 WEST DECATUR, AL 35601  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232681     Bank of America, N.A.   376 DAN TIBBS ROAD HUNTSVILLE, AL
35806   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232694     Bank of America, N.A.   1500 FRITZ STREET SOUTHEAST
CLEVELAND, TN 37323   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232704     Bank of America, N.A.   608 WEST AVENUE CROSSVILLE, TN 38555
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232720     Bank of America, N.A.   2201 E. HIGGINS ROADELK GROVE
VILLAGE, IL 60007   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232746     Bank of America, N.A.   5814 GREEN VALLEY RDOSHKOSH, WI 54904
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232759     Bank of America, N.A.   6001 ATWOOD DRIVE RICHMOND, KY 40475
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232762     Bank of America, N.A.   912 W. CUMBERLAND GAP PKWY CORBIN, KY
40701   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232775     Bank of America, N.A.   1050 SOUTH GEAR AVE.WEST BURLINGTON,
IA 52655   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232788     Bank of America, N.A.   2700 SOUTH 17TH. STREET CLINTON, IA
52732   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232791     Bank of America, N.A.   2701 S. MAIN ST BLOOMINGTON, IL 61704
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232801     Bank of America, N.A.   3161 MARKET STREET GREEN BAY, WI
54304   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232814     Bank of America, N.A.   26 MARSH COURT MADISON, WI 53718  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232827     Bank of America, N.A.   1845 E, LINCOLN HIGHWAY DEKALB, IL
60115   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232830     Bank of America, N.A.   22634 SO. FRONTAGE ROAD WEST
CHANNAHON, IL 60410   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232856     Bank of America, N.A.   970 LOVERS LANE BOWLING GREEN, KY
42104   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232869     Bank of America, N.A.   1830 FOREMAN DRIVE COOKEVILLE, TN
38501   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232885     Bank of America, N.A.   4300 MUHLHAUSER ROAD FAIRFIELD, OH
45014   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232898     Bank of America, N.A.   3485 ROGER E SCHUPP LOUISVILLE, KY
40205   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232908     Bank of America, N.A.   4828 CONSTELLATION AVE.EVANSVILLE, IN
47715   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232911     Bank of America, N.A.   5605 MESKER STREETSCHOFIELD, WI 54476
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232924     Bank of America, N.A.   1303 WASHINGTON ST. MUSCATINE, IA
52761   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232937     Bank of America, N.A.   1600 SOUTH DIRKSEN PKWY SPRINGFIELD,
IL 62703   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232940     Bank of America, N.A.   65 SULPHUR SPRINGS ROAD LEBANON, KY
40033   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232953     Bank of America, N.A.   4311 N. MAYFLOWER RD. SOUTH BEND, IN
46628   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232979     Bank of America, N.A.   5773 EXECUTIVE BLVD. DAYTON, OH 45424
  Adreanne Bell-Justice (703)761-8256

 



--------------------------------------------------------------------------------



 



                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name
RSC Equipment Rental, Inc.
    4426232982     Bank of America,
N.A.   3805 S. HARDING ST. INDIANAPOLIS, IN 46217   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426232995     Bank of America,
N.A.   16340 PARK TEN PLACE #300 HOUSTON, TX 77084   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237631     Bank of America,
N.A.   2136 W. BEAVER STREET JACKSONVILLE, FL 32209   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237644     Bank of America,
N.A.   8618 PHILLIPS HIGHWAY JACKSONVILLE, FL 32256   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237657     Bank of America,
N.A.   911 S. LOOP WEST HOUSTON, TX 77054   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237660     Bank of America,
N.A.   8787 HIGHWAY 225 LA PORTE, TX 77571   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237673     Bank of America,
N.A.   3500 ELLEN TROUT DRIVELUFKIN, TX 75904   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237686     Bank of America,
N.A.   2301 SO TEXAS AVENUE COLLEGE STATION, TX 77840   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237699     Bank of America,
N.A.   820 HIGHWAY 30 EASTHUNTSVILLE, TX 77320   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237709     Bank of America,
N.A.   5210 SO GENERAL BRUCE TEMPLE, TX 76502   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237712     Bank of America,
N.A.   3301 INTERSTATE HWY 35 NORTHROUND ROCK, TX 78664   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237725     Bank of America,
N.A.   501 SO PADRE ISLAND DR. CORPUS CHRISTI, TX 78405   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237738     Bank of America,
N.A.   14144 66TH STREET NORTH LARGO, FL 33771   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237741     Bank of America,
N.A.   3019 S. U.S.HIGHWAY 1 FORT PIERCE, FL 34982   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237754     Bank of America,
N.A.   2123 HAMILTON RD. LAGRANGE, GA 30240   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237767     Bank of America,
N.A.   1275 CARROLLTON-VILLA RICA HWY VILLA RICA, GA 30180   Adreanne
Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237770     Bank of America,
N.A.   729 S. WESTOVER BLVD. ALBANY, GA 31721   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237783     Bank of America,
N.A.   4293 HWY 58 CHATTANOOGA, TN 37416   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237806     Bank of America,
N.A.   50 TRADE STREET BOGART, GA 30622   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237819     Bank of America,
N.A.   6575 SOUTHERN BLVD. WEST PALM BEACH, FL 33413   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237822     Bank of America,
N.A.   1830 MASON AVENUE DAYTONA BEACH, FL 32117   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237835     Bank of America,
N.A.   11507 US 19 NORTH PORT RICHEY, FL 34668   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237848     Bank of America,
N.A.   3051 HANSON STREET FORT MYERS, FL 33916   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237851     Bank of America,
N.A.   SHENANDOAH INDUSTRIAL PARK NEWNAN, GA30265   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237864     Bank of America,
N.A.   616 HWY. 138 SW RIVERDALE, GA30274   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237877     Bank of America,
N.A.   3521 MIKE PADGETT HIGHWAY AUGUSTA, GA 30906   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237880     Bank of America,
N.A.   6230 SOUTHWEST PARKWAY WICHITA FALLS, TX 76310   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237893     Bank of America,
N.A.   4542 S. INTERSTATE HWY 35 S.SAN MARCOS, TX 78666   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237903     Bank of America,
N.A.   2225 AUSTIN STREET SAN ANGELO, TX 76903   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237916     Bank of America,
N.A.   11618 OTTER CREEK SOUTH MABELVALE, AR 72103   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237932     Bank of America,
N.A.   2600 WEST MAIN JACKSONVILLE, AR 72076   Adreanne Bell-Justice
(703)761-8256

 



--------------------------------------------------------------------------------



 



                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name
RSC Equipment Rental, Inc.
    4426237945     Bank of America, N.A.   6600 HIGHWAY 70 BARTLETT, TN 38134  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237958     Bank of America, N.A.   119 DOODLE AVENUE FORT WALTON BEACH,
FL 32547   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237961     Bank of America, N.A.   691 NORTHWEST 31ST AVE POMPANO BEACH,
FL 33069   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237974     Bank of America, N.A.   2471 SMITH STREET KISSIMMEE, FL 34744
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426237987     Bank of America, N.A.   10427 HWY 84 EAST THOMASVILLE, GA
31792   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238009     Bank of America, N.A.   8155 EAST GATE BLVD MOUNT JULIET, TN
37122   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238012     Bank of America, N.A.   147 JACK MILLER BLVD. CLARKSVILLE, TN
37042   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238025     Bank of America, N.A.   1425 SOUTH CHURCH STREET
MURFREESBORO, TN 37130   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238038     Bank of America, N.A.   709 SEABOARD STREET MYRTLE BEACH, SC
29577   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238054     Bank of America, N.A.   4017 HWY 74 WEST MONROE, NC 28110  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238067     Bank of America, N.A.   700 SO 15TH AVENUE HOPEWELL, VA 23860
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238070     Bank of America, N.A.   3925 WASHINGTON BLVD. BALTIMORE, MD
21227   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238083     Bank of America, N.A.   135 PEACHTREE ROAD BYRON, GA 31008  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238096     Bank of America, N.A.   323 SOUTH HOUSTON LAKE ROAD WARNER
ROBINS, GA 31088   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238106     Bank of America, N.A.   5417 MIDDLEBROOK PIKE KNOXVILLE, TN
37921   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238119     Bank of America, N.A.   301 CRUTCHER STREET NASHVILLE, TN
37213   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238122     Bank of America, N.A.   109 CENTURY COURT FRANKLIN, TN 37064
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238135     Bank of America, N.A.   610 E PINE LOG ROAD AIKEN, SC 29803  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238148     Bank of America, N.A.   1201 ELECTRIC ROAD SALEM, VA 24153  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238151     Bank of America, N.A.   1570 RADFORD ROAD CHRISTIANSBURG, VA
24073   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238164     Bank of America, N.A.   2721 WEST 5TH NORTH STREET
SUMMERVILLE, SC 29483   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238177     Bank of America, N.A.   1303 GOVERNOR COURT ABINGDON, MD
21009   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238180     Bank of America, N.A.   4622 WEDGEWOOD BLVD FREDERICK, MD
21703   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238193     Bank of America, N.A.   6876 W.REPUBLIC RD. REPUBLIC, MO
65738   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238203     Bank of America, N.A.   215 EAST BASELINE ROAD GILBERT, AZ
85233   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238216     Bank of America, N.A.   6520 WEST BARRAQUE PINE BLUFF, AR
71602   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238229     Bank of America, N.A.   2505 N.24TH. ST. ROGERS, AR 72756  
Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238232     Bank of America, N.A.   2927 BROWNS LANE JONESBORO, AR 72401
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238245     Bank of America, N.A.   513 AIRPORT RD. HOT SPRINGS, AR 71913
  Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238258     Bank of America, N.A.   3655 NO MONROE STREET TALLAHASSEE, FL
32303   Adreanne Bell-Justice (703)761-8256
 
                   
RSC Equipment Rental, Inc.
    4426238261     Bank of America, N.A.   539 S.W. ARROW HEAD TERRACE LAKE
CITY, FL 32024   Adreanne Bell-Justice (703)761-8256

 



--------------------------------------------------------------------------------



 



                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name    
RSC Equipment Rental, Inc.
  4426238274   Bank of America, N.A.   3801 SE NOWATA ROAD   Adreanne
Bell-Justice
 
          BARTLESVILLE, OK 74006   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238300   Bank of America, N.A.   9080 VETERANS MEMORIAL   Adreanne
Bell-Justice
 
          PARKWAY O FALLON, MO 63366   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238313   Bank of America, N.A.   325 SOUTH KANSAS AVENUE   Adreanne
Bell-Justice
 
          LIBERAL, KS 67901   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238326   Bank of America, N.A.   3900 I-40 EAST AMARILLO, TX   Adreanne
Bell-Justice
 
          79103   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238339   Bank of America, N.A.   3004 SO. ARKANSAS   Adreanne Bell-Justice
 
          RUSSELLVILLE, AR 72802   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238342   Bank of America, N.A.   709 WEST GAINES STREET   Adreanne
Bell-Justice
 
          TALLAHASSEE, FL 32304   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238355   Bank of America, N.A.   2445 CAPITAL CIRCLE N.E.   Adreanne
Bell-Justice
 
          TALLAHASSEE, FL 32308   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238368   Bank of America, N.A.   4383 INNER PERIMETER RD   Adreanne
Bell-Justice
 
          VALDOSTA, GA 31602   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238371   Bank of America, N.A.   1100 VINE STREET HAYS, KS 67601  
Adreanne Bell-Justice
 
              (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238384   Bank of America, N.A.   11615 SOUTH ROGERS ROAD   Adreanne
Bell-Justice
 
          OLATHE, KS 66062   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238397   Bank of America, N.A.   1040 BURLINGTON NORTH   Adreanne
Bell-Justice
 
          KANSAS CITY, MO 64116   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238423   Bank of America, N.A.   9707 E ORME WICHITA, KS 67207   Adreanne
Bell-Justice
 
              (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238436   Bank of America, N.A.   9127 W KELLOGG DR WICHITA, KS   Adreanne
Bell-Justice
 
          67209   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238449   Bank of America, N.A.   951 SOUTHEAST OLDHAM PKWY   Adreanne
Bell-Justice
 
          LEES SUMMIT, MO 64081   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238452   Bank of America, N.A.   3215 PARIS RD.COLUMBIA, MO   Adreanne
Bell-Justice
 
          65201   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238465   Bank of America, N.A.   2805 E NEW MANJOPLIN, MO 64801   Adreanne
Bell-Justice
 
              (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238478   Bank of America, N.A.   2900 NO. INTERSTATE DRIVE   Adreanne
Bell-Justice
 
          NORMAN, OK 73072   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238481   Bank of America, N.A.   201 NORTH SARA RD. YUKON, OK   Adreanne
Bell-Justice
 
          73099   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238494   Bank of America, N.A.   324 W. MEMORIAL ROAD   Adreanne
Bell-Justice
 
          OKLAHOMA CITY, OK 73114   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238517   Bank of America, N.A.   2050 SOUTHERN EXPRESSWAY   Adreanne
Bell-Justice
 
          CAPE GIRARDEAU, MO 63703   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238520   Bank of America, N.A.   307 NO 14TH DODGE CITY, KS 67801  
Adreanne Bell-Justice
 
              (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238533   Bank of America, N.A.   3004 THUNDER ROAD FARGO, ND   Adreanne
Bell-Justice
 
          58104   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238546   Bank of America, N.A.   48 INDUSTRIAL PARK DRIVE   Adreanne
Bell-Justice
 
          HOLLISTER, MO 65672   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238559   Bank of America, N.A.   3100 HASKELL LAWRENCE, KS   Adreanne
Bell-Justice
 
          66046   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238562   Bank of America, N.A.   8200 CRYDEN WAYFORESTVILLE,   Adreanne
Bell-Justice
 
          MD 20747   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238575   Bank of America, N.A.   392 NORTH EXPRESSWAYGRIFFIN,   Adreanne
Bell-Justice
 
          GA 30223   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238588   Bank of America, N.A.   708 W. ELGIN STREET BROKEN   Adreanne
Bell-Justice
 
          ARROW, OK 74012   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238591   Bank of America, N.A.   8200 CHARLES PAGE BLVD SAND   Adreanne
Bell-Justice
 
          SPRINGS, OK 74063   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238601   Bank of America, N.A.   421 NORTH OUTER SERVICE ROAD   Adreanne
Bell-Justice
 
          VALLEY PARK, MO 63088   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238614   Bank of America, N.A.   3639 MAIN E QUINCY, IL 62305   Adreanne
Bell-Justice
 
              (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238627   Bank of America, N.A.   5076 MID AMERICA CT   Adreanne
Bell-Justice
 
          COLLINSVILLE, IL 62234   (703)761-8256  





--------------------------------------------------------------------------------



 



                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name    
RSC Equipment Rental, Inc.
  4426238630   Bank of America, N.A.   3883 SWEETEN CREEK ROAD   Adreanne
Bell-Justice
 
          ARDEN, NC 28704   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238643   Bank of America, N.A.   215 EAST BASELINE ROAD   Adreanne
Bell-Justice
 
          GILBERT, AZ 85233   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238656   Bank of America, N.A.   1770 WEST PRINCE ROAD TUCSON,   Adreanne
Bell-Justice
 
          AZ 85705   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238669   Bank of America, N.A.   3461 EAST DEUCE OF CLUBS SHOW LOW, AZ
85901   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426238685   Bank of America, N.A.   648 EAST FRY BLVD SIERRA   Adreanne
Bell-Justice
 
          VISTA, AZ 85635   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238698   Bank of America, N.A.   1060 EAST HIGHWAY 70 SAFFORD,   Adreanne
Bell-Justice
 
          AZ 85546   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238708   Bank of America, N.A.   2020 HIGHWAY 60 GLOBEAZ , 85501  
Adreanne Bell-Justice
 
              (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238711   Bank of America, N.A.   171 SOUTH BROWNING PARKWAY   Adreanne
Bell-Justice
 
          FARMINGTON, NM 87401   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238724   Bank of America, N.A.   21445 NO 27TH AVENUE PHOENIX,   Adreanne
Bell-Justice
 
          AZ 85027   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238737   Bank of America, N.A.   6921 EAST CAVE CREEK RD CAVE   Adreanne
Bell-Justice
 
          CREEK, AZ 85331   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238740   Bank of America, N.A.   6363 E. SECOND ST. PRESCOTT   Adreanne
Bell-Justice
 
          VALLEY, AZ 86314   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238766   Bank of America, N.A.   880 BOONE STATION RD JOHNSON   Adreanne
Bell-Justice
 
          CITY, TN 37615   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238782   Bank of America, N.A.   4616 LASSEN LANE   Adreanne Bell-Justice
 
          FREDERICKSBURG, VA 22408   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238795   Bank of America, N.A.   1308 HORNER ROAD   Adreanne Bell-Justice
 
          WOODBRIDGE, VA 22191   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238805   Bank of America, N.A.   1344 TAYLOR FARM ROAD   Adreanne
Bell-Justice
 
          VIRGINIA BEACH, VA 23453   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238821   Bank of America, N.A.   1400 BLUFF ROAD COLUMBIA, SC   Adreanne
Bell-Justice
 
          29201   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238847   Bank of America, N.A.   1429 NORTH PINAL AVE CASA   Adreanne
Bell-Justice
 
          GRANDE, AZ 85122   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238850   Bank of America, N.A.   2402 HIGHWAY 72 - 221 EAST   Adreanne
Bell-Justice
 
          GREENWOOD, SC 29648   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238876   Bank of America, N.A.   12391 RANDOLPH RIDGE LANE   Adreanne
Bell-Justice
 
          MANASSAS, VA 20109   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238889   Bank of America, N.A.   104 MEADE AVENUE   Adreanne Bell-Justice
 
          CHARLOTTESVILLE, VA 22902   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238902   Bank of America, N.A.   6710 EVERGLADES DRIVE   Adreanne
Bell-Justice
 
          RICHMOND, VA 23225   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238928   Bank of America, N.A.   3022 GRIFFITH   Adreanne Bell-Justice
 
          STREETCHARLOTTE, NC 28203   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238931   Bank of America, N.A.   105 SOUTH SWING ROAD   Adreanne
Bell-Justice
 
          GREENSBORO, NC 27409   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238944   Bank of America, N.A.   5600 CHAPEL HILL ROAD RALEIGH,   Adreanne
Bell-Justice
 
          NC 27607   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238957   Bank of America, N.A.   1000 WOODRUFF ROAD   Adreanne
Bell-Justice
 
          GREENVILLE, SC 29607   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238960   Bank of America, N.A.   2841 AZALEA DRIVE   Adreanne Bell-Justice
 
          CHARLESTON, SC 29405   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238973   Bank of America, N.A.   925 RIVERVIEW ROAD ROCK HILL,   Adreanne
Bell-Justice
 
          SC 29732   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426238986   Bank of America, N.A.   1020 NORTH FRONT STREET   Adreanne
Bell-Justice
 
          WILMINGTON, NC 28401   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239008   Bank of America, N.A.   229 HURRICANE SHOALS RD   Adreanne
Bell-Justice
 
          LAWRENCEVILLE, GA 30045   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239011   Bank of America, N.A.   7920 NE ST. JOHNS ROAD   Adreanne
Bell-Justice
 
          VANCOUVER, WA 98665   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239024   Bank of America, N.A.   229 CENTER STREET   Adreanne Bell-Justice
 
          JACKSONVILLE, NC 28546   (703)761-8256  





--------------------------------------------------------------------------------



 



                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name    
RSC Equipment Rental, Inc.
  4426239037   Bank of America, N.A.   1500 SO BROADWAY SALINA, KS 67401  
Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426239053   Bank of America, N.A.   520 E. LA CADENA DRIVE RIVERSIDE, CA
92507   Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426239079   Bank of America, N.A.   2900 E. SPRING ST. LONG BEACH,   Adreanne
Bell-Justice
 
          CA 90806   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239082   Bank of America, N.A.   141 SWEETEN CREEK ROAD   Adreanne
Bell-Justice
 
          ASHEVILLE, NC 28803   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239095   Bank of America, N.A.   1000 CHATHAM PKWY.   Adreanne
Bell-Justice
 
          NORTHGARDEN CITY, GA 31408   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239105   Bank of America, N.A.   1950 GUFFIN LANE MARIETTA, GA   Adreanne
Bell-Justice
 
          30066   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239118   Bank of America, N.A.   4016 HIGHWAY BLVD SPENCER, IA 51301  
Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426239121   Bank of America, N.A.   1008 COMMERCIAL DRIVE   Adreanne
Bell-Justice
 
          BRUNSWICK, GA 31520   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239134   Bank of America, N.A.   28377 FELIX VALDEZ AVE   Adreanne
Bell-Justice
 
          TEMECULA, CA 92590   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239176   Bank of America, N.A.   2678 E. HUNTINGTON DRIVE   Adreanne
Bell-Justice
 
          FLAGSTAFF, AZ 86001   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239189   Bank of America, N.A.   2250 SILVER CREEK ROAD   Adreanne
Bell-Justice
 
          BULLHEAD CITY, AZ 86442   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239192   Bank of America, N.A.   1410 E PRIEN LAKE RD LAKE   Adreanne
Bell-Justice
 
          CHARLES, LA 70601   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239202   Bank of America, N.A.   2720 E. 16TH ST (HWY 95)YUMA, AZ 85365  
Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426239215   Bank of America, N.A.   2177 JERROLD AVENUESAN   Adreanne
Bell-Justice
 
          FRANCISCO, CA 94124   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239228   Bank of America, N.A.   2150 O'TOOLE AVE SAN JOSE, CA   Adreanne
Bell-Justice
 
          95131   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239244   Bank of America, N.A.   4030 PACHECO BLVD MARTINEZ,   Adreanne
Bell-Justice
 
          CA 94553   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239257   Bank of America, N.A.   1210 WEST BROADWAY MOSES   Adreanne
Bell-Justice
 
          LAKE, WA 98837   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239260   Bank of America, N.A.   2810 HIGHLAND AVE EVERETT,   Adreanne
Bell-Justice
 
          WA 98201   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239273   Bank of America, N.A.   5421 1ST AVENUE SOUTH   Adreanne
Bell-Justice
 
          SEATTLE, WA 98108   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239286   Bank of America, N.A.   13850 SE AMBLER RD.   Adreanne
Bell-Justice
 
          CLACKAMAS, OR 97015   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239325   Bank of America, N.A.   2358 N 1ST ST HERMISTON, OR   Adreanne
Bell-Justice
 
          97838   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239354   Bank of America, N.A.   2302 EAST “Q” STREET TACOMA,   Adreanne
Bell-Justice
 
          WA 98421   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239367   Bank of America, N.A.   9045 WILLOWS ROAD REDMOND,   Adreanne
Bell-Justice
 
          WA 98052   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239370   Bank of America, N.A.   1301 EAST COLLEGE WAY MOUNT   Adreanne
Bell-Justice
 
          VERNON, WA 98273   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239383   Bank of America, N.A.   62530 HIGHWAY 101 SOUTH COOS   Adreanne
Bell-Justice
 
          BAY, OR 97420   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239419   Bank of America, N.A.   3092 SILVERTON ROAD SALEM, OR 97301  
Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426239435   Bank of America, N.A.   3635 US HWY. 98 N. LAKE LAND, FL 33809  
Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426239448   Bank of America, N.A.   5907 E. ADAMO TAMPA, FL 33619   Adreanne
Bell-Justice
 
              (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239464   Bank of America, N.A.   907 E. CANAL ST. MULBERRY, FL   Adreanne
Bell-Justice
 
          33860   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239477   Bank of America, N.A.   200 S. LASALLE STREET DURHAM,   Adreanne
Bell-Justice
 
          NC 27705   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239480   Bank of America, N.A.   4201 L B MC LEOD RD ORLANDO,   Adreanne
Bell-Justice
 
          FL 32811   (703)761-8256  





--------------------------------------------------------------------------------



 



                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name    
RSC Equipment Rental, Inc.
  4426239493   Bank of America, N.A.   602 COPELAND DRIVE HAMPTON,   Adreanne
Bell-Justice
 
          VA 23661   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239503   Bank of America, N.A.   4301 MURCHISON ROAD   Adreanne
Bell-Justice
 
          FAYETTEVILLE, NC 28311   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239516   Bank of America, N.A.   100 WEBER AVE. LEESBURG, FL   Adreanne
Bell-Justice
 
          34748   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239529   Bank of America, N.A.   355 5TH ST. S.W. WINTER HAVEN,   Adreanne
Bell-Justice
 
          FL 33880   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239532   Bank of America, N.A.   737 E. MAINLEWISVILLE, TX 75057  
Adreanne Bell-Justice
 
              (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239545   Bank of America, N.A.   6935 WOODWAY DRIVE WACO, TX   Adreanne
Bell-Justice
 
          76712   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239558   Bank of America, N.A.   1766 S. TREADA WAY ABILENE, TX 79602  
Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426239561   Bank of America, N.A.   2807 N GARNETT ST TULSA, OK   Adreanne
Bell-Justice
 
          74116   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239574   Bank of America, N.A.   3595 FM 1960 WHUMBLE, TX 77338   Adreanne
Bell-Justice
 
              (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239590   Bank of America, N.A.   2613 S. ORLANDO DR, HWY   Adreanne
Bell-Justice
 
          17/92SANFORD, FL 32773   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239600   Bank of America, N.A.   505 E. PLAZA DRIVE   Adreanne
Bell-Justice
 
          MOORESVILLE, NC 28115   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239613   Bank of America, N.A.   2850 W STATE RD 520 COCOA, FL   Adreanne
Bell-Justice
 
          32926   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239626   Bank of America, N.A.   12997 NORTH FREEWAY FORT   Adreanne
Bell-Justice
 
          WORTH, TX 76177   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239639   Bank of America, N.A.   2809 W. KINGSLEY ROAD   Adreanne
Bell-Justice
 
          GARLAND, TX 75041   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426239642   Bank of America, N.A.   6914 GATEWAY EAST EL PASO, TX   Adreanne
Bell-Justice
 
          79915   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426240974   Bank of America, N.A.   320 HIGHWAY 67 MIDLOTHIAN, TX 76065  
Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426240987   Bank of America, N.A.   3101 SOUTH I-35 SVC RD   Adreanne
Bell-Justice
 
          OKLAHOMA CITY, OK 73129   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426240990   Bank of America, N.A.   10300 IH-35 NORTH AUSTIN, TX   Adreanne
Bell-Justice
 
          78753   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426270371   Bank of America, N.A.   2728 N. WESTMORELAND DALLAS, TX 75212  
Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426282770   Bank of America, N.A.   29880 I-10 WEST BOERNE, TX 78006  
Adreanne Bell-Justice
 
              (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426287681   Bank of America, N.A.   1533 NORTH MCDONALD   Adreanne
Bell-Justice
 
          MCKINNEY, TX 75071   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426305893   Bank of America, N.A.   3708 ARCH AVENUE GRAND   Adreanne
Bell-Justice
 
          ISLAND, NE 68803   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426315605   Bank of America, N.A.   3407 N. MAIN STREET EAST   Adreanne
Bell-Justice
 
          PEORIA, IL 61611   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426363547   Bank of America, N.A.   32000 STATE HIGHWAY 249   Adreanne
Bell-Justice
 
          PINEHURST, TX 77362   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426363576   Bank of America, N.A.   3520 N PERKINS RD STILLWATER,   Adreanne
Bell-Justice
 
          OK 74075   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426369318   Bank of America, N.A.   161 CHARLES STREET   Adreanne
Bell-Justice
 
          HARRISONBURG, VA 22802   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426385716   Bank of America, N.A.   6311 HARBORSIDE DR   Adreanne
Bell-Justice
 
          GALVESTON, TX 77554   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426415851   Bank of America, N.A.   290 E. MAIN FARMINGTON, AR   Adreanne
Bell-Justice
 
          72730   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426418036   Bank of America, N.A.   301 WEST MABEL STREET   Adreanne
Bell-Justice
 
          MANKATO, MN 56002   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426418052   Bank of America, N.A.   460 32ND ROAD CLIFTON, CO 81520  
Adreanne Bell-Justice
 
              (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426418065   Bank of America, N.A.   2735 FM 2218 ROSENBERG, TX   Adreanne
Bell-Justice
 
          77471   (703)761-8256  





--------------------------------------------------------------------------------



 



                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name    
RSC Equipment Rental, Inc.
  4426418078   Bank of America, N.A.   12104 NAVARRO ST.VICTORIA, TX   Adreanne
Bell-Justice
 
          77904   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426418081   Bank of America, N.A.   1600 OLLIE LN. MARBLE FALLS, TX 78654  
Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426418104   Bank of America, N.A.   13240 STATE HWY 110   Adreanne
Bell-Justice
 
          SOUTHTYLER, TX 75707   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426418117   Bank of America, N.A.   573 NEW GOFF MOUNTAIN ROAD   Adreanne
Bell-Justice
 
          CROSS LANES, WV 25313   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426432119   Bank of America, N.A.   9510 W. CLEARWWATER AVE.   Adreanne
Bell-Justice
 
          KENNEWICK, WA 99336   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426456535   Bank of America, N.A.   101 FEDERAL DRIVE WELCH, WV   Adreanne
Bell-Justice
 
          24801   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426477831   Bank of America, N.A.   708 WEST PALMS LAS CRUCES, NM 88005  
Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426479444   Bank of America, N.A.   507 HIGHWAY 71 BASTROP, TX   Adreanne
Bell-Justice
 
          78602   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426494500   Bank of America, N.A.   2601 E. 2ND ST. GILLETTE, WY   Adreanne
Bell-Justice
 
          82718   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426569040   Bank of America, N.A.   2500 SOUTH 32ND STREET   Adreanne
Bell-Justice
 
          MUSKOGEE, OK 74401   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426570288   Bank of America, N.A.   15 SHARPNERS POND ROAD   Adreanne
Bell-Justice
 
          NORTH ANDOVER, MA 01845   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426570291   Bank of America, N.A.   ONE FIELDS POINT DRIVE   Adreanne
Bell-Justice
 
          PROVIDENCE, RI 02905   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426570301   Bank of America, N.A.   60 WOOSTER STREET NEW   Adreanne
Bell-Justice
 
          BRITAIN, CT 06052   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426584135   Bank of America, N.A.   100 LIBERTY LANE CHALFONT, PA 18914  
Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426584148   Bank of America, N.A.   3131 EAST BROADWAY AVE.   Adreanne
Bell-Justice
 
          BISMARCK, ND 58501   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426584151   Bank of America, N.A.   2651 GABEL RD. BILLINGS, MT   Adreanne
Bell-Justice
 
          59102   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426584164   Bank of America, N.A.   1373 CONANT ST MAUMEE, OH   Adreanne
Bell-Justice
 
          43537   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426584177   Bank of America, N.A.   2150 4TH AVE. SOUTH CLEAR   Adreanne
Bell-Justice
 
          LAKE, IA 50428   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426602253   Bank of America, N.A.   29786 N. HIGHWAY 281 BULVERDE,   Adreanne
Bell-Justice
 
          TX 78163   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426630212   Bank of America, N.A.   802 WESTIN OAKS DRIVE   Adreanne
Bell-Justice
 
          HAMMOND, LA 70404   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426630225   Bank of America, N.A.   12735 HIGHWAY 43 AXIS, AL 36505  
Adreanne Bell-Justice
 
              (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426630238   Bank of America, N.A.   3837 HIGHWAY 63 MOSS POINT, MS 39563  
Adreanne Bell-Justice
(703)761-8256
 
                   
RSC Equipment Rental, Inc.
  4426630241   Bank of America, N.A.   905 W. JADE AVENUE PORT   Adreanne
Bell-Justice
 
          ARTHUR, TX 77640   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426630254   Bank of America, N.A.   1013 EMERALD VALLEY DR.   Adreanne
Bell-Justice
 
          LAREDO, TX 78043   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426863351   Bank of America, N.A.   557 AIRPARK DR. DURANGO, CO   Adreanne
Bell-Justice
 
          81303   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426868916   Bank of America, N.A.   980 S. PAGEWOOD ST. ODESSA, TX   Adreanne
Bell-Justice
 
          79762   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426882277   Bank of America, N.A.   3495 E RUBEN M. TORRES   Adreanne
Bell-Justice
 
          BROWNSVILLE, TX 78521   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  4426885070   Bank of America, N.A.   7840 HIGHWAY 146 SOUTH   Adreanne
Bell-Justice
 
          BAYTOWN, TX 77520   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  3299999740   Bank of America, N.A.   6929 E GREENWAY PARKWAY   Adreanne
Bell-Justice
 
          SCOTTSDALE, AZ 85254   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  8188513183   Bank of America, N.A.   6929 E GREENWAY PARKWAY   Adreanne
Bell-Justice
 
          SCOTTSDALE, AZ 85254   (703)761-8256  
 
                   
RSC Equipment Rental, Inc.
  3299053118   Bank of America, N.A.   6929 E GREENWAY PARKWAY   Adreanne
Bell-Justice
 
          SCOTTSDALE, AZ 85254   (703)761-8256  





--------------------------------------------------------------------------------



 



                      Grantor   Account Number   Name of Bank   ADDRESS   Bank
Contact Name
RSC Equipment Rental of
  1000447   Royal Bank of    6929 E GREENWAY PARKWAY   Francine Fillion (866)
Canada 
      Canada   SCOTTSDALE, AZ 85254   248-7014    
 
                   
RSC Equipment Rental of
  1001148   Royal Bank of   6929 E GREENWAY PARKWAY   Francine Fillion (866)
Canada 
      Canada   SCOTTSDALE, AZ 85254   248-7014    
 
                   
RSC Equipment Rental of
  1001775   Royal Bank of   6929 E GREENWAY PARKWAY   Francine Fillion (866)
Canada
      Canada   SCOTTSDALE, AZ 85254   248-7014    
 
                   
RSC Equipment Rental of
  1096270   Royal Bank of   6929 E GREENWAY PARKWAY   Francine Fillion (866)
Canada 
      Canada   SCOTTSDALE, AZ 85254   248-7014    
 
                   
RSC Equipment Rental of
  4007258   Royal Bank of    6929 E GREENWAY PARKWAY   Francine Fillion (866)
Canada 
      Canada   SCOTTSDALE, AZ 85254   248-7014    
 
                   
RSC Holdings II, LLC
  452605   Deutsche Bank   6929 E GREENWAY PARKWAY   Meg Sutton (212) 250-
 
      Trust Companies    SCOTTSDALE, AZ 85254   6150    
 
                   
RSC Holdings III, LLC
  452613   Deutsche Bank   6929 E GREENWAY PARKWAY   Meg Sutton (212) 250-
 
      Trust Companies    SCOTTSDALE, AZ 85254   6150    





--------------------------------------------------------------------------------



 



SCHEDULE 4.15(b)
to Credit Agreement
Schedule 4.15(b): Credit Card Arrangements
Bank of America—RSC Equipment Rental, Inc.

  1.   Merchant Application and Agreement, with Bank of America and RSC
Equipment Rental, Inc (the “Company”).

American Express—RSC Equipment Rental, Inc.

  1.   American Express Card Acceptance Agreement, among American Express and
the Company.

Moneris Solutions Inc.—RSC Equipment Rental of Canada Ltd.

  1.   Agreement, dated as of April 1998 , among Moneris Solutions Inc. and RSC
Equipment Rental of Canada Ltd.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.15(c)
to Credit Agreement
Schedule 4.15(c): Blocked Accounts

                      Account Number/           Bank Contact Name Grantor   Type
of Account   Name of Bank   Address   and Phone Number
RSC Equipment
Rental, Inc
  8188513183/
Concentration/Lockbox   Bank of America, N.A.   CDA USCG Illinois North
#8188, 231 La Salle
Chicago, IL 60697   Adreanne Bell-Justice
(703)761-8256
 
               
Rental Service Corporation of Canada Ltd.
  03749-1006873   Royal Bank of Canada   1 Place Ville Marie,
8th Floor, West Wing
Montreal, QC H3C 3A9   Francine Fillion (514) 874-3041

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.2
to Credit Agreement
Schedule 5.2: Material Adverse Effect Disclosure
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
to Credit Agreement
Schedule 5.4: Consents Required
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.8
to Credit Agreement
Schedule 5.8: Real Property I. Owned Property

                  City   State   Address   Zip
Ft. Pierce
  FL   3019 S. US Highway 1     34982  
Muscatine
  IA   1303 Washington St.     52761  
Pensacola
  FL   5580 N. Pensacola Boulevard     32505  

II. Leased Property
LEASED PROPERTY

                      Location                     Number   Property ID   City  
State   Address   Zip
1
  R-001-01   Edmonton   AB   4915 101st Avenue    T6A-0L6
2
  R-002-02   Bonnyville   AB   4920-56 Avenue & 4912 & 4916 — 56 Avenue    T9N
2N8
4
  R-004-01   Edmonton   AB   15730 118th Ave.    T5N-3V8
5
  R-005-01   Fort Saskatchewan   AB   11141 — 89th Avenue    
6
  R-006-02   Fort McMurray   AB   275 MacAlpine Crescent    
6
  R-006-04   Ft. McMurray   AB   200 Lougheed Drive    T9K 2W3
6
  R-006-08   Ft. McMurray   AB   200 Lougheed Dr.    T9K 2W3
6
  R-006-09   Ft. McMurray   AB   200 Loougheed Dr.    T9K 2W3
7
  R-007-02   Sherwood Park   AB   244, 2181 Premier Way    T8H 2V1
8
  R-008-04   Saskatoon   SK   2921 Millar Avenue    S7K-6P6
9
  R-009-01   Regina   SK   235 McDonald St. North    S4N-5W2
9
  R-009-02   Regina   SK   110 Henderson Drive    S4N 5W2
10
  R-010-02   Calgary   AB   3639 8th Street SE    
11
  R-011-02   Red Deer   AB   6732 — 65th Avenue    T4P 1A5
12
  R-012-01   Whitecourt   AB   3915 38th Street    T7S-1P1
13
  R-013-01   Prince Albert   SK   59 17th Steet West    S6V-3X2
14
  R-014-01   Jacksonville   FL   2136 W. Beaver Street    32209
15
  R-015-01   Jacksonville   FL   8618 Philips Highway    32256
16
  R-016-01   Westlake   LA   3301 Cities Service Hwy.    70669
17
  R-017-02   Lake Charles   LA   1410 E. Prien Lake Road    70601
18
  R-018-01   Houston   TX   911 South Loop West    77054
21
  R-021-01   Gonzales   LA   38385 Highway 30    70737
22
  R-022-02   Buffalo   TX   U.S. Highway 79 South / 766 Highway 79 West    75831
27
  R-027-02   Lufkin   TX   3500 Ellen Trout Drive    75904
28
  R-028-01   Longview   TX   1419 FM 1845    75603
30
  R-030-02   Laredo   TX   1013 Emerald Valley Drive    78043
31
  R-031-01   College Station   TX   2301 S. Texas Avenue    77840
32
  R-032-02   Huntsville   TX   820 Bus Hwy 30 E    77340

 



--------------------------------------------------------------------------------



 



                      Location                     Number   Property ID   City  
State   Address   Zip
33
  R-033-01   Brenham   TX   2700 W. Highway 290    77834
34
  R-034-01   Temple   TX   5210 S. General Bruce    76502
36
  R-036-01   Round Rock   TX   3301 Interstate Hwy. 35 North    78664
38
  R-038-03   Moss Point   MS   3837 Highway 63    39563
39
  R-039-02   Vicksburg   MS   2720 Highway 61 North    39183
40
  R-040-02   Corpus Christi   TX   501 S. Padre Island Drive    78405
41
  R-041-01   Jackson   MS   4330 Highway 80 West    39209
42
  R-042-01   Hattiesburg   MS   5595 Highway 49 South    39402
43
  R-043-03   Foley   AL   19862 County Road 20    36535
44
  R-044-02   Columbus   MS   227 Shelton Street    39702
45
  R-045-01   Largo   FL   14144 66th Street N.    33771
46
  R-046-02   Port Richey   FL   11507 U.S. 19 North    34668
48
  R-048-01   Ft. Myers   FL   3051 Hanson Street    33916
51
  R-051-01   Decatur   AL   3180 Highway 20 West    35601
52
  R-052-02   Trussville   AL   3235 Veterans Circle    35235
54
  R-054-01   La Grange   GA   2123 Hamilton Rd.    30240
55
  R-055-01   Columbus   GA   2400 Whittlesey Road    31909
56
  R-056-01   Columbus   GA   1747 Warm Springs Rd.    31904
57
  R-057-02   Auburn   AL   1845 East Glenn Avenue    36830
58
  R-058-01   Newnan   GA   35 Herring Road    30263
59
  R-059-02   Villa Rica   GA   1275 Carrollton-Villa Rica Highway    30180
60
  R-060-01   Riverdale   GA   604 & 616 Hwy 138 S.W.    30274
61
  R-061-01   Demopolis   AL   1214 Jefferson Road    36732
66
  R-066-01   Tuscaloosa   AL   2750 Southside Drive    35401
67
  R-067-01   Albany   GA   729 S. Westover Boulevard    31707
68
  R-068-01   Augusta   GA   3521 Old Savannah Road.    30906
69
  R-069-01   Chattanooga   TN   4293 Highway 58    37416
72
  R-072-01   Bogart   GA   50 Trade Street    30622
73
  R-073-01   Rome   GA   3297 Martha Berry Hwy.    30165
75
  R-075-02   West Palm Beach   FL   6575 Southern Boulevard    
77
  R-077-01   Daytona Beach   FL   1830 Mason Ave.    32117
80
  R-080-02   Stevenson   AL   43388 U.S. Highway 72    35772
81
  R-081-03   Huntsville   AL   376 Dan Tibbs Road    35806
82
  R-082-02   Muscle Shoals   AL   1512 E 2nd Street    35662
92
  R-092-02   Mobile   AL   4251 Alden Dr.    36693
99
  R-099-01   Scottsdale   AZ   6929 E. Greenway STE 200    85254
107
  R-107-01   Leesville   LA   11832 Lake Charles Highway    71496
110
  R-110-01   Alexandria   LA   3612 Coliseum Blvd.    71303
112
  R-112-01   Wichita Falls   TX   6230 Southwest Pkwy.    76310
114
  R-114-02   Bulverde   TX   29786 N. Highway 281    78163
115
  R-115-02   Broussard   LA   4911 Highway 90 East    70518
116
  R-116-01   Houma   LA   10606 E. Main St.    70363

 



--------------------------------------------------------------------------------



 



                      Location                     Number   Property ID   City  
State   Address   Zip
117
  R-117-01   Marble Falls   TX   1600 Ollie Lane    78654
118
  R-118-01   Mandeville   LA   68674 Hwy. 59    70471
119
  R-119-01   Orange   TX   5194 FM 1006    77630
120
  R-120-02   Bay City   TX   5603 7th Street    77414
121
  R-121-01   San Marcos   TX   4542 IH 35    78666
122
  R-122-01   Killeen   TX   1300 W. Central TX Expy.    76542
124
  R-124-02   Tyler   TX   13240 State Highway 110 South    75707
126
  R-126-02   Boerne   TX   29880 W IH-10    78006
127
  R-127-01   San Angelo   TX   2225 Austin St    76903
130
  R-130-01   Grenada   MS   80 Grady Road    38901
131
  R-131-02   Mabelvale   AR   11618 Otter Creek South    72103
135
  R-135-01   Jacksonville   AR   2600 W. Main    72076
136
  R-136-01   Southaven   MS   7217 Airways Road    38671
138
  R-138-01   Meridian   MS   3035 S. Frontage Road    39301
139
  R-139-03   Bartlett   TN   6600 Summer Avenue / Hwy 70    38134
141
  R-141-01   Fort Walton Beach   FL   119 Doodle Avenue    32547
142
  R-142-05   Davie   FL   3540 Burris Road    33314
145
  R-145-02   Thomasville   GA   10247 Highway 84 East    31757
150
  R-150-02   Jasper   AL   13001 Highway 78    35501
151
  R-151-02   Montgomery   AL   700 Enterprise Court    36117- 2299
152
  R-152-02   Oxford   AL   1214 Hamrick Drive West    36203
153
  R-153-01   Alexander City   AL   364 Highway 280    35010
154
  R-154-02   Dothan   AL   3425 Napier Field Rd    36303
155
  R-155-03   Axis   AL   12735 Highway 43    36505
156
  R-156-01   Panama City   FL   1503 West 15th Street    32401
157
  R-157-01   Attalla   AL   140 Industrial Drive    35954
159
  R-159-01   Pelham   AL   1369 McCain Pkwy    35124
160
  R-160-01   Byron   GA   135 Peachtree Road    31008
169
  R-169-03   Lebanon   TN   5188 Eastgate Blvd    37090
170
  R-170-01   Cleveland   TN   1500 Fritz Street SE    37323
171
  R-171-03   Knoxville   TN   5417 Middlebrook Pike    37921
173
  R-173-01   Talbott   TN   6688 W. A. Johnson Hwy.    37814
174
  R-174-01   Crossville   TN   608 West Avenue    38555
175
  R-175-02   Clarksville   TN   147 Jack Miller Boulevard    37042
176
  R-176-03   Nashville   TN   301 Crutcher Street    
177
  R-177-01   Murfreesboro   TN   1425 S. Church Street    37130
178
  R-178-01   Franklin   TN   109 Century Court    37064
180
  R-180-01   Myrtle Beach   SC   709 Seaboard Street    29577
188
  R-188-01   Monroe   NC   4013 Highway 74 West    28110
190
  R-190-01   Hopewell   VA   700 South 15th Avenue    23860
191
  R-191-01   Baltimore   MD   3925 Washington Blvd.    21227
196
  R-196-01   Thomasville   PA   6778 Lincoln Hwy. West    17364

 



--------------------------------------------------------------------------------



 



                      Location                     Number   Property ID   City  
State   Address   Zip
201
  R-201-01   Aiken   SC   610 Pine Log Road    29803
202
  R-202-01   Salem   VA   1201 Electric Road    24153
203
  R-203-02   Christiansburg   VA   1570 Radford Road    24073
204
  R-204-02   Summerville   SC   2721 West 5th North Street    29483
206
  R-206-01   Abingdon   MD   1303 Governor Court     21009
207
  R-207-02   Frederick   MD   4620 Wedgewood Boulevard    21703
210
  R-210-01   Moline   IL   3913 24th Street    61265
212
  R-212-01   Des Moines   IA   2021 NE Broadway    50313
213
  R-213-01   Cedar Rapids   IA   5735 4th Street SW    52404
214
  R-214-01   Decatur   IL   4419 & 4375 Reas Bridge Road    62521
216
  R-216-01   Urbana   IL   1414 Triumph Drive    61802
218
  R-218-02   Ames   IA   2108 Lincoln Way    50010
219
  R-219-01   E. Chicago   IN   300 W. Chicago Ave.    46312
221
  R-221-02   Republic   MO   6876 W. Republic Road    65738
222
  R-222-02   Clifton   CO   460 32nd Road    81520
223
  R-223-03   Stillwater   OK   3520 N. Perkins Road    74075
224
  R-224-01   Waukesha   WI   21600 Doral Road    53187
224
  R-224-02   Waukesha   WI   21650 Doral Road    53187
226
  R-226-01   ElK Grove Village   IL   2201 East Higgins Road    60070
230
  R-230-02   Pine Bluff   AR   6520 W. Barraque Street    71602
231
  R-231-01   Texarkana   TX   2022 Texas Blvd.    75501
232
  R-232-02   Rogers   AR   2505 N. 24th Street    72756
233
  R-233-01   Jonesboro   AR   2927 Browns Lane    72401
235
  R-235-03   Blytheville   AR   4855 North County Road 773    72316
237
  R-237-01   Russellville   AR   3004 S. Arkansas    72802
238
  R-238-01   Fort Smith   AR   3616 Towson Avenue    72901
239
  R-239-02   Hot Springs   AR   513 Airport Road    71913
240
  R-240-01   Tallahassee   FL   709 West Gaines St.    32304
241
  R-241-01   Tallahassee   FL   3655 N. Monroe St.    32303
243
  R-243-01   Tallahassee   FL   2445 Capital Circle NE    32308
244
  R-244-02   Lake City   FL   539 S.W. Arrowhead Terrace    32024
245
  R-245-02   Valdosta   GA   4383 Inner Perimeter Road    31602
248
  R-248-01   Oshkosh   WI   5814 Green Valley Road    53066
249
  R-249-01   Bartlesville   OK   3801 SE Nowata Road    74006
249
  R-249-02   Bartlesville   OK   Lot Next Door    
250
  R-250-01   Waterloo   IA   2025 Westfield Avenue    50704
251
  R-251-01   LaCrosse   WI   2809 Larson Street    54603
252
  R-252-03   Hays   KS   1100 Vine Street    67601
254
  R-254-02   Hubbard   OH   7094 Truck World Blvd    44425
257
  R-257-02   O’Fallon   MO   9080 Veterans Memorial Drive    63366
274
  R-274-03   Richmond   KY   6001 Atwood Drive    40475
276
  R-276-02   Corbin   KY   912 W. Cumberland Gap Parkway    40701

 



--------------------------------------------------------------------------------



 



                      Location                     Number   Property ID   City  
State   Address   Zip
279
  R-279-01   Ardmore   OK   3212 Prairie Valley Road    73401
280
  R-280-02   Kirksville   MO   3008 North Baltimore Street    63501
281
  R-281-02   Osage Beach   MO   5635 Highway 54    65065
282
  R-282-01   Hibbing   MN   1226 E. 16th Avenue & 1508 13th Street E.    55746
283
  R-283-01   Liberal   KS   325 S. Kansas Avenue    67901
285
  R-285-01   Scottsbluff   NE   230394 Highland Road    69361
286
  R-286-04   Mankato   MN   301 W. Mabel Street    56002
288
  R-288-03   Harrisburg   PA   932 S. 13th Street    17104
290
  R-290-01   Denver   CO   11250 East 40th Avenue    80239
291
  R-291-01   Denver   CO   1250 Zuni Street    80204
292
  R-292-01   Amarillo   TX   3900 Interstate 40 East    79103
293
  R-293-01   Lubbock   TX   317 Southeast Loop 289    79404
295
  R-295-01   Albuquerque   NM   9170 Coors NW    87120
296
  R-296-01   Albuquerque   NM   2401 Menaul NE    87107
297
  R-297-02   Grand Island   NE   3708 Arch Avenue    68801
298
  R-298-01   Olathe   KS   11615 S. Rogers Road    66062
299
  R-299-02   Kansas City   MO   1040 Burlington    64116
300
  R-300-01   Fort Collins   CO   1429 E. Mulberry    80524
302
  R-302-01   Littleton   CO   13109 N. Highway 85    80125
303
  R-303-01   Colorado Springs   CO   2401 Steel Drive    80907
308
  R-308-03   Akron   OH   2292 South Arlington Street    44319
309
  R-309-03   Maumee   OH   1373 Conant Street    43537
311
  R-311-01   Wichita   KS   9707 E. Orme    67207
312
  R-312-02   Wichita   KS   9127 West Kellogg Drive    67209- 1860
314
  R-314-01   Lees Summit   MO   951 SE. Oldham Parkway    64081
315
  R-315-01   Warrensburg   MO   754 E. Young    64093
315
  R-315-02   Warrensburg   MO   611 Creach Drive    64093
316
  R-316-03   Columbia   MO   3215 Paris Road    65202
317
  R-317-01   Joplin   MO   2805 Newman Road    64801
318
  R-318-01   Norman   OK   2900 North Interstate Dr.    73072
319
  R-319-02   St. Joseph   MO   3818 South Leonard Road    64503
320
  R-320-01   Plymouth   MN   2340 Fernbrook Lane    55447
322
  R-322-01   Oakdale   MN   6740 Hudson Blvd.    55128
322
  R-322-02   Oakdale   MN   Hudson Blvd    55128
323
  R-323-01   Burnsville   MN   3750 Highway 13 West    55337
324
  R-324-01   Duluth   MN   4201 West First Street    55807
325
  R-325-02   LaVista   NE   8616 S. 135th Street    68138
326
  R-326-01   Lincoln   NE   1821 Cornhusker Hwy.    68521
326
  R-326-02   Lincoln   NE   1830 Yolande    68521
327
  R-327-02   West Burlington   IA   1050 S. Gear Avenue    52655
328
  R-328-01   Clinton   IA   2705 S. 17th Street    52732

 



--------------------------------------------------------------------------------



 



                      Location                     Number   Property ID   City  
State   Address   Zip
330
  R-330-01   Rochester   MN   3020 Highway 63 North    55906
331
  R-331-01   El Dorado   AR   810 Strong Highway    71730
332
  R-332-03   Yukon   OK   201 Sara Road    73131
333
  R-333-01   Broken Arrow   OK   708 W. Elgin Street    74012
334
  R-334-01   Oklahoma City   OK   324 W. Memorial Rd.    73114
335
  R-335-02   Muskogee   OK   2500 S. 32nd Street    74401
336
  R-336-02   Brownsville   TX   3495 E Ruben M Torres    78521
337
  R-337-02   Sand Springs   OK   8200 Charles Page Boulevard    74063
339
  R-339-03   Valley Park   MO   421 West Outer Loop Road    63088
340
  R-340-01   Bloomington   IL   2701 South Main Street    61704
341
  R-341-01   Cape Girardeau   MO   2050 Southern Expressway    63703
342
  R-342-02   Quincy   IL   3801 Maine Street    62301
343
  R-343-01   Green Bay   WI   3161 Market Street    54304
344
  R-344-01   Madison   WI   26 Marsh Court    53718
345
  R-345-01   Schofield   WI   5605 Mesker Street    54476
346
  R-346-01   Peru   IL   2901 N. Peoria Street    61354
347
  R-347-01   DeKalb   IL   1845 East Lincoln Hwy.    60115
348
  R-348-02   East Peoria   IL   3407 N. Main Street    61611
351
  R-351-02   Clear Lake   IA   2150 4th Street S.W.    50428
352
  R-352-01   Dodge City   KS   307 North 14th Avenue    67801
353
  R-353-01   Tupelo   MS   1948 Cliff Gookin Blvd.    38801
354
  R-354-02   Channahon   IL   22634 South Frontage Road West    60410
355
  R-355-01   St. Cloud   MN   3352 Southway Drive    56301
357
  R-357-02   Springfield   IL   1600 S. Dirksen Parkway    62703
358
  R-358-02   Dubuque   IA   1025 Cedar Cross Road    52003
359
  R-359-02   Collinsville   IL   5076 Mid America Court    62234
361
  R-361-03   Fargo   ND   3004 Thunder Road South    58104
362
  R-362-01   Sioux Falls   SD   3620 North Lewis Avenue    57105
366
  R-366-03   Hollister   MO   #48 Industrial Park Drive    65672
367
  R-367-02   Jackson   TN   174 Kenworth Boulevard    38305
369
  R-369-02   Lawrence   KS   31st St & Haskell Ave    66046- 4329
370
  R-370-02   New Castle   DE   900 Basin Rd    19720
371
  R-371-01   Lancaster   PA   1209 Marshall Avenue    17601
372
  R-372-01   Laurel   DE   28587 Sussex Highway    19956
375
  R-375-05   New Castle   DE   910 Basin Road Suite 220 — 2nd Floor    19720
376
  R-376-02   Griffin   GA   392 North Expressway    30223
377
  R-377-01   Statesboro   GA   16300 U.S. Highway 80 West    30458
380
  R-380-02   Elizabethtown   KY   210 Corporate Dr.    42701
381
  R-381-01   Lebanon   KY   65 Sulphur Springs Rd.    40033
382
  R-382-02   Duncansville   PA   947 Route 22 East    16635
383
  R-383-01   Arden   NC   3883 Sweeten Creek Road    28704

 



--------------------------------------------------------------------------------



 



                      Location                     Number   Property ID   City  
State   Address   Zip
386
  R-386-02   Chalfont   PA   100 Liberty Lane    18914
388
  R-388-02   Bowling Green   KY   970 Lovers Lane    42101
390
  R-390-01   Gilbert   AZ   215 E. Baseline Road    85233
390
  R-390-03   Gilbert   AZ   115 East Baseline Road    85233
391
  R-391-01   Tucson   AZ   9 W. Prince Road    85705
392
  R-392-01   Show Low   AZ   3461 East Deuce of Clubs    85901
394
  R-394-01   Sierra Vista   AZ   648 East Fry Blvd.    85635
395
  R-395-02   Safford   AZ   1060 E. Highway 70    85546
396
  R-396-02   Globe   AZ   2020 US Highway 60    85501
397
  R-397-01   Gallup   NM   2323 West Hwy. 66    87301
398
  R-398-02   Farmington   NM   181 S. Browning Parkway    87401
399
  R-399-01   Phoenix   AZ   21445 North 27th Ave.    85027
400
  R-400-01   Pueblo   CO   814 N Santa Fe Ave.    81003
401
  R-401-01   Steamboat Springs   CO   2251 Downhill Drive    80477
402
  R-402-02   Cave Creek   AZ   6921 East Cave Creek Road    85331
403
  R-403-01   Santa Fe   NM   2707 Cerrillos    87505
403
  R-403-02   Santa Fe   NM   Lots C-5 & C6 Del Camino Rd.    87502
405
  R-405-02   Alamogordo   NM   1437 Hwy 70 West    88310
406
  R-406-04   Las Cruces   NM   700 & 708 West Palms    88005
409
  R-409-01   Eagle   CO   1045 Chambers Ave. Lot C-11    81631
410
  R-410-01   Cheyenne   WY   709 West Lincolnway    82001
412
  R-412-02   Prescott Valley   AZ   6363 E. 2nd Street    86301
413
  R-413-01   Casa Grande   AZ   1429 North Pinal Avenue    85222
415
  R-415-01   Breckenridge   CO   116 Country Road 450    80424
415
  R-415-02   Breckenridge   CO   0112 Summit County Road #450    80424
419
  R-419-01   Longmont   CO   900 S. Sunset Road    80302
421
  R-421-01   Elizabeth City   NC   1000 Halstead Boulevard    27907
423
  R-423-01   Manhattan   KS   915 Enoch Lane    66502
426
  R-426-01   Stuart   FL   725 S.E. Monterey Rd.    34994
429
  R-429-01   Rhinelander   WI   5809 Highway 8 West    54501
431
  R-431-01   Greenwood   SC   2402 Highway 72/221 E. Brickyard Rd.    29646
432
  R-432-02   Johnson City   TN   800 Boone Station Rd    37615
438
  R-438-02   Starkville   MS   600 Highway 25    39759
439
  R-439-01   Casper   WY   3233 Cy Avenue    82604
442
  R-442-03   Manassas   VA   12391 Randolph Ridge Road    20109
443
  R-443-02   Fredericksburg   VA   4616 Lassen Lane    
444
  R-444-01   Winchester   VA   1961 S. Loudoun Street    22601
445
  R-445-06   Cross Lanes   WV   575 New Goff Mountain Road    25313
446
  R-446-01   Woodbridge   VA   1308 Horner Road    22191
447
  R-447-02   Virginia Beach   VA   1344 Taylor Farm Road    23453

 



--------------------------------------------------------------------------------



 



                      Location                     Number   Property ID   City  
State   Address   Zip
454
  R-454-03   Harrisonburg   VA   161 Charles Street    22821
457
  R-457-01   Columbia   SC   1400 Bluff Road    29201
460
  R-460-01   Princeton   WV   319 Oakvale Road    24701
462
  R-462-01   Beckley   WV   309 North Eisenhower Drive    25801
462
  R-462-02   Beckley   WV   307 N Eisenhower Dr (Lots 2 & 3)    25801
462
  R-462-03   Beckley   WV   309 North Eisenhower Drive    25801
463
  R-463-03   Charlottesville   VA   104 Meade Street    22902
465
  R-465-01   Richmond   VA   6710-6720 Everglades Drive    23225
472
  R-472-05   Charlotte   NC   3022 Griffith St    28203
473
  R-473-01   Greensboro   NC   105 Swing Road    27409
474
  R-474-01   Raleigh   NC   5600 Chapel Hill Road    27607
475
  R-475-02   South Bend   IN   4311 North Mayflower Road    
476
  R-476-01   Greenville   SC   1000 Woodruff Road    29607
477
  R-477-01   Charleston   SC   2841 Azalea Drive    29405
478
  R-478-02   Rock Hill   SC   910 Riverview Road    29732
479
  R-479-01   Wilmington   NC   1020 N. Front Street 2200 West Loop South, #475  
 28401
480
  R-480-02   Asheville   NC   141 Sweeten Creek Road    28803
482
  R-482-02   Savannah   GA   1000 Chatham Parkway North    31408- 3036
483
  R-483-01   Victoria   TX   12104 N. Navarro    77904
484
  R-484-03   Providence   RI   1 Fields Point Drive    02905
485
  R-485-01   Cookeville   TN   1830 Foreman Drive    38501
486
  R-486-01   Lawrenceville   GA   229 Hurricane Shoals Road    30045
487
  R-487-02   Marietta   GA   1950 Guffin Lane    30066
489
  R-489-01   Vancouver   WA   7920 N.E. St. Johns Rd.    
489
  R-489-02   Vancouver   WA   7920 NE St. Johns Rd    98665
490
  R-490-02   Spencer   IA   4016 Highway Boulevard    51301
492
  R-492-01   Manvel   TX   7302 Corporate Drive    77578
494
  R-494-01   Jacksonville   NC   229 Center Street    28546
495
  R-495-02   Pinehurst   TX   32000 SH #249    77362
497
  R-497-01   Brunswick   GA   1008 Commercial St    31522
498
  R-498-02   Middleton   MA   15 Sharpners Pond Rd., Building G    01949
501
  R-501-01   Salina   KS   1500 S. Broadway    67401
505
  R-505-02   Riverside   CA   520 E. LaCadena Drive    92501
506
  R-506-01   Bakersfield   CA   4117 Rosedale Highway    93308
508
  R-508-01   Long Beach   CA   2900 E. Spring Street    90806
511
  R-511-02   Temecula   CA   28377 Felix Valdez Avenue    92590
513
  R-513-01   Santa Ana   CA   1000 S. Grand Avenue    
521
  R-521-02   Flagstaff   AZ   2678 E. Huntington Drive    86001
522
  R-522-03   Gillette   WY   2601 E 2nd Street    82718
523
  R-523-02   Bullhead City   AZ   2250 Silvercreek Road    86442
525
  R-525-03   Billings   MT   2651 Gabel Road    59102
527
  R-527-01   Yuma   AZ   2720 E 16th Street (Hwy 95)    

 



--------------------------------------------------------------------------------



 



                      Location                     Number   Property ID   City  
State   Address   Zip
528
  R-528-01   West Valley City   UT   2781 W. 2100 South    84119
550
  R-550-01   San Francisco   CA   2177 Jerrold Avenue    94124
552
  R-552-01   San Jose   CA   2150 O’Toole Avenue    95131
556
  R-556-02   Martinez   CA   4030 Pacheco Boulevard    94553
556
  R-556-04   Martinez   CA   4022 Pacheco BLVD.    94553
559
  R-559-01   Ellensburg   WA   501 South Main    98926
560
  R-560-01   Moses Lake   WA   1210 W. Broadway    98837
561
  R-561-01   Tacoma   WA   2302 East “Q” Street    98421
562
  R-562-02   Everett   WA   2810 Highland Avenue    98201
563
  R-563-01   Redmond   WA   9045 Willows Road    98052
565
  R-565-01   Seattle   WA   5421 1st Avenue South    98108
565
  R-565-03   Seattle   WA   S. Dawson St.    
566
  R-566-01   Mt Vernon   WA   1301 East College Way    98273
569
  R-569-02   Clackamas   OR   1385 SE Amber Road    97015
571
  R-571-03   Durango   CO   557 Air Park Drive    81301
575
  R-575-02   Hermiston   OR   2358 N. First Place    97838
578
  R-578-01   Coos Bay   OR   1819 Highway 101 South    
580
  R-580-02   Martinez   CA   4030 Pacheco Boulevard    94553
583
  R-583-01   Salem   OR   3092 Silverton Road    97301
595
  R-595-01   Conklin   AB   161 Northland Dr.    T0P 1H0
595
  R-595-02   Conklin   AB   119 Poplar Dr.   T0P1H0
601
  R-601-03   Kamloops   BC   705 Laval Crescent   V2C 5P2
602
  R-602-01   Medicine Hat   AB   2230-9th Avenue   T1A 0N5
602
  R-602-02   Medicine Hat   AB   23 Southwest Drive SW   T1A On5
604
  R-604-01   Lethbridge   AB   1405 33 Street N.   T1H 5H2
605
  R-605-03   Lloydminster   SK   4401 — 37th Avenue   F9V 1E9
614
  R-614-01   Lakeland   FL   3635 Hwy. 98 N.    33805
615
  R-615-03   Chapin   SC   No. 192000002200 on HWY 213 adjacent to the SCEG    
616
  R-616-01   Tampa   FL   5907 E. Adamo Drive    33619
618
  R-618-02   Mulberry   FL   907 East Canal Street    33860
619
  R-619-05   Naples   FL   6487 Airport Pulling Road    34109
620
  R-620-02   Durham   NC   200 S. LaSalle Street    27705
622
  R-622-02   Orlando   FL   4201 L.B. McLeod    32811
623
  R-623-02   Gulfport   MS   10230 Logan Cline Drive    39503
624
  R-624-01   Moose Jaw   SK   850 High St    S6H 1T9
626
  R-626-02   New Britain   CT   60 Wooster Street    06052
629
  R-629-01   Hampton   VA   602 Copeland Drive    23661
631
  R-631-02   Fayetteville   NC   4301 Murchison Road    28311
633
  R-633-02   Mooresville   NC   505 East Plaza Drive    28115
641
  R-641-02   Leesburg   FL   100 Weber Ave & Hwy 44    34748
642
  R-642-02   Cocoa   FL   2850 W. State Road 520    32926
644
  R-644-01   Winter Haven   FL   355 5th Street SW    33880

 



--------------------------------------------------------------------------------



 



                      Location                     Number   Property ID   City  
State   Address   Zip
647
  R-647-01   Hammond   LA   802 Westin Oaks Drive    
650
  R-650-01   Ft Worth   TX   12997 North Freeway    76117
651
  R-651-01   Shreveport   LA   300 Lynbrook Boulevard    71106
652
  R-652-03   Bastrop   TX   507 Highway 71    78602
653
  R-653-01   Lewisville   TX   737 East Main    75067
654
  R-654-03   Dallas   TX   2728 Westmoreland    75212
655
  R-655-01   Waco   TX   6931 Woodway Drive — bldg #3    76712
656
  R-656-02   Plaquemine   LA   58020 Industrial Boulevard    70764
657
  R-657-02   Donaldsonville   LA   2235 Highway 70    70346
659
  R-659-01   Abilene   TX   1766 S. Treadaway    79602
660
  R-660-03   Tulsa   OK   2807 North Garnett Road    
661
  R-661-02   Odessa   TX   980 S. Pagewood Avenue    79762
662
  R-662-02   Lawton   OK   2420 Lee Boulevard    73505
664
  R-664-02   Humble   TX   3595 FM 1960 West    77338
666
  R-666-03   Baton Rouge   LA   6952 & 6958 Airline Highway    70805
668
  R-668-01   Westwego   LA   1444 W. Bank Expressway    70094
668
  R-668-02   Westwego   LA   1446 W. Bank Expressway    70094
669
  R-669-02   Garland   TX   2809 West Kingsley Road    75041
670
  R-670-01   El Paso   TX   6914 Gateway East    79915
671
  R-671-04   Williston   ND   2409 7th Ave. E.    58801
671
  R-671-05   Williston   ND   802 University Ave    58801
672
  R-672-01   New Orleans   LA   11580 Chef Menteur Highway    70128
673
  R-673-01   Midlothian   TX   320 North Highway 67    76065
676
  R-676-01   Oklahoma City   OK   3101 South Prospect    73129
677
  R-677-01   Austin   TX   10300 I.H. 35 North    78753
681
  R-681-02   Austin   TX   4811 East Ben White    78744
682
  R-682-01   Lynchburg   VA   3560 Young Place    24501
683
  R-683-01   Washington   PA   944 Manifold Rd    15301
686
  R-686-01   Wenatchee   WA   421 S. Wenatchee Blvd.    98801
689
  R-689-02   McKinney   TX   1533 N. McDonald    75069
691
  R-691-01   San Antonio   TX   5120 Wurzbach Road    78238
692
  R-692-02   San Antonio   TX   5333 E. Houston    78220
692
  R-692-03   San Antonio   TX   5333 E. Houston    78220
693
  R-693-03   Baytown   TX   7840 Highway 146 South    77520
694
  R-694-02   Mobile   AL   4230 B Halls Mill Road    
694
  R-694-03   Mobile   AL   4226 Halls Mill Road    36693
707
  R-707-01   Birmingham   AL   4111 Pinson Valley Parkway    35215
708
  R-708-01   Fairfield   OH   4300 Muhlhauser Road    45014
709
  R-709-03   Weatherford   TX   2201 Tin Top Road, #400    76086
711
  R-711-03   Port Arthur   TX   905 West Jade Avenue    77640
712
  R-712-02   Sun Valley   CA   8450 Haddon Avenue    91352
716
  R-716-03   Baton Rouge   LA   913 Chippewa Street    70805

 



--------------------------------------------------------------------------------



 



                      Location                     Number   Property ID   City  
State   Address   Zip
721
  R-721-02   Houston   TX   11003 Bissonnet    77099
726
  R-726-02   Stafford   TX   2510 S. Main Street    77477
727
  R-727-03   Conroe   TX   4007 Sprayberry Lane    77318
730
  R-730-01   Louisville   KY   3485 Roger E. Schupp Street    
731
  R-731-02   Evansville   IN   4828 Constellation Avenue    47711
735
  R-735-02   Huber Heights   OH   5773 Executive Boulevard    45424
736
  R-736-02   Indianapolis   IN   3805 S. Harding Street    46278
738
  R-738-03   Bismarck   ND   3131 East Broadway, Suite 1    58501
740
  R-740-01   Charlotte   NC   10840 Metromont Parkway    28269- 7507
741
  R-741-01   Raleigh   NC   4320 New Bern Avenue    
744
  R-744-01   Chesapeake   VA   3501 Business Center Drive    
747
  R-747-01   Rolla   MO   1326 S. Bishop Avenue    65401
749
  R-749-01   Pharr   TX   3925 N. Cage Boulevard    78577
750
  R-750-02   San Benito   TX   1720 W Expressway 83    78586
751
  R-751-02   Houston   TX   15210 FM 529 at Highway 6    77095
752
  R-752-02   Beaumont   TX   4225 College Street    77707
754
  R-754-02   Webster   TX   17700 Highway 3    77598
755
  R-755-02   Ft. Worth   TX   4900 E. Loop 820 South    76119
757
  R-757-02   Katy   TX   20202 Park Row    77449
758
  R-758-03   Eunice   NM   1804 Texas Avenue    88231
759
  R-759-01   Port Lavaca   TX   824 S. Hwy 35 Bypass    77979
760
  R-760-01   Rosenberg   TX   2735 FM 2218    77471
770
  R-770-02   Houston   TX   8200 East Freeway    77029
800
  R-800-01   LaPlace   LA   2500 W. Airline Highway    70068
804
  R-804-02   Freeport   TX   2011 Highway 288    77541
804
  R-804-03   Freeport   TX   2011 Highway 288    77541
808
  R-808-02   Nederland   TX   1635 Industrial Park Drive    77627
815
  R-815-02   Texas City   TX   4002 Texas Avenue    77590
825
  R-825-03   LaPorte   TX   8807 & 8787 Highway 225    77571
830
  R-830-02   Galveston   TX   6311 Harborside Drive    77554
837
  R-837-01   Lake Buena Vista   FL   (c/o BVCC) 3291 Wedway    32830
891
  R-891-01   Deer Park   TX   444 W. Pasadena Blvd., Suite B    77536
973
  R-973-00   Charlotte   NC   3417 E Trade Park Court    28217
976
  R-976-01   Plymouth   MN   3200 Harbor Lane    55447
983
  R-983-04   Houston   TX   16340 Park Ten Place, #300    77084
62
  R-062-03   Milledgeville   GA   51 Marshall Road    31061
109
  R-109-02   Palatka   FL   901 Highway 19 N.    32177
162
  R-162-03   Somerset   KY   530 Enterprise Dr.    42501
186
  R-186-03   Goldsboro   NC   2411 Hwy 70    27530
200
  R-200-03   Waynesboro   GA   6970 River Road    30830
269
  R-269-02   Hickory   NC   22 17th St. NW    28601
272
  R-272-02   Blair   NE   695 East Grant St.    68008

 



--------------------------------------------------------------------------------



 



                      Location                     Number   Property ID   City  
State   Address   Zip
273
  R-273-03   Yazoo City   MS   Township 12 North, Range 2 West    39194
373
  R-373-01   Cleveland   OH   4416 Pershing Ave.    44127
385
  R-385-04   Covington   VA   113 E. Fudge St.    24426
428
  R-428-03   Chippewa Falls   WI   3482 130th St.    54729
471
  R-471-01   Springdale   PA   911 Rail Road Street    15144
515
  R-515-01   Tumwater   WA   2840 Black Lake Blvd.    98512
576
  R-576-03   Roseburg   OR   2661 NE Stephens St.    97470
577
  R-577-03   Boise   ID   6438 Supply Way    83716
671
  R-671-03   Williston   ND   1301 Bison Dr.    58801
679
  R-679-01   Greeley   CO   450 East 16th St.    80631
766
  R-766-01   Boulder   WY   Lot 58 — Sand Draw Ind.    
772
  R-772-01   Truth Or Consequence   NM   234 Aleman Rd    87901
773
  R-773-01   Artesia   NM   7217 Roswell Highway    88210
774
  R-774-01   Modesto   CA   1650 Culpepper    95351
778
  R-778-01   Lancaster   CA   42144 6th. St. E    93534
791
  R-791-01   West Sacramento   CA   2345 Evergreen Ave.    95691
796
  R-796-01   Woodward   OK   3901 1st Street    73801
797
  R-797-01   Calera   OK   710 Service Road    74730
798
  R-798-01   Enid   OK   4914 West Owen K. Garriott Rd.    73703
799
  R-799-01   McAlester   OK   1124 George Nigh Expressway    74501
827
  R-827-01   El Centro   CA   1201 S. Hope St.    92243
868
  R-868-01   Castroville   CA   1455 Wood St., Unit 1    95012
871
  R-871-01   Edwardsville   KS   9254 Woodend, Suite 9154C    66111
875
  R-875-01   Esterhazy   SK   306 Sumner St.    S0A OXO
878
  R-878-01   N. Battleford   SK   10030 Marquis Ave.    S9A 2Y6
879
  R-879-01   North Las Vegas   NV   3109 Losee Road    89030

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.9
to Credit Agreement
Schedule 5.9: Intellectual Property Claims
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.16
to Credit Agreement
Schedule 5.16: Subsidiaries

                                          Subsidiary’s       # of   Total      
      Jurisdiction   Direct Equity   Shares   Shares   Ownership   Pledged
Subsidiary   of Formation   Holder   Owned   Outstanding   Interest   (Y/N)
RSC Holdings III, LLC
  Delaware   RSC Holdings II, LLC     N/A       N/A       100 %   Y
 
                                   
RSC Equipment Rental, Inc. (formerly known as Rental Service Corporation)
  Arizona   RSC Holdings III, LLC     1000       1000       100 %   Y
 
                                   
RSC Equipment Rental of Canada Ltd. (formerly known as Rental Service
Corporation of Canada Ltd.)
  Alberta, Canada   RSC Equipment Rental, Inc.     1100       1100       100 %  
Y

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.18
to Credit Agreement
Schedule 5.18: Environmental Matters
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.21
to Credit Agreement
Schedule 5.21: Insurance

                                              Effective   Expiration            
Insurance Type   Insurer   Date   Date   Policy #   Limits   Deductible
 
                                1,000,000  
General Liability
  Liberty   11/27/2006   5/1/2008   TB2-631-508763-036                
Occurrence
  Mutual                   $ 3,000,000          
General Aggregate
  U.S.                   $ 8,000,000          
Products/Comp Ops
                      $ 8,000,000          
Agg.
                      $ 3,000,000          
Personal & Advertising
                      $ 3,000,000          
Inj.
  Canada   11/27/2006   5/1/2008   KE1-508764-016   $ 3,000,000       1,000,000
 
Fire Damage
                      $ 8,000,000          
Occurrence
                      $ 8,000,000          
General Aggregate
                                   
Products/Comp Ops
                                   
Agg.
                                   
 
                                   
Automobile Liability
  Liberty   11/27/2006   5/1/2008   AS2-631-508763-046             1,500,000  
Combined Single Limit
  Mutual                   $ 3,000,000          
Personal Injury
  U.S.                   Statutory          
Protection
                      Min.          
Medical Payments
                      $ 5,000          
Uninsured/Underinsured
                      Statutory          
Physical Damage
                      Min.          
Combined Single Limit
                      Not Covered        
 
  Canada   11/27/2006   5/1/2008   AC1-831-508764-026   $ 3,000,000      
1,500,000  
 
              AH1-631-508764-36                
 
              AQ1-631-508764-046                
 
                                   
Workers Compensation
  Liberty   11/27/2006   5/1/2008   WC7-631-508763-26             500,000  
Occurrence
  Mutual           WA7-63D-508763-016   Statutory          
Employers Liability
                                   
Each Accident
                      $ 1,000,000          
Disease (Policy Limit)
                      $ 1,000,000          
Disease (Each
                      $ 1,000,000          
Employee)
                                   
 
                                   
Excess Automobile
  AXIS   11/27/2006   11/27/2007   ENU729733/01/2006   $ 1,000,000     Excess of
Liability Occurrence
  Surplus                           $ 3,000,000  
 
                              Primary Auto
 
                                   
Umbrella Liability
  AIG   11/27/2005   11/27/2007     4485802             Excess of
Occurrence
                      $ 50,000,000     Primary GL,
General Aggregate
                      $ 50,000,000     WC and
Products/Comp Ops
                      $ 50,000,000     Excess
Agg.
                              Auto
 
                              SIR 25,000
 
                                   
Excess Liability
  Swiss Re   11/27/2006   11/27/2007   H2X0000110-00           Excess of
Occurrence
                      $ 50,000,000     $ 50,000,000  
General Aggregate
                        550,000,000          
Products/Comp Ops
                      $ 50,000,000          
Agg.
                                   

 



--------------------------------------------------------------------------------



 



                                              Effective   Expiration            
Insurance Type   Insurer   Date   Date   Policy #   Limits   Deductible
Excess Liability
  Travelers   11/27/2006   11/27/2007     Q109002439     $ 25,000,000     Excess
of
Occurrence
                        p/o     $ 100,000,000  
General Aggregate
                      $ 50,000,000          
 
                      $ 25,000,000          
 
                        p/o          
 
                      $ 50,000,000          
 
                                   
Excess Liability
  Great   11/27/2006   11/27/2007   EXC9252772   $ 25,000,000     Excess of
Occurrence
  American                     p/o     $ 100,000,000  
General Aggregate
                      $ 50,000,000          
 
                      $ 25,000,000          
 
                        p/o          
 
                      $ 50,000,000          
 
                                   
Crime
Limit
  AIG   11/27/2006   11/27/2007     965-63-42     $ 5,000,000       100,000  
 
                                   
Employment Practices
Liability Limit
  AIG   11/27/2006   11/27/2007     965-63-70     $ 10,000,000     $ 500,000  
 
                                   
Fiduciary Liability
Limit
  AIG   11/27/2006   11/27/2007     965-63-79     $ 5,000,000       25,000  
 
                                   
Directors & Officers
Liability
Limit
  AIG   11/27/2006   11/27/2007     965-63-59     $ 20,000,000       500,000  
 
                                   
Excess Directors &
  Arch   11/27/2006   11/27/2007   PCD0018946-00           Excess of
Officers Liability
Limit
                      $ 10,000,000     $ 20,000,000  
 
                                   
Excess Directors &
  Liberty   11/27/2006   11/27/2007   DO4N509444001           Excess of
Officers Liability
Limit
  Mutual                   $ 5,000,000     $ 30,000,000  
 
                                   
Directors & Officers
Liability (PUBLIC)
Limit
  AIG   11/27/2006   11/27/2008     742-18-58     $ 10,000,000          
 
                                   
Directors & Officers
  Arch   11/27/2006   11/27/2008   DOX-00211683-00           Excess of
Liability (PUBLIC)
Limit
                      $ 10,000,000     $ 10,000,000  
 
                                   
Directors & Officers
  Liberty   11/27/2006   11/27/2008   DO4N509444003           Excess of
Liability (PUBLIC)
                      $ 10,000,000     $ 30,000,000  
Limit
                                   
 
                                   
Side A D&O
Liability(PUBLIC)
Limit
  XL   11/27/2006   11/27/2008   ELU097980-07   $ 10,000,000          
 
                                   
Directors & Officers
  Travelers   11/27/2006   11/27/2008   EC09001247           Excess of
Liability (PUBLIC)
                      $ 10,000,000     $ 20,000,000  
Limit
                                   
 
                                   
Pollution
Occurrence
  Chubb   11/27/2006               $ 5,000,000       250,000  
General Aggregate
                      $ 25,000,000          
 
                                   
Crime
Limit
  AIG   11/27/2007   11/27/2008     9656342     $ 5,000,000       100,000  

 



--------------------------------------------------------------------------------



 



                                          Effective   Expiration            
Insurance Type   Insurer   Date   Date   Policy #   Limits   Deductible
Employment Practices
Liability
Limit
  AIG   11/27/2007   11/27/2008   302-95-49   $ 10,000,000     $ 500,000  
 
                               
Fiduciary Liability
Limit
  AIG   11/27/2007   11/27/2008   300-47-94   $ 5,000,000       25,000  
 
                               
General Liability
Occurrence
  Liberty
Mutual   05/01/2008   5/1/2009   TB2-631-508763-038   $ 3,000,000      
1,000,000  
General Aggregate
  U.S.               $ 8,000,000          
Products/Comp Ops
                  $ 8,000,000          
Agg.
                  $ 3,000,000          
Personal & Advertising
                  $ 3,000,000          
Inj.
  Canada   05/01/2008   5/1/2009   KE1-631-508764-18   $ 3,000,000      
1,000,000  
Fire Damage
                  $ 8,000,000          
Occurrence
                  $ 8,000,000          
General Aggregate
                               
Products/Comp Ops
                               
Agg.
                               
 
                               
Automobile Liability
Combined Single Limit
  Liberty
Mutual   05/01/2008   5/1/2009   AS2-631-508763-048   $ 3,000,000      
1,500,000  
Personal Injury
  U.S.               Statutory          
Protection
                  Min.          
Medical Payments
                  $ 5,000          
Uninsured/Underinsured
                  Statutory          
Physical Damage
                  Min.          
Combined Single Limit
                  Not Covered          
 
              AC1-631-508764-028                
 
  Canada    05/01/2008    5/1/2009    AH1-631-508764-038   $ 3,000,000      
1,500,000  
 
                               
Workers Compensation
Occurrence
  Liberty
Mutual   05/01/2008   5/1/2009   WA7-63D-508763-078   Statutory       500,000  
Employers Liability
              WC7-631-508763-068                
Each Accident
                  $ 1,000,000          
Disease (Policy Limit)
                  $ 1,000,000          
Disease (Each
                  $ 1,000,000          
Employee)
                               
 
                               
Excess Automobile
  AXIS   11/27/2007   5/1/2009   ENU729733/01/2007   $ 1,000,000     Excess of
Liability
  Surplus                       $ 3,000,000  
Occurrence
                          Primary Auto
 
                               
Umbrella Liability
  AIG   11/27/2007   5/1/2009   BE9835354   $ 50,000,000     Excess of
Occurrence
                  $ 50,000,000     Primary GL,
General Aggregate
                  $ 50,000,000     WC and
Products/Comp Ops
                          Excess Auto
Agg.
                            25,000  
 
                               
Excess Liability
  Swiss Re   11/27/2007   5/1/2009   H2X0000110-01   $ 50,000,000     Excess of
Occurrence
  North               $ 50,000,000     $ 50,000,000  
General Aggregate
  American               $ 50,000,000          
Products/Comp Ops
  Specialty                            
Agg.
                               

 



--------------------------------------------------------------------------------



 



                                              Effective   Expiration            
Insurance Type   Insurer   Date   Date   Policy #   Limits   Deductible
Excess Liability
  Travelers   11/27/2007   5/1/2009   Q109002865           Excess of
Occurrence
                      $ 25,000,000     $ 100,000,000  
General Aggregate
                        p/o          
 
                      $ 50,000,000          
 
                      $ 25,000,000          
 
                        p/o          
 
                      $ 50,000,000            
Excess Liability
  Great   11/27/2007   5/1/2009   EXC9254117           Excess of
Occurrence
  American                   $ 25,000,000     $ 100,000,000  
General Aggregate
                        p/o          
 
                      $ 50,000,000          
 
                      $ 25,000,000          
 
                        p/o          
 
                      $ 50,000,000          
 
                                   
Crime Limit
  AIG   11/27/2008   11/27/2009   94-555-91-47   $ 5,000,000       100,000  
Employment Practices
Liability Limit
  AIG
National   11/27/2008   11/27/2009   94-555-92-09   $ 10,000,000     $ 500,000  
Fiduciary Liability Limit
  Union
AIG   11/27/2008   11/27/2009   94-555-91-28   $ 5,000,000       25,000  
Directors & Officers Liability
  AIG   11/27/2008   5/23/2009   5128752   $ 10,000,000       500,000  
Limit Excess Directors &
  AXIS   11/27/2008   5/23/2009   MNN739727/01/2008   $ 10,000,000     Excess of
Officers Liability
  Surplus                           $ 10,000,000  
Limit
                                   
 
                                   
Excess Directors &
  St. Paul   11/27/2008   5/23/2009   EX09001247 EC09001753   $ 10,000,000    
Excess of
Officers Liability
Limit
  Travelers                           $ 20,000,000  
 
                                   
Excess Directors &
  Liberty   11/27/2008   5/23/2009   DO4N50944403   $ 10,000,000          
Officers Liability
  Mutual                           Excess of
Limit
                              $ 30,000,000  
 
                                   
D&O Side A DIC
Limit
  XL   11/27/2008   5/23/2009   ELU10484308   $ 10,000,000          
 
                                   
General Liability
  Liberty   05/01/2009   5/1/2010   TB2-631-508763-039             1,000,000  
Occurrence
  Mutual                   $ 3,000,000          
General Aggregate
  U.S.                   $ 8,000,000          
Products/Comp Ops
                      $ 8,000,000          
Agg.
                      $ 3,000,000          
Personal & Advertising
                      $ 3,000,000          
Inj.
  Canada   05/01/2009   5/1/2010   KE1-631-508764-019   $ 3,000,000      
1,000,000  
Damage to Rented
                      $ 8,000,000          
Premises
                      $ 8,000,000          
Occurrence
                                   
General Aggregate
                                   
Products/Comp Ops
                                   
Agg.
                                   

 



--------------------------------------------------------------------------------



 



                                              Effective   Expiration            
Insurance Type   Insurer   Date   Date   Policy #   Limits   Deductible
Automobile Liability
  Liberty   05/01/2009   5/1/2010   AS2-631-508763-049             1,500,000  
Combined Single Limit
  Mutual                   $ 3,000,000          
Personal Injury
  U.S.                   Statutory          
Protection
                      Min.          
Medical Payments
                      $ 5,000          
Uninsured/Underinsured
                      Statutory          
Physical Damage
                      Min.          
Combined Single Limit
                      Not Covered          
Deductible-Per
  Canada   05/01/2009   5/1/2010   AH1-631-508764-039   $ 3,000,000      
1,500,000  
Accident
                      $ 1,500,000          
 
                                   
Workers Compensation
  Liberty   05/01/2009   5/1/2010   WA7-63D-508763-079             500,000  
Occurrence
  Mutual                   Statutory          
Employers Liability
              WC7-631-508763-069                
Each Accident
                      $ 1,000,000          
Disease (Policy Limit)
                      $ 1,000,000          
Disease (Each
                      $ 1,000,000          
Employee)
                      $ 500,000          
Deductible
                                   
 
                                   
Excess Automobile
  Lexington   05/01/2009   5/1/2010     21404504             Excess of
Liability
  Ins Co                   $ 2,000,000     $ 3,000,000  
Occurrence
                              Primary Auto
 
                                   
Excess Liability
  AIG   05/01/2009   5/1/2010   3323713 USA           Excess of
Occurrence
              3323714 CN   $ 25,000,000     Primary GL,
General Aggregate
                      $ 25,000,000     WC and
Products/Comp Ops
                      $ 25,000,000     Excess Auto
Agg.
                                   
 
                                   
Excess Liability
  Chubb   05/01/2009   5/1/2010     79871802             Excess of
Occurrence
  Federal                   $ 25,000,000     $ 25,000,000  
General Aggregate
  Ins. Co.                   $ 25,000,000          
Products/Comp Ops
                      $ 25,000,000          
Agg.
                                   
 
                                   
Excess Liability
  AWAC   05/01/2009   5/1/2010     C011907/001             Excess of
Occurrence
                      $ 25,000,000     $ 50,000,000  
General Aggregate
                      $ 25,000,000          
Products/Comp Ops
                      $ 25,000,000          
Agg.
                                   
 
                                   
Excess Liability
  Swiss Re   05/01/2009   5/1/2010     H2X0000110-02             Excess of
Occurrence
                      $ 25,000,000     $ 75,000,000  
General Aggregate
                      $ 25,000,000          
Products/Comp Ops
                      $ 25,000,000          
Agg.
                                   
 
                                   
Excess Liability
  Great   05/01/2009   5/1/2010   EXC 8634048           Excess of
Occurrence
  American                   $ 25,000,000     $ 100,000,000  
General Aggregate
                      $ 25,000,000          
 
                                   
Excess Liability
  Fireman’s   05/01/2009   5/1/2010   SHX 00070676418           Excess of
Occurrence
  Fund                   $ 25,000,000     $ 125,000,000  
General Aggregate
                      $ 25,000,000          
 
                                   
Crime
Limit
  AIG   11/27/2008   11/27/2009     01-381-12-00     $ 5,000,000       100,000  

 



--------------------------------------------------------------------------------



 



                                          Effective   Expiration            
Insurance Type   Insurer   Date   Date   Policy #   Limits   Deductible
Employment Practices
Liability
Limit
  AIG   11/27/2008   11/27/2009   01-381-16-543   $ 10,000,000     $ 500,000  
 
                               
Fiduciary Liability
Limit
  AIG   11/27/2008   11/27/2009   01-381-15-47   $ 5,000,000       25,000  
 
                               
Directors & Officers
Liability
Limit
  AIG   5/23/2009   5/23/2010   01-879-55-91   $ 10,000,000       500,000  
 
                               
Excess Directors &
Officers Liability Limit
  AXIS
Surplus   5/23/2009   5/23/2010   MLN739724/01/2009   $ 10,000,000     Excess of
$10,000,000
 
                               
Excess Directors &
Officers Liability Limit
  St. Paul Travelers   5/23/2009   5/23/2010   EC09001753   $ 10,000,000    
Excess of
$20,000,000
 
                               
Excess Directors &
Officers Liability Limit
  ACE   5/23/2009   5/23/2010   DOX G23661822 001   $ 10,000,000     Excess of
$30,000,000
 
                               
D&O Side A DIC
Limit
  Hudson   5/23/2010   5/23/2010   HN-0303-2434   $ 10,000,000          
 
                               
General Liability
  Liberty   05/01/2010   5/1/2011   TB2-631-508763-030             1,000,000  
Occurrence
  Mutual               $ 3,000,000          
General Aggregate
  U.S.               $ 8,000,000          
Products/Comp Ops
                  $ 8,000,000          
Agg.
                  $ 3,000,000          
Personal & Advertising
                  $ 3,000,000          
Inj.
  Canada   05/01/2010   5/1/2011   KE1-631-508764-010   $ 3,000,000      
1,000,000  
Damage to Rented
                  $ 8,000,000          
Premises
                  $ 8,000,000          
Occurrence
                               
General Aggregate
                               
Products/Comp Ops
                               
Agg.
                               
 
                               
Automobile Liability
Combined Single Limit
  Liberty
Mutual   05/01/2010   5/1/2011   AS2-631-508763-040   $ 3,000,000 Statutory    
  1,500,000  
Personal Injury
  U.S.               Min.          
Protection
                  $ 5,000          
Medical Payments
                    Statutory          
Uninsured/Underinsured
                  Min.          
Physical Damage
                  Not Covered          
Combined Single Limit
                           
 
  Canada       5/1/2011   AH1-631-508764-030   $ 3,000,000       1,500,000  
 
                               
Workers Compensation
  Liberty   05/01/2010   5/1/2011   WA7-63D-508763-070     Statutory           
Occurrence
  Mutual                          
Employers Liability
              WC7-631-508763-060   $ 1,000,000          
Each Accident
                  $ 1,000,000          
Disease (Policy Limit)
                  $ 1,000,000          
Disease (Each
                               
Employee)
                            500,000  

 



--------------------------------------------------------------------------------



 



                                              Effective   Expiration            
Insurance Type   Insurer   Date   Date   Policy #   Limits   Deductible
Excess Automobile
  Lexington   05/01/2010   5/1/2011     23815573             Excess of
Liability Occurrence
  Ins Co                   $ 2,000,000     $ 3,000,000  
 
                              Primary Auto
 
                                   
Excess Liability
  Chartis   05/01/2010   5/1/2011   15972276 USA           Excess of
Occurrence
              15972277 CN   $ 25,000,000     Primary GL,
General Aggregate
                      $ 25,000,000     WC and
Products/Comp Ops
                      $ 25,000,000     Excess Auto
Agg.
                                   
 
                                   
Excess Liability
  ACE   05/01/2010   5/1/2011     G24908483             Excess of
Occurrence
                      $ 25,000,000     $ 25,000,000  
General Aggregate
                      $ 25,000,000          
Products/Comp Ops
                      $ 25,000,000          
Agg.
                                   
 
                                   
Excess Liability
  Chubb   05/01/2010   5/1/2011     79871802             Excess of
Occurrence
                      $ 25,000,000     $ 50,000,000  
General Aggregate
                      $ 25,000,000          
Products/Comp Ops
                      $ 25,000,000          
Agg.
                                   
 
                                   
Excess Liability
  Swiss Re   05/01/2010   5/1/2011     H2X0000110-03             Excess of
Occurrence
                      $ 25,000,000     $ 75,000,000  
General Aggregate
                      $ 25,000,000          
Products/Comp Ops
                      $ 25,000,000          
Agg.
                                   
 
                                   
Excess Liability
  Great   05/01/2010   5/1/2011   EXC8783248           Excess of
Occurrence
  American                   $ 25,000,000     $ 100,000,000  
General Aggregate
                                   
 
                                   
Excess Liability
  Fireman’s   05/01/2010   5/1/2011   SHX00074363046           Excess of
Occurrence
  Fund                   $ 25,000,000     $ 125,000,000  
General Aggregate
                      $ 25,000,000          
 
                                   
Crime
Limit
  Chartis   11/27/2010   11/27/2011     01-309-85-57     $ 5,000,000      
100,000  
 
                                   
Employment Practices
Liability Limit
  Chartis   11/27/2010   11/27/2011     01-381-16-53     $ 10,000,000     $
500,000  
 
                                   
Fiduciary Liability
Limit
  Chartis   11/27/2010   11/27/2011     01-381-15-47     $ 5,000,000      
25,000  
 
                                   
Directors & Officers
Liability Limit
  Chartis   5/23/2010   5/23/2011     01-877-30-55     $ 10,000,000     $
500,000  
 
                                   
Excess Directors &
Officers Liability Limit
  AXIS
Surplus   5/23/2010   5/23/2011   MLN739724/01/2010   $ 10,000,000     Excess of
$ 10,000,000
 
                                   
Excess Directors &
Officers Liability Limit
  St. Paul Travelers   5/23/2010   5/23/2011   EC06100403   $ 10,000,000    
Excess of
$ 20,000,000
 
                                   
Excess Directors &
Officers Liability Limit
  ACE   5/23/2010   5/23/2011   DOXG23661822 002   $ 10,000,000     Excess of
$ 30,000,000
 
                                   
D&O Side A DIC
Limit
  Hudson   5/23/2010   5/23/2011   HNO3032434052310   $ 10,000,000          

 



--------------------------------------------------------------------------------



 



                                          Effective   Expiration                
Insurance Type   Insurer   Date   Date   Policy #     Limits     Deductible
Property
                               
Property (includes
Fleet)
  Lexington Ins. Co. (AIG)   11/27/2006   11/27/2007   8755586              
Blanket Limit Per
Occurrence
                      $ 25,000,000      
Earthquake (All States/Prov.) Per occurrence & Annual Aggregate
                        Policy Limit      
Flood Per occurrence &
Annual Aggregate
                        Policy Limit      
Windstorm Per
occurrence & Annual
Aggregate
                        Policy Limit      
Extra Expense(1)
except:
                      $ 2,500,000      
Extra Expense
                      $ 1,500,000      
Newly Acquired
                      $ 2,000,000      
Locations (180 Days)
Unscheduled
                      $ 1,000,000      
Location(9)
Debris Removal
                        $500,000,000 or 25% of loss, whichever is less      
EDP Equipment &
Media
                      $ 1,000,000      
Valuable Papers &
Records
                      $ 1,000,000      
Accounts Receivable
                      $ 1,000,000      
Off Premises Power
Interruption
                      $ 5,000,000      
Licensed Vehicles on
Premises per occurrence
                      $ 1,000,000      
Transit per occurrence
                      $ 1,000,000      
Boiler & Machinery
Sublimits
                               
Expediting Expense
                      $ 1,000,000      
Hazardous Substance
                      $ 1,000,000      
Perishable
                      $ 1,000,000      
Goods/Spoilage
                               
Data Restoration
                      $ 1,000,000      
Newly Acquired
Locations (180 Days)
                      $ 2,000,000      
Service Interruption
                      $ 1,000,000      

 



--------------------------------------------------------------------------------



 



                                          Effective   Expiration                
Insurance Type   Insurer   Date   Date   Policy #   Limits     Deductible  
Deductibles per:
                               
Policy All Perils
Except:
                          $ 10,000  
Fleet (Rental
Equipment)
                          $ 500,000  
Flood SHEZ (2)
                            5% of TIV @ each location, $500K Min.  
Flood as the result of
                               
Names Storm-All
Locations
                            5% of TIV @ each location, $100K Min.  
Flood


Earthquake- States of CA & AK
                            5% of TIV @ each location, $25K Min. and $100K Max.
5% of TIV @ each location, $500K Min.  
Earthquake- see
appendix (3)
                            5% of TIV @ each location, $250K Min.  
Wind-see appendix (4)
Wind-All Other
Service Interruption
                            5% of TIV, $250K Min. $100,000 24 Hour Waiting
Period  
Property(includes Fleet)
  Fireman’s Fund   11/27/2007   11/27/2008   USA Policy No. MXI97125485        
       
Blanket Limit Per
Occurrence
              CANADA Policy No. FU210542   $ 25,000,000          
Earthquake (All States/Prov.) Per occurrence & Annual Aggregate
                    Policy Limit          
Flood Per occurrence &
Annual Aggregate
                    Policy Limit          
Windstorm Per
occurrence & Annual
Aggregate
                    Policy Limit          
Extra Expense:
                  $ 5,000,000          
Newly Acquired
Locations (180 Days)
                  $ 5,000,000          

 



--------------------------------------------------------------------------------



 



                                          Effective   Expiration                
Insurance Type   Insurer   Date   Date   Policy #     Limits     Deductible
Demolition and increased cost of Construction
                      $ 10,000,000      
Debris Removal
                        $5,000,000 or 25% of the combined amount of Property
Damage and Time Element Loss, whichever is less      
EDP Equipment &
Media
                      $ 5,000,000      
Valuable Papers &
Records
                      $ 5,000,000      
Accounts Receivable
                      $ 5,000,000      
Off Premises Power
Interruption
                      $ 5,000,000      
Licensed Vehicles on
Premises per occurrence
                      $ 5,000,000      
Transit per occurrence
                      $ 5,000,000      
Civil Authority and Ingress/Egress
                        Thirty (30) Days per occurrence      
Off Premises Property of Others in Insured’s Care Custody or Control
                      $ 2,500,000      
Personal Property of the insured’s officers and employees while on the premises
of the insured
                      $ 2,500,000      
Employee Tools and Equipment and RSC Equipment on Service Trucks
                      $ 100,000      
Fungus and Mold
                      $ 25,000      
EDP Equipment at IBM
Services Center
Rochester NY
                      $ 1,800,000      
Boiler & Machinery
Sublimits
                               
Limit Per Accident
except
                      $ 25,000,000      
Expediting Expense
                      $ 1,000,000      

 



--------------------------------------------------------------------------------



 



                                          Effective   Expiration                
Insurance Type   Insurer   Date   Date   Policy #   Limits     Deductible  
Hazardous Substance
                  $ 1,000,000          
Perishable
Goods/Spoilage
                  $ 1,000,000          
Data Restoration
                  $ 1,000,000          
Newly Acquired
Locations (180 Days)
                  $ 5,000,000          
Off Premises Service
Interruption
                    Included Per accident          
Service Interruption
                  $ 100,000          
Brands and Labels
                  $ 25,000          
Data or Media
                  $ 1,000,000          
Error or Omission
                  $ 100,000          
Ordinance of Law
                  $ 100,000          
Ammonia
                  $ 1,000,000          
Contamination
                  $ 1,000,000          
Water Damage
                               
 
                               
Deductibles per:
                               
Policy All Perils except.
                          $ 10,000  
Fleet (Rental
Equipment)
                          $ 500,000  
Rental Equip at RSC
Locations
                          $ 10,000  
Property In Transit
                          $ 10,000  
Re-Rent of Equip of Others
                          $ 10,000  
Off Premises Property of Others in Insured’s Care Custody or Control
                          $ 10,000  
Employee Tools and
                          $ 2,500  
Equipment and RSC
                               
Equipment on Service
                               
Trucks
                               
Flood see appendix (1)
                            2% of TIV @ each
location, $100K Min.  
Flood as the result of Named Storm-All Locations
                            2% of TIV @ each location, $100K Min.  
Flood
                            10000  
Earthquake
                            10000  
Earthquake-see
appendix (2)
                            5% of TIV @ each location, $100K Min.  

 



--------------------------------------------------------------------------------



 



                                          Effective   Expiration                
Insurance Type   Insurer   Date   Date   Policy #   Limits     Deductible  
Wind-see appendix (3)
                            2% of TIV, $100K Min.  
Wind-All Other
                          $ 100,000  
Service Interruption
                            24 Hour Waiting Period  
CARGO
  Firemen’s Fund   4/1/2007   4/1/2008   MXI97125485           $ 5,000  
Property (Includes Fleet)
  Lexington   11/27/2008   11/27/2009   USA Policy No. 8757618                
Blanket Limit Per
Occurrence
              CANADA Policy No. 19652252   $ 25,000,000          
Earthquake (All States/Prov.) Per occurrence & Annual Aggregate
                    Policy Limit          
Flood Per occurrence &
Annual Aggregate
                    Policy Limit          
Windstorm Per
occurrence & Annual
Aggregate
                    Policy Limit          
Extra Expense:
                  $ 5,000,000          
Newly Acquired
Locations (180 Days)
                  $ 5,000,000          
Demolition and Increased cost of Construction
                  $ 10,000,000          
Debris Removal
                    $5,000,000 or 25% of the combined amount of Property Damage
and Time Element Loss, whichever is less          
EDP Equipment &
Media
                  $ 2,500,000          
Valuable Papers &
Records
                  $ 5,000,000          
Accounts Receivable
                  $ 5,000,000          
Off Premises Power
Interruption
                    $5,000,000 excluding T&D lines          
Licensed Vehicles on
Premises per occurrence
                  $ 5,000,000          
Transit per occurrence
                  $ 5,000,000          

 



--------------------------------------------------------------------------------



 



                                          Effective   Expiration                
Insurance Type   Insurer   Date   Date   Policy #   Limits     Deductible  
Civil Authority and Ingress/Egress
                    Thirty (30) Days per occurrence          
Off Premises Property of Others in Insured’s Care Custody or Control
                  $ 1,000,000          
Personal Property of the insured’s officers and employees while on the premises
of the insured
                  $ 1,000,000          
Employee Tools and Equipment and RSC Equipment on Service Trucks
                  $ 100,000          
Fungus and Mold
                               
EDP Equipment at IBM
Services Center Rochester NY
                  $ 1,800,000          
Boiler & Machinery Sublimits
                               
Limit Per Accident except
                  $ 25,000,000          
Expediting Expense
                  $ 1,000,000          
Hazardous Substance
                  $ 1,000,000          
Perishable Goods/Spoilage
                  $ 1,000,000          
Data Restoration
                  $ 1,000,000          
Newly Acquired Locations
(180 Days)
                  $ 5,000,000          
Off Premises Service
Interruption
                    Included Per Accident          
Service Interruption
                  $ 1,000,000          
Brands and Labels
                  $ 25,000          
Data or Media
                  $ 1,000,000          
Error or Omission
                  $ 100,000          
Ordinance of Law
                  $ 100,000          
Ammonia
                  $ 1,000,000          
Contamination
                               
Water Damage
                  $ 1,000,000          
Deductibles per:
                               
Policy All Perils except.
                          $ 10,000  
Fleet (Rental Equipment)
                          $ 500,000  
Rental Equip at RSC Locations
                          $ 10,000  
Property In Transit
                          $ 50,000  
Re-Rent of Equip of Others
                          $ 10,000  

 



--------------------------------------------------------------------------------



 



                                          Effective   Expiration                
Insurance Type   Insurer   Date   Date   Policy #   Limits     Deductible  
Off Premises Property of Others in Insured’s Care Custody or Control
                          $ 10,000  
Employee Tools and Equipment and RSC Equipment on Service Trucks
                          $ 2,500  
Flood see appendix (1)
                            $25,000 except appendix (1)  
Flood as the result of Named Storm-All Locations
                            5% of TIV @ each location, $100K Min.  
Flood
                            25,000  
Earthquake
                            25,000  
Earthquake-see appendix (2)
                            5% of TIV @ each location or 3% of TIV, $100K Min.  
Wind-see appendix (3)
                            5% of TIV, $100K Min.  
Wind-All Other
                          $ 25,000  
Service Interruption
                            24 Hour Waiting Period  
Property (Includes Fleet)
  Lexington   11/27/2009   11/27/2010   USA Policy No. 019946346                
Blanket Limit Per Occurrence
              CANADA Policy No. 19652252   $ 25,000,000          
Earthquake (All States/Prov.) Per occurrence & Annual Aggregate
                  $ 25,000,000          
Flood Per occurrence &
Annual Aggregate
                  $ 25,000,000          
Windstorm Per occurrence &
Annual Aggregate
                               
Extra Expense:
                  $ 5,000,000          
Newly Acquired Locations
(180 Days)
                  $ 5,000,000          
Demolition and Increased cost of Construction
                  $ 10,000,000          

 



--------------------------------------------------------------------------------



 



                                          Effective   Expiration                
Insurance Type   Insurer   Date   Date   Policy #   Limits     Deductible  
Debris Removal
                  $  5,000,000 or 25% of the combined amount of Property Damage
and Time Element Loss, whichever is less          
EDP Equipment & Media all insured locations.
                  $ 5,000,000          
EDP Equipment & Media @
IBM Service Center,
Rochester, NY
                  $ 2,500,000          
Valuable Papers & Records
                  $ 5,000,000          
Accounts Receivable
                  $ 5,000,000          
Off Premises Power
Interruption
                  $  5,000,000 excluding T&D lines          
Licensed Vehicles on
Premises per occurrence
                  $ 5,000,000          
Transit per occurrence
                  $ 5,000,000          
Civil Authority and Ingress/Egress
                    Thirty (30) Days per occurrence          
Off Premises Property of Others in Insured’s Care Custody or Control
                  $ 2,500,000          
Personal Property of the insured’s officers and employees while on the premises
of the insured
                  $ 1,000,000          
Employee Tools and Equipment and RSC Equipment on Service Trucks
                  $ 100,000          
Fungus and Mold
                  $ 100,000          
Boiler & Machinery
Sublimits
                               
Limit Per Accident except
                  $ 25,000,000          
Expediting Expense
                  $ 2,500,000          
Hazardous Substance
                  $ 2,500,000          

 



--------------------------------------------------------------------------------



 



                                          Effective   Expiration                
Insurance Type   Insurer   Date   Date   Policy #   Limits     Deductible  
Perishable Goods/Spoilage
                  $ 2,500,000          
Data Restoration
                  $ 2,500,000          
Newly Acquired Locations
(180 Days)
                  $ 5,000,000          
Off Premises Service
Interruption
                    Included Per Accident          
Service Interruption
                  $ 1,000,000          
Brands and Labels
                  $ 1,000,000          
Data or Media
                  $ 5,000,000          
Error or Omission
                  $ 2,500,000          
Ordinance of Law
                  $ 1,000,000          
Ammonia
                  $ 1,000,000          
Contamination Water Damage
                  $ 1,000,000          
Deductibles per:
                               
Policy All Perils except:
                          $ 10,000  
Fleet (Rental Equipment)
                          $ 500,000  
Rental Equip at RSC Locations
                          $ 10,000  
Property In Transit
                          $ 50,000  
Re-Rent of Equip of Others
                          $ 10,000  
Off Premises Property of Others in Insured’s Care Custody or Control
                          $ 10,000  
Employee Tools and Equipment and RSC Equipment on Service Trucks
                          $ 2,500  
Flood see appendix (1)
                            $25,000
except appendix (1)  
Flood as the result of Named Storm-All Locations
                            5% of TIV @ each location, $100K Min.  
Flood
                            25,000  
Earthquake
                            25,000  
Earthquake-see appendix (2)
                            5% of TIV @ each location or 30% of TIV, $100K Min.
 
Wind-see appendix (3)
                            5% of TIV, $100K Min.  
Wind-All Other
                          $ 10,000  
Service Interruption
                            24 Hour Waiting Period  

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(f)
to Credit Agreement
Schedule 6.1(f): Lien Searches

                      UCC   PPSA   Judgment   Tax
RSC Holdings II, LLC
  Delaware, SOS   N/A   Arizona, Maricopa
County   Delaware, SOS
(Federal)
 
               
 
  Arizona, Maricopa
County       Arizona, Maricopa
County Superior   Arizona, SOS
(Federal and State)
 
          Court    
 
               
 
              Arizona, Maricopa County (Federal and State)
 
               
RSC Holdings III, LLC
  Delaware, SOS   N/A   Arizona, Maricopa
County   Delaware, SOS
(Federal)
 
               
 
  Arizona, Maricopa
County       Arizona, Maricopa
County Superior
Court   Arizona, SOS
(Federal and State)
 
               
RSC Equipment Rental, Inc.
  Arizona, SOS   N/A       Arizona, SOS
 
               
RSC Equipment Rental of Canada Ltd.
  District of Columbia, Recorder of Deeds   Ontario

British Columbia   District of Columbia, Recorder of Deeds   District of
Columbia, Recorder of Deeds (Federal and State)
 
      Alberta

Saskatchewan   Ontario

British Columbia

Alberta

Saskatchewan    

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.3(j)
to Credit Agreement
Schedule 8.3(j): Permitted Liens
Capital Lease Liens

  A.   Liens related to the Motor Vehicle Open Ended Operating Lease No. 0988
dated as of April 24, 2000 between DL Peterson Trust and RSC ($76,686,796.29
aggregate principal amount as of January 31, 2011).

Purchase Money Obligation Liens

  A.   Liens related to purchase money obligations in favor of Ingersoll Rand
($3,362,103 aggregate principal amount as of January 31, 2011).     B.   Liens
related to purchase money obligations in favor of John Deere ($21,740,989
aggregate principal amount as of January 31, 2011).     C.   Liens related to
purchase money obligations in favor of Clark Equipment ($23,902,482 aggregate
principal amount as of January 31, 2011).     D.   Liens related to purchase
money obligations in favor of JCB Inc. ($344,289 aggregate principal amount as
of January 31, 2011).     E.   Liens related to purchase money obligations in
favor of CCA Financial, LLC ($0 aggregate principal amount as of January 31,
2011).     F.   Liens related to purchase money obligations in favor of Kubota
Tractor Corp. ($57,762 aggregate principal amount as of January 31, 2011).

Judgment Liens

  A.   Liens arising from judgments of less than $50,000 on an individual basis
in respect of claims arising in the ordinary course of the business of Holdings
and its Subsidiaries.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.4(a)
to Credit Agreement
Schedule 8.4(a): Permitted Guarantee Obligations
Capital Lease Obligations

  A.   Guarantee Obligations in respect of the Motor Vehicle Open Ended
Operating Lease No. 0988 dated as of April 24, 2000 between DL Peterson Trust
and RSC ($76,686,796.29 aggregate principal amount as of January 31, 2011).

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.6(j)
to Credit Agreement
Schedule 8.6(j): Permitted Asset Sales

                          State   City   Address   Zip Code
1.
  Florida   Ft. Pierce   3019 S. US Highway 1     34982  
2.
  Florida   Pensacola   5580 N. Pensacola Boulevard     32505  
3.
  Iowa   Muscatine   1303 Washington Street     52761  

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.8(c)
to Credit Agreement
Schedule 8.8(c): Permitted Investments
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.10(v)
to Credit Agreement
Schedule 8.10(v): Permitted Transactions with Affiliates
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.11(b)
to Credit Agreement
Schedule 8.11(b): Sale and Leaseback Real Properties

                      State   City   Address   Zip Code
1.
  Florida   Ft. Pierce   3019 S. US Highway 1   34982
2.
  Florida   Pensacola   5580 N. Pensacola Boulevard   32505
3.
  Iowa   Muscatine   1303 Washington Street   52761

 